                                                                                    SOLICITATION VERSION


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    JONES ENERGY, INC., et al.,1                                    )     Case No. 19-_____ (__)
                                                                    )
                                       Debtors.                     )
                                                                    )

         DISCLOSURE STATEMENT FOR THE JOINT CHAPTER 11 PLAN OF
      REORGANIZATION OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

Brian E. Schartz, P.C. (TX Bar No. 24099361)                  Christopher Marcus, P.C. (pro hac vice admission pending)
Anna G. Rotman, P.C. (TX Bar No. 24046761)                    Anthony R. Grossi (pro hac vice admission pending)
KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
609 Main Street                                               601 Lexington Avenue
Houston, Texas 77002                                          New York, New York 10022
Telephone:         (713) 836-3600                             Telephone:      (212) 446-4800
Facsimile:         (713) 836-3601                             Facsimile:      (212) 446-4900
Email:             brian.schartz@kirkland.com                 Email: christopher.marcus@kirkland.com
                                                                      anthony.grossi@kirkland.com
-and-                                                         - and-

James H.M. Sprayregen, P.C.                                   Matthew D. Cavenaugh (TX Bar No. 24062656)
KIRKLAND & ELLIS LLP                                          JACKSON WALKER L.L.P.
KIRKLAND & ELLIS INTERNATIONAL LLP                            1401 McKinney Street, Suite 1900
300 North LaSalle Street                                      Houston, Texas 77010
Chicago, Illinois 60654                                       Telephone:      (713) 752-4284
Telephone:      (312) 862-2000                                Facsimile:      (713) 308-4184
Facsimile:      (312) 862-2200                                                mcavenaugh@jw.com
Email:          james.sprayregen@kirkland.com


Proposed Co-Counsel to the Debtors and
Debtors in Possession

Dated: April 3, 2019




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
      Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC ( ); JRJ Opco,
      LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and
      Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’
      service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, Texas 78746.
THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN ACCORDANCE
WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF BANKRUPTCY
CODE SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS DISCLOSURE STATEMENT HAS NOT BEEN
APPROVED BY THE BANKRUPTCY COURT. THE DEBTORS INTEND TO SUBMIT THIS
DISCLOSURE STATEMENT TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING
COMMENCEMENT OF SOLICITATION AND THE DEBTORS’ FILING FOR RELIEF UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE. THE INFORMATION IN THIS DISCLOSURE
STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO
SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

           IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

  SOLICITATION OF VOTES ON THE JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
     JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11
         OF THE BANKRUPTCY CODE FROM THE HOLDERS OF OUTSTANDING:

     VOTING CLASS                                    NAME OF CLASS UNDER THE PLAN

         CLASS 4                                            FIRST LIEN NOTES CLAIMS

         CLASS 5                                            UNSECURED NOTES CLAIMS

         CLASS 7                   GENERAL UNSECURED CLAIMS AGAINST JEI AND/OR JEI, LLC


 IF YOU ARE IN CLASS 4, CLASS 5, OR CLASS 7, YOU ARE RECEIVING THIS DOCUMENT AND
 THE ACCOMPANYING MATERIALS BECAUSE YOU ARE ENTITLED TO VOTE ON THE PLAN

                                          DELIVERY OF BALLOTS

CLASS 4 AND CLASS 5 BALLOTS, INCLUDING MASTER BALLOTS AND PRE-VALIDATED BENEFICIAL
OWNER BALLOTS, MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE VOTING
DEADLINE, WHICH IS 4:00 P.M. (PREVAILING CENTRAL TIME) ON MAY 1, 2019, VIA THE ENCLOSED
PRE-PAID, PRE-ADDRESSED RETURN ENVELOPE, OR AS OTHERWISE DIRECTED ON THE BALLOT:

                 If you are a noteholder and received an envelope addressed to your nominee, please
               return your ballot to your nominee, allowing enough time for your nominee to cast your
                                  vote on a master ballot before the Voting Deadline.

CLASS 7 BALLOTS MAY BE RETURNED IN THE ENCLOSED PRE-PAID, PRE-ADDRESSED RETURN
ENVELOPE WITH THE BALLOT OR TO AN ADDRESS BELOW, AND MUST BE RECEIVED BY THE
SOLICITATION AGENT BY THE VOTING DEADLINE, WHICH IS 4:00 P.M. (PREVAILING CENTRAL TIME)
ON MAY 1, 2019.

             BY REGULAR MAIL AT:                            BY HAND DELIVERY OR OVERNIGHT MAIL AT:
                    Jones Energy                                              Jones Energy
        c/o Epiq Corporate Restructuring LLC                      c/o Epiq Corporate Restructuring LLC
                   P.O. Box 4422                                          10300 SW Allen Blvd.
             Beaverton, OR 97076-4422                                     Beaverton, OR 97005


                 PLEASE CHOOSE ONLY ONE METHOD TO RETURN YOUR BALLOT

             BALLOTS RECEIVED VIA EMAIL OR FACSIMILE WILL NOT BE COUNTED




                                                       ii
                    IF YOU HAVE ANY QUESTIONS REGARDING THE PROCEDURE FOR
                 VOTING ON THE PLAN, PLEASE CONTACT THE SOLICITATION AGENT AT:
                                            BY E-MAIL TO:
                                    TABULATION@EPIQGLOBAL.COM
                        WITH A REFERENCE TO “JONES ENERGY” IN THE SUBJECT LINE
                                             BY TELEPHONE:
                     (866) 897-6433 (TOLL FREE) OR +1 (646) 282-2500 (INTERNATIONAL)
                 AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM




        This disclosure statement (this “Disclosure Statement”) provides information regarding the Joint
Chapter 11 Plan of Reorganization of Jones Energy, Inc. and Its Debtor Affiliates (as may be amended,
supplemented, or otherwise modified from time to time, the “Plan”),2 for which the Debtors will seek
confirmation by the Bankruptcy Court. A copy of the Plan is attached hereto as Exhibit A and is incorporated
herein by reference. The Debtors are providing the information in this Disclosure Statement to certain holders
of Claims for purposes of soliciting votes to accept or reject the Plan.
         Pursuant to the Restructuring Support Agreement, the Plan is currently supported by the Debtors and
certain Supporting Creditors that have executed the Restructuring Support Agreement, including holders of
approximately 84% in principal of the First Lien Notes and approximately 84% in principal of the Unsecured
Notes.
        The consummation and effectiveness of the Plan are subject to certain material conditions precedent
described herein and set forth in Article IX of the Plan. There is no assurance that the Bankruptcy Court will
confirm the Plan or, if the Bankruptcy Court does confirm the Plan, that the conditions necessary for the Plan
to become effective will be satisfied or, in the alternative, waived.
        The Debtors urge each holder of a Claim or Interest to consult with its own advisors with respect to
any legal, financial, securities, tax, or business advice in reviewing this Disclosure Statement, the Plan, and each
proposed transaction contemplated by the Plan.
        The Debtors strongly encourage holders of Claims in Class 4, Class 5, and Class 7 to read this
Disclosure Statement (including the Risk Factors described in Article VII hereof) and the Plan in their entirety
before voting to accept or reject the Plan. Assuming the requisite acceptances to the Plan are obtained, the
Debtors will seek the Bankruptcy Court’s approval of the Plan at the Confirmation Hearing.




2   Capitalized terms used but not otherwise defined in this Disclosure Statement have the meanings ascribed to such
    terms in the Plan.




                                                        iii
                      RECOMMENDATION BY THE DEBTORS
EACH DEBTOR’S BOARD OF DIRECTORS, MEMBER, OR MANAGER, AS APPLICABLE, HAS
APPROVED THE TRANSACTIONS CONTEMPLATED BY THE PLAN AND DESCRIBED IN THIS
DISCLOSURE STATEMENT, AND EACH DEBTOR BELIEVES THAT THE COMPROMISES
CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF
EACH OF THE DEBTOR’S ESTATES, AND PROVIDE THE BEST RECOVERY TO CLAIM AND
INTEREST HOLDERS. AT THIS TIME, EACH DEBTOR BELIEVES THAT THE PLAN AND
RELATED TRANSACTIONS REPRESENT THE BEST ALTERNATIVE FOR ACCOMPLISHING THE
DEBTORS’ OVERALL RESTRUCTURING OBJECTIVES. EACH OF THE DEBTORS THEREFORE
STRONGLY RECOMMENDS THAT ALL HOLDERS OF CLAIMS WHOSE VOTES ARE BEING
SOLICITED SUBMIT BALLOTS TO ACCEPT THE PLAN BY RETURNING THEIR BALLOTS SO AS
TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT NO LATER THAN MAY 1, 2019 AT
4:00 P.M. (PREVAILING CENTRAL TIME) PURSUANT TO THE INSTRUCTIONS SET FORTH
HEREIN AND ON THE BALLOTS.




                                      iv
              SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

         The Bankruptcy Court has not reviewed this Disclosure Statement or the Plan, and the securities to be
issued on or after the Effective Date will not have been the subject of a registration statement filed with the
United States Securities and Exchange Commission (the “SEC”) under the United States Securities Act of 1933
as amended (the “Securities Act”) or any securities regulatory authority of any state under any state securities
law (“Blue Sky Laws”). The Plan has not been approved or disapproved by the SEC or any state regulatory
authority and neither the SEC nor any state regulatory authority has passed upon the accuracy or adequacy
of the information contained in this Disclosure Statement or the Plan. Any representation to the contrary is a
criminal offense. The Debtors are relying on section 4(a)(2) and/or Regulation D of the Securities Act, and
similar Blue Sky Laws provisions, to exempt from registration under the Securities Act and Blue Sky Laws the
offer to certain holders of First Lien Notes Claims and Unsecured Notes Claims of new securities prior to the
Petition Date, including in connection with the solicitation of votes to accept or reject the Plan
(the “Solicitation”).

         After the Petition Date, the Debtors will rely on section 1145(a) of the Bankruptcy Code to exempt
from registration under the Securities Act and Blue Sky Laws the offer, issuance, and distribution of New
Common Equity and New Warrants under the Plan, and the shares of New Common Equity issuable upon
exercise of the New Warrants. Neither the Solicitation nor this Disclosure Statement constitutes an offer to sell
or the solicitation of an offer to buy securities in any state or jurisdiction in which such offer or solicitation is
not authorized.

         Except to the extent publicly available, this Disclosure Statement, the Plan, and the information set
forth herein and therein are confidential. This Disclosure Statement and the Plan contain material non-public
information concerning the Debtors, their subsidiaries, and their respective debt and Securities. Each recipient
hereby acknowledges that it (a) is aware that the federal securities laws of the United States prohibit any person
who has material non-public information about a company, which is obtained from the company or its
representatives, from purchasing or selling Securities of such company or from communicating the information
to any other person under circumstances in which it is reasonably foreseeable that such person is likely to
purchase or sell such Securities and (b) is familiar with the United States Securities Exchange Act of 1934, as
amended (the “Securities Exchange Act”) and the rules and regulations promulgated thereunder, and agrees
that it will not use or communicate to any Person or Entity, under circumstances where it is reasonably likely
that such Person or Entity is likely to use or cause any Person or Entity to use, any confidential information in
contravention of the Securities Exchange Act or any of its rules and regulations, including Rule 10b-5.




                                                         v
                                                     DISCLAIMER

          This Disclosure Statement contains summaries of certain provisions of the Plan and certain other documents
and financial information. The information included in this Disclosure Statement is provided solely for the purpose
of soliciting acceptances of the Plan and should not be relied upon for any purpose other than to determine whether
and how to vote on the Plan. All holders of Claims entitled to vote to accept or reject the Plan are advised and
encouraged to read this Disclosure Statement and the Plan in their entirety before voting to accept or reject the Plan.
The Debtors believe that these summaries are fair and accurate. The summaries of the financial information and the
documents that are attached to, or incorporated by reference in, this Disclosure Statement are qualified in their entirety
by reference to such information and documents. In the event of any inconsistency or discrepancy between a
description in this Disclosure Statement, on the one hand, and the terms and provisions of the Plan or the financial
information and documents incorporated in this Disclosure Statement by reference, on the other hand, the Plan or the
financial information and documents, as applicable, shall govern for all purposes.

          Except as otherwise provided in the Plan or in accordance with applicable law, the Debtors are under no duty
to update or supplement this Disclosure Statement. The Bankruptcy Court’s approval of this Disclosure Statement
does not constitute a guarantee of the accuracy or completeness of the information contained herein or the Bankruptcy
Court’s endorsement of the merits of the Plan. The statements and financial information contained in this Disclosure
Statement have been made as of the date hereof unless otherwise specified. Holders of Claims or Interests reviewing
the Disclosure Statement should not assume at the time of such review that there have been no changes in the facts set
forth in this Disclosure Statement since the date of this Disclosure Statement. No holder of a Claim or Interest should
rely on any information, representations, or inducements that are not contained in or are inconsistent with the
information contained in this Disclosure Statement, the documents attached to this Disclosure Statement, and the Plan.
This Disclosure Statement does not constitute legal, business, financial, or tax advice. Any Person or Entity desiring
any such advice should consult with their own advisors. Additionally, this Disclosure Statement has not been approved
or disapproved by the Bankruptcy Court, the SEC, or any securities regulatory authority of any state under Blue Sky
Laws. The Debtors are soliciting acceptances to the Plan prior to commencing any cases under chapter 11 of the
Bankruptcy Code.

         The financial information contained in or incorporated by reference into this Disclosure Statement has not
been audited, except as specifically indicated otherwise. The Debtors’ management, in consultation with the Debtors’
advisors, has prepared the financial projections attached hereto as Exhibit E and described in this Disclosure
Statement (the “Financial Projections”). The Financial Projections, while presented with numerical specificity,
necessarily were based on a variety of estimates and assumptions that are inherently uncertain and may be beyond the
control of the Debtors’ management. Important factors that may affect actual results and cause the management
forecasts not to be achieved include, but are not limited to, risks and uncertainties relating to the Debtors’ businesses
(including their ability to achieve strategic goals, objectives, and targets over applicable periods), industry
performance, the regulatory environment, general business and economic conditions, and other factors. The Debtors
caution that no representations can be made as to the accuracy of these projections or to their ultimate performance
compared to the information contained in the forecasts or that the forecasted results will be achieved. Therefore, the
Financial Projections may not be relied upon as a guarantee or other assurance that the actual results will occur.

          Regarding contested matters, adversary proceedings, and other pending, threatened, or potential litigation or
other actions, this Disclosure Statement does not constitute, and may not be construed as, an admission of fact, liability,
stipulation, or waiver by the Debtors or any other party, but rather as a statement made in the context of settlement
negotiations in accordance with Rule 408 of the Federal Rules of Evidence and any analogous state or foreign laws or
rules. As such, this Disclosure Statement shall not be admissible in any non-bankruptcy proceeding involving the
Debtors or any other party in interest, nor shall it be construed to be conclusive advice on the tax, securities, financial,
or other effects of the Plan to holders of Claims against, or Interests in, the Debtors or any other party in interest.
Please refer to Article VII of this Disclosure Statement, entitled “Risk Factors” for a discussion of certain risk factors
that holders of Claims voting on the Plan should consider.

         Except as otherwise expressly set forth herein, all information, representations, or statements contained
herein have been provided by the Debtors. No person is authorized by the Debtors in connection with this Disclosure
Statement, the Plan, or the Solicitation to give any information or to make any representation or statement regarding
this Disclosure Statement, the Plan, or the Solicitation, in each case, other than as contained in this Disclosure
Statement and the exhibits attached hereto or as otherwise incorporated herein by reference or referred to herein. If



                                                            vi
any such information, representation, or statement is given or made, it may not be relied upon as having been
authorized by the Debtors.

          This Disclosure Statement contains certain forward-looking statements, all of which are based on various
estimates and assumptions. Such forward-looking statements are subject to inherent uncertainties and to a wide variety
of significant business, economic, and competitive risks, including, but not limited to, those summarized herein. When
used in this Disclosure Statement, the words “anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” and “expect”
and similar expressions generally identify forward-looking statements. Although the Debtors believe that their plans,
intentions, and expectations reflected in the forward-looking statements are reasonable, they cannot be sure that they
will be achieved. These statements are only predictions and are not guarantees of future performance or results.
Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially
from those contemplated by a forward-looking statement. All forward-looking statements attributable to the Debtors
or Persons or Entities acting on their behalf are expressly qualified in their entirety by the cautionary statements set
forth in this Disclosure Statement. Forward-looking statements speak only as of the date on which they are made.
Except as required by law, the Debtors expressly disclaim any obligation to update any forward-looking statement,
whether as a result of new information, future events, or otherwise.



                                     [Remainder of page intentionally left blank.]




                                                          vii
                                                            TABLE OF CONTENTS
                                                                                                                                                                    Page
I.     INTRODUCTION ......................................................................................................................................... 1

II.    PRELIMINARY STATEMENT .................................................................................................................. 1

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
       PLAN .............................................................................................................................................................. 8

       A.           What is chapter 11? ........................................................................................................................... 8
       B.           Why are the Debtors sending me this Disclosure Statement? ........................................................... 8
       C.           Why are votes being solicited prior to Bankruptcy Court approval of the Disclosure
                    Statement? ......................................................................................................................................... 8
       D.           Am I entitled to vote on the Plan? ..................................................................................................... 8
       E.           What will I receive from the Debtors if the Plan is consummated? .................................................. 9
       F.           What will I receive from the Debtors if I hold an Allowed Administrative Claim or a
                    Priority Tax Claim? ......................................................................................................................... 11
       G.           Are any regulatory approvals required to consummate the Plan? ................................................... 12
       H.           What happens to my recovery if the Plan is not confirmed or does not go effective? .................... 12
       I.           If the Plan provides that I get a distribution, do I get it upon Confirmation or when the Plan
                    goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                    “Consummation?” ........................................................................................................................... 12
       J.           What are the sources of Cash and other consideration required to fund the Plan?.......................... 12
       K.           Are there risks to owning the New Common Equity and New Warrants upon emergence
                    from chapter 11? ............................................................................................................................. 12
       L.           Is there potential litigation related to the Plan? ............................................................................... 12
       M.           What is the Management Incentive Plan and how will it affect the distribution I receive
                    under the Plan? ................................................................................................................................ 13
       N.           Will the final amount of Allowed General Unsecured Claims affect the recovery of holders
                    of Allowed General Unsecured Claims under the Plan? ................................................................. 13
       O.           How will the preservation of the Causes of Action impact my recovery under the Plan? .............. 13
       P.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ............... 14
       Q.           What is the deadline to vote on the Plan? ....................................................................................... 18
       R.           How do I vote for or against the Plan? ............................................................................................ 19
       S.           Why is the Bankruptcy Court holding a Confirmation Hearing? .................................................... 19
       T.           What is the purpose of the Confirmation Hearing? ......................................................................... 19
       U.           What is the effect of the Plan on the Debtors’ ongoing businesses? ............................................... 19
       V.           Will any party have significant influence over the corporate governance and operations of
                    the Reorganized Debtors? ............................................................................................................... 19
       W.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                    or the Plan? ..................................................................................................................................... 20
       X.           Do the Debtors recommend voting in favor of the Plan? ................................................................ 20
       Y.           Who Supports the Plan? .................................................................................................................. 21

IV.    THE DEBTORS’ RESTRUCTURING SUPPORT AGREEMENT AND PLAN ................................. 21

       A.           Restructuring Support Agreement................................................................................................... 21
       B.           The Plan .......................................................................................................................................... 21

V.     THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW........... 29

       A.           Jones’ Corporate History ................................................................................................................ 29
       B.           The Debtors’ Key Assets and Operations ....................................................................................... 30
       C.           The Debtor’s Prepetition Capital Structure ..................................................................................... 31
VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS ........................................................................ 35

        A.          Market Decline and Industry-Specific Challenges .......................................................................... 35
        B.          Capital Structure ............................................................................................................................. 36
        C.          DrillCo Alternative ......................................................................................................................... 37
        D.          Efforts to Preserve Shareholder Option Value ................................................................................ 38
        E.          Noteholder Discussions and Negotiations....................................................................................... 38
        F.          Tax Receivable Agreement ............................................................................................................. 39
        G.          Ongoing Investigation Committee Investigation ............................................................................ 39
        H.          The Restructuring Support Agreement and Committed Exit Facility ............................................. 40

VII.    RISK FACTORS ......................................................................................................................................... 40

        A.          Bankruptcy Law Considerations ..................................................................................................... 40
        B.          Risks Related to Recoveries under the Plan .................................................................................... 45
        C.          Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses ....................................... 48

VIII.   SOLICITATION, VOTING, AND NEW COMMON EQUITY ELECTION PROCEDURES ........... 54

        A.          Holders of Claims Entitled to Vote on the Plan .............................................................................. 54
        B.          Voting Record Date ........................................................................................................................ 54
        C.          Voting on the Plan........................................................................................................................... 54
        D.          Ballots Not Counted ........................................................................................................................ 56
        E.          New Common Equity Election ....................................................................................................... 56

IX.     CONFIRMATION OF THE PLAN........................................................................................................... 57

        A.          Requirements for Confirmation of the Plan .................................................................................... 57
        B.          Best Interests of Creditors/Liquidation Analysis ............................................................................ 57
        C.          Feasibility........................................................................................................................................ 58
        D.          Acceptance by Impaired Classes ..................................................................................................... 58
        E.          Confirmation Without Acceptance by All Impaired Classes .......................................................... 59
        F.          Valuation of the Debtors ................................................................................................................. 59

X.      CERTAIN SECURITIES LAW MATTERS ............................................................................................ 60

        A.          Issuance of Securities under the Plan .............................................................................................. 60
        B.          Subsequent Transfers ...................................................................................................................... 60

XI.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ................................ 62

        A.          Introduction ..................................................................................................................................... 62
        B.          Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                    Debtors ............................................................................................................................................ 63
        C.          Certain U.S. Federal Income Tax Consequences to U.S. Holders of Certain Claims Entitled
                    to Vote............................................................................................................................................. 67
        D.          Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Certain Claims
                    Entitled to Vote ............................................................................................................................... 72

XII.    RECOMMENDATION .............................................................................................................................. 78
                                                  EXHIBITS3

EXHIBIT A        Plan of Reorganization

EXHIBIT B        Restructuring Support Agreement

EXHIBIT C        Corporate Organization Chart

EXHIBIT D        Liquidation Analysis

EXHIBIT E        Financial Projections

EXHIBIT F        Valuation Analysis




3   Each Exhibit is incorporated herein by reference.
I.        INTRODUCTION

         Jones Energy Inc. (“JEI”) and its debtor affiliates, as debtors and debtors in possession
(collectively, the “Debtors” or the “Company”), submit this disclosure statement (this “Disclosure
Statement”), pursuant to section 1125 of the Bankruptcy Code, to holders of Claims against and Interests
in the Debtors in connection with the solicitation of votes for acceptance of the Joint Chapter 11 Plan of
Reorganization of Jones Energy, Inc. and Its Debtor Affiliates (the “Plan”), dated April 3, 2019.1 A copy
of the Plan is attached hereto as Exhibit A and incorporated herein by reference. The Plan constitutes a
separate chapter 11 plan for each of the other Debtors.

      THE DEBTORS AND CERTAIN SUPPORTING CREDITORS THAT HAVE EXECUTED
THE RESTRUCTURING SUPPORT AGREEMENT, INCLUDING HOLDERS OF
APPROXIMATELY 84% IN PRINCIPAL OF THE FIRST LIEN NOTES AND
APPROXIMATELY 84% IN AGGREGATE PRINCIPAL OF THE UNSECURED NOTES,
SUPPORT THE PLAN2 AND THE DEBTORS BELIEVE THAT THE COMPROMISES
CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE
VALUE OF THE DEBTORS’ ESTATES, AND PROVIDE THE BEST RECOVERY TO
STAKEHOLDERS. AT THIS TIME, THE DEBTORS BELIEVE THE PLAN REPRESENTS THE
BEST AVAILABLE OPTION FOR COMPLETING THE CHAPTER 11 CASES. THE DEBTORS
STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

II.       PRELIMINARY STATEMENT

         The Debtors are an Austin, Texas-based independent oil and natural gas company engaged in the
exploration, development, production, and acquisition of oil and natural gas properties in the Mid-Continent
region of the United States, spanning areas of Oklahoma and Texas. In 1988 Jonny Jones, a third-generation
oil and gas entrepreneur who continues to serve as chairman of the Company’s Board of Directors, founded
Jones Energy, the predecessor company to Jones Energy Holdings, LLC (“JEH”). In December 2009,
Jones Energy formed JEH, a Delaware limited liability company, which acts as a holding company of
operating subsidiaries that own and operate the Debtors’ oil and natural gas properties. JEI was formed in
March 2013 as a Delaware corporation to become a publicly traded entity and the holding company of JEH.
JEI is either the direct or indirect parent company of each of the other Debtors. JEI’s sole material asset is
its equity interest in JEH.

        As of the date of this Disclosure Statement, the Debtors have approximately $1.009 billion in total
outstanding principal amount of funded debt obligations, including: (a) senior secured first lien notes with
approximately $450.0 million in principal outstanding; and (b) two series of unsecured notes with an
aggregate principal amount outstanding of approximately $559.0 million. The Debtors have approximately
$11.1 million in marked-to-market secured liabilities to hedge counterparties as of March 22, 2019. In
addition, JEI has outstanding preferred equity with a stated aggregate liquidation preference of
approximately $30.1 million as of March 29, 2019.

       The Debtors’ revenues are derived primarily from the sale of oil and natural gas production and
from the sale of natural gas liquids (“NGLs”) that are extracted from natural gas through processing.
Unfortunately, the Company has fallen victim to persistent, adverse macroeconomic trends in the oil and

1     Capitalized terms used but not otherwise defined in this Disclosure Statement have the meanings ascribed to such
      terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to the
      Plan. In the case of any inconsistency between this Disclosure Statement and the Plan, the Plan will govern.
2     In addition, the Company holds approximately 4.0% of the 2022 Notes.
gas industry, which began with a steep decline in late 2014 in response to rapidly declining oil prices. The
result was a sustained, historic downturn:

                                                West Texas Intermediate Benchmark Crude Oil Price: Last Ten Years


                                     $120




                                     $100
           Price per Barrel ($USD)




                                     $80




                                     $60                                                                               $60




                                     $40




                                     $20
                                       Mar-09          Mar-11        Mar-13          Mar-15      Mar-17       Mar-19
                                                                              Date


        Benchmark oil prices fell from approximately $100 per barrel in mid-2014 to a low point of
approximately $26 per barrel by early 2016, representing an average price collapse of approximately 74%
over that time period. While benchmark prices have somewhat recovered, the overall macroeconomic trend
of the depressed commodity environment continues to persist today.

        In addition, meaningful price volatility persisted in the oil market in 2017 and 2018. For example,
benchmark oil prices rose from approximately $48 per barrel in July 2017 to approximately $77 per barrel
in October 2018 before plunging to below $44 per barrel in December 2018. This represents a collapse in
price of approximately 43%, or $29 per barrel, in the three-month span from October 2018 to December
2018. As of the date of this Disclosure Statement, benchmark oil prices are hovering at or around $60 per
barrel:




                                                                              2
                                              West Texas Intermediate Benchmark Crude Oil Price: Last Two Years

                                   $80
         Price per Barrel ($USD)




                                   $70




                                   $60                                                                                  $60




                                   $50




                                   $40
                                     Mar-17     Jun-17   Sep-17   Dec-17   Mar-18   Jun-18   Sep-18   Dec-18   Mar-19
                                                                           Date


         Over the past several years, the Debtors have taken a number of steps to forestall the need for a
chapter 11 filing in a low-commodity priced environment, even while many of their peers have pursued in-
court restructurings. Specifically, the Debtors consummated a series of liquidity enhancing transactions,
including equity raises, debt repurchases, strategic acquisitions, non-core asset sales, and modifications of
their operations to reduce their workforce and drilling activities. This included a Company-wide headcount
reduction in 2016 resulting in the termination of approximately 30% of the Debtors’ total workforce, as
well as halting drilling activity spanning several months during the worst of the historic commodity
downturn.

        Despite the Debtors’ efforts to mitigate the financial strain brought on by current adverse market
conditions through non-core asset divestitures and operational “rightsizing,” the Company’s liquidity
position was insufficient over the long-term to fund the capital-intensive nature of the Debtors’ business
and to service its highly leveraged capital structure. Further, notwithstanding significant efforts, as further
detailed herein, the Debtors have been unable to refinance their debt or attract new capital in a manner that
would permit them to continue their operations on an out-of-court basis. The trading prices of the Debtors’
publicly-traded securities reflect these circumstances:




                                                                            3
                                       Jones Energy Debt Trading Prices: March 2017 - March 2019
                            110                                                                                    $80
                            100
                            90                                                                                     $70
                            80
Debt Prices (% of par)




                            70
                                                                                                                   $60
                            60                                                                                     $60




                                                                                                                          $/Bbl
                            50                                                                                     53
                                                                                                                   $50
                            40
                            30
                            20                                                                                     $40

                            10
                                                                                                                   44
                              -                                                                                    $30
                              Mar-17    Jun-17    Sep-17   Dec-17    Mar-18   Jun-18   Sep-18    Dec-18   Mar-19
                                         9.25% 1L Notes due 2023                       6.75% Uns. Notes due 2022
                                         9.25% Uns. Notes due 2023                     WTI ($/Bbl)


                                   Jones Energy Equity Trading Prices: March 2014 - March 2019
                            $400                                                                                   $120


                            $350
                                                                                                                   $100

                            $300
$/Share (adj. for splits)




                                                                                                                   $80
                            $250



                                                                                                                          $/Bbl
                            $200                                                                                   $60
                                                                                                                   $60

                            $150
                                                                                                                   $40

                            $100

                                                                                                                   $20
                             $50

                                                                                                                $0.10
                              $-                                                                                 $-
                               Mar-14            Mar-15       Mar-16          Mar-17         Mar-18        Mar-19
                                                           Common Shares            WTI ($/Bbl)




                                                                        4
         As a result, in November of 2017, the Company engaged financial advisors to explore strategic
alternatives to enhance the Debtors’ liquidity, evaluate strategic merger and acquisition opportunities, and
address their capital structure.

        In February of 2018, the Company took another major step in its attempt to right size by offering
$450.0 million in aggregate principal amount of 9.250% senior secured first lien notes due 2023. The
Company used the proceeds from the offering to repay almost all borrowings under the Company’s senior
secured reserve-based facility, which featured restrictive covenants that limited the Company’s ability to
operate and pursue further liability management transactions, and to build liquidity to support operations
by removing the risk of a reduction in borrowing capacity due to a borrowing base redetermination. The
Company also intended to use a portion of the proceeds to repurchase some of its senior unsecured notes at
a discount to par. However, on the eve of the first lien offering, an ad hoc group of holders of unsecured
notes represented by Davis Polk & Wardwell LLP (the “Crossover Group”) informed the Company that its
members had entered into a cooperation agreement (the “Cooperation Agreement”) and indicated to the
Company that the Crossover Group would be unlikely to participate in a notes buyback on the terms that
the Company had contemplated.

         As the Debtors adjusted their business strategy for the low-price commodity environment, the
Company began to discuss the potential contours of a consensual out-of-court deleveraging transaction with
the Crossover Group. The members of the Crossover Group had accrued more than 80% of the Company’s
unsecured notes by May 2018 and had agreed to extend the term of the Cooperation Agreement through
April 2022. Around this time, the Company engaged its current restructuring counsel to address their
capital structure. Over the course of 2018, the Company and the Crossover Group exchanged several term
sheets and held in-person meetings in an attempt to achieve a value-maximizing restructuring transaction.
Although the parties were unable to reach agreement regarding an out-of-court restructuring, the Debtors
and the Crossover Group nevertheless continued to engage.

         While these negotiations took place, the Company took steps to improve itself. In February of
2018, the Company added an activist investor to its Board of Directors. Changes occurred at the
management level as well, as the company named Carl F. Giesler, Jr. as the new Chief Executive Officer
in July of 2018. The Company also continued implementing cost-cutting measures, including operational
efficiencies that make the Company one of the lowest-cost drilling and completion operators in the
Cleveland formation.

          However, as talks with the Crossover Group continued, the NYMEX WTI oil price fell from $74.55
per barrel on October 1, 2018 to $51.93 on November 30, 2018. In December 2018, as oil prices continued
to fall, the Debtors continued to negotiate with the Crossover Group (members of which purchased nearly
40% of the principal outstanding of First Lien Notes in February 2019) and began to negotiate in earnest
with a newly formed ad hoc group of holders of first lien notes represented by Milbank LLP (the “First
Lien Ad Hoc Group”) regarding a broader, comprehensive restructuring transaction. Between the two ad
hoc groups and the Company (which holds just over 3.5% of its unsecured notes), approximately 92% of
the Debtors’ first lien notes and 91% of the unsecured notes were represented. In January 2019, the First
Lien Ad Hoc Group indicated their interest in engaging in a comprehensive restructuring transaction. After
extensive, arm’s-length negotiations that played out over several months, the First Lien Ad Hoc Group, the
Crossover Group, and the Debtors arrived at the transactions embodied in the Restructuring Support
Agreement, a copy of which is attached hereto as Exhibit B, which will maximize stakeholder recoveries
and ensure a viable enterprise upon emergence.

        The Restructuring Support Agreement is a significant achievement for the Debtors in the face of
renewed price volatility and the unique composition of the two ad hoc groups, each of which holds a
blocking position in the First Lien Notes, preventing the Company from confirming a consensual chapter 11


                                                     5
plan without the consent of both bondholder groups. The proposed restructuring fully equitizes the
Company’s funded debt and provides a meaningful recovery to unsecured noteholders in the form of 4%
of new common equity and the new warrants exercisable for up to a 15% ownership stake in the
Reorganized Debtors, in each case subject to dilution by the Management Incentive Plan. Importantly, the
Company’s balance-sheet restructuring leaves trade creditors unaffected.

         While not all of the Debtors’ stakeholders will receive a recovery, the Debtors’ ability to manage
through the historic downturn and avoid a chapter 11 filing over the past several years has given existing
equity holders a prolonged period during a time when many of the Debtors’ peers implemented restructuring
transactions that resulted in little or no recovery to existing equity. After years of efforts on the part of the
Debtors to avoid chapter 11, however, the Debtors now need to restructure.

         The Restructuring Support Agreement and Plan contemplate a swift restructuring by which the
Debtors will (a) equitize all $1.009 billion of the Company’s prepetition funded debt and (b) obtain a new
exit credit facility in an aggregate principal amount of up to $20.0 million (the “Committed Exit Facility”),
with the option to seek alternative financing with higher borrowing limits. The Plan also contemplates
reinstating or paying in full all trade claims against the Debtors in the ordinary course of business. Finally,
although the Debtors believe their total enterprise value does not support a recovery to Unsecured
Noteholders, the Plan contemplates an opportunity for a meaningful recovery to the Unsecured Noteholders
from the First Lien Notes’ collateral that they likely would not otherwise be entitled to receive.

         The proposed restructuring transactions are value-maximizing for the Company’s stakeholders. A
right-sized capital structure will allow the Debtors to develop their assets and implement a growth-oriented
drilling program. In addition, the compromises and settlements embodied in the Restructuring Support
Agreement, and to be implemented pursuant to the Plan, preserve value by enabling the Debtors to avoid
protracted, value-destructive litigation over potential recoveries and other causes of action that could delay
the Debtors’ emergence from chapter 11. As of the date of this Disclosure Statement, holders of
approximately 84% in principal of the First Lien Notes and approximately 84% in principal of the
Unsecured Notes have signed onto the Restructuring Support Agreement, representing nearly $900 million
of the Company’s just over $1.0 billion of funded debt.

       The core terms of the Restructuring Support Agreement will be implemented through a chapter 11
plan of reorganization—namely, the Plan (described more fully in Article IV.B of this Disclosure
Statement, entitled “The Plan,” which begins on page 21)—which contemplates, among other things:

        •    payment in full of all Administrative Claims, Other Secured Claims, and Other Priority
             Claims in cash on the Effective Date;

        •    payment in full of RBL Claims, if any, and Hedge Claims, which Claims will be paid
             in cash or otherwise provided such treatment as to render such claims unimpaired;

        •    payment in full of General Unsecured Claims (including trade claims) against Debtors
             other than JEI and/or JEI, LLC, which Claims will be paid in cash or reinstated;

        •    distribution to holders of First Lien Notes Claims their Pro Rata share of 96% of the
             New Common Equity of the Reorganized Debtors, subject to dilution on account of
             the Management Incentive Plan and the New Warrants;

        •    distribution to holders of Unsecured Notes Claims their Pro Rata share of (a) 4% of the
             New Common Equity of the Reorganized Debtors, subject to dilution on account of
             the Management Incentive Plan and New Warrants, and (b) the New Warrants; and



                                                       6
        •    each holder of an Allowed General Unsecured Claim against JEI and/or JEI, LLC shall
             receive $0 (as described in the Liquidation Analysis attached hereto as Exhibit D).

         The Debtors anticipate that the Plan will be effectuated pursuant to one of two potential structures.
In one structure, the New Common Equity and New Warrants will be issued by Reorganized JEI, which
will continue to own JEH and its subsidiaries (the “Existing JEI Structure”). In the alternative structure,
the Debtors’ assets will, pursuant to the Plan, be transferred to an entity (“NewCo”) to be formed by a
nominee of certain Holders of Claims (the “Newco Structure”). In the Newco Structure, certain eligible
Holders of Claims receiving New Common Equity that meet certain requirements described below (an
“Eligible Electing Holder”) will, as part of the Plan solicitation process, be asked to elect (the “New
Common Equity Election”) whether to receive their New Common Equity as either (a) equity in an entity
taxed as a partnership for U.S. federal income tax purposes (the “Newco Partnership” and, such equity, the
“Newco Partnership Equity”) or (b) equity in an entity taxed as a corporation for U.S. federal income tax
purposes (the “Newco Corporation” and, such stock the “Newco Corporation Stock”). Eligible Electing
Holders of Claims that do not elect to receive Newco Partnership Equity, Holders of Claims that are not
Eligible Electing Holders, and Holders of Claims receiving New Warrants (with respect to their New
Warrants)3 will receive Newco Corporation Stock and/or New Warrants, as the case may be. A Holder of
Claims entitled to New Common Equity will qualify as an Eligible Electing Holder if, among other things,
the Holder (a) will receive least 1.1% of the New Partnership Equity,4 and (b) affirms that such Holder
satisfies certain tax requirements, including that such Holder (or, if such Holder is a disregarded entity for
U.S. federal income tax purposes, its regarded owner for such purposes) is a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Tax Code”)
or not otherwise subject to certain tax withholding provisions. Eligible Electing Holders of Claims electing
to receive Newco Partnership Equity shall also receive voting non-economic stock in the Newco
Corporation (the “Corporation Voting Stock”). A Holder of Newco Partnership Equity shall be entitled, at
such Holder’s election and at the times specified in the final documentation, to exchange its Newco
Partnership Equity and Corporation Voting Stock for Newco Corporation Stock based on a one for one
exchange ratio. The Newco Structure is commonly referred to as an “Up-C” structure. The Debtors will
disclose whether the Existing JEI Structure or the Newco Structure will be utilized in the Restructuring
Transactions Memorandum, and such determination shall be acceptable to First Lien Noteholders holding
at least a majority of the aggregate outstanding principal amount of First Lien Notes held by parties to the
Restructuring Support Agreement. The solicitation materials have additional information regarding the
New Common Equity Election. Because the Debtors may not know until close to the Effective Date
whether the Existing JEI Structure or the Newco Structure will be utilized, Eligible Electing Holders of
Claims that wish to hold Newco Partnership Equity should make the New Common Equity Election to
receive Newco Partnership Equity if they want to own such equity should the Newco Structure be used.
Holders of Claims should consult their own tax advisors regarding the New Common Equity Election
and to determine whether they are an Eligible Electing Holder.

         With a pre-packaged Plan and key creditor support in place pursuant to the Restructuring Support
Agreement, the Debtors expect to emerge positioned to capitalize on their asset base as the Company looks
to reorient its go-forward growth and operating plans to be competitive in the new, lower-priced commodity
environment. Given the Debtors’ core strengths—including their experienced management team and

3   In the Newco Structure, all New Warrants will be issued by Newco Corporation and a Holder of Unsecured Notes
    Claims that both is entitled to receive at least 1.1% of the New Partnership Equity and meets the specified tax
    requirements set forth in the election, may elect to receive New Partnership Equity, but if the Holder makes such
    an election, they will still receive their New Warrants from Newco Corporation.
4   Measured by overall economic ownership in the Reorganized Debtors, after accounting for dilution by the
    Management Incentive Plan, but without regard to the New Warrants.



                                                         7
employees, strategic location of their assets, and new, data-driven development strategy (described
herein)—the Debtors are confident that they can implement the Restructuring Support Agreement’s balance
sheet restructuring to ensure the Debtors’ long-term viability.

III.       QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
           PLAN

           A.        What is chapter 11?

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In addition to
permitting debtor rehabilitation, chapter 11 promotes equality of treatment for creditors and similarly
situated equity interest holders, subject to the priority of distributions prescribed by the Bankruptcy Code.

        The commencement of a chapter 11 case creates an estate that comprises all of the legal and
equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
provides that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”

         Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for
the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.

           B.        Why are the Debtors sending me this Disclosure Statement?

        The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
disclosure statement with all holders of claims whose votes on the Plan are being solicited. This Disclosure
Statement is being submitted in accordance with these requirements.

           C.        Why are votes being solicited prior to Bankruptcy Court approval of the Disclosure
                     Statement?

        By sending this Disclosure Statement and soliciting the Plan prior to approval by the Bankruptcy
Court, the Debtors are preparing to seek Confirmation of the Plan shortly after commencing the Chapter 11
Cases. The Debtors will ask the Bankruptcy Court to approve this Disclosure Statement together with
Confirmation of the Plan at the same hearing, which may be scheduled as shortly as two weeks after
commencing the Chapter 11 cases, all subject to the Bankruptcy Court’s approval and availability.

           D.        Am I entitled to vote on the Plan?

        Your ability to vote on, and your distribution under, the Plan, if any, depends on what type of Claim
you hold and whether you held that Claim as of the Voting Record Date (as defined herein). Each category
of holders of Claims or Interests, as set forth in Article III of the Plan pursuant to section 1122(a) of the
Bankruptcy Code, is referred to as a “Class.” Each Class’s respective voting status is set forth below:

 Class          Claims and Interests                 Status       Voting Rights
 Class 1        Other Secured Claims                 Unimpaired   Not Entitled to Vote (Deemed to Accept)



                                                          8
    Class           Claims and Interests                            Status          Voting Rights
    Class 2         Other Priority Claims                           Unimpaired      Not Entitled to Vote (Deemed to Accept)

    Class 3         Hedge Claims / RBL Claims                       Unimpaired      Not Entitled to Vote (Deemed to Accept)

    Class 4         First Lien Notes Claims                         Impaired        Entitled to Vote

    Class 5         Unsecured Notes Claims                          Impaired        Entitled to Vote
                    General Unsecured Claims against Debtors
    Class 6                                                         Unimpaired      Not Entitled to Vote (Deemed to Accept)
                    other than JEI and JEI, LLC
                    General Unsecured Claims against JEI and/or
    Class 7                                                         Impaired        Entitled to Vote
                    JEI, LLC
                                                                    Unimpaired
    Class 8         Intercompany Claims                                             Not Entitled to Vote (Deemed to Accept or Reject)
                                                                    / Impaired
    Class 9         Existing Preferred Equity Interests             Impaired        Not Entitled to Vote (Deemed to Reject)

    Class 10        Existing Common Equity Interests                Impaired        Not Entitled to Vote (Deemed to Reject)
                                                                    Unimpaired
    Class 11        Intercompany Interests                                          Not Entitled to Vote (Deemed to Accept or Reject)
                                                                    / Impaired

               E.         What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to holders of Claims or
Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary from
the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the Plan
depends upon the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
consummate the Plan.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN.5

                                                SUMMARY OF EXPECTED RECOVERIES

                                                                                                       Projected         Projected
                    Claim/Equity                                                                       Amount of      Recovery Under
     Class            Interest                   Treatment of Claim/Equity Interest                     Claims           the Plan
                                         Each holder of an Allowed Other Secured Claim shall             TBD                  100%
                                         receive, at the option of the applicable Debtor:
                Other Secured            (i) payment in full in Cash of its Allowed Class 1
       1
                Claims                   Claim; (ii) the collateral securing its Allowed Class 1
                                         Claim; (iii) Reinstatement of its Allowed Class 1
                                         Claim; or (iv) such other treatment rendering its



5      The recoveries set forth below may change based upon changes in the amount of Claims that are “Allowed” as
       well as other factors related to the Debtors’ business operations and general economic conditions. “Allowed”
       means, as to a Claim or an Interest, a Claim or an Interest allowed under the Plan, under the Bankruptcy Code, or
       by a Final Order, as applicable. For the avoidance of doubt, (a) there is no requirement to file a Proof of Claim
       (or move the Bankruptcy Court for allowance) to be an Allowed Claim under the Plan, and (b) the Debtors may
       affirmatively determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed
       under applicable nonbankruptcy law.



                                                                      9
                                         SUMMARY OF EXPECTED RECOVERIES

                                                                                                Projected         Projected
              Claim/Equity                                                                      Amount of      Recovery Under
    Class       Interest                  Treatment of Claim/Equity Interest                     Claims           the Plan
                                 Allowed Class 1 Claim Unimpaired in accordance with
                                 section 1124 of the Bankruptcy Code.
            Other Priority       Each holder of an Allowed Other Priority Claim shall              TBD             100%
     2
            Claims               receive payment in full in Cash.
                                 Each holder of an Allowed Hedge Claim or Allowed                  TBD             100%
                                 RBL Claim shall receive payment in full in Cash or
            Hedge Claims /       such other treatment rendering its Allowed Hedge
     3
            RBL Claims           Claim or Allowed RBL Claim, as applicable,
                                 Unimpaired in accordance with section 1124 of the
                                 Bankruptcy Code.
                                 Each holder of an Allowed First Lien Notes Claim shall        $529,828,0006       62.5%
            First Lien Notes     receive its Pro Rata share of 96% of the New Common
     4
            Claims               Equity, subject to dilution on account of the
                                 Management Incentive Plan and the New Warrants.
                                 Each holder of an Allowed Unsecured Notes Claim               $582,125,000        4.3%
                                 shall receive its Pro Rata share of: (i) 4% of the New
            Unsecured Notes
     5                           Common Equity, subject to dilution on account of the
            Claims
                                 Management Incentive Plan and the New Warrants;
                                 and (ii) the New Warrants.
            General Unsecured    Each holder of an Allowed General Unsecured Claim                 TBD             100%
            Claims against       against Debtors other than JEI and JEI, LLC shall
     6
            Debtors other than   receive, at the option of the applicable Debtor:
            JEI and JEI, LLC     (i) payment in full in Cash; or (ii) Reinstatement.
            General Unsecured    Each holder of an Allowed General Unsecured Claim             $50,200,0007         0%
     7      Claims against JEI   against JEI and/or JEI, LLC shall receive $0.
            and/or JEI, LLC
                                 Each Intercompany Claim shall be, at the option of the            N/A              0%
                                 applicable Debtor, either: (i) Reinstated; (ii) canceled,
                                 released, and extinguished, and will be of no further
            Intercompany
     8                           force or effect; or (iii) otherwise addressed at the option
            Claims
                                 of each applicable Debtor such that holders of Class 8
                                 Intercompany Claims will not receive any distribution
                                 on account of such Class 8 Claims.




6     The projected amount of First Lien Notes Claims includes the projected amount of (a) outstanding principal,
      (b) accrued and unpaid interest, and (c) a makewhole claim that could be triggered under the First Lien Notes
      Indenture. The inclusion of the makewhole claim amount is not a concession by the Debtors or any other party
      that the makewhole claim is allowable under applicable bankruptcy or nonbankruptcy law, or as to the amount of
      such claim, and the Restructuring Support Agreement reflects a compromise of potential litigation regarding the
      makewhole claim among the Debtors, the First Lien Ad Hoc Group, and the Crossover Group, which is contingent
      upon confirmation of the Plan described herein.
7     The projected amount of General Unsecured Claims against JEI and/or JEI, LLC includes the projected amount
      of claims arising under the Tax Receivable Agreement, which amount is illustrative and based on the Company’s
      audited books and records as of December 31, 2018, as reported in the Company’s 10-K, filed on February 27,
      2019; however, the inclusion of such amount is not a concession by the Debtors or any other party that such claim
      is allowable under applicable bankruptcy or nonbankruptcy law, or as to the amount of such claim.



                                                               10
                                        SUMMARY OF EXPECTED RECOVERIES

                                                                                             Projected      Projected
               Claim/Equity                                                                  Amount of   Recovery Under
  Class          Interest                Treatment of Claim/Equity Interest                   Claims        the Plan
                                 Holders of Existing Preferred Equity Interests will not       N/A            0%
                                 receive any distribution on account of such Interests,
           Existing Preferred
    9                            which will be canceled, released, and extinguished as
           Equity Interests
                                 of the Effective Date, and will be of no further force or
                                 effect.
                                 Holders of Existing Common Equity Interests will not          N/A            0%
                                 receive any distribution on account of such Interests,
           Existing Common
   10                            which will be canceled, released, and extinguished as
           Equity Interests
                                 of the Effective Date, and will be of no further force or
                                 effect.
                                 Each Allowed Intercompany Interest shall be                   N/A           100%
                                 Reinstated as of the Effective Date or, at the Debtors’
           Intercompany
   11                            or the Reorganized Debtors’ option, shall be cancelled.
           Interests
                                 No distribution shall be made on account of any
                                 Intercompany Interests.

          F.       What will I receive from the Debtors if I hold an Allowed Administrative Claim or a
                   Priority Tax Claim?

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority
Tax Claims have not been classified and, thus, are excluded from the Classes of Claims or Interests set forth
in Article III of the Plan.

                   1.         Administrative Claims

         Administrative Claims will be satisfied as set forth in Article II.A of the Plan, as summarized
herein. Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, each holder of an Allowed Administrative Claim (other than
holders of Professional Fee Claims and Claims for fees and expenses pursuant to section 1930 of
chapter 123 of title 28 of the United States Code) will receive in full and final satisfaction of its
Administrative Claim an amount of Cash equal to the amount of such Allowed Administrative Claim in
accordance with the following: (1) if an Administrative Claim is Allowed on or prior to the Effective Date,
on the Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed
Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such Administrative
Claim is not Allowed as of the Effective Date, no later than thirty (30) days after the date on which an order
allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter;
(3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary
course of their business after the Petition Date in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed Administrative Claim without any further action by the holders of
such Allowed Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such
holder and the Debtors or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms
as set forth in an order of the Bankruptcy Court.

                   2.         Priority Tax Claims

         Priority Tax Claims will be satisfied as set forth in Article II.E of the Plan, as summarized herein.
Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority


                                                              11
Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms
set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

        G.      Are any regulatory approvals required to consummate the Plan?

        There are no known regulatory approvals that are required to consummate the Plan. However, to
the extent any such regulatory approvals or other authorizations, consents, rulings, or documents are
necessary to implement and effectuate the Plan, it is a condition precedent to the Effective Date that they
be obtained.

        H.      What happens to my recovery if the Plan is not confirmed or does not go effective?

        In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
Debtors will be able to reorganize their businesses. It is possible that any alternative may provide holders
of Claims with less than they would have received pursuant to the Plan. For a more detailed description of
the consequences of an extended chapter 11 case, or of a liquidation scenario, see Article IX.B of this
Disclosure Statement, entitled “Best Interests of Creditors/Liquidation Analysis,” which begins on page 57,
and the Liquidation Analysis attached hereto as Exhibit D.

        I.      If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                “Consummation?”

         “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation
of the Plan does not guarantee that you will receive the distribution indicated under the Plan. After
Confirmation of the Plan by the Bankruptcy Court, there are conditions that need to be satisfied or waived
so that the Plan can go effective. Initial distributions to holders of Allowed Claims will only be made on
the date the Plan becomes effective—the “Effective Date”—or as soon as reasonably practicable thereafter,
as specified in the Plan. See Article IX of this Disclosure Statement, entitled “Confirmation of the Plan,”
which begins on page 57, for a discussion of the conditions precedent to consummation of the Plan.

        J.      What are the sources of Cash and other consideration required to fund the Plan?

         The Debtors or Reorganized Debtors, as applicable, shall fund distributions under the Plan with:
(1) Cash on hand, including Cash from operations; (2) the New Common Equity; (3) the New Warrants;
and (4) the proceeds from the Exit Facility, as applicable.

        K.      Are there risks to owning the New Common Equity and New Warrants upon
                emergence from chapter 11?

        Yes. See Article VII of this Disclosure Statement, entitled “Risk Factors,” which begins on
page 40.

        L.      Is there potential litigation related to the Plan?

        Parties in interest may object to the approval of this Disclosure Statement and may object to
Confirmation of the Plan as well, which objections potentially could give rise to litigation.
See Article VII.C.10 of this Disclosure Statement, entitled “The Reorganized Debtors May Be Adversely
Affected by Potential Litigation, Including Litigation Arising Out of the Chapter 11 Cases,” which begins
on page 53.




                                                    12
        In the event that it becomes necessary to confirm the Plan over the rejection of certain Classes, the
Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting Classes. The
Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the Bankruptcy Code,
which allow the Bankruptcy Court to confirm a plan that has been rejected by an impaired Class if it
determines that the Plan satisfies section 1129(b) of the Bankruptcy Code. See Article IX.E of this
Disclosure Statement, entitled “Confirmation Without Acceptance by All Impaired Classes,” which begins
on page 59.

        M.      What is the Management Incentive Plan and how will it affect the distribution I
                receive under the Plan?

         On the Effective Date, the Reorganized Debtors shall implement the Management Incentive Plan
pursuant to the terms set forth in the Management Compensation Term Sheet attached to the Restructuring
Support Agreement, and which shall be Filed with the Plan Supplement. The New Common Equity being
provided in connection with the Management Incentive Plan will dilute all of the New Common Equity
equally.

         As is typical for many of the Debtors’ peer companies, to be a competitive employer and to
maximize the value of the Debtors’ estates, the Debtors have requested access to a pool of New Common
Equity that the New Board can use to attract, incentivize, and retain talented key employees (including
officers) after the Effective Date. After the Effective Date, the New Board will implement the allocation,
timing, and structure of the issuance of the New Common Equity pursuant to the Management
Compensation Term Sheet.

        N.      Will the final amount of Allowed General Unsecured Claims affect the recovery of
                holders of Allowed General Unsecured Claims under the Plan?

        Each holder of an Allowed General Unsecured Claim against Debtors other than JEI shall receive
payment in full in Cash or Reinstatement. Therefore, the recovery for holders of such Claims will be not
be affected by the final amount of Allowed General Unsecured Claim against Debtors other than JEI.

         Although the Debtors’ estimate of Allowed General Unsecured Claims against JEI and/or JEI, LLC
is generally the result of the Debtors’ and their advisors’ careful analysis of available information, the
projected number and amount reflects the Debtors’ current view of Claims against JEI and JEI, LLC and
potential rejection damages and is subject to change. The final amount of Allowed General Unsecured
Claims against JEI and/or JEI, LLC ultimately may be higher or lower than the Debtors’ estimate provided
herein, which difference could affect the recovery to holders of General Unsecured Claims against JEI
and/or JEI, LLC, who share Pro Rata in the Liquidation Recovery (to the extent the Liquidation Recovery
is greater than $0).

        O.      How will the preservation of the Causes of Action impact my recovery under the
                Plan?

        The Plan provides for the retention of all Causes of Action other than those that are expressly
waived, relinquished, exculpated, released, compromised, or settled.

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of the Plan,
the Reorganized Debtors, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action, whether arising before or after the Petition Date, including any
actions specifically enumerated in the Schedule of Retained Causes of Action, and the Reorganized
Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding



                                                     13
the occurrence of the Effective Date, other than the Causes of Action released by the Debtors pursuant to
the releases and exculpations contained in the Plan, including in Article VIII thereof.

         The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance with
the best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely on
the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to
any Cause of Action against it as any indication that the Debtors or the Reorganized Debtors, as
applicable, will not pursue any and all available Causes of Action of the Debtors against it. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless otherwise agreed upon in writing by the parties to the applicable Cause of Action,
all objections to the Schedule of Retained Causes of Action must be Filed with the Bankruptcy Court
on or before thirty (30) days after the Effective Date. Any such objection that is not timely filed shall
be disallowed and forever barred, estopped, and enjoined from assertion against any Reorganized
Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or any
other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court.
The Reorganized Debtors may settle any such objection without any further notice to or action, order, or
approval of the Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action
on the Schedule of Retained Causes of Action that remains unresolved by the Debtors or Reorganized
Debtors, as applicable, and the objection party for thirty (30) days, such objection shall be resolved by the
Bankruptcy Court. Unless any Causes of Action of the Debtors against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval
of the Bankruptcy Court.

        P.       Will there be releases and exculpation granted to parties in interest as part of the
                 Plan?

        Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated Parties. The
Debtors’ releases, third-party releases, and exculpation provisions included in the Plan are an integral part
of the Debtors’ overall restructuring efforts and were an essential element of the negotiations among the
Debtors and the Supporting Creditors in obtaining their support for the Plan pursuant to the terms of the
Restructuring Support Agreement.

        The Released Parties and the Exculpated Parties have made substantial and valuable contributions
to the Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize and
preserve the going-concern value of the Debtors for the benefit of all parties in interest. Accordingly, each


                                                      14
of the Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation
provisions.

      IMPORTANTLY, THE FOLLOWING PARTIES ARE INCLUDED IN THE DEFINITION
OF “RELEASING PARTIES” AND WILL BE DEEMED TO HAVE EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY RELEASED
AND DISCHARGED ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND
THE RELEASED PARTIES: ALL HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT
(X) VALIDLY OPT OUT OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILE AN
OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION
DEADLINE, OR (Z) TIMELY VOTE TO REJECT THE PLAN. THE RELEASES ARE AN
INTEGRAL ELEMENT OF THE PLAN.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
Appeals for the Fifth Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing to
demonstrate the basis for and propriety of the release and exculpation provisions. The release, exculpation,
and injunction provisions that are contained in the Plan are copied in pertinent part below.

                1.      Release of Liens.

         Except as otherwise provided in the Plan, or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date and concurrently with
the applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date, except
for Other Secured Claims that the Debtors elect to Reinstate or Hedge Claims with respect to which
the applicable counterparty has agreed to Reinstatement in accordance with this Plan, all mortgages,
deeds of trust, Liens, pledges, or other security interests against any property of the Estates shall be
fully released and discharged, and all of the right, title, and interest of any holder of such mortgages,
deeds of trust, Liens, pledges, or other security interests shall revert to the Reorganized Debtors and
their successors and assigns. Any holder of such Secured Claim (and the applicable agents for such
holder) shall be authorized and directed, at the sole cost and expense of the Reorganized Debtors, to
release any collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such holder (and the applicable agents for such holder), and to take such actions
as may be reasonably requested by the Reorganized Debtors to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases. The presentation or filing
of the Confirmation Order to or with any federal, state, provincial, or local agency or department
shall constitute good and sufficient evidence of, but shall not be required to effect, the termination of
such Liens.

        To the extent that any holder of a Secured Claim that has been satisfied or discharged in full
pursuant to the Plan, or any agent for such holder, has filed or recorded publicly any Liens and/or
security interests to secure such holder’s Secured Claim, then as soon as practicable on or after the
Effective Date, such holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary or desirable to record
or effectuate the cancellation and/or extinguishment of such Liens and/or security interests, including
the making of any applicable filings or recordings, and the Reorganized Debtors shall be entitled to
make any such filings or recordings on such holder’s behalf. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency or department shall
constitute good and sufficient evidence of the termination of such Liens.



                                                    15
                2.      Releases by the Debtors.

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized Debtors, and
their Estates from any and all Claims and Causes of Action, whether known or unknown, including
any derivative claims asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors,
or their Estates would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other Entity,
or that any holder of any Claim against, or Interest in, a Debtor or other Entity could have asserted
on behalf of the Debtors, based on or relating to, or in any manner arising from, in whole or in part:
the Debtors (including the management, ownership, or operation thereof), any Securities issued by
the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any
Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date. Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release (a) any post-Effective Date
obligations of any party or Entity under the Plan, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement) executed to implement
the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes of Action
related to an act or omission that is determined in a Final Order by a court competent jurisdiction to
have constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (a) in exchange for the good and valuable consideration provided
by the Released Parties, including, without limitation, the Released Parties’ contributions to
facilitating the Restructuring and implementing the Plan; (b) a good faith settlement and compromise
of the Claims released by the Debtor Release; (c) in the best interests of the Debtors and all holders
of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’
Estates asserting any Claim or Cause of Action released pursuant to the Debtor Release.

                3.      Releases by the Releasing Parties.

        Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors,
and each Released Party from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted on behalf of the Debtors, that such Entity would have been


                                                   16
legally entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), any Securities issued by the Debtors and the ownership thereof, the Debtors’ in-
or out-of-court restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors), intercompany
transactions, the Chapter 11 Cases, the formulation, preparation, dissemination, solicitation,
negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by the Plan or the
reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other related
act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth
above do not release (a) any post-Effective Date obligations of any party or Entity under the Plan,
any Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or (b)
any Person from any claim or Causes of Action related to an act or omission that is determined in a
Final Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct,
or gross negligence by such Person.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s
finding that the Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan;
(c) given in exchange for the good and valuable consideration provided by the Released Parties; (d)
a good faith settlement and compromise of the Claims released by the Third-Party Release; (e) in the
best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and made
after due notice and opportunity for hearing; and (h) a bar to any of the Releasing Parties asserting
any claim or Cause of Action released pursuant to the Third-Party Release.

               4.      Exculpation.

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur
liability for and each Exculpated Party is hereby released and exculpated from any Cause of Action
for any claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, solicitation, negotiation, filing, or
termination of the Restructuring Support Agreement and related prepetition transactions, the
Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement contemplated
by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring Support Agreement,
the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration
and implementation of the Plan, including the issuance or distribution of Securities pursuant to the
Plan, or the distribution of property under the Plan or any other related agreement, or upon any


                                                  17
other related act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date, except for claims related to any act or omission that is determined in a
Final Order by a court of competent jurisdiction to have constituted actual fraud, willful misconduct,
or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

        The Exculpated Parties shall be deemed to have participated in good faith and in compliance
with the applicable laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such distributions shall not be, liable
at any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Plan or distributions made pursuant to the Plan.

                5.       Injunction.

        Except as otherwise expressly provided in the Plan or for obligations issued or required to be
paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold
Claims or Interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Effective Date, from taking any of the following actions
against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released
Parties: (1) commencing or continuing in any manner any action, suit or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or Interests;
(2) enforcing, attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or with respect to any such
Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with
respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment
of any kind against any obligation due from such Entities or against the property of such Entities on
account of or in connection with or with respect to any such Claims or Interests unless such holder
has Filed a motion requesting the right to perform such setoff on or before the Effective Date, and
notwithstanding an indication of a Claim or Interest or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests released or settled pursuant to the
Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect Affiliates shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each holder of an Allowed Claim or Allowed Interest, as applicable, by
accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or Interest,
as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions
set forth in the Plan.

        For more detail, see Article VIII of the Plan, entitled “Settlement, Release, Injunction, and Related
Provisions,” which is incorporated herein by reference.

        Q.      What is the deadline to vote on the Plan?

        The Voting Deadline is May 1, 2019, at 4:00 p.m. (prevailing Central Time).




                                                     18
        R.      How do I vote for or against the Plan?

         Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
holders of Claims that are entitled to vote on the Plan. For your vote to be counted, the master ballot
containing your vote and returned by your nominee, or the “pre-validated” ballot provided by your nominee
for direct return by you must be properly completed, executed, and delivered as directed, so that the master
ballot or pre-validated ballot containing your vote is actually received by the Debtors’ solicitation agent,
Epiq Corporate Restructuring, LLC (the “Solicitation Agent”) on or before the Voting Deadline,
i.e. May 1, 2019, at 4:00 p.m., prevailing Central Time. See Article VIII of this Disclosure Statement,
entitled, “Solicitation, Voting, and New Common Equity Election Procedures” which begins on page 54
for more information.

        S.      Why is the Bankruptcy Court holding a Confirmation Hearing?

       Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.
The Confirmation Hearing will be scheduled by the Bankruptcy Court shortly after the commencement of
the Chapter 11 Cases. All parties in interest will be served notice of the time, date, and location of the
Confirmation Hearing once scheduled.

        T.      What is the purpose of the Confirmation Hearing?

         The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any issuer of
securities under a plan of reorganization, any person acquiring property under a plan of reorganization, any
creditor or equity interest holder of a debtor, and any other person or entity as may be ordered by the
bankruptcy court in accordance with the applicable provisions of the Bankruptcy Code. Subject to certain
limited exceptions, the order issued by the bankruptcy court confirming a plan of reorganization discharges
a debtor from any debt that arose before the confirmation of such plan of reorganization and provides for
the treatment of such debt in accordance with the terms of the confirmed plan of reorganization.

        U.      What is the effect of the Plan on the Debtors’ ongoing businesses?

         The Debtors are reorganizing under chapter 11 of the Bankruptcy Code. As a result, the occurrence
of the Effective Date means that the Debtors will not be liquidated or forced to go out of business.
Following Confirmation, the Plan will be consummated on the Effective Date, which is a date that is the
first Business Day after the Confirmation Date on which (1) no stay of the Confirmation Order is in effect,
(2) all conditions to Consummation have been satisfied or waived (see Article IX of the Plan), and (3) the
Debtors, with the consent of the Required Supporting Creditors, declare the Plan effective. On or after the
Effective Date, and unless otherwise provided in the Plan, the Reorganized Debtors may operate their
businesses and, except as otherwise provided by the Plan, may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. Additionally,
upon the Effective Date, all actions contemplated by the Plan will be deemed authorized and approved.

        V.      Will any party have significant influence over the corporate governance and
                operations of the Reorganized Debtors?

       As of the Effective Date, the terms of the then-sitting members of the boards of directors of the
Debtors shall expire, and the initial boards of directors, including the New Board, as well as the officers of
each of the Reorganized Debtors, shall be appointed in accordance with the New Organizational




                                                     19
Documents. The initial New Board shall consist of those individuals that are selected in accordance with
Article IV.L of the Plan.

        Assuming that the Effective Date occurs, holders of Allowed Claims or Allowed Interests (as
applicable) that receive distributions representing a substantial percentage of outstanding shares of the New
Common Equity (including, as applicable, shares issued upon exercise of the New Warrants), may be in a
position to influence matters requiring approval by the holders of shares of New Common Equity, including,
among other things, the election of directors and the approval of a change of control of the Reorganized
Debtors.

        W.       Who do I contact if I have additional questions with respect to this Disclosure
                 Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact the
Debtors’ Solicitation Agent, Epiq Corporate Restructuring, LLC, via one of the following methods:

                 By regular mail at:
                 Jones Energy
                 c/o Epiq Corporate Restructuring LLC
                 P.O. Box 4422
                 Beaverton, OR 97076-4422

                 By hand delivery or overnight mail at:
                 Jones Energy
                 c/o Epiq Corporate Restructuring LLC
                 10300 SW Allen Blvd.
                 Beaverton, OR 97005

                 By electronic mail at:
                 tabulation@epiqglobal.com with a reference to “Jones Energy” in the subject line

                 By telephone (toll free) at:
                 (866) 897-6433 (toll free) or +1 (646) 282-2500 (international) and request to speak with
                 a member of the Solicitation Team

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
Chapter 11 Cases are available upon written request to the Solicitation Agent at the address above or by
downloading the exhibits and documents from the website of the Solicitation Agent at
https://dm.epiq11.com/JonesEnergy (free of charge) or the Bankruptcy Court’s website at
http://www.txs.uscourts.gov/bankruptcy/ (for a fee).

        X.       Do the Debtors recommend voting in favor of the Plan?

         Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
and equity holders than would otherwise result from any other available alternative. The Debtors believe
that the Plan, which contemplates a significant deleveraging of the Debtors’ balance sheet and enables them
to emerge from chapter 11 expeditiously, is in the best interest of all holders of Claims or Interests, and that
any other alternatives (to the extent they exist) fail to realize or recognize the value inherent under the Plan.




                                                       20
        Y.       Who Supports the Plan?

        The Plan is supported by the Debtors, certain holders of Claims, and certain Supporting Creditors
that have executed the Restructuring Support Agreement, including holders of approximately 84% in
principal of the First Lien Notes and approximately 84% in principal of the Unsecured Notes.

IV.     THE DEBTORS’ RESTRUCTURING SUPPORT AGREEMENT AND PLAN

        A.       Restructuring Support Agreement

         On April 2, 2019, the Debtors and the Supporting Creditors entered into the Restructuring Support
Agreement. Since executing the Restructuring Support Agreement, the Debtors have documented the terms
of the pre-packaged restructuring contemplated thereby, including the Plan. The restructuring transactions
contemplated by the Plan will significantly reduce the Debtors’ funded-debt obligations and annual interest
payments and result in a stronger balance sheet for the Debtors.

         The Plan represents a significant step in the Debtors’ months-long restructuring process. The
Restructuring Support Agreement will allow the Debtors to proceed expeditiously through chapter 11 to a
successful emergence. The Plan will significantly deleverage the Debtors’ balance sheet and provide the
capital injection needed for the Debtors to conduct competitive operations going forward.

        B.       The Plan

        The Plan contemplates the following key terms, among others described herein and therein:

                 1.      General Settlement of Claims and Interests

         As discussed in detail in this Disclosure Statement and as otherwise provided in the Plan, pursuant
to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
classification, distributions, releases, and other benefits provided under the Plan, upon the Effective Date,
the provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and Interests
and controversies resolved pursuant to the Plan, including (1) any challenge to the amount, validity,
perfection, enforceability, priority or extent of the Hedge Claims, RBL Claims, First Lien Notes Claims, or
the Unsecured Notes Claims and (2) any claim to avoid, subordinate, or disallow any Hedge Claim, RBL
Claim, First Lien Notes Claim, or Unsecured Notes Claim, whether under any provision of chapter 5 of the
Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance, or
unjust enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise
and settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the
entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and
settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by
the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable and in the best
interests of the Debtors and their Estates. Subject to Article VI of the Plan, all distributions made to holders
of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to be and shall be final.

                 2.      Restructuring Transactions

        On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into
and shall take any actions as may be necessary or appropriate to effect the Restructuring Transactions,
including as set forth in the Restructuring Transactions Memorandum. The actions to implement the
Restructuring Transactions may include: (1) the execution and delivery of appropriate agreements or other
documents of merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer,



                                                      21
arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan and that satisfy the applicable requirements of applicable law and any other terms
to which the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of the Plan and having other terms for which the applicable parties agree;
(3) the filing of appropriate certificates or articles of incorporation, formation, reincorporation, merger,
consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or provincial law; and (4) all other actions that the applicable Entities determine to be necessary,
including making filings or recordings that may be required by applicable law in connection with the Plan.
The Confirmation Order shall, and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy
Code, authorize, among other things, all actions as may be necessary or appropriate to effect any transaction
described in, contemplated by, or necessary to effectuate the Plan.

                 3.      Reorganized Debtors

         On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt
their New Organizational Documents, which shall be consistent with the Governance Term Sheet. The
Reorganized Debtors shall be authorized to adopt any other agreements, documents, and instruments and
to take any other actions contemplated under the Plan as necessary to consummate the Plan. Cash payments
to be made pursuant to the Plan will be made by the Debtors or Reorganized Debtors. The Debtors and
Reorganized Debtors will be entitled to transfer funds between and among themselves as they determine to
be necessary or appropriate to enable the Debtors or the Reorganized Debtors, as applicable, to satisfy their
obligations under the Plan. Except as set forth in the Plan, any changes in intercompany account balances
resulting from such transfers will be accounted for and settled in accordance with the Debtors’ historical
intercompany account settlement practices and will not violate the terms of the Plan.

         From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations
set forth in any post-Effective Date agreement, shall have the right and authority without further order of
the Bankruptcy Court to raise additional capital and obtain additional financing as the boards of directors
of the applicable Reorganized Debtors deem appropriate.

                 4.      Sources of Consideration for Plan Distributions

       The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan
with: (1) Cash on hand, including Cash from operations; (2) the New Common Equity; (3) the New
Warrants; and (4) the proceeds from the Exit Facility, as applicable.

                         (a)      Exit Facility

         On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms of which
will be set forth in the Exit Facility Documents, provided that the Debtors or the Reorganized Debtors, as
applicable, determine that entry into the Exit Facility is in the best interests of the Reorganized Debtors,
and the First Lien Noteholders agree with such determination.

         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit Facility
(including the transactions contemplated thereby, and all actions to be taken, undertakings to be made, and
obligations to be incurred and fees paid by the Debtors or the Reorganized Debtors, as applicable, in
connection therewith), to the extent not approved by the Court previously, and (b) authorization for the
Debtors or the Reorganized Debtors, as applicable, to, without further notice to or order of the Court, (i)
execute and deliver those documents necessary or appropriate to obtain the Exit Facility, including the Exit
Facility Documents and (ii) act or take action under applicable law, regulation, order, or rule or vote,



                                                      22
consent, authorization, or approval of any Person, subject to such modifications as the Debtors or the
Reorganized Debtors, as applicable, may deem to be necessary to consummate the Exit Facility; provided
that such modifications are reasonably acceptable to the Required Consenting First Lien Noteholders.

                         (b)      Issuance of New Common Equity

         The issuance of the New Common Equity, including options or other equity awards, if any, reserved
for the Management Incentive Plan, and the New Warrants, by the Reorganized Debtors (as set forth in the
Restructuring Transactions Memorandum) shall be authorized without the need for any further corporate
action or without any further action by the holders of Claims or Interests. The Reorganized Debtors shall
be authorized to issue a certain number of shares, units or equity interests (as the case may be based on how
the New Common Equity is denominated and the identity of the Reorganized Debtor issuing such shares,
units, or equity interests) of New Common Equity required to be issued under the Plan and pursuant to their
New Organizational Documents. On the Effective Date, the Debtors or Reorganized Debtors, as applicable,
shall issue all Securities, notes, instruments, certificates, and other documents required to be issued pursuant
to the Plan.

         All of the shares, units, or equity interests (as the case may be based on how the New Common
Equity is denominated) of New Common Equity issued pursuant to the Plan shall be duly authorized, validly
issued, fully paid, and non-assessable. Each distribution and issuance referred to in the Plan shall be
governed by the terms and conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such distribution or issuance, which
terms and conditions shall bind each Entity receiving such distribution or issuance.

                         (c)      Stockholders Agreement

        On the Effective Date, one or more of the Reorganized Debtors and the Holders of the New
Common Equity may enter into the Stockholders Agreement in substantially the form included in the Plan
Supplement (solely to the extent a determination has been made in accordance with the Governance Term
Sheet to implement such an agreement). The Stockholders Agreement shall be deemed to be valid, binding,
and enforceable in accordance with its terms, and each holder of New Common Equity shall be bound
thereby, in each case without the need for execution by any party thereto other than the applicable
Reorganized Debtor(s).

                         (d)      Issuance of New Warrants

         On the Effective Date, the applicable Reorganized Debtor (as set forth in the Restructuring
Transactions Memorandum) will issue the New Warrants only to the extent required to provide for
distributions to holders of Unsecured Notes Claims, as contemplated by the Plan. All of the New Warrants
issued pursuant to the Plan shall be duly authorized without the need for any further corporate action and
without any further action by the Debtors or Reorganized Debtors, as applicable, validly issued, fully paid,
and non-assessable. Each distribution and issuance referred to in Article VI of the Plan shall be governed
by the terms and conditions set forth in the Plan applicable to such distribution or issuance and by the terms
and conditions of the instruments evidencing or relating to such distribution or issuance, which terms and
conditions shall bind each Entity receiving such distribution or issuance without the need for execution by
any party thereto other than the applicable Reorganized Debtor(s).

                 5.      Holders of Working and Similar Interests

       The legal and equitable rights, interests, defenses, and obligations of lessors under the Debtors’ oil
and gas leases, holders of certain other mineral interests related to the Debtors’ oil and gas properties,



                                                      23
owners of non-operating working interests in the Debtors’ oil and gas properties, counterparties to the
Debtors’ joint operating agreements, and holders of claims related to joint-interest billings and other similar
working interests shall not be impaired in any manner by the provisions of the Plan. Nor shall anything in
the Plan impair the related legal and equitable rights, interests, defenses, or obligations of the Debtors or
the Reorganized Debtors. To the extent applicable, such Claims or Interests shall be Reinstated pursuant
to the Plan.

         Notwithstanding the foregoing, nothing in Article IV.E of the Plan shall limit the Debtors’ rights
to reject any executory contract or unexpired lease in accordance with the Bankruptcy Code or pursuant to
Article V of the Plan.

                 6.      Corporate Existence

         Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date
as a separate corporate entity, limited liability company, partnership, or other form, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or other form, as the case may
be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and by-laws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of incorporation and
by-laws (or other formation documents) are amended under the Plan or otherwise, in each case, consistent
with the Restructuring Support Agreement, and to the extent such documents are amended, such documents
are deemed to be amended pursuant to the Plan and require no further action or approval (other than any
requisite filings required under applicable state, provincial, or federal law). After the Effective Date, the
respective certificate of incorporation and bylaws (or other formation documents) of one or more of the
Reorganized Debtors may be amended or modified without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective Date,
one or more of the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

                 7.      Vesting of Assets in the Reorganized Debtors

         Except as otherwise provided in the Plan (including, for the avoidance of doubt, the Restructuring
Transactions Memorandum) or any agreement, instrument, or other document incorporated in, or entered
into in connection with or pursuant to, the Plan or Plan Supplement, on the Effective Date, all property in
each Estate, all Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan
shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other
encumbrances. On and after the Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its business and may use, acquire, or dispose of property and compromise or settle any
Claims, Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                 8.      Cancellation of Existing Securities and Agreements

         On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments,
certificates, credit agreements, indentures, and other documents evidencing Claims or Interests, including
any such notes, instruments, certificates, or other documents evidencing the JEH Mirror Preferred Units,
shall be cancelled and the obligations of the Debtors thereunder or in any way related thereto shall be
deemed satisfied in full, cancelled, discharged, and of no force or effect. Holders of or parties to such
cancelled instruments, Securities, and other documentation will have no rights arising from or relating to


                                                      24
such instruments, Securities, and other documentation, or the cancellation thereof, except the rights
provided for pursuant to the Plan. Notwithstanding anything to the contrary herein, but subject to any
applicable provisions of Article VI of the Plan, the First Lien Notes Indenture, the 2022 Notes Indenture,
and the 2023 Notes Indenture shall continue in effect solely to the extent necessary to: (1) permit holders
of Claims under the First Lien Notes Indenture, the 2022 Notes Indenture, and the 2023 Notes Indenture to
receive their respective Distributions, as applicable; (2) permit the Reorganized Debtors, the First Lien
Notes Indenture Trustee, the First Lien Notes Collateral Agent, and the Unsecured Notes Indenture Trustee
to make Plan Distributions on account of the Allowed Claims under the First Lien Notes Indenture, the
2022 Notes Indenture, and the 2023 Notes Indenture, as applicable, and deduct therefrom such reasonable
compensation, fees, and expenses (a) due to the First Lien Notes Indenture Trustee or the Unsecured Notes
Indenture Trustee under the First Lien Notes Indenture, the 2022 Notes Indenture, or the 2023 Notes
Indenture, as applicable, or (b) incurred by the First Lien Notes Indenture Trustee or the Unsecured Notes
Indenture Trustee in making such Plan Distributions; and (3) permit the First Lien Notes Indenture Trustee
and the Unsecured Notes Indenture Trustee to seek compensation and/or reimbursement of fees and
expenses in accordance with the terms of the Plan. Except as provided in the Plan (including Article VI of
the Plan), on the Effective Date, the First Lien Notes Indenture Trustee and the Unsecured Notes Indenture
Trustee, and their respective agents, successors, and assigns shall be automatically and fully discharged of
all of their duties and obligations associated with the First Lien Notes Indenture, the 2022 Notes Indenture,
or the 2023 Notes Indenture, as applicable. The commitments and obligations (if any) of the RBL Lenders,
the First Lien Noteholders or the Unsecured Noteholders to extend any further or future credit or financial
accommodations to any of the Debtors, any of their respective subsidiaries or any of their respective
successors or assigns under the RBL Credit Agreement, the First Lien Notes Indenture, the 2022 Notes
Indenture, or the 2023 Notes Indenture, as applicable, shall fully terminate and be of no further force or
effect on the Effective Date.

                9.       Corporate Action

         Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and
approved in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and
Benefit Programs; (2) selection of the directors and officers for the Reorganized Debtors; (3) the issuance
and distribution of the New Common Equity; (4) implementation of the Restructuring Transactions;
(5) issuance and distribution of the New Warrants; (6) entry into the New Warrants Agreement, the
Stockholders Agreement, and the Exit Facility Documents, as applicable; (7) all other actions contemplated
under the Plan (whether to occur before, on, or after the Effective Date); (8) adoption of the New
Organizational Documents; (9) the rejection, assumption, or assumption and assignment, as applicable, of
Executory Contracts and Unexpired Leases; and (10) all other acts or actions contemplated or reasonably
necessary or appropriate to promptly consummate the Restructuring Transactions contemplated by the Plan
(whether to occur before, on, or after the Effective Date). All matters provided for in the Plan involving
the corporate structure of the Debtors or the Reorganized Debtors, and any corporate, partnership, limited
liability company, or other governance action required by the Debtors or the Reorganized Debtor, as
applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, members, directors, or officers of the Debtors or the
Reorganized Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate
officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as applicable)
directed to issue, execute, and deliver the agreements, documents, Securities, and instruments contemplated
under the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in the name
of and on behalf of the Reorganized Debtors, including the New Common Equity, the New Organizational
Documents, the New Warrants and the New Warrants Agreement (as applicable), the Exit Facility
Documents, and any and all other agreements, documents, Securities, and instruments relating to the
foregoing. The authorizations and approvals contemplated by Article IV.I of the Plan shall be effective
notwithstanding any requirements under non-bankruptcy law.


                                                     25
                10.      New Organizational Documents.

         On or immediately prior to the Effective Date, the New Organizational Documents shall be
automatically adopted by the applicable Reorganized Debtors. To the extent required under the Plan or
applicable non-bankruptcy law, each of the Reorganized Debtors will file its New Organizational
Documents with the applicable Secretaries of State and/or other applicable authorities in its respective state
or country of organization if and to the extent required in accordance with the applicable laws of the
respective state or country of organization. The New Organizational Documents will prohibit the issuance
of non-voting equity Securities, to the extent required under section 1123(a)(6) of the Bankruptcy Code.
For the avoidance of doubt, the New Organizational Documents shall be consistent with the Governance
Term Sheet. After the Effective Date, the Reorganized Debtors may amend and restate their respective
New Organizational Documents, and the Reorganized Debtors may file such amended certificates or
articles of incorporation, bylaws, or such other applicable formation documents, and other constituent
documents as permitted by the laws of the respective states, provinces, or countries of incorporation and
the New Organizational Document.

                11.      Indemnification Provisions in Organizational Documents.

         As of the Effective Date, the New Organizational Documents of each Reorganized Debtor shall, to
the fullest extent permitted by applicable law, provide for the indemnification, defense, reimbursement,
exculpation, and/or limitation of liability of, and advancement of fees and expenses to, current and former
managers, directors, officers, employees, or agents at least to the same extent as the certificate of
incorporation, bylaws, or similar organizational document of each of the respective Debtors on the Petition
Date, against any claims or causes of action whether direct or derivative, liquidated or unliquidated, fixed,
or contingent, disputed or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted.

                12.      Directors and Officers of the Reorganized Debtors.

         As of the Effective Date, the term of the current members of the board of directors of JEI shall
expire, and all of the directors for the initial term of the New Board shall be appointed in accordance with
the Governance Term Sheet. The New Board shall initially consist of 7 members. In subsequent terms,
the directors shall be selected in accordance with the New Organizational Documents of the Reorganized
Debtors. To the extent known, the identity of the members of the New Board will be disclosed in the Plan
Supplement or prior to the Confirmation Hearing, consistent with section 1129(a)(5) of the Bankruptcy
Code. Each director and officer of the Reorganized Debtors shall serve from and after the Effective Date
pursuant to the terms of the applicable New Organizational Documents and other constituent documents.

                13.      Effectuating Documents; Further Transactions

        On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors,
members, or managers (as applicable), are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of
the Plan and the Securities issued pursuant to the Plan in the name of and on behalf of the Reorganized
Debtors, without the need for any approvals, authorization, or consents except for those expressly required
pursuant to the Plan.




                                                     26
                14.      Section 1146 Exemption

         To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether
from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to:
(1) the issuance, distribution, transfer, or exchange of any debt, equity Security, or other interest in the
Debtors or the Reorganized Debtors; (2) the Restructuring Transactions; (3) the creation, modification,
consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or other security
interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; (5) the grant of collateral as security for the Reorganized Debtors’
obligations under and in connection with the Exit Facility; or (6) the making, delivery, or recording of any
deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan, including any
deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any transaction
arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax,
personal property transfer tax, sales or use tax, mortgage recording tax, Uniform Commercial Code filing
or recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment, and
upon entry of the Confirmation Order, the appropriate state or local governmental officials or agents shall
forego the collection of any such tax or governmental assessment and accept for filing and recordation any
of the foregoing instruments or other documents without the payment of any such tax, recordation fee, or
governmental assessment. All filing or recording officers (or any other Person with authority over any of
the foregoing), wherever located and by whomever appointed, shall comply with the requirements of
section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or governmental
assessment, and shall accept for filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax or governmental assessment.

                15.      Director and Officer Liability Insurance

        Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to
have assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the
Bankruptcy Code effective as of the Effective Date. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the Reorganized Debtors’ foregoing assumption of each of the unexpired
D&O Liability Insurance Policies. Notwithstanding anything to the contrary contained in the Plan,
Confirmation of the Plan shall not discharge, impair, or otherwise modify any indemnity obligations
assumed by the foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been assumed by the Debtors under
the Plan as to which no Proof of Claim need be filed.

         In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise
reduce the coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on
or after the Petition Date, with respect to conduct occurring prior thereto, and all directors and officers of
the Debtors who served in such capacity at any time prior to the Effective Date shall be entitled to the full
benefits of any such policy for the full term of such policy, to the extent set forth therein, regardless of
whether such directors and officers remain in such positions after the Effective Date.

                16.      Management Incentive Program

       On the Effective Date, the Reorganized Debtors shall implement the Management Incentive Plan
pursuant to the terms set forth in the Management Compensation Term Sheet attached to the Restructuring
Support Agreement, and which shall be Filed with the Plan Supplement.




                                                     27
                 17.     Employee and Retiree Benefits

         Unless otherwise provided herein, and subject to Article V of the Plan, all employee wages,
compensation, and benefit programs in place as of the Effective Date with the Debtors shall be assumed by
the Reorganized Debtors and shall remain in place as of the Effective Date, and the Reorganized Debtors
will continue to honor such agreements, arrangements, programs, and plans. Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all
retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to
be paid in accordance with applicable law.

                 18.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action of the Debtors, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Schedule of Retained Causes of Action, and the
Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date, other than the Causes of Action released by the
Debtors pursuant to the releases and exculpations contained in the Plan, including in Article VIII of the
Plan, which shall be deemed released and waived by the Debtors and the Reorganized Debtors as of the
Effective Date.

         The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance
with the best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely
on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors or the Reorganized Debtors, as
applicable, will not pursue any and all available Causes of Action of the Debtors against it. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless otherwise agreed upon in writing by the parties to the applicable Cause of Action,
all objections to the Schedule of Retained Causes of Action must be Filed with the Bankruptcy Court
on or before thirty (30) days after the Effective Date. Any such objection that is not timely filed shall
be disallowed and forever barred, estopped, and enjoined from assertion against any Reorganized
Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or any
other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court.
The Reorganized Debtors may settle any such objection without any further notice to or action, order, or
approval of the Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action
on the Schedule of Retained Causes of Action that remains unresolved by the Debtors or Reorganized
Debtors, as applicable, and the objection party for thirty (30) days, such objection shall be resolved by the
Bankruptcy Court. Unless any Causes of Action of the Debtors against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation.

        The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The applicable


                                                      28
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval
of the Bankruptcy Court.

                 19.      Releases

         The Plan contains certain releases (as described more fully in Article III.P of this Disclosure
Statement, entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?,”
which begins on page 14, including mutual releases among (a) the Debtors; (b) the Reorganized Debtors;
(c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First Lien Ad Hoc Group
and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all members
thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party’s current and former
predecessors, successors, affiliates (regardless of whether such interests are held directly or indirectly),
assigns, subsidiaries, direct and indirect equity holders or beneficiaries, funds, portfolio companies, and
management companies; and (l) with respect to each of the foregoing parties in clauses (a) through (k), each
of such party’s current and former directors, officers, members, employees, partners, managers, general
partners, limited partners, managing members, independent contractors, agents, representatives, principals,
professionals, consultants, financial advisors, attorneys, accountants, investment bankers, advisory board
members, investment advisors or sub-advisors, and other professionals; provided that any holder of a Claim
or Interest that (x) validly opts out of the releases contained in the Plan, (y) files an objection to the releases
contained in the Plan by the Plan Objection Deadline, or (z) timely votes to reject the Plan shall not be a
“Released Party” or “Releasing Party.”

V.      THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW

        A.       Jones’ Corporate History

        In 1988, Jonny Jones founded the Debtors’ predecessor company, Jones Energy. In 2009, Jones
Energy partnered with Metalmark Capital (“Metalmark”) to purchase Crusader Energy Group Inc. out of
bankruptcy for $240.5 million in cash, resulting in an additional 1.015 million gross acres of land. On
December 16, 2009, Jones Energy formed the entity Jones Energy Holdings, LLC (“JEH”) as a Delaware
limited liability company through investments made by the Jones family and certain members of Jones
Energy’s management and through private equity funds managed by Metalmark, among others.

         JEH acts as a holding company of operating subsidiaries that own and operate assets that are used
in the exploration, development, production, and acquisition of oil and natural gas properties. JEH’s
subsidiaries include: Jones Energy, LLC, a Texas limited liability company (“Jones LLC”); Nosley
Acquisition, LLC, a Delaware limited liability company (“Nosley Acquisition”); Nosley Assets, LLC, a
Delaware limited liability company (“Nosley Assets”); Nosley Midstream, LLC, a Delaware limited
liability company (“Nosley Midstream”); Nosley SCOOP, LLC, a Delaware limited liability company
(“Nosley SCOOP”); Jones Energy Finance Corp. (“JEF”), a wholly owned subsidiary formed for the sole
purpose of co issuing certain of JEH’s debt; CCPR Sub LLC, a Delaware limited liability company; and
JRJ Opco, LLC, a Texas limited liability company—all of which are Debtors.

        In March 2013, JEI was formed as a Delaware corporation to become a publicly-traded entity and
the holding company of JEH. JEI’s sole material asset is its equity interest in JEH. As the sole managing
member of JEH, JEI is responsible for all operational, management, and administrative decisions relating


                                                        29
to JEH’s business and consolidates the financial results of JEH and its subsidiaries. JEI launched an initial
public offering in July of 2013, issuing 12.5 million shares of Class A common stock at an offering prices
of $15.00 per share. On May 22, 2018, to stay compliant with NYSE listing standards, JEI’s stockholders
voted to grant the Board discretionary authority to effect a reverse stock split of the Class A common stock
at a ratio between 1-for-5 and 1-for-20, and, on August 17, 2018, the Board approved a 1-for-20 reverse
stock split of its Class A common stock and its Class B common stock. On November 26, 2018, JEI shifted
trading of its shares to the QTCQX. As of the date of this Disclosure Statement, JEI trades under the symbol
“JONE” on the OTCQX.

        In March of 2019, Jones Energy Intermediate, LLC was formed (“JEI, LLC”) as a subsidiary of
JEI. JEI holds 100% of the ownership interest in JEI, LLC, which in turn owns 1% of the ownership interest
in JEH. JEI, LLC, along with certain other subsidiaries, is an obligor on all of the Debtors’ funded debt
obligations.

        B.      The Debtors’ Key Assets and Operations

         The Debtors’ operations are focused primarily on horizontal drilling and development within two
distinct areas of the geologic Anadarko Basin in Oklahoma and Texas: the Eastern Anadarko Basin in
Oklahoma, targeting the liquids-rich Woodford shale and Meramec formations in the Merge area of the
STACK/SCOOP plays (the “Merge”), and the Western Anadarko Basin (the “WAB”) in the Texas
panhandle and Oklahoma, targeting the liquids-rich Cleveland, Tonkawa, and Marmaton formations.
Within these two distinct areas of Oklahoma and Texas, the Debtors have an interest in 7,770 gross
identified drilling locations. The Anadarko Basin is among the most prolific and largest onshore producing
oil and natural gas basins in the United States, characterized by multiple producing horizons and extensive
well control collected over 100 years of development. Since the Company’s formation, the Debtors have
drilled over 970 total wells as operator, including nearly 790 horizontal wells, and currently operate or have
interests in 731 gross producing wells.




                                                     30
         The Debtors leverage their extensive geologic experience in the Anadarko Basin and seek to
identify the most profitable exploration and development opportunities to apply their operational expertise.
The formations the Debtors target are generally characterized by oil and/or liquids-rich natural gas content,
extensive production histories, long-lived reserves, high drilling success rates, and attractive initial
production rates. The Debtors focus on formations in their operating areas that offer significant
development potential and to which they can apply their technical experience and operational excellence to
increase reserves, production, and cash flow. The Debtors’ approximately 83 employees have been
recognized for best-in-class and low-cost operations and leverage their extensive geologic experience to
identify exploration and development opportunities.

        As of the date of this Disclosure Statement, the Debtors hold interests in approximately 731 gross
508 net producing wells, a substantial majority of which are Debtor-operated, had approximately
325,346 gross 166,477 net total acres under lease, and had estimated proved reserves of
approximately 60,750 MBOE of oil and condensate, natural gas, and NGLs based on Securities and
Exchange Commission parameters, of which 89% were proved developed.8 In 2018, the Debtors’ activities
yielded total production of approximately 8,305 MBOE and adjusted EBITDAX of approximately
$94.0 million. As of the date of this Disclosure Statement, 154 gross (18 net) wells in which the Debtors
have an interest are operated by other companies, representing 21% of their total gross wells (3% of the
Debtors’ total net wells).

        As of the date of this Disclosure Statement, the Debtors’ senior management includes: (a) Carl F.
Giesler, Jr., Director and Chief Executive Officer; (b) Thomas Hester, Senior Vice President and Chief
Financial Officer, and (c) Kirk Goehring, Senior Vice President and Chief Operating Officer.

           C.       The Debtor’s Prepetition Capital Structure

        As of the date of this Disclosure Statement, the Debtors have approximately $1.009 billion in total
outstanding principal amount of funded debt obligations, as well as outstanding preferred equity with a
stated aggregate liquidation preference of approximately $30.1 million. The Debtors also have
approximately $11.8 million in marked-to-market secured liabilities to hedge counterparties as of
March 22, 2019.

                                                                                 Annual
                                                                                                 Approximate
                           Obligation                              Maturity      Interest
                                                                                               Principal Amount
                                                                                 Expense
    Senior Secured Revolving Credit Facility (the “RBL”)          Nov. 2019         $0                $0.00
    9.25% Senior Secured First Lien Notes (the “First Lien
                                                                  March 2023   $41.6 million     $450.0 million
    Notes”)
    6.75% Senior Unsecured Notes (the “2022 Notes”)               April 2022   $27.6 million     $409.0 million
    9.25% Senior Unsecured Notes (the “2023 Notes”)               March 2023   $13.8 million     $150.0 million
                                                                      Total:   $83.0 million      $1.009 billion




8     The Debtors have not included any proved undeveloped reserves in such figures due to their financial condition
      in accordance with applicable accounting rules.



                                                             31
                                                                                  Approximate Liquidation
                     Preferred Equity                             Shares
                                                                                        Preference
 8.0% Series A Perpetual Convertible Preferred Stock
                                                                 601,044                 $30.1 million
 (“Series A Preferred Stock”)

                1.       Senior Secured Revolving Credit Facility

        The Debtors have the RBL with a syndicate of banks. All of the Company’s derivative contracts
currently in place are with lenders party to that certain Credit Agreement, dated as of December 31, 2009,
among JEH, as borrower, JEI, the lender parties thereto, and Wells Fargo Bank, N.A., as administrative
agent (“RBL Credit Agreement”). Substantially all of the Debtors’ personal property assets and oil and gas
properties are pledged as collateral to secure its obligations under the RBL. The RBL matures on
November 6, 2019.

        In November 2017, the Debtors modified certain leverage ratio covenants in the RBL Credit
Agreement, increasing the borrowing base under the RBL Credit Agreement to $350.0 million. In
connection with the offering of the First Lien Notes, the borrowing base was reduced to $50.0 million,
effective February 14, 2018. On June 27, 2018, the Debtors entered into an amendment to the RBL Credit
Agreement to, among other things (a) remove the financial maintenance covenants contained therein,
including the current ratio, total leverage ratio, and senior secured leverage ratio, (b) align certain of the
other covenants contained therein to be consistent with the terms of the indenture governing the First Lien
Notes, (c) reduce lender commitments to twenty-five dollars ($25.00), and (d) reduce the borrowing base
to twenty-five dollars ($25.00) for the remainder of the life of the facility. Additionally, outstanding
borrowings of $25.0 million were repaid in connection with the closing of the amendment.

        As of the date of this Disclosure Statement, the Debtors do not have any borrowings under the RBL
Credit Agreement and are in compliance with all terms and covenants under the RBL Credit Agreement.

                2.       Derivative Instruments and Hedging Activities

         The Debtors use commodity derivative contracts to mitigate volatility in commodity prices
associated with projected production levels. The Debtors have outstanding commodity derivative contracts
with six financial institutions, all of which are lenders under the RBL Credit Agreement or their
affiliates. For the years ending December 31, 2019, 2020, and 2021, approximately 62%, 33%, and 0%,
respectively, of JEI’s estimated total oil, natural gas, and NGL production from proved reserves (based on
JEI’s reserve report as of December 31, 2018) are hedged by commodity derivative contracts. As of March
22, 2019, JEI’s commodity derivative contracts represented a net liability of approximately $11.8 million
on a mark-to-market basis.

                3.       Senior Secured First Lien Notes

        On February 14, 2018, JEH and JEF issued $450.0 million in aggregate principal amount of the
First Lien Notes under an indenture dated as of February 14, 2018 (as amended, the “First Lien Notes
Indenture”), by and among JEH and JEF, as issuers, JEI, Nosley Assets, Jones LLC, Nosley SCOOP,
Nosley Acquisition, and Nosley Midstream, as guarantor parties thereto, UMB Bank, N.A., as trustee, and
Wells Fargo Bank, National Association, as collateral agent. On April 1, 2019, JEI, LLC was added as a
guarantor on the First Lien Notes. The principal terms of the First Lien Notes are governed by the First
Lien Notes Indenture. Pursuant to the First Lien Notes Indenture, the First Lien Notes were issued at
97.526% of par, bear interest at a rate of 9.25% per year, payable semi-annually in arrears on March 15 and
September 15 of each year and will mature on March 15, 2023. As of the date of this Disclosure Statement,



                                                       32
there is approximately $450.0 million in principal and $20.8 million in accrued interest outstanding in the
First Lien Notes.9

         The First Lien Notes are first-lien senior secured obligations of JEH and JEF and are secured by
first-priority liens on substantially all assets and property, whether real, personal, or mixed, of the Debtors.

                 4.      Senior Unsecured Notes

        On April 1, 2014, JEH and JEF issued $500.0 million in aggregate principal amount of the
2022 Notes issued under an indenture dated as of April 1, 2014 (as amended, the “2022 Notes Indenture”),
by and among JEH and JEF, as issuers, JEI, Nosley Assets, Jones LLC, Nosley SCOOP, Nosley
Acquisition, and Nosley Midstream as guarantor parties thereto, and Wells Fargo Bank, National
Association, as trustee. On April 1, 2019, JEI, LLC was added as a guarantor on the 2022 Notes. The
principal terms of the 2022 Notes are governed by the 2022 Notes Indenture. Pursuant to the 2022 Notes
Indenture, the 2022 Notes bear interest at a rate of 6.75% per year, payable semi-annually on April 1 and
October 1 of each year and will mature on April 1, 2022. As of the date hereof, there is approximately
$409.0 million in principal and $13.8 million in accrued interest outstanding in the 2022 Notes.

         On February 23, 2015, JEH and JEF issued $250.0 million in aggregate principal amount of
2023 Notes issued under an indenture dated as of February 23, 2015 (as amended, the “2023 Notes
Indenture”), by and among JEH and JEF, as issuers, JEI, Nosley Assets, Jones LLC, Nosley SCOOP,
Nosley Acquisition, and Nosley Midstream as guarantor parties thereto, and Wells Fargo Bank, National
Association, as trustee. On April 1, 2019, JEI, LLC was added as a guarantor on the 2023 Notes. The
principal terms of the 2023 Notes are governed by the 2023 Notes Indenture. Pursuant to the 2023 Notes
Indenture, the 2023 Notes bear interest at a rate of 9.25% per year, payable semi-annually on March 15 and
September 15 of each year and will mature on March 15, 2023. As of the date of this Disclosure Statement,
there is approximately $150.0 million in principal and $6.9 million in accrued interest outstanding in the
2023 Notes.

        The 2022 Notes and 2023 Notes (together, the “Unsecured Notes”) are obligations of JEH and JEF
and are guaranteed on a senior unsecured basis by JEI and by all of its significant subsidiaries.

                 5.      Preferred Equity

         JEI’s certificate of incorporation authorizes the Board of Directors to establish one or more series
of preferred stock. On August 26, 2016, JEI issued 1,8840,000 shares of its Series A Preferred Stock, par
value $0.001 per share, pursuant to a registered public offering at $50 per share, of which 601,044 remain
issued and outstanding as of the date of this Disclosure Statement. Each share of Series A Preferred Stock
has a liquidation preference of $50.00 per share and is convertible, at the holder’s option at any time, into
approximately 0.8534 shares of Class A common stock, subject to specified adjustments and limitations as
set forth in the certificate of designations for the Series A Preferred Stock; provided that following the
de-listing of JEI’s Class A common stock from the NYSE on November 26, 2019, holders of
Series A Preferred Stock were given the special right to convert their shares to Class A Common Stock at
a premium to the existing conversion rate until January 14, 2019 (the “Preferred Stock Conversion
Deadline”). The Preferred Stock Conversion Deadline was subsequently extended to March 29, 2019. On


9   On March 14, 2019, as negotiations with the First Lien Ad Hoc Group and Crossover Group progressed, the
    Board of Directors determined not to make the three imminent interest payments on the First Lien Notes and
    Unsecured Notes, which interest payments totaled $41.5 million in the aggregate, and to enter into the 30-day
    grace periods under the applicable indentures.



                                                      33
or after August 15, 2021, JEI has the right, at its option, to elect to cause all outstanding shares of Series A
Preferred Stock to be automatically converted into shares of Class A Common Stock at the conversion rate,
if the closing sale price of the Class A Common Stock equals or exceeds 175% of the conversion price for
at least 20 trading days in a period of 30 consecutive trading days.

        Holders of Series A Preferred Stock are entitled to receive, when, as, and if declared by the Board
of Directors, cumulative dividends at the rate of 8.0% per annum per share on the $50.00 liquidation
preference per share of the Series A Preferred Stock, payable quarterly in arrears on February 15, May 15,
August 15, and November 15 of each year. Dividends may be paid in cash or, subject to certain limitations,
in Class A common stock, or a combination thereof. The Board declared quarterly dividends on the
Series A Preferred Stock in October 2016, January 2017, April 2017, July 2017, October 2017, and
January 2018—each of these dividends was paid in cash, in Class A common stock, or a combination
thereof. The Board declared contingent quarterly dividends on the Series A Preferred Stock in April 2018,
July 2018, October 2018, and January 2019—these dividends ultimately were not paid as JEI was
prohibited from paying cash dividends on the Series A Preferred Stock under the terms of its indebtedness
and these dividends accrued for holders of the Series A Preferred Stock. As of the date of this Disclosure
Statement, there were cumulative but unpaid dividends of $4.51 per share of Series A Preferred Stock.

                 6.      Common Equity

         JEI’s certificate of incorporation authorizes two classes of common stock: Class A common stock
and Class B common stock. As of the date of this Disclosure Statement, JEI has 6,977,292 shares of
Class A common stock outstanding and no remaining shares of Class B common stock outstanding. The
Debtors have never declared or paid any cash dividends to Class A common stock holders and have only
paid a stock dividend once, in March 2017. In addition, the First Lien Notes Indenture and the Unsecured
Notes Indenture restrict the ability of the Debtors from paying cash dividends on the Class A common stock
as long as any debt remains outstanding.

         Beginning in July 2013, the Class A common stock was listed under the symbol “JONE” on the
New York Stock Exchange (“NYSE”). On March 23, 2018, the NYSE notified JEI that it was
non-compliant with certain continued listing standards because the price of the Class A common stock over
a period of 30 consecutive trading days had fallen below the minimum average closing price per share
required to maintain a listing on the NYSE. On May 22, 2018, JEI’s stockholders voted to grant the Board
discretionary authority to effect a reverse stock split of the Class A common stock at a ratio between 1-for-5
and 1-for-20, and on August 17, 2018, the Board approved a 1-for-20 reverse stock split of its Class A
common stock and its Class B common stock, effective 5:00 p.m., New York City time, on September 7,
2018. On September 21, 2018, the NYSE notified JEI that it had regained compliance with its continued
listing standards, a direct result of the reverse stock split.

        On November 26, 2018, JEI’s Class A common stock was de-listed from the NYSE and began
trading on the OTCQX on November 27, 2018, due to JEI’s non-compliance with the NYSE requirement
to maintain a 30-trading day average global market capitalization of at least $15.0 million. On January 18,
2019, JEI received notice from the OTC Markets Group Inc. that JEI’s market capitalization had stayed
below $5.0 million for more than 30 consecutive days and therefore no longer met the requirements for
continued listing on the OTCQX. JEI has until July 17, 2019 to regain compliance.

         JEI’s Class B common stock was held by the remaining owners of JEH prior to the initial public
offering of JEI (collectively, the “Class B Shareholders”) and was exchanged (together with a
corresponding number of common units representing membership interests in JEH (“JEH Units”)) for
shares of Class A common stock on a one-for-one basis. The Class B common stock had no economic
rights, but every share of Class B common stock entitled its holder to one vote on all matters to be voted


                                                      34
on by JEI’s holders of Class A common stock on a pro rata basis. There are currently no holders of Class
B common stock.

         As of December 31, 2018, the only remaining holders of JEH Units that had not converted their
JEH Units into JEI’s Class A common stock were certain Jones family funds. In March 2019, these
remaining unitholders requested to convert all of their remaining JEH Units and Class B stock into JEI’s
Class A common stock. Thus, prior to the Petition Date, the Debtors formed Debtor Jones Energy
Intermediate, LLC (“JEI, LLC”). JEI, LLC is a wholly-owned subsidiary of JEI that was formed as a
limited liability company. JEI, LLC was formed to provide the Debtors with the option to preserve the
“status quo” with respect to the U.S. federal income tax classification of JEH as a partnership in light of the
decision of the minority equityholders of JEH to exercise their contractual rights to exchange their JEH
equity for JEI equity. To accomplish that goal, within 75 days of the formation of JEI, LLC, the Debtors
would need to file an election with the Internal Revenue Service to cause JEI, LLC to be taxed as a
corporation for U.S. federal income tax purposes.

VI.       EVENTS LEADING TO THE CHAPTER 11 FILINGS

          A.      Market Decline and Industry-Specific Challenges

          The market difficulties faced by the Debtors are consistent with those faced industrywide. Oil and
natural gas companies and others have been challenged by volatile commodity prices for years. During the
past eight years, the NYMEX WTI oil price has ranged from a low of $26.19 per Bbl in February 2016 to
a high of $113.39 per Bbl in April 2011 and was $60.18 as of March 30, 2019. Accompanying the decline
in oil prices, the NYMEX Henry Hub spot market price of gas has ranged from a high of $8.15 per MMBtu
in February 2014 to a low of $1.49 in March 2016 and was $2.67 as of March 30, 2019. These markets
will likely continue to be volatile in the future, especially given the current geopolitical conditions.
Additionally, NYMEX futures curves for both natural gas and crude oil indicate an expectation among
traders in the derivatives market that these commodity prices are expected to either decline or remain
constant over the next several years.


         WTI Crude Oil Closing Prices                         Natural Gas Henry Hub Closing Prices




         These market conditions have affected oil and gas companies at every level of the industry around
the world. All companies in the oil and gas industry (not just exploration and production companies) have
felt these effects. Independent oil and gas companies have been especially hard-hit, however, as their
revenues are generated from the sale of unrefined oil and gas. Over 160 oil and gas companies have filed
for chapter 11 since the beginning of 2015.10 Numerous other oil and gas companies have defaulted on


10    Haynes and Boone, LLP, Oil Patch Bankruptcy Monitor (Jan. 7, 2019).



                                                       35
their debt obligations, negotiated amendments or covenant relief with creditors to avoid defaulting, or have
effectuated out-of-court restructurings.

        The Company was not immune to these macro-economic forces, but was able to weather 2015, in
part, due to a robust hedging program (implemented prior to the downturn) that offset the decline in
commodities prices. However, the positive impact of the Company’s hedges was limited by the tenor of
the contracts, which typically only extend approximately three to four years into the future.

         To survive the industry downturn and address the Company’s over-levered capital structure,
beginning as early as 2015, the Debtors began evaluating and subsequently implementing a corporate
growth and liability management strategy that focused on, among other things, adapting to the prolonged
low-price commodity environment. Over the subsequent months and years, the Company pursued
transactions to extend its liquidity runway as far as possible by increasing short- and long-term cash flows
and reducing expenditures, as detailed below. The Debtors also renegotiated service contracts and modified
their operations to reduce drilling activities, even at one point suspending all drilling operations, and took
the difficult step of terminating approximately one-third of its workforce.

         Over the past year, through initiatives by the new management team, the Debtors began to more
closely scrutinize their operating techniques and made extensive changes to the organization and operating
procedures to improve production results and drill more efficiently. The Debtors have successfully begun
implementing a data-focused protocol to guide drilling operations, which has yielded promising early
results—the Debtors’ five most recent wells are producing at 40% above the Company’s expectations on a
barrels of oil equivalent per day basis. Finally, over the past four years, the Debtors have divested a range
of non-core acreage holdings, including assets in the Arkoma Basin region in southeastern Oklahoma in
August 2017 and several non-core assets in the Western Anadarko Basin in January 2019.

        B.       Capital Structure

       Like many of its peers, the Company is also over-levered. Following JEI’s initial public offering,
the Debtors have been unable to grow into their capital structure and their efforts have been hampered not
only by the macroeconomic trends described above, but microeconomic conditions and unforeseen
circumstances.

        The Debtors undertook several initiatives to address their balance sheet since going public,
including acquisitions, divestitures, equity offerings, and debt issuances and buybacks, but none have been
successful in delevering the Debtors to a sustainable level due to unforeseen circumstances. Specifically:

        •    In 2014 and 2015, the Debtors raised funds through the issuance of the Unsecured Notes and
             common equity to pay off certain indebtedness, as well as for working capital and general
             corporate purposes. See Article V.C of this Disclosure Statement.

        •    In 2016, the Company participated in a debt buyback in which it purchased an aggregate
             principal amount of $190.9 million of the Unsecured Notes through several open-market and
             privately negotiated purchases.

        •    In mid-2016, the Company completed three related acquisitions for approximately 45,000 net
             acres in the aggregate, as part of its strategy to shift focus away from its proved, developed,
             and producing reserves (mature properties for which revenue generation was effectively
             capped) to the development of unproved and non-producing reserves that would serve as the
             base for the Company’s future operations. The Debtors raised funds for the acquisitions
             through the issuance of certain Common Equity and Preferred Equity in August 2016.


                                                     36
        •    In August 2017, the Debtors divested their entire position in the primarily gas-focused Arkoma
             Basin region in southeastern Oklahoma in August 2017, to concentrate on higher-returning,
             liquid-rich areas.

        Despite these efforts, the Debtors continued to see their liquidity shrink in the beginning of 2018.
In response, on February 12, 2018, the Debtors issued the First Lien Notes. The Company used the net
proceeds from the offering to repay all but $25.0 million of the outstanding borrowings under the Revolver,
to fund drilling and completion activities, and for other general corporate purposes.

          However, the Company’s expectations for its Merge operations did not immediately bear out.
Costs outstripped projections and production did not meet expectations in 2018, due in part to high levels
of drilling activity in the play and forced pooling under Oklahoma state regulations, which together required
the Company to drill more defensive wells (rather than strategic wells) than planned.

         These setbacks, coupled with the persistent decrease and volatility in commodities prices, continue
to constrain liquidity and prevent the Debtors from being able to service their $83.0 million in aggregate
interest payments due each year under the Company’s three notes indentures.

                         Jones Energy Liquidity: 2017 - 2018 ($ in millions)
              $300     $279
                                $250                         $256
              $250                       $229
                                                              $25

              $200
                                                    $158
                                                                        $148
              $150     $270
                                $244
                                         $224                $231                       $94
              $100
                                                    $139                                      $58
                                                                        $148
               $50                                                                      $94
                        $9       $6                 $19                                       $58
                                             $5
                $-
                        Q1       Q2          Q3     Q4        Q1            Q2          Q3    Q4
                                      2017                                       2018
                                             Cash   Revolver Availability


        C.       DrillCo Alternative

         In October 2017, the Debtors began working with Tudor, Pickering, Holt & Co. (“TPH”) to
evaluate potential drilling joint ventures (“DrillCo”) that would enable the continued development of their
WAB properties. The deal evolved into a WAB and Merge combined DrillCo in February 2018 and a term
sheet was signed with a reputable counterparty in April 2018. Following delays in consummating the
DrillCo due, in part, to transitions in Company leadership, nine Merge wells that were included in the
DrillCo performed below expectations, which undercut the counterparty’s confidence in JEI’s assets and
operating capability. In late-August 2018, the counterparty’s board ultimately did not support entry into
the DrillCo and walked from the fully-negotiated deal.




                                                      37
        D.      Efforts to Preserve Shareholder Option Value

         Over the past several years, and as further detailed herein, the Debtors sought to avoid a bankruptcy
filing and maximize value for their stakeholders. The Company’s Board of Directors evaluated and
considered a variety of alternatives during this period to preserve value for its shareholders and sought the
advice and counsel of advisors regarding such alternatives. Due to the capital-intensive nature of the oil
and gas industry, however, even mild operational missteps during a period of industry turmoil can have dire
consequences. Despite these efforts and a robust hedging program that kept the Company afloat during the
historic industry downturn in 2015 and 2016, the Debtors could not avoid an in-court restructuring. The
Restructuring Support Agreement represents the Debtors’ only path forward at this time and provides for a
recovery to holders of Unsecured Notes that the market has indicated likely is greater than their entitlement.
To avoid harm to the Debtors’ business, or losing the value inherent in the Restructuring Support
Agreement, the time for the Debtors to move forward is now.

        E.      Noteholder Discussions and Negotiations

          In November 2017, the Debtors announced they had engaged Credit Suisse to evaluate strategic
and financial alternatives and to assist the Debtors in determining the most appropriate course to deliver
shareholder value. In February 2018, when the Debtors announced the $450.0 million First Lien Notes
offering and their intention to use a portion of the proceeds to repurchase some of the Unsecured Notes at
a discount to par, the Crossover Group (which at that time held primarily Unsecured Notes) organized and
retained Davis Polk & Wardwell LLP as legal counsel and, in April 2018, retained Houlihan Lokey Capital
Inc. as its investment bank. When the Crossover Group formed in February of 2018, it held approximately
77% of the Unsecured Notes. By May 2018, the Crossover Group held more than 80% of each of the
Unsecured Note and, by October 2018, increased its aggregate holdings to nearly 90% of the Unsecured
Notes. In the June 2018, the Debtors retained Kirkland & Ellis LLP (“Kirkland”) as restructuring counsel
to assist, along with the Company’s investment bank, Evercore Group, L.L.C. (“Evercore”), the Company’s
Board and management in exploring all available alternatives to address its capital structure.

         The Debtors proactively initiated discussions with the Crossover Group with the aim of achieving
increased financial flexibility to optimize the value of the Debtors’ core Merge and WAB assets for the
benefit of all stakeholders. During 2018, the Debtors considered several strategic alternatives, including
DrillCo, potential asset sales, potential M&A transactions, and potential out-of-court transactions with the
Crossover Group. In August 2018, the Debtors and certain noteholders signed nondisclosure agreements
to facilitate discussions regarding potential transactions to address the Debtors’ capital structure. The
Debtors and the Crossover Group exchanged term sheets but failed to come to an agreement. Nevertheless,
the Debtors continued to engage with the bondholders.

         In December 2018, the First Lien Ad Hoc Group organized and retained Lazard Frères & Co. LLC
as financial advisor and Milbank LLP as legal advisor. The Debtors engaged in robust, arm’s-length
negotiations with the First Lien Ad Hoc Group and the Crossover Group over the course of several months
regarding a potential comprehensive restructuring of the Company’s balance sheet. When an in-court
implementation became a possibility, the Debtors retained Alvarez & Marsal North America, LLC
(“A&M”) as restructuring advisor and continued negotiations with the two bondholder groups, ultimately
resulting in the Restructuring Support Agreement. The Restructuring Support Agreement and the Plan
reflect a number of valuable concessions by both the First Lien Noteholders and the Unsecured Noteholders
and contemplate a new exit credit facility in an aggregate principal amount of up to $20.0 million and
consensual use of cash collateral to facilitate the Debtors’ restructuring. Given the Debtors’ deteriorating
liquidity and highly leveraged capital structure, which limits the Company’s ability to access capital, the
Debtors determined that the restructuring embodied in the Plan is the only viable path forward. Moreover,
the Restructuring Support Agreement and Plan will allow the Debtors to swiftly emerge from chapter 11


                                                     38
with an entirely delevered capital structure that will enable necessary capital investment. The Debtors and
members of the First Lien Ad Hoc Group and the Crossover Group executed the Restructuring Support
Agreement on April 2, 2019.

        F.      Tax Receivable Agreement

         During the course of the Debtors’ restructuring negotiations, the Debtors also have been in
discussions with Metalmark regarding that certain Tax Receivable Agreement, dated as of July 29, 2013,
by and between JEH, Metalmark, and certain of JEI’s current and former owners (the “Tax Receivable
Agreement”). Under the Tax Receivable Agreement, holders are entitled to receive payments with respect
to certain actually realized tax benefits associated with the exchange of certain JEH units into JEI stock, as
well as an early termination payments triggered upon change in control. JEH also has tax distribution
obligations to JEI under the JEH LLC agreement, which include any additional amount necessary to enable
JEI to satisfy its obligations under the Tax Receivable Agreement. The Tax Receivable Agreement is only
a direct obligation of JEI and JEI, LLC, and the payment obligations under the Tax Receivable Agreement
are structurally and contractually subordinated to the Debtors’ funded debt obligations. The Tax Receivable
Agreement will be cancelled pursuant to the Plan, and holders shall receive $0 on account of their interests
in the Tax Receivable Agreement.

        G.      Ongoing Investigation Committee Investigation

        On January 30, 2019, the Debtors’ Board of Directors authorized the formation of a committee
(the “Investigation Committee”) to: (1) review, consider, and evaluate any potential claims or causes of
actions arising from the prepetition acts and decisions of management and the Board of Directors that could
belong to the Debtors’ estates (the “Investigation”); and (2) to review, consider, evaluate, and to the extent
necessary, to take action with respect to any releases, exculpations, and indemnifications granted in
connection with a comprehensive restructuring transaction. The Board of Directors appointed two
independent directors, Tara W. Lewis and L. Spencer Wells, to serve as the Investigation Committee’s
members and to conduct and oversee the Investigation with the assistance of the Company’s advisors.

         The Investigation Committee commenced the Investigation immediately thereafter. The scope of
the Investigation was set intentionally broadly to capture any potential claim arising in the relevant
prepetition period. After initial fact-gathering interviews, the Investigation Committee identified
approximately a dozen company actions to examine, including equity offerings, tax distributions to JEH
unitholders, debt repurchases, acreage acquisitions and divestitures, preferred dividend distributions, a
cash-for-equity exchange, and the incurrence of the First Lien Notes (the “Historical Transactions”).

        To date, the Investigation Committee and its advisors collected approximately 20,000 electronic
and hard copy documents from five custodians and conducted three in-person interviews with members of
the Company’s management during the relevant period. The Investigation Committee has evaluated
carefully the facts and circumstances of the Historical Transactions to determine whether any colorable
claims for actual fraudulent transfer, constructive fraudulent transfer, preferential subordination,
recharacterization, breach of fiduciary duty, or corporate waste exist, and further to assess the
appropriateness of the proposed Debtor and Third Party Releases included in the Plan which encompass
those claims. Based on the work and analysis performed to date, the Investigation Committee
recommended that the Board approve and support the Releases set forth in the RSA and incorporated into
the Plan, which recommendation was adopted in full.

        The Debtors and the Investigation Committee reserve all rights to continue the Investigation,
including further analysis of the Historical Transactions, as necessary and the expansion of the scope of the
Investigation to include other potential Company activities or transactions.


                                                     39
        H.      The Restructuring Support Agreement and Committed Exit Facility

        The Restructuring Support Agreement provides for the reorganization of the Debtors as a going
concern with a deleveraged capital structure and sufficient liquidity to fund the Debtors’ post-emergence
business plan. Under the Restructuring Support Agreement, (a) holders of First Lien Notes will receive
96% of the New Common Equity, subject to dilution on account of the Management Incentive Plan and the
New Warrants and (b) holders of senior unsecured notes will receive (i) 4% of the common equity of the
New Common Equity, subject to dilution on account of the Management Incentive Plan and the New
Warrants and (ii) the New Warrants.

         In addition, as part of the Restructuring Support Agreement, certain Consenting Stakeholders have
agreed to provide the Reorganized Debtors with the Committed Exit Facility, a post-emergence financing
in the form of a new exit credit facility in an aggregate principal amount of up to $20.0 million. The
Restructuring Support Agreement provides flexibility for the Committed Exit Facility to be replaced by an
alternative exit financing lender for an amount up to $150.0 million, either during the chapter 11 process
through the Effective Date, or afterwards (the “Alternative Exit Facility”). Based on the analysis of the
Debtors’ management team and advisors, the Committed Exit Facility is being obtained on the most
favorable terms available in light of the circumstances of the Chapter 11 Cases and the current market for
such financing. The Committed Exit Facility gives the Debtors sufficient liquidity to fund their operations
following consummation of the Plan and the restructuring transactions contemplated therein.

         The Debtors filed the Chapter 11 Cases to implement their pre-packaged restructuring pursuant to
the terms of the Restructuring Support Agreement, enhance liquidity, and bolster their long-term growth
prospects and operating performance. The Plan represents the successful culmination of months of
restructuring efforts and numerous compromises and concessions by the Supporting Creditors and gives
the Debtors the best opportunity to withstand current adverse market conditions, generate sufficient
liquidity to fund their operations, and maximize value for the benefit of their stakeholders.

VII.    RISK FACTORS

         Holders of Claims should read and consider carefully the risk factors set forth below before voting
to accept or reject the Plan. Although there are many risk factors discussed below, these factors should not
be regarded as constituting the only risks present in connection with the Debtors’ businesses or the Plan
and its implementation.

        A.      Bankruptcy Law Considerations

         The occurrence or non-occurrence of any or all of the following contingencies, and any others,
could affect distributions available to holders of Allowed Claims under the Plan but will not necessarily
affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily require a
re-solicitation of the votes of holders of Claims in such Impaired Classes.

                1.       There Is a Risk of Termination of the Restructuring Support Agreement

         To the extent that events giving rise to termination of the Restructuring Support Agreement occur,
the Restructuring Support Agreement may terminate prior to the Confirmation or Consummation of the
Plan, which could result in the loss of support for the Plan by important creditor constituencies and could
result in the loss of use of cash collateral by the Debtors under certain circumstances. Any such loss of
support could adversely affect the Debtors’ ability to confirm and consummate the Plan.




                                                     40
                 2.       Parties in Interest May Object to the Plan’s Classification of Claims and
                          Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

                 3.       The Bankruptcy Court May Find the Solicitation of Acceptances Inadequate.

        Usually, votes to accept or reject a plan of reorganization are solicited after the filing of a petition
commencing a chapter 11 case. Nevertheless, a debtor may solicit votes prior to the commencement of a
chapter 11 case in accordance with sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy
Rule 3018(b). Sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) require
that:

        •    solicitation comply with applicable nonbankruptcy law;

        •    the plan of reorganization be transmitted to substantially all creditors and other interest
             holders entitled to vote; and

        •    the time prescribed for voting is not unreasonably short.

         In addition, Bankruptcy Rule 3018(b) provides that a holder of a claim or interest who has accepted
or rejected a plan before the commencement of the case under the Bankruptcy Code will not be deemed to
have accepted or rejected the plan if the court finds after notice and a hearing that the plan was not
transmitted in accordance with reasonable solicitation procedures. Section 1126(b) of the Bankruptcy Code
provides that a holder of a claim or interest that has accepted or rejected a plan before the commencement
of a case under the Bankruptcy Code is deemed to have accepted or rejected the plan if (i) the solicitation
of such acceptance or rejection was in compliance with applicable nonbankruptcy law, rule or regulation
governing the adequacy of disclosure in connection with such solicitation or (ii) there is no such law, rule,
or regulation, and such acceptance or rejection was solicited after disclosure to such holder of adequate
information (as defined by section 1125(a) of the Bankruptcy Code). While the Debtors believe that the
requirements of sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) will
be met, there can be no assurance that the Bankruptcy Court will reach the same conclusion.

                 4.       The Debtors May Fail to Satisfy Vote Requirements

         If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan
or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or other
transaction would be similar or as favorable to the holders of Interests and Allowed Claims as those
proposed in the Plan and the Debtors do not believe that any such transaction exists or is likely to exist that
would be more beneficial to the Estates than the Plan.




                                                       41
                5.       The Debtors May Not Be Able to Secure Confirmation of the Plan

         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
(b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
distributions to non-accepting holders of claims or equity interests within a particular class under such plan
will not be less than the value of distributions such holders would receive if the debtors were liquidated
under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm
the Plan. A non-accepting holder of an Allowed Claim might challenge either the adequacy of this
Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements of the
Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the
Debtors will be able to reorganize their business and what, if anything, holders of Interests and Allowed
Claims against them would ultimately receive.

        The Debtors, subject to the terms and conditions of the Plan and the Restructuring Support
Agreement (including the requirement that the Plan be in form and substance acceptable to the Required
Supporting Creditors), reserve the right to modify the terms and conditions of the Plan as necessary for
Confirmation. Any such modifications could result in less favorable treatment of any non-accepting class
of Claims or Interests, as well as any class junior to such non-accepting class, than the treatment currently
provided in the Plan. Such a less favorable treatment could include a distribution of property with a lesser
value than currently provided in the Plan or no distribution whatsoever under the Plan.

                6.       Nonconsensual Confirmation

         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a
bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
(as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and, as to each impaired class that
has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired class(es). The Debtors believe that the
Plan satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in
accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that
the Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation
or Consummation of the Plan may result in, among other things, increased expenses relating to professional
compensation.

                7.       Continued Risk Upon Confirmation

        Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
certain risks that are beyond their control, such as further deterioration or other changes in economic
conditions, changes in the industry, potential revaluing of their assets due to chapter 11 proceedings,
changes in demand for oil and natural gas (and thus demand for the services the Debtors provide), and
increasing expenses. See Article VII.C of this Disclosure Statement, entitled “Risks Related to the Debtors’


                                                     42
and the Reorganized Debtors’ Businesses,” which begins on page 48. Some of these concerns and effects
typically become more acute when a case under the Bankruptcy Code continues for a protracted period
without indication of how or when the case may be completed. As a result of these risks and others, there
is no guarantee that a chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’ stated
goals.

        In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with
the exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
Debtors will have retained the exclusive right to propose the Plan upon filing their Petitions. If the
Bankruptcy Court terminates that right, however, or the exclusivity period expires, there could be a material
adverse effect on the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’
stated goals.

       Furthermore, even if the Debtors’ debts are reduced and/or discharged through the Plan, the Debtors
may need to raise additional funds through public or private debt or equity financing or other various means
to fund the Debtors’ businesses after the completion of the proceedings related to the Chapter 11
Cases. Adequate funds may not be available when needed or may not be available on favorable terms.

                 8.      The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                         Bankruptcy Code

         If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the debtor in
a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under chapter 7
of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to liquidate the
debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy Code. The
Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood that the assets
would have to be sold or otherwise disposed of in a disorderly fashion over a short period of time, when
commodities prices are at historically low levels, rather than reorganizing or selling the business as a going
concern at a later time in a controlled manner, (b) additional administrative expenses involved in the
appointment of a chapter 7 trustee, and (c) additional expenses and Claims, some of which would be entitled
to priority, that would be generated during the liquidation, including Claims resulting from the rejection of
Unexpired Leases and other Executory Contracts in connection with cessation of operations.

                 9.      The Debtors May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
relied upon by any holder of a Claim where such Claim is subject to an objection. Any holder of a Claim
that is subject to an objection thus may not receive its expected share of the estimated distributions described
in this Disclosure Statement.

                 10.     Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
                         Plan

         The distributions available to holders of Allowed Claims under the Plan can be affected by a variety
of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
which could affect distributions available to holders of Allowed Claims under the Plan, will not affect the
validity of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote
by the Impaired Classes.



                                                      43
        The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
the Debtors cannot determine with any certainty at this time, the number or amount of Claims that will
ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
percentage recoveries to holders of Allowed Claims under the Plan.

                 11.     Releases, Injunctions, and Exculpations Provisions May Not Be Approved

        Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
release of liens and third-party releases that may otherwise be asserted against the Debtors, Reorganized
Debtors, or Released Parties, as applicable. The releases, injunctions, and exculpations provided in the
Plan are subject to objection by parties in interest and may not be approved. If the releases are not approved,
certain Released Parties may withdraw their support for the Plan.

        The releases provided to the Released Parties and the exculpation provided to the Exculpated
Parties is necessary to the success of the Debtors’ reorganization because the Released Parties and
Exculpated Parties have made significant contributions to the Debtors’ reorganizational efforts and have
agreed to make further contributions, including by agreeing to massive reductions in the amounts of their
claims against the Debtors’ estates and facilitating a critical source of post-emergence liquidity, but only if
they receive the full benefit of the Plan’s release and exculpation provisions. The Plan’s release and
exculpation provisions are an inextricable component of the Restructuring Support Agreement and Plan
and the significant deleveraging and financial benefits that they embody.

                 12.     The Debtors Cannot Predict the Amount of Time Spent in Bankruptcy for the
                         Purpose of Implementing the Plan, and a Lengthy Bankruptcy Proceeding
                         Could Disrupt the Debtors’ Businesses, as Well as Impair the Prospect for
                         Reorganization on the Terms Contained in the Plan

         The Debtors estimate that the process of obtaining Confirmation and Consummation of the Plan by
the Bankruptcy Court could last approximately 30 days from the Petition Date, but it could last considerably
longer if, for example, Confirmation is contested or the conditions to Confirmation or Consummation are
not satisfied or waived.

         Although the Plan is designed to minimize the length of the bankruptcy proceedings, it is
impossible to predict with certainty the amount of time that the Debtors may spend in bankruptcy, and the
Debtors cannot be certain that the Plan will be confirmed. Even if confirmed on a timely basis, a bankruptcy
proceeding to confirm the Plan could itself have an adverse effect on the Debtors’ businesses. There is a
risk, due to uncertainty about the Debtors’ futures that, among other things:

        •   employees could be distracted from performance of their duties or more easily attracted
            to other career opportunities; and

        •   suppliers, vendors, or other business partners could terminate their relationship with
            the Debtors or demand financial assurances or enhanced performance, any of which
            could impair the Debtors’ prospects.

       A lengthy bankruptcy proceeding also would involve additional expenses and divert the attention
of management from the operation of the Debtors’ businesses.




                                                      44
        The disruption that the bankruptcy process would have on the Debtors’ businesses could increase
with the length of time it takes to complete the Chapter 11 Cases. If the Debtors are unable to obtain
Confirmation of the Plan on a timely basis, because of a challenge to the Plan or otherwise, the Debtors
may be forced to operate in bankruptcy for an extended period of time while they try to develop a different
plan of reorganization that can be confirmed. A protracted bankruptcy case could increase both the
probability and the magnitude of the adverse effects described above.

                 13.     Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.
As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject to a number of
conditions precedent. If such conditions precedent are waived or not met, the Effective Date will not take
place.

        B.       Risks Related to Recoveries under the Plan

                 1.      The Reorganized Debtors May Not Be Able to Achieve Their Projected
                         Financial Results

         The Reorganized Debtors may not be able to achieve their projected financial results. The Financial
Projections (as defined herein) set forth in this Disclosure Statement represent the Debtors’ management
team’s best estimate of the Debtors’ future financial performance, which is necessarily based on certain
assumptions regarding the anticipated future performance of the Reorganized Debtors’ operations, as well
as the United States and world economies in general, and the industry segments in which the Debtors
operate in particular. While the Debtors believe that the Financial Projections contained in this Disclosure
Statement are reasonable, there can be no assurance that they will be realized. If the Debtors do not achieve
their projected financial results, the value of the New Common Equity may be negatively affected and the
Debtors may lack sufficient liquidity to continue operating as planned after the Effective Date. Moreover,
the financial condition and results of operations of the Reorganized Debtors from and after the Effective
Date may not be comparable to the financial condition or results of operations reflected in the Debtors’
historical financial statements.

                 2.      A Liquid Trading Market for the Shares of New Common Equity or New
                         Warrants (as Applicable) May Not Develop

         Although the Debtors and the Reorganized Debtors may apply to relist the New Common Equity
on a national securities exchange on or as soon as reasonably practicable after the Effective Date, the
Debtors make no assurance that they will be able to obtain this listing or, even if the Debtors do, that liquid
trading markets for shares of New Common Equity will develop. The liquidity of any market for shares of
New Common Equity or the New Warrants (as applicable) will depend upon, among other things, the
number of holders of shares of New Common Equity, Reorganized JEI’s financial performance, whether
the Newco Structure is adopted, and the market for similar securities, none of which can be determined or
predicted. Accordingly, there can be no assurance that an active trading market for the New Common
Equity or New Warrants (as applicable) will develop, nor can any assurance be given as to the liquidity or
prices at which such securities might be traded. In the event an active trading market does not develop, the
ability to transfer or sell New Common Equity or New Warrants (as applicable) may be substantially
limited.




                                                      45
                3.      The Trading Price for the Shares of New Common Equity or the New
                        Warrants May Be Depressed Following the Effective Date

        Assuming that the Effective Date occurs, shares of New Common Equity and New Warrants (as
applicable) will be issued to holders of certain Classes of Claims (as applicable). Following the Effective
Date of the Plan, shares of New Common Equity and New Warrants (as applicable) may be sold to satisfy
withholding tax requirements, to the extent necessary to fund such requirements. In addition, holders of
Claims or Interests (as applicable) that receive shares of New Common Equity or New Warrants (as
applicable) may seek to sell such securities in an effort to obtain liquidity. These sales and the volume of
New Common Equity available for trading could cause the trading price for the shares of New Common
Equity or the New Warrants (as applicable) to be depressed, particularly in the absence of an established
trading market for the New Common Equity or the New Warrants (as applicable).

                4.      If the New Warrants Are Exercised, the Underlying Shares of New Common
                        Equity Will Be Eligible for Future Resale in the Public Market, Which Could
                        Lead to “Market Overhang,” Resulting in Dilution and Potentially
                        Depressing the Trading Price of the New Common Equity

         If the New Warrants are exercised, a substantial number of additional shares of New Common
Equity could be eligible for resale in the public market, which could depress the trading price of the New
Common Equity. The Reorganized Debtors also may grant options and equity awards pursuant to the
Management Incentive Plan and may grant additional options, warrants, or other convertible securities in
the future. The exercise or conversion of the New Warrants (as applicable) or other options or convertible
securities will dilute the percentage ownership of other holders of the New Common Equity. If holders of
the New Common Equity sell substantial amounts of New Common Equity, shares issued upon the exercise
of the New Warrants (as applicable), or other outstanding options or convertible securities in the public
market, it could create a circumstance commonly referred to as an “overhang” and, in anticipation of which,
the trading price of the New Common Equity could fall. An overhang may adversely affect the Reorganized
Debtors’ ability to obtain financing on reasonable and acceptable terms whether or not sales have occurred
or are occurring.

                5.      Certain Holders of New Common Equity or New Warrants May Be Restricted
                        in Their Ability to Transfer or Sell Their Securities

        To the extent that shares of the New Common Equity or New Warrants (as applicable) issued under
the Plan are covered by section 1145(a)(1) of the Bankruptcy Code, such securities may be resold by the
holders thereof without registration under the Securities Act unless the holder is an “underwriter,” as
defined in section 1145(b) of the Bankruptcy Code with respect to such securities. Resales by holders of
Claims or Interests (as applicable) who receive New Common Equity or New Warrants (as applicable)
pursuant to the Plan that are deemed to be “underwriters” would not be exempted by section 1145 of the
Bankruptcy Code from registration under the Securities Act or applicable law. Such holders would only
be permitted to sell such securities without registration if they are able to comply with an applicable
exemption from registration, including Rule 144 under the Securities Act.

        The New Common Equity and the New Warrants (as applicable) may not initially be registered
under the Securities Act or any state securities laws, and the Debtors make no representation regarding the
right of any holder of New Common Equity or New Warrants (as applicable) to freely resell the New
Common Equity (including, as applicable, shares issuable upon exercise of the New Warrants) or the New
Warrants (as applicable). See Article X to this Disclosure Statement, entitled “Certain Securities Law
Matters,” which begins on page 60.




                                                    46
       In the Newco Structure, Holders that receive New Partnership Equity will be subject to certain
customary limitations in their ability to transfer such New Partnership Equity, as set forth in the New
Organizational Documents.

                 6.       Restricted Securities Issued under the Plan May Not Be Resold or Otherwise
                          Transferred Unless They Are Registered Under the Securities Act or an
                          Exemption from Registration Applies

         To the extent that securities issued pursuant to the Plan are not covered by section 1145(a)(1) of
the Bankruptcy Code, such securities shall be issued pursuant to section 4(a)(2) under the Securities Act
and will be deemed “restricted securities” that may not be sold, exchanged, assigned, or otherwise
transferred unless they are registered, or an exemption from registration applies, under the Securities Act.
Holders of such restricted securities may not be entitled to have their restricted securities registered and
will be required to agree not to resell them except in accordance with an available exemption from
registration under the Securities Act. Under Rule 144 of the Securities Act, the public resale of restricted
securities is permitted if certain conditions are met, and these conditions vary depending on whether the
holder of the restricted securities is an “affiliate” of the issuer, as defined in Rule 144. A non-affiliate who
has not been an affiliate of the issuer during the preceding three months may resell restricted securities after
a six-month holding period unless certain current public information regarding the issuer is not available at
the time of sale, in which case the non-affiliate may resell after a one-year holding period. An affiliate may
resell restricted securities after a six-month holding period but only if certain current public information
regarding the issuer is available at the time of the sale and only if the affiliate also complies with the volume,
manner of sale, and notice requirements of Rule 144. While the Debtors currently expect that the current
public information requirement will be met when the six-month holding period expires, they cannot
guarantee that resales of the restricted securities will qualify for an exemption from registration under
Rule 144. In any event, holders of restricted securities should expect to be required to hold their restricted
securities for at least six months.

        Holders of New Common Equity or New Warrants (as applicable) who are deemed to be
“underwriters” under Section 1145(b) of the Bankruptcy Code will also be subject to restrictions under the
Securities Act on their ability to resell those securities. Resale restrictions are discussed in more detail in
Article X to this Disclosure Statement, entitled “Certain Securities Law Matters,” which begins on page 60.

                 7.       Certain Significant Holders of Shares of New Common Equity May Have
                          Substantial Influence Over the Reorganized Debtors Following the Effective
                          Date

         Assuming that the Effective Date occurs, holders of Claims or Interests (as applicable) who receive
distributions representing a substantial percentage of the outstanding shares of the New Common Equity
(including, as applicable, shares issued upon exercise of the New Warrants) may be in a position to
influence matters requiring approval by the holders of shares of New Common Equity, including, among
other things, the election of directors and the approval of a change of control of the Reorganized Debtors.
The holders may have interests that differ from those of the other holders of shares of New Common Equity
and may vote in a manner adverse to the interests of other holders of shares of New Common Equity. This
concentration of ownership may facilitate or may delay, prevent, or deter a change of control of the
Reorganized Debtors and consequently impact the value of the shares of New Common Equity or the New
Warrants (as applicable). In addition, a holder of a significant number of shares of New Common Equity
may sell all or a large portion of its shares of New Common Equity within a short period of time, which
sale may adversely affect the trading price of the shares of New Common Equity or the New Warrants (as
applicable). A holder of a significant number of shares of New Common Equity may, on its own account,
pursue acquisition opportunities that may be complementary to the Reorganized Debtors’ businesses, and


                                                       47
as a result, such acquisition opportunities may be unavailable to the Reorganized Debtors. Such actions by
holders of a significant number of shares of New Common Equity may have a material adverse impact on
the Reorganized Debtors’ businesses, financial condition, and operating results.

                 8.       Certain Tax Implications of the Plan

         Holders of Allowed Claims should carefully review Article XI of this Disclosure Statement entitled
“Certain U.S. Federal Income Tax Consequences of the Plan” which begins on page 62, to determine how
the tax implications of the Plan and the Chapter 11 Cases may affect the Debtors, the Reorganized Debtors,
and Holders of Claims, as well as certain tax implications of owning and disposing of the consideration to
be received pursuant to the Plan (including certain differences between owning Newco Corporation Stock
and Newco Partnership Equity).

                 9.       The Debtors May Not Be Able to Accurately Report Their Financial Results

         The Debtors have established internal controls over financial reporting. However, internal controls
over financial reporting may not prevent or detect misstatements or omissions in the Debtors’ financial
statements because of their inherent limitations, including the possibility of human error, and the
circumvention or overriding of controls or fraud. Therefore, even effective internal controls can provide
only reasonable assurance with respect to the preparation and fair presentation of financial statements. If
the Debtors fail to maintain the adequacy of their internal controls, the Debtors may be unable to provide
financial information in a timely and reliable manner within the time periods required for the Debtors’
financial reporting under SEC rules and regulations and the terms of the agreements governing the Debtors’
indebtedness. Any such difficulties or failure could materially adversely affect the Debtors’ business,
results of operations, and financial condition. Further, the Debtors may discover other internal control
deficiencies in the future and/or fail to adequately correct previously identified control deficiencies, which
could materially adversely affect the Debtors’ businesses, results of operations, and financial condition.

        C.       Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses

                 1.       The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to
                          Service All of Their Indebtedness

         The Reorganized Debtors’ ability to make scheduled payments on, or refinance their debt
obligations, depends on the Reorganized Debtors’ financial condition and operating performance, which
are subject to prevailing economic, industry, and competitive conditions and to certain financial, business,
legislative, regulatory, and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may be unable to maintain a level of cash flow from operating activities sufficient to permit the
Reorganized Debtors to pay the principal, premium, if any, and interest and/or fees on their indebtedness,
including, without limitation, anticipated borrowings under the Exit Facility upon emergence.

                 2.       The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                          the Chapter 11 Cases

         For the duration of the Chapter 11 Cases, the Debtors’ ability to operate, develop, and execute a
business plan, and continue as a going concern, will be subject to the risks and uncertainties associated with
bankruptcy. These risks include the following: (a) ability to develop, confirm, and consummate the
Restructuring Transactions specified in the Plan; (b) ability to obtain Bankruptcy Court approval with
respect to motions filed in the Chapter 11 Cases from time to time; (c) ability to maintain relationships with
suppliers, vendors, service providers, customers, employees, and other third parties; (d) ability to maintain
contracts that are critical to the Debtors’ operations; (e) ability of third parties to seek and obtain Bankruptcy



                                                       48
Court approval to terminate contracts and other agreements with the Debtors; (f) ability of third parties to
seek and obtain Bankruptcy Court approval to terminate or shorten the exclusivity period for the Debtors
to propose and confirm a chapter 11 plan, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases
to chapter 7 proceedings; and (g) the actions and decisions of the Debtors’ creditors and other third parties
who have interests in the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

         These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
For example, negative events associated with the Chapter 11 Cases could adversely affect the Debtors’
relationships with suppliers, service providers, customers, employees, and other third parties, which in turn
could adversely affect the Debtors’ operations and financial condition. Also, the Debtors will need the
prior approval of the Bankruptcy Court for transactions outside the ordinary course of business, which may
limit the Debtors’ ability to respond timely to certain events or take advantage of certain opportunities.
Because of the risks and uncertainties associated with the Chapter 11 Cases, the Debtors cannot accurately
predict or quantify the ultimate impact of events that occur during the Chapter 11 Cases that may be
inconsistent with the Debtors’ plans.

                 3.       Operating in Bankruptcy for a Long Period of Time May Harm the Debtors’
                          Businesses

         The Debtors’ future results will be dependent upon the successful confirmation and implementation
of a plan of reorganization. A long period of operations under Bankruptcy Court protection could have a
material adverse effect on the Debtors’ businesses, financial condition, results of operations, and
liquidity. So long as the proceedings related to the Chapter 11 Cases continue, senior management will be
required to spend a significant amount of time and effort dealing with the reorganization instead of focusing
exclusively on business operations. A prolonged period of operating under Bankruptcy Court protection
also may make it more difficult to retain management and other key personnel necessary to the success and
growth of the Debtors’ businesses. In addition, the longer the proceedings related to the Chapter 11 Cases
continue, the more likely it is that customers and suppliers will lose confidence in the Debtors’ ability to
reorganize their businesses successfully and will seek to establish alternative commercial relationships.

         So long as the proceedings related to the Chapter 11 Cases continue, the Debtors may be required
to incur substantial costs for professional fees and other expenses associated with the administration of the
Chapter 11 Cases. If the chapter 11 proceedings last longer than anticipated, the Debtors will require
debtor-in-possession financing to fund the Debtors’ operations. If the Debtors are unable obtain such
financing in those circumstances, the chances of successfully reorganizing the Debtors’ businesses may be
seriously jeopardized, the likelihood that the Debtors will instead be required to liquidate or sell their assets
may be increased, and, as a result, creditor recoveries may be significantly impaired.

          Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for the
liabilities that will be subject to a plan of reorganization. Even after a plan of reorganization is approved
and implemented, the Reorganized Debtors’ operating results may be adversely affected by the possible
reluctance of prospective lenders and other counterparties to do business with a company that recently
emerged from bankruptcy protection.

                 4.       Financial Results May Be Volatile and May Not Reflect Historical Trends

         During the Chapter 11 Cases, the Debtors expect that their financial results will continue to be
volatile as asset impairments, asset dispositions, restructuring activities and expenses, contract terminations
and rejections, and/or claims assessments significantly impact the Debtors’ consolidated financial
statements. As a result, the Debtors’ historical financial performance likely will not be indicative of their
financial performance after the Petition Date.


                                                       49
         In addition, if the Debtors emerge from chapter 11, the amounts reported in subsequent
consolidated financial statements may materially change relative to historical consolidated financial
statements, including as a result of revisions to the Debtors’ operating plans pursuant to a plan of
reorganization. The Debtors also may be required to adopt “fresh start” accounting in accordance with
Accounting Standards Codification 852 (“Reorganizations”) in which case their assets and liabilities will
be recorded at fair value as of the fresh start reporting date, which may differ materially from the recorded
values of assets and liabilities on the Debtors’ consolidated balance sheets. The Debtors’ financial results
after the application of fresh start accounting also may be different from historical trends. The Financial
Projections contained in Exhibit F hereto do not currently reflect the impact of fresh start accounting, which
may have a material impact on the Financial Projections.

                 5.      The Debtors’ Substantial Liquidity Needs May Impact Revenue

         The Debtors operate in a capital-intensive industry. The Debtors’ principal sources of liquidity
historically have been cash flow from operations, sales of oil and gas properties, borrowings under the
Revolver, issuances of debt securities, including the First Lien Notes and the Unsecured Notes, and
issuances of equity securities, including the Series A Preferred Stock. If the Debtors’ cash flow from
operations remains depressed or decreases as a result of lower commodity prices or otherwise, the Debtors’
ability to expend the capital necessary to replace proved reserves, maintain leasehold acreage, or maintain
current production may be limited, resulting in decreased production and proved reserves over time.

        The Debtors face uncertainty regarding the adequacy of their liquidity and capital resources and
have extremely limited, if any, access to additional financing. In addition to the cash necessary to fund
ongoing operations, the Debtors have incurred significant professional fees and other costs in connection
with preparing for the Chapter 11 Cases and expect to continue to incur significant professional fees and
costs throughout the Chapter 11 Cases. The Debtors cannot guarantee that cash on hand and cash flow
from operations will be sufficient to continue to fund their operations and allow the Debtors to satisfy
obligations related to the Chapter 11 Cases until the Debtors are able to emerge from bankruptcy protection.

          The Debtors’ liquidity, including the ability to meet ongoing operational obligations, will be
dependent upon, among other things: (a) their ability to comply with the terms and condition of any
debtor-in-possession financing and/or cash collateral order entered by the Bankruptcy Court in connection
with the Chapter 11 Cases; (b) their ability to maintain adequate cash on hand; (c) their ability to generate
cash flow from operations; (d) their ability to develop, confirm, and consummate a chapter 11 plan or other
alternative restructuring transaction; and (e) the cost, duration, and outcome of the Chapter 11 Cases. The
Debtors’ ability to maintain adequate liquidity depends, in part, upon industry conditions and general
economic, financial, competitive, regulatory, and other factors beyond the Debtors’ control. In the event
that cash on hand and cash flow from operations are not sufficient to meet the Debtors’ liquidity needs, the
Debtors may be required to seek additional financing. The Debtors can provide no assurance that additional
financing would be available or, if available, offered to the Debtors on acceptable terms. The Debtors’
access to additional financing is, and for the foreseeable future likely will continue to be, extremely limited
if it is available at all. The Debtors’ long-term liquidity requirements and the adequacy of their capital
resources are difficult to predict at this time.

                 6.      Oil and Natural Gas Prices Are Volatile, and Continued Low Oil or Natural
                         Gas Prices Could Materially Adversely Affect the Debtors’ Businesses,
                         Results of Operations, and Financial Condition

         The Debtors’ revenues, profitability, and the value of the Debtors’ properties substantially depend
on prevailing oil, natural gas, and NGL prices. In short, the Debtors face a high level of exposure to oil,
natural gas, and NGL price swings. Oil, natural gas, and NGLs are commodities, and therefore, their prices


                                                      50
are subject to wide fluctuations in response to changes in supply and demand and are subject to both
short- and long-term cyclical trends. Oil, natural gas, and NGL prices historically have been volatile and
are likely to continue to be volatile in the future, especially given current economic and geopolitical
conditions. During the past eight years, oil prices have ranged from a low of $26.19 per Bbl in
February 2016 to a high of $113.39 per Bbl in April 2011 and was $58.52 as of March 15, 2019. Over the
same period, natural gas prices fell from as high as $8.15 per MMBtu in February 2014 to as low as $1.49
in March 2016 and was $2.80 as of March 15, 2019. The Debtors expect such volatility to continue in the
future. The prices for oil and natural gas are subject to a variety of factors beyond the Debtors’ control,
such as:

        •   the current uncertainty in the global economy;

        •   changes in global supply and demand for oil and natural gas;

        •   the condition of the United States and global economies;

        •   the actions of certain foreign countries;

        •   the price and quantity of imports of foreign oil and natural gas;

        •   political conditions, including embargoes, war or civil unrest in or affecting other oil
            producing activities of certain countries;

        •   the level of global oil and natural gas exploration and production activity;

        •   the level of global oil and natural gas inventories;

        •   production or pricing decisions made by the Organization of Petroleum Exporting
            Countries (“OPEC”);

        •   weather conditions;

        •   technological advances affecting energy consumption; and

        •   the price and availability of alternative fuels.

         Oil, natural gas, and NGL prices affect the amount of cash flow available to the Debtors to meet
their financial commitments and fund capital expenditures. Oil and natural gas prices also impact the
Debtors’ ability to borrow money and raise additional capital. For example, the amount the Debtors will
be able to borrow under the Exit Facility will be subject to periodic redeterminations based, in part, on
then-current oil, natural gas, and NGL prices and on changing expectations of future prices. Lower oil,
natural gas, and NGL prices may not only decrease the Debtors’ revenues on a per-unit basis, but also may
reduce the amount of oil, natural gas, and NGLs that the Debtors can produce economically in the future.
Higher operating costs associated with any of the Debtors’ oil or natural gas fields will make their
profitability more sensitive to oil, natural gas, or NGL price declines. A sustained decline in oil, natural
gas, or NGL prices may materially and adversely affect the Debtors’ future business, financial condition,
results of operations, liquidity, or ability to finance planned capital expenditures. In addition, a sustained
decline in oil, natural gas, or NGL prices might result in substantial downward estimates of the Debtors’
proved reserves. As a result, if there is a further decline or sustained depression in commodity prices, the
Debtors may, among other things, be unable to maintain or increase their borrowing capacity, meet their
debt obligations or other financial commitments, or obtain additional capital, all of which could materially
adversely affect the Debtors’ businesses, results of operations, and financial condition.



                                                        51
                 7.      The Debtors’ Business is Subject to Complex Laws and Regulations That Can
                         Adversely Affect the Cost, Manner, or Feasibility of Doing Business

         The Debtors’ operations are subject to extensive federal, state, and local laws and regulations,
including complex environmental laws and occupational health and safety laws. The Debtors may be
required to make large expenditures to comply with such regulations. Failure to comply with these laws
and regulations may result in the suspension or termination of operations and subject the Debtors to
administrative, civil, and criminal penalties. Additionally, in recent years, the practice of hydraulic
fracturing has come under increased scrutiny by the environmental community. The Debtors’ operations
create the risk of environmental liabilities to the government or third parties for any unlawful discharge of
oil, gas, or other pollutants into the air, soil, or water. In the event of environmental violations, the
Reorganized Debtors may be charged with remedial costs and land owners may file claims for alternative
water supplies, property damage, or bodily injury. Laws and regulations protecting the environment have
become more stringent in recent years, and may, in some circumstances, result in liability for environmental
damage regardless of negligence or fault. In addition, pollution and similar environmental risks generally
are not fully insurable. These liabilities and costs could have a material adverse effect on the business,
financial condition, results of operations, and cash flows of the Reorganized Debtors.

                 8.      The Debtors’ Operations are Subject to Hazards Inherent in the Energy
                         Services Industry.

         Risks inherent in the oil and natural gas industry, such as equipment defects, vehicle accidents,
explosions, and uncontrollable flows of gas or well fluids, can cause personal injury, loss of life, suspension
of operations, damage to formations, damage to facilities, business interruption, and damage to, or
destruction of property, equipment, and the environment. In addition, the Debtors’ hydraulic fracturing and
well completion services could become a source of spills or releases of fluids, including chemicals used
during hydraulic fracturing activities, at the site where such services are performed, or could result in the
discharge of such fluids into underground formations that were not targeted for fracturing or well
completion activities. These risks could expose the Debtors to substantial liability for personal injury,
wrongful death, property damage, loss of oil and natural gas production, pollution, and other environmental
damages and could result in a variety of claims, losses, and remedial obligations that could have an adverse
effect on the Debtors’ business and results of operations. The existence, frequency, and severity of such
incidents will affect operating costs, insurability, and relationships with customers, employees, and
regulators. In particular, the Debtors’ customers may elect not to purchase our services if they view our
safety record as unacceptable, which could cause us to lose customers and substantial revenue.

                 9.      The Debtors Operate in a Highly Competitive Industry with Significant
                         Potential for Excess Capacity.

         The oil and natural gas industry in which the Debtors operate is highly competitive. The Debtors
compete with numerous entities, including major domestic and foreign oil companies, other independent
oil and natural gas concerns, and individual producers and operators. Many of these competitors are large,
well-established companies and have financial and other resources substantially greater than the Debtors.
As a result, the Debtors’ competitors may be able to pay more for productive oil and natural gas properties
and exploratory prospects, as well as evaluate, bid for and purchase a greater number of properties and
prospects than the Debtors’ financial or personnel resources permit. The Debtors ability to acquire
additional properties and to find and develop reserves will depend on the Debtors’ ability to evaluate and
select suitable properties and to consummate transactions in a highly competitive environment.




                                                      52
        Competitive pressures and other factors may result in significant price competition, particularly
during industry downturns, which could have a material adverse effect on our results of operations and
financial condition.

                10.      The Reorganized Debtors May Be Adversely Affected by Potential Litigation,
                         Including Litigation Arising Out of the Chapter 11 Cases

         In the future, the Reorganized Debtors may become parties to litigation. In general, litigation can
be expensive and time consuming to bring or defend against. Such litigation could result in settlements or
damages that could significantly affect the Reorganized Debtors’ financial results. It is also possible that
certain parties will commence litigation with respect to the treatment of their Claims under the Plan. It is
not possible to predict the potential litigation that the Reorganized Debtors may become party to nor the
final resolution of such litigation. The impact of any such litigation on the Reorganized Debtors’ businesses
and financial stability, however, could be material.

                11.      The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

        The Debtors’ operations are dependent on a relatively small group of key management personnel
and a highly-skilled employee base. The Debtors’ recent liquidity issues and the Chapter 11 Cases have
created distractions and uncertainty for key management personnel and employees. As a result, the Debtors
have experienced and may continue to experience increased levels of employee attrition. Because
competition for experienced personnel in the oil and natural gas industry can be significant, the Debtors
may be unable to find acceptable replacements with comparable skills and experience and the loss of such
key management personnel could adversely affect the Debtors’ ability to operate their businesses. In
addition, a loss of key personnel or material erosion of employee morale at the corporate and/or field levels
could have a material adverse effect on the Debtors’ ability to meet customer and counterparty expectations,
thereby adversely affecting the Debtors’ businesses and the results of operations.

                12.      Certain Claims May Not Be Discharged and Could Have a Material Adverse
                         Effect on the Debtors’ Financial Condition and Results of Operations

         The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor
from substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior
to the Debtors’ filing of their Petitions or before confirmation of the plan of reorganization (a) would be
subject to compromise and/or treatment under the plan of reorganization and/or (b) would be discharged in
accordance with the terms of the plan of reorganization. Any Claims not ultimately discharged through a
plan of reorganization could be asserted against the reorganized entity and may have an adverse effect on
the Reorganized Debtors’ financial condition and results of operations.

                13.      Newco Corporation will be a holding company. Newco Corporation’s only
                         material asset will be its equity interest and warrants in the Newco
                         Partnership, and accordingly, Newco Corporation is dependent upon
                         distributions from Newco Partnerships to pay taxes and cover corporate and
                         other overhead expenses.

        If the Newco Structure is adopted, Newco Corporation will be a mere holding company and will
have no material assets other than equity interests and warrants in Newco Partnership. Newco Corporation
will have no independent means of generating revenue. To the extent Newco Partnership has available
cash, Newco Corporation intends to cause Newco Partnership to make distributions to its unitholders,
including Newco Corporation, in an amount based on assumed tax rates and each such unitholder’s
allocable share of Newco Partnership taxable income and to reimburse Newco Corporation for corporate


                                                     53
and other overhead expenses. To the extent that Newco Corporation need funds and Newco Partnership or
its subsidiaries are restricted from making such distributions under applicable law or regulation or under
the terms of their financing arrangements, or are otherwise unable to provide such funds, it could materially
adversely affect Newco Corporation’s liquidity and financial condition.

VIII.   SOLICITATION, VOTING, AND NEW COMMON EQUITY ELECTION PROCEDURES

         This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on
the Plan, is being distributed to the holders of Claims in those Classes that are entitled to vote to accept or
reject the Plan.

        A.       Holders of Claims Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
debtor are entitled to vote on a chapter 11 plan. The table in Article III.D of this Disclosure Statement,
entitled “Am I entitled to vote on the Plan?,” which begins on page 8, provides a summary of the status and
voting rights of each Class (and, therefore, of each holder within such Class absent an objection to the
holder’s Claim or Interest) under the Plan.

        As shown in the table, the Debtors are soliciting votes to accept or reject the Plan only from holders
of Claims in Classes 4, 5, and 7 (collectively, the “Voting Classes”). The holders of Claims in the Voting
Classes are Impaired under the Plan and may, in certain circumstances, receive a distribution under the
Plan. Accordingly, holders of Claims in the Voting Classes have the right to vote to accept or reject the
Plan.

        The Debtors are not soliciting votes from holders of Claims or Interests in Classes 1, 2, 3, 6, 8, 9,
10, and 11.

        B.       Voting Record Date

         The Voting Record Date is March 27, 2019 (the “Voting Record Date”). The Voting Record
Date is the date on which it will be determined which holders of Claims in the Voting Classes are entitled
to vote to accept or reject the Plan and whether Claims have been properly assigned or transferred under
Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the
Plan as the holder of a Claim.

        C.       Voting on the Plan

         The Voting Deadline is May 1, 2019, at 4:00 p.m. (prevailing Central Time). In order to be
counted as votes to accept or reject the Plan, all ballots must be properly executed, completed, and delivered
as directed, so that your ballot or the master ballot containing your vote is actually received by the
Solicitation Agent on or before the Voting Deadline. Ballots or master ballots returned by facsimile will
not be counted.

                 1.      Holders of Claims in Class 4 and Class 5

       Holders of First Lien Notes Claims and Unsecured Notes Claims in “street name” through a
nominee may vote on the Plan by one of the following two methods (as selected by such holder’s nominee):

        •    Complete and sign the enclosed beneficial holder ballot. Return the beneficial holder
             ballot to your nominee as promptly as possible and in sufficient time to allow such



                                                      54
            nominee to process your instructions and return a completed master ballot to the
            Solicitation Agent by the Voting Deadline. If no self-addressed, postage-paid envelope
            was enclosed for this purpose, contact the Solicitation Agent for instructions; or

        •   Complete and sign the pre-validated beneficial holder ballot (as described below)
            provided to you by your nominee. Return the pre-validated beneficial holder ballot to
            the Solicitation Agent by the Voting Deadline using the return envelope provided in
            the Solicitation Package.

         Any beneficial holder ballot returned to a nominee will not be counted for purposes of acceptance
or rejection of the Plan until such nominee properly completes and delivers to the Solicitation Agent that
beneficial holder ballot (properly validated) or a master ballot casting the vote of such holder.

        If any holder holds First Lien Notes Claims or Unsecured Notes Claims through more than one
nominee, such holder may receive multiple mailings containing beneficial holder ballots. The holder should
execute a separate beneficial holder ballot for each block of First Lien Notes Claims or Unsecured Notes
Claims that it holds through any particular nominee and return each beneficial holder ballot to the respective
nominee in the return envelope provided therewith. Holders who execute multiple beneficial holder ballots
with respect to First Lien Notes Claims or Unsecured Notes Claims held through more than one nominee
must indicate on each beneficial holder ballot the names of all such other nominees and the additional
amounts of such First Lien Notes Claims or Unsecured Notes Claims so held and voted.

         A nominee that, on the Voting Record Date, is the record holder of the First Lien Notes Claims or
Unsecured Notes Claims for one or more holders can obtain the votes of the holders of such First Lien
Notes Claims or Unsecured Notes Claims, consistent with customary practices for obtaining the votes of
securities held in “street name,” in one of the following two ways:

                         (a)     Pre-Validated Ballots

          The nominee may “pre-validate” a beneficial holder ballot by: (i) signing the beneficial holder
ballot and indicating on the beneficial holder ballot the name of the nominee and DTC Participant Number;
(ii) indicating on the beneficial holder ballot the amount and the account number of the First Lien Notes
Claims or Unsecured Notes Claims held by the nominee for the holder; and (iii) forwarding such beneficial
holder ballot—together with this Disclosure Statement, a pre-addressed, postage-paid return envelope
addressed to, and provided by, the Solicitation Agent, and other materials requested to be forwarded—to
the holder for voting. The holder must then complete the remaining portions of the beneficial holder ballot
and return the beneficial holder ballot directly to the Solicitation Agent in the pre-addressed, postage-paid
return envelope so that it is actually received by the Solicitation Agent on or before the Voting Deadline.
A list of the holders to whom “pre-validated” beneficial holder ballots were delivered should be maintained
by nominees for inspection for at least one year from the Voting Deadline.

                         (b)     Master Ballots

         If the nominee elects not to pre-validate beneficial holder ballots, the nominee may obtain the votes
of holders by forwarding to the holders the unsigned beneficial holder ballots—together with this
Disclosure Statement, a pre-addressed, postage-paid return envelope provided by, and addressed to, the
nominee, and other materials requested to be forwarded. Each such holder must then indicate its vote on
the beneficial holder ballot, complete the information requested on the beneficial holder ballot, review the
certifications contained on the beneficial holder ballot, execute the beneficial holder ballot, and return the
beneficial holder ballot to the nominee. After collecting the beneficial holder ballots, the nominee should,
in turn, complete a master ballot compiling the votes and other information from the beneficial holder



                                                     55
ballots, execute the master ballot, and deliver the master ballot to the Solicitation Agent so that it is
actually received by the Solicitation Agent on or before the Voting Deadline. All beneficial holder ballots
returned by holders should either be forwarded to the Solicitation Agent (along with the master ballot) or
retained by nominees for inspection for at least one year from the Voting Deadline. EACH NOMINEE
SHOULD ADVISE ITS ELIGIBLE HOLDERS TO RETURN THEIR BENEFICIAL HOLDER
BALLOTS TO THE NOMINEE BY A DATE CALCULATED BY THE NOMINEE TO ALLOW IT TO
PREPARE AND RETURN THE MASTER BALLOT TO THE SOLICITATION AGENT SO THAT IT
IS ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE THE VOTING
DEADLINE.

                 2.       Holders of Claims in Class 7

         If you are a Holder of a General Unsecured Claim against JEI, you must complete, sign, and date
your ballot and return it (with an original signature) promptly in the enclosed reply envelope or to one of
the following addresses:


                If sent by first-class mail                     If sent by hand delivery or overnight mail:

                      Jones Energy                                             Jones Energy
          c/o Epiq Corporate Restructuring LLC                     c/o Epiq Corporate Restructuring LLC
                     P.O. Box 4422                                         10300 SW Allen Blvd.
               Beaverton, OR 97076-4422                                    Beaverton, OR 97005



         If you have any questions about the solicitation or voting process, please contact the
solicitation agent at (866) 897-6433 (toll free) or +1 (646) 282-2500 (international) or via electronic
mail to tabulation@epiqglobal.com (reference “Jones Energy” in the subject line).

        D.       Ballots Not Counted

         No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
contains insufficient information to permit the identification of the holder of the Claim; (2) it was
transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that is not
entitled to vote on the Plan; (4) it was sent to the Debtors, the Debtors’ agents/representatives (other than
the Solicitation Agent), First Lien Notes Indenture Trustee, or the Unsecured Notes Indenture Trustee, or
the Debtors’ financial or legal advisors instead of the Solicitation Agent; (5) it is unsigned; or (6) it is not
clearly marked to either accept or reject the Plan or it is marked both to accept and reject the Plan. Please
refer to the Disclosure Statement Order for additional requirements with respect to voting to accept
or reject the Plan.

     ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR THAT IS
OTHERWISE NOT IN COMPLIANCE WITH THE SOLICITATION AND VOTING
PROCEDURES PROVIDED IN THIS ARTICLE VII OF THE DISCLOSURE STATEMENT
WILL NOT BE COUNTED.

        E.       New Common Equity Election

        Eligible Electing Holders will have the opportunity to make the New Common Equity Election on
their Ballots. Because the Debtors may not know until close to the Effective Date whether the Existing JEI
Structure or the Newco Structure will be utilized, Eligible Electing Holders of Claims that wish to receive


                                                       56
New Partnership Equity should make the New Common Equity Election to receive Newco Partnership
Equity if they want to own such equity should the Newco Structure be used.

IX.     CONFIRMATION OF THE PLAN

        A.       Requirements for Confirmation of the Plan

         Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if rejected by an
Impaired Class, the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting
Impaired Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests” of holders of Claims or
Interests.

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies all of
the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies,
or will satisfy, all of the necessary statutory requirements of chapter 11 for plan confirmation; (2) the
Debtors have complied, or will have complied, with all of the necessary requirements of chapter 11 for plan
confirmation; and (3) the Plan has been proposed in good faith.

        B.       Best Interests of Creditors/Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

         Attached hereto as Exhibit D and incorporated herein by reference is a liquidation analysis
(the “Liquidation Analysis”) prepared by the Debtors with the assistance of the Debtors’ advisors. As
reflected in the Liquidation Analysis, the Debtors believe that liquidation of the Debtors’ businesses under
chapter 7 of the Bankruptcy Code would result in substantial diminution in the value to be realized by
holders of Claims or Interests as compared to distributions contemplated under the Plan. Consequently, the
Debtors and their management believe that Confirmation of the Plan will provide a substantially greater
return to holders of Claims or Interests than would a liquidation under chapter 7 of the Bankruptcy Code.

         If the Plan is not confirmed, and the Debtors fail to propose and confirm an alternative plan of
reorganization, the Debtors’ businesses may be liquidated pursuant to the provisions of a chapter 11
liquidating plan. In liquidations under chapter 11, the Debtors’ assets could be sold in an orderly fashion
over a more extended period of time than in a liquidation under chapter 7. Thus, a chapter 11 liquidation
may result in larger recoveries than a chapter 7 liquidation, but the delay in distributions could result in
lower present values received and higher administrative costs. Any distribution to holders of Claims or
Interests (to the extent holders of Interests would receive distributions at all) under a chapter 11 liquidation
plan would most likely be substantially delayed. Most importantly, the Debtors believe that any
distributions to creditors in a chapter 11 liquidation scenario would fail to capture the significant going
concern value of their businesses, which is reflected in the New Common Equity to be distributed under
the Plan. Accordingly, the Debtors believe that a chapter 11 liquidation would not result in distributions as
favorable as those under the Plan.




                                                      57
         C.       Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of reorganization
is not likely to be followed by the liquidation, or the need for further financial reorganization of the debtor,
or any successor to the debtor (unless such liquidation or reorganization is proposed in such plan of
reorganization).

        To determine whether the Plan meets this feasibility requirement, the Debtors, with the assistance
of A&M and Evercore, have analyzed their ability to meet their respective obligations under the Plan. As
part of this analysis, the Debtors have prepared their projected consolidated balance sheet, income
statement, and statement of cash flows the Financial Projections. Creditors and other interested parties
should review Article VII of this Disclosure Statement, entitled “Risk Factors,” which begins on page 40,
for a discussion of certain factors that may affect the future financial performance of the Reorganized
Debtors.

       The Financial Projections are attached hereto as Exhibit E and incorporated herein by reference.
Based upon the Financial Projections, the Debtors believe that they will be a viable operation following the
Chapter 11 Cases and that the Plan will meet the feasibility requirements of the Bankruptcy Code.

         D.       Acceptance by Impaired Classes

         The Bankruptcy Code requires, as a condition to confirmation, except as described in the following
section, that each class of claims or equity interests impaired under a plan, accept the plan. A class that is
not “impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances
with respect to such a class is not required.11

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in a number of
allowed claims in that class, counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of Claims will have voted to accept the Plan only if two-thirds in amount and a majority
in number of the Allowed Claims in such class that vote on the Plan actually cast their ballots in favor of
acceptance.

         Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired equity
interests as acceptance by holders of at least two-thirds in amount of allowed interests in that class, counting
only those interests that have actually voted to accept or to reject the plan. Thus, a Class of Interests will
have voted to accept the Plan only if two-thirds in amount of the Allowed Interests in such class that vote
on the Plan actually cast their ballots in favor of acceptance.

        Pursuant to Article III.E of the Plan, if a Class contains Claims eligible to vote and no holders of
Claims eligible to vote in such Class vote to accept or reject the Plan, the holders of such Claims in such
Class shall be deemed to have accepted the Plan.



11   A class of claims is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless the plan
     (a) leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles the
     holder of such claim or equity interest or (b) cures any default, reinstates the original terms of such obligation,
     compensates the holder for certain damages or losses, as applicable, and does not otherwise alter the legal,
     equitable, or contractual rights to which such claim or equity interest entitles the holder of such claim or equity
     interest.



                                                          58
        E.       Confirmation Without Acceptance by All Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is impaired under, and has not
accepted, the plan.

         If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any
Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors may request
Confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy
Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan or any Plan
Supplement document, including the right to amend or modify the Plan or any Plan Supplement document
to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                 1.      No Unfair Discrimination

        The “unfair discrimination” test applies to classes of claims or interests that are of equal priority
and are receiving different treatment under a plan. The test does not require that the treatment be the same
or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether a plan
discriminates unfairly in its treatment of classes of claims or interests of equal rank (e.g., classes of the
same legal character). Bankruptcy courts will take into account a number of factors in determining whether
a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently without
unfairly discriminating against either class.

                 2.      Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
the amount of the allowed claims in the class. As to the dissenting class, the test sets different standards
depending upon the type of claims or equity interests in the class.

         The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the
Bankruptcy Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair
and equitable” requirement. With respect to the unfair discrimination requirement, all Classes under the
Plan are provided treatment that is substantially equivalent to the treatment that is provided to other Classes
that have equal rank. With respect to the fair and equitable requirement, no Class under the Plan will receive
more than 100 percent of the amount of Allowed Claims or Interests in that Class. The Debtors believe
that the Plan and the treatment of all Classes of Claims or Interests under the Plan satisfy the foregoing
requirements for nonconsensual Confirmation of the Plan.

        F.       Valuation of the Debtors

         In conjunction with formulating the Plan and satisfying its obligations under section 1129 of the
Bankruptcy Code, the Debtors determined that it was necessary to estimate the post-Confirmation going
concern value of the Debtors. Accordingly, the Debtors, with the assistance of Evercore, produced the
Valuation Analysis that is set forth in Exhibit F attached hereto and incorporated herein by reference. As
set forth in the Valuation Analysis, the Debtors’ going concern value is substantially less than the aggregate



                                                      59
amount of its funded-debt obligations. Accordingly, the Valuation Analysis further supports the Debtors
conclusion that the treatment of Classes under the Plan is fair and equitable and otherwise satisfies the
Bankruptcy Code’s requirements for confirmation.

X.      CERTAIN SECURITIES LAW MATTERS

        The Debtors believe that the New Common Equity, the New Warrants (as applicable), and the
options or other equity awards (and any New Common Equity underlying such awards) to be issued
pursuant to the Management Incentive Plan will be “securities,” as defined in section 2(a)(1) of the
Securities Act, section 101 of the Bankruptcy Code, and any applicable state securities law (a “Blue Sky
Law”). The Debtors further believe that the offer, sale, issuance, and initial distribution of the New
Common Equity and New Warrants (as applicable) by Reorganized JEI pursuant to the Plan is exempt from
federal and state securities registration requirements under various provisions of the Securities Act, the
Bankruptcy Code, and any applicable state Blue Sky Law as described in more detail below. The New
Common Equity underlying the Management Incentive Plan will be issued pursuant to a registration
statement or another available exemption from registration under the Securities Act and other applicable
law.

        A.       Issuance of Securities under the Plan

        As discussed herein, the Plan provides for the offer, issuance, sale, and distribution by Reorganized
Jones Energy of the New Common Equity, the New Warrants, and the shares of New Common Equity
underlying the New Warrants (as applicable) (collectively, the “1145 Securities”).

         Section 1145 of the Bankruptcy Code provides that Section 5 of the Securities Act and any state
law requirements for the issuance of a security do not apply to the offer or sale of stock, options, warrants,
or other securities by a debtor if (a) the offer or sale occurs under a plan of reorganization, (b) the recipients
of the securities hold a claim against, an interest in, or claim for administrative expense against, the debtor,
and (c) the securities are issued in exchange for a claim against or interest in a debtor or are issued
principally in such exchange or partly for cash and property. The Debtors believe that the issuance of the
1145 Securities, and all shares of New Common Equity (including any other securities issuable upon
exercise of the New Warrants) issued upon exercise of the New Warrants that constitute 1145 Securities,
in exchange for the Claims and Interests described above satisfy the requirements of section 1145(a) of the
Bankruptcy Code.

        Accordingly, no registration statement will be filed under the Securities Act or any state securities
laws. Recipients of the New Common Equity and the New Warrants are advised to consult with their own
legal advisors as to the availability of any exemption from registration under the Securities Act and any
applicable state Blue Sky Law.

        B.       Subsequent Transfers

         The 1145 Securities may be freely transferred by most recipients following the initial issuance
under the Plan, and all resales and subsequent transfers of the 1145 Securities are exempt from registration
under the Securities Act and state securities laws, unless the holder is an “underwriter” with respect to such
securities. Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with
respect to “ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against,
interest in, or claim for an administrative expense in the case concerning the debtor, if such purchase is with
a view to distribution of any security received or to be received in exchange for such claim or interest;
(b) offers to sell securities offered or sold under a plan for the holders of such securities; (c) offers to buy
securities offered or sold under a plan from the holders of such securities, if such offer to buy is (i) with a



                                                       60
view to distribution of such securities and (ii) under an agreement made in connection with the plan, with
the consummation of the plan, or with the offer or sale of securities under the plan; or (d) is an issuer of the
securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a person who receives
a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter within the
meaning of section 2(a)(11) of the Securities Act.

         The definition of an “issuer” for purposes of whether a person is an underwriter under
section 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act,
includes as “statutory underwriters” all persons who, directly or indirectly, through one or more
intermediaries, control, are controlled by, or are under common control with, an issuer of securities. The
reference to “issuer,” as used in the definition of “underwriter” contained in section 2(a)(11) of the
Securities Act, is intended to cover “Controlling Persons” of the issuer of the securities. “Control,” as
defined in Rule 405 of the Securities Act, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Accordingly, an officer or director of a reorganized debtor or its
successor under a plan of reorganization may be deemed to be a “Controlling Person” of the debtor or
successor, particularly if the management position or directorship is coupled with ownership of a significant
percentage of the reorganized debtor’s or its successor’s voting securities. In addition, the legislative
history of section 1145 of the Bankruptcy Code suggests that a creditor who owns ten percent or more of a
class of securities of a reorganized debtor may be presumed to be a “Controlling Person” and, therefore, an
underwriter.

         Resales of 1145 Securities by entities deemed to be “underwriters” (which definition includes
“Controlling Persons”) are not exempted by section 1145 of the Bankruptcy Code from registration under
the Securities Act or other applicable law. Under certain circumstances, holders of New Common Equity
who are deemed to be “underwriters” may be entitled to resell their New Common Stock pursuant to the
limited safe harbor resale provisions of Rule 144 of the Securities Act. Generally, Rule 144 of the Securities
Act would permit the public sale of securities received by such Person if the required holding period has
been met and, under certain circumstances, current information regarding the issuer is publicly available
and volume limitations, manner of sale requirements and certain other conditions are met. Whether any
particular Person would be deemed to be an “underwriter” (including whether the Person is a “Controlling
Person”) with respect to the New Common Equity would depend upon various facts and circumstances
applicable to that Person. Accordingly, the Debtors express no view as to whether any Person would be
deemed an “underwriter” with respect to the New Common Equity and, in turn, whether any Person may
freely resell New Common Equity.

         Persons who receive securities under the Plan are urged to consult their own legal advisor with
respect to the restrictions applicable under the federal or state securities laws and the circumstances under
which securities may be sold in reliance on such laws. The foregoing summary discussion is general in
nature and has been included in this Disclosure Statement solely for informational purposes. We make no
representations concerning, and do not provide, any opinions or advice with respect to the Securities or the
bankruptcy matters described in this Disclosure Statement. In light of the uncertainty concerning the
availability of exemptions from the relevant provisions of federal and state securities laws, we encourage
each recipient of securities and party in interest to consider carefully and consult with its own legal advisors
with respect to all such matters. Because of the complex, subjective nature of the question of whether a
security is exempt from the registration requirements under the federal or state securities laws or whether a
particular recipient of securities may be an underwriter, we make no representation concerning the ability
of a person to dispose of the securities issued under the Plan.




                                                      61
XI.     CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        A.       Introduction

         The following discussion summarizes certain U.S. federal income tax consequences of the
implementation of the Plan to the Debtors, the Reorganized Debtors, and certain holders of Claims (each,
a “Holder”) entitled to vote on the Plan. This summary is based on the Tax Code, the U.S. Treasury
Regulations promulgated thereunder (the “Treasury Regulations”), judicial decisions, and published
administrative rules and pronouncements of the Internal Revenue Service (the “IRS”), all as in effect on
the date hereof (collectively, “Applicable Tax Law”). Changes to, or new interpretations of, the Applicable
Tax Law may have retroactive effect and could significantly affect the U.S. federal income tax
consequences described below. Due to the lack of definitive judicial and administrative authority in a
number of areas, substantial uncertainty may exist with respect to some of the tax consequences described
below. The Debtors have not requested, and will not request, any ruling or determination from the IRS or
any other taxing authority with respect to the tax consequences discussed herein, and the discussion below
is not binding upon the IRS or the courts. No assurance can be given that the IRS would not assert, or that
a court would not sustain, a different position than any position discussed herein.

          This summary does not address foreign, state, or local tax consequences of the Plan, nor does it
purport to address all aspects of U.S. federal income taxation that may be relevant to a Holder in light of its
individual circumstances or to a Holder that may be subject to special tax rules (such as persons who are
related to the Debtors within the meaning of the Tax Code, persons liable for alternative minimum tax,
foreign taxpayers, broker-dealers, banks, mutual funds, insurance companies, financial institutions, small
business investment companies, regulated investment companies, tax exempt organizations, pass-through
entities, beneficial owners of pass-through entities, subchapter S corporations, persons who hold Claims or
who will hold the New Common Equity as part of a straddle, hedge, conversion transaction, or other
integrated investment, persons using a mark-to-market method of accounting, and Holders who are
themselves in bankruptcy). Further, this summary assumes that a Holder holds only Claims in a single Class
and holds a Claim only as a “capital asset” (within the meaning of section 1221 of the Tax Code). This
summary also assumes that the various debt and other arrangements to which any of the Debtors are a party
will be respected for U.S. federal income tax purposes in accordance with their form. This summary does
not discuss differences in tax consequences to Holders that act or receive consideration in a capacity other
than as a Holder of a Claim of the same Class or Classes, and the tax consequences for such Holders may
differ materially from that described below. This summary does not address the U.S. federal income tax
consequences to Holders (1) whose Claims are Unimpaired or otherwise entitled to payment in full in Cash
under the Plan, or (2) that are deemed to reject the Plan.

         For purposes of this discussion, a U.S. Holder is a Holder of a Claim that is: (1) an individual citizen
or resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other Entity
treated as a corporation for U.S. federal income tax purposes) created or organized under the laws of the
United States, any state thereof or the District of Columbia; (3) an estate the income of which is subject to
U.S. federal income taxation regardless of the source of such income; or (4) a trust (a) if a court within the
United States is able to exercise primary jurisdiction over the trust’s administration and one or more United
States persons (within the meaning of section 7701(a)(30) of the Tax Code) have authority to control all
substantial decisions of the trust or (b) that has a valid election in effect under applicable Treasury
Regulations to be treated as a United States person (within the meaning of section 7701(a)(30) of the Tax
Code). For purposes of this discussion, a “Non-U.S. Holder” is a Holder that is not a U.S. Holder or a
partnership.

       If a partnership (or other Entity treated as a partnership or other pass-through Entity for U.S. federal
income tax purposes) is a Holder, the tax treatment of a partner (or other beneficial owner) generally will


                                                       62
depend upon the status of the partner (or other beneficial owner) and the activities of the partner (or other
beneficial owner) and the Entity. Partners (or other beneficial owners) of partnerships (or other pass-through
entities) that are Holders, in particular those that are partners in an Eligible Electing Holder, should consult
their respective tax advisors regarding the U.S. federal income tax consequences of the Plan.

      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL
INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS AS TO THE FEDERAL, STATE, LOCAL, AND
NON-U.S. INCOME, ESTATE, AND OTHER TAX CONSEQUENCES OF THE PLAN.

         B.       Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                  Debtors

                  1.       Characterization of Restructuring Transactions

         The tax consequences of the implementation of the Plan to the Debtors will depend on whether the
Plan is effectuated pursuant to the Newco Structure or the Existing JEI Structure. The Debtors and the
Supporting Creditors have not yet determined how the Restructuring Transactions will be structured, either
in whole or in part. Such decision will principally depend on whether a determination can be reached that
effectuation of the Plan pursuant to the Newco Structure would not result in significant cash tax liability
for the Debtors.

         In the Newco Structure, the Debtors12 would realize taxable gain or loss upon the transfer (or
deemed transfer) of the assets in an amount equal to the difference between the aggregate fair market value
of the assets transferred or deemed transferred by the Debtors and the Debtors’ aggregate tax basis in such
assets. Gain, if any, would be offset by the amount of available net operating losses (“NOLs”) and certain
other available tax attributes. Any gain not offset by NOLs and other tax attributes would result in a cash
tax obligation.

         As of December 31, 2018, the Debtors estimate that they have approximately $352 million of
federal NOLs; approximately $84.3 million of interest expense deductions that have been deferred under
Section 163(j) of the Tax Code (“163(j) Deductions”); approximately $2 million of capital loss
carryforwards; approximately $26.6 million of deductions limited by Section 382 of the Tax Code; and
approximately $838,000 of tax credit carryforwards. The Debtors further estimate that they may generate
additional losses in the 2019 tax year. Under the transactions involved in implementing the Existing JEI
Structure, the Debtors could potentially have NOLs and other tax attributes remaining upon implementation
of the Plan that may be able to offset future taxable income, subject to certain limitations. As discussed
below, however, the Debtors anticipate that under the Existing JEI Structure their NOLs and other tax
attributes will be significantly reduced and possibly eliminated pursuant to the rules discussed below
regarding CODI and Section 382 of the Tax Code. In addition, the Reorganized Debtors would succeed to
JEI’s tax basis in its assets (following any reduction for CODI, as described below). If the Plan is
implemented with the Existing JEI Structure, unlike the Newco Structure, the only income realized by the

12   As a general matter, because JEH is taxed as a partnership for U.S. federal income tax purposes (and each of
     JEH’s material subsidiaries is a disregarded entity of JEH for U.S. federal income tax purposes), the federal
     income tax consequences associated with implementing the Plan will “flow up” from JEH to JEI and, potentially,
     JEI, LLC. Moreover, as a general matter, references to tax attributes such as NOLs refer to JEI tax attributes that
     are available to offset taxable income that flows from JEH to JEI and, potentially, JEI, LLC. For simplicity, this
     discussion does not distinguish between the various Debtor entities.



                                                          63
Debtors from the transaction would be as a result of CODI, which is not expected to be taxable as described
below.

         By contrast, under the Newco Structure, the Reorganized Debtors would not succeed to any of the
tax attributes of the Debtors, but should have a tax basis in its assets equal to the fair market value of those
assets on the Effective Date. Accordingly, the discussions below regarding reduction of tax attributes and
limitations under section 382 of the Tax Code are generally irrelevant to the Reorganized Debtors in the
Newco Structure.

                   2.       Cancellation of Debt and Reduction of Tax Attributes

        In general, absent an exception, a debtor will realize and recognize CODI, for U.S. federal income
tax purposes, upon satisfaction of its outstanding indebtedness for total consideration less than the amount
of such indebtedness. The amount of CODI, in general, is the excess of (a) the adjusted issue price of the
indebtedness satisfied, over (b) the sum of (i) the amount of Cash paid, (ii) the issue price of any new
indebtedness of the taxpayer issued, and (iii) the fair market value of any other new consideration (including
stock of the debtor or a party related to the debtor) given in satisfaction of such indebtedness at the time of
the exchange.

         Under section 108 of the Tax Code, a debtor is not required to include CODI in gross income if the
debtor is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the
discharge of debt occurs pursuant to that proceeding. Instead, as a consequence of such exclusion, a debtor
must reduce its tax attributes by the amount of CODI that it excluded from gross income pursuant to the
rule described in the preceding sentence. Such reduction in tax attributes occurs only after the tax for the
year of the debt discharge has been determined (including, as described above, the amount of gain or loss
recognized by the Debtors with respect to the sale of their assets under the Newco Structure). In general,
tax attributes will be reduced in the following order: (a) NOLs and NOL carryforwards; (b) general business
credit carryovers; (c) minimum tax credit carryovers; (d) capital loss carryovers; (e) tax basis in assets (but
not below the amount of liabilities to which the debtor remains subject); (f) passive activity loss and credit
carryovers; and (g) foreign tax credit carryovers.13 Alternatively, a debtor with CODI may elect first to
reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code.14 Any excess CODI
over the amount of available tax attributes is not subject to U.S. federal income tax and generally has no
other U.S. federal income tax impact.

         The Treasury Regulations address the method and order for applying tax attribute reduction to an
affiliated group of corporations. Under these Treasury Regulations, the tax attributes of each member of an
affiliated group of corporations that is excluding CODI is first subject to reduction. To the extent the debtor
member’s tax basis in stock of a lower-tier member of the affiliated group is reduced, a “look through rule”
requires that a corresponding reduction be made to the tax attributes of the lower-tier member. If a debtor
member’s excluded CODI exceeds its tax attributes, the excess CODI is applied to reduce certain remaining
consolidated tax attributes of the affiliated group.



13   Under U.S. legislation enacted in December 2017 (the “2017 Tax Legislation”), 163(j) Deductions in excess of
     statutorily-defined limits are deferred unless and until a debt issuer has sufficient adjusted taxable income to be
     entitled to claim such deductions. It is unclear whether 163(j) Deductions that are deferred are subject to reduction
     under section 108 of the Tax Code.
14   The extent to which this election can apply to the Debtors’ assets that are subject to depletion, as opposed to
     depreciation, is subject to uncertainty.



                                                           64
         As a result of the Restructuring Transactions, the Debtors expect to realize CODI. Because the Plan
provides that certain Holders will receive non-Cash consideration, the amount of CODI, and accordingly
the amount of tax attributes required to be reduced, will depend, in part, on the fair market value (or, in the
case of debt instruments, the adjusted issue price) of the non-Cash consideration received, which cannot be
known with certainty at this time. As a result, the exact amount of any CODI that will be realized by the
Debtors will not be determinable until the consummation of the Plan. Depending on the amount of CODI,
if the Existing JEI Structure is adopted, some of the Reorganized Debtors’ tax basis in their assets may be
reduced by CODI that is not absorbed by the NOLs and other tax attributes.

        In the Newco Structure, CODI will not result in a reduction in the tax basis of the Reorganized
Debtors’ assets. Instead, as discussed above, the Reorganized Debtors will have tax basis in the assets
acquired from the Debtors equal to the fair market value of such assets.

                 3.      Limitation of NOL Carryforwards, 163(j) Deductions, and Other Tax
                         Attributes

        Following the Effective Date, the Debtors anticipate that, to the extent the Reorganized Debtors
succeed to the Debtors’ tax attributes (i.e., if the Plan is implemented under the Existing JEI Structure and
not the Newco Structure), any NOL carryforwards, 163(j) Deductions, capital loss carryovers, tax credit
carryovers, and certain other tax attributes (such as losses and deductions that have accrued economically
but are unrecognized as of the date of the ownership change) of the Reorganized Debtors that are not
reduced according to the CODI rules described above and that are allocable to periods before the Effective
Date (collectively, the “Pre-Change Losses”) may be subject to limitation under sections 382 and 383 of
the Tax Code as a result of an “ownership change” of the Reorganized Debtors by reason of the transactions
consummated pursuant to the Plan.

        Under sections 382 and 383 of the Tax Code, if a corporation undergoes an “ownership change,”
the amount of its Pre-Change Losses that may be utilized to offset future taxable income generally is subject
to an annual limitation. The rules of section 382 of the Tax Code are complicated, but as a general matter,
the Debtors anticipate that the distribution of the New Common Equity pursuant to the Plan will result in
an “ownership change” of the Reorganized Debtors for these purposes, and that the Reorganized Debtors’
use of their Pre-Change Losses will be subject to limitation unless an exception to the general rules of
section 382 of the Tax Code applies.

         For this purpose, if a corporation (or consolidated group) has a net unrealized built-in loss at the
time of an ownership change (taking into account most assets and items of “built-in” income and
deductions), then generally built-in losses (including amortization or depreciation deductions attributable
to such built-in losses) recognized during the following five years (up to the amount of the original net
unrealized built-in loss) will be treated as Pre-Change Losses and similarly will be subject to the annual
limitation. In general, a corporation’s (or consolidated group’s) net unrealized built-in loss will be deemed
to be zero unless it is greater than the lesser of (a) $10,000,000 or (b) 15 percent of the fair market value of
its assets (with certain adjustments) before the ownership change.

                         (a)      General Section 382 Annual Limitation

        In general, the amount of the annual limitation to which a corporation that undergoes an “ownership
change” would be subject is equal to the product of (i) the fair market value of the stock of the corporation
immediately before the “ownership change” (with certain adjustments) multiplied by (ii) the “long-term
tax-exempt rate” (which is the highest of the adjusted federal long-term rates in effect for any month in the
3-calendar-month period ending with the calendar month in which the “ownership change” occurs,
currently 2.20 percent for April 2019). The section 382 limitation may be increased to the extent that the


                                                      65
Debtors recognize certain built-in gains in their assets during the five-year period following the ownership
change, or are treated as recognizing built-in gains pursuant to the safe harbors provided in IRS Notice
2003-65. Section 383 of the Tax Code applies a similar limitation to capital loss carryforwards and tax
credits. Any unused limitation may be carried forward, thereby increasing the annual limitation in the
subsequent taxable year. As discussed below, however, special rules may apply in the case of a corporation
that experiences an ownership change as the result of a bankruptcy proceeding.

         Notwithstanding the rules described above, if post-ownership change, a debtor corporation and its
subsidiaries do not continue the debtor corporation’s historic business or use a significant portion of its
historic business assets in a new business for two years after the ownership change, the annual limitation
resulting from the ownership change is zero.

                         (b)      Special Bankruptcy Exceptions

         Special rules may apply in the case of a corporation that experiences an “ownership change” as a
result of a bankruptcy proceeding. An exception to the foregoing annual limitation rules generally applies
when so-called “qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their Claims,
at least 50 percent of the vote and value of the stock of the reorganized debtor (or a controlling corporation
if also in chapter 11) pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”). Under the
382(l)(5) Exception, a debtor’s Pre-Change Losses are not limited on an annual basis, but, instead, NOL
carryforwards will be reduced by the amount of any interest deductions claimed during the three taxable
years preceding the effective date of the plan of reorganization, and during the part of the taxable year prior
to and including the effective date of the plan of reorganization, in respect of all debt converted into stock
in the reorganization. If the 382(l)(5) Exception applies and the Reorganized Debtors undergo another
“ownership change” within two years after the Effective Date, then the Reorganized Debtors’ Pre-Change
Losses effectively would be eliminated in their entirety.

         Where the 382(l)(5) Exception is not applicable to a corporation in bankruptcy (either because the
debtor does not qualify for it or the debtor otherwise elects not to utilize the 382(l)(5) Exception), a second
special rule will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual
limitation will be calculated by reference to the lesser of the value of the debtor corporation’s new stock
(with certain adjustments) immediately after the ownership change or the value of such debtor corporation’s
assets (determined without regard to liabilities) immediately before the ownership change. This differs from
the ordinary rule that requires the fair market value of a debtor corporation that undergoes an “ownership
change” to be determined before the events giving rise to the change. The 382(l)(6) Exception also differs
from the 382(l)(5) Exception in that under the 382(l)(6) Exception the debtor corporation is not required to
reduce its NOL carryforwards by the amount of interest deductions claimed within the prior three-year
period, and the debtor may undergo an ownership change within two years without triggering the
elimination of its Pre-Change Losses. The resulting limitation would be determined under the regular rules
for ownership changes.

        The Debtors have not determined whether the 382(l)(5) Exception will be available if the Existing
JEI Structure is utilized or, if it is available, whether the Reorganized Debtors will elect out of its
application. Regardless of whether the Reorganized Debtors take advantage of the 382(l)(5) Exception or
the 382(l)(6) Exception, if the Existing JEI Structure is utilized, the Reorganized Debtors’ use of their Pre-
Change Losses after the Effective Date may be adversely affected if an “ownership change” within the
meaning of section 382 of the Tax Code were to occur after the Effective Date.




                                                      66
         C.       Certain U.S. Federal Income Tax Consequences to U.S. Holders of Certain Claims
                  Entitled to Vote

        The following discussion assumes that the Debtors will undertake the Restructuring Transactions
currently contemplated by the Plan. U.S. Holders are urged to consult their tax advisors regarding the tax
consequences of the Restructuring Transactions.

                  1.       Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed
                           Class 4, Class 5, and Class 7 Claims

        Under the Existing JEI Structure, in exchange for full and final satisfaction, compromise,
settlement, release, and discharge of their respective Claims, (a) each Holder of an Allowed Class 4 First
Lien Notes Claim will receive its pro rata share of New Common Equity; (b) each Holder of an Allowed
Class 5 Unsecured Notes Claim will receive its pro rata share of New Common Equity and New Warrants;
and (c) each Holder of an Allowed Class 7 General Unsecured Claim against JEI will receive its pro rata
share of the Liquidation Recovery available at JEI.

         Under the Newco Structure, in exchange for full and final satisfaction, compromise, settlement,
release, and discharge of their respective Claims, (a) each Holder of an Allowed Class 4 First Lien Notes
Claim will, pursuant to the New Common Equity Election, receive its pro rata share of New Common
                                                             15
Equity in the form of either (i) Newco Partnership Equity or (ii) Newco Corporation Stock; (b) each
Holder of an Allowed Class 5 Unsecured Notes Claim will receive its pro rata share of (i) pursuant to the
New Common Equity Election, New Common Equity in the form of either (A) Newco Partnership Equity
or (B) Newco Corporation Stock, and (ii) the New Warrants; and (c) each Holder of an Allowed Class 7
General Unsecured Claim against JEI will receive its pro rata share of the Liquidation Recovery available
at JEI.

         Regardless of whether the Plan is implemented pursuant to the Existing JEI Structure or the Newco
Structure, each U.S. Holder of a Class 4 First Lien Notes Claim, Class 5 Unsecured Notes Claim, and Class
7 General Unsecured Claim is expected to be treated as receiving its distribution under the Plan in a taxable
exchange under section 1001 of the Tax Code. Other than with respect to any amounts received that are
attributable to accrued but untaxed interest, each U.S. Holder should recognize gain or loss in an amount
equal to the difference, if any, between (a) the sum of (i) Cash and (ii) the fair market value of non-Cash
consideration received, and (b) the U.S. Holder’s adjusted tax basis in its Claim. The character of such gain
or loss as capital gain or loss or ordinary income or loss will be determined by a number of factors including
the tax status of the U.S. Holder, the rules regarding “market discount” and accrued but untaxed interest,
whether the Claim constitutes a capital asset in the hands of the U.S. Holder, and whether and to what extent
the U.S. Holder had previously claimed a bad-debt deduction with respect to its Claim. If recognized gain
or loss is capital in nature, it generally would be long-term capital gain if the U.S. Holder held its Claim for
more than one year at the time of the exchange. Subject to the rules regarding accrued but untaxed interest,
the U.S. Holder should obtain a tax basis in the non-Cash consideration received equal to the fair market
value of such property.

                  2.       Accrued Interest

        A portion of the consideration received by U.S. Holders of Claims may be attributable to accrued
but untaxed interest on such Claims. Such amount should be taxable to that U.S. Holder as ordinary interest
income if such accrued interest has not been previously included in the U.S. Holder’s gross income for U.S.

15   Parties that receive Newco Partnership Equity shall also receive Corporation Voting Stock.



                                                        67
federal income tax purposes. Conversely, U.S. Holders of Claims may be able to recognize a deductible
loss to the extent that any accrued interest on the Claims was previously included in the U.S. Holder’s gross
income but was not paid in full by the Debtors. Such loss may be ordinary, but the tax law is unclear on
this point.

        If the fair value of the consideration is not sufficient to fully satisfy all principal and interest on
Allowed Claims, the extent to which such consideration will be attributable to accrued but untaxed interest
is unclear. Under the Plan, the aggregate consideration to be distributed to U.S. Holders of Allowed Claims
in each Class will be allocated first to the principal amount of Allowed Claims, with any excess allocated
to untaxed interest that accrued on such Claims, if any. Certain legislative history indicates that an allocation
of consideration as between principal and interest provided in a chapter 11 plan of reorganization is binding
for U.S. federal income tax purposes, while certain Treasury Regulations treat payments as allocated first
to any accrued but untaxed interest. The IRS could take the position that the consideration received by the
U.S. Holder should be allocated in some way other than as provided in the Plan. U.S. Holders are urged to
consult their respective tax advisors regarding the proper allocation of the consideration received by them
under the Plan between principal and accrued but untaxed interest.

                 3.       Market Discount

         Under the “market discount” provisions of the Tax Code, some or all of any gain realized by a U.S.
Holder of an Allowed Claim may be treated as ordinary income (instead of capital gain), to the extent of
the amount of “market discount” on the debt instruments constituting the exchanged Claim. In general, a
debt instrument is considered to have been acquired with “market discount” if it is acquired other than on
original issue and if the U.S. Holder’s adjusted tax basis in the debt instrument is less than (a) the sum of
all remaining payments to be made on the debt instrument, excluding “qualified stated interest” or (b) in
the case of a debt instrument issued with original issue discount, its adjusted issue price, in each case, by at
least a de minimis amount (equal to 0.25 percent of the sum of all remaining payments to be made on the
debt instrument, excluding qualified stated interest, multiplied by the number of remaining whole years to
maturity).

        Any gain recognized by a U.S. Holder on the taxable disposition of an Allowed Claim (as described
below) that was acquired with market discount should be treated as ordinary income to the extent of the
market discount that accrued thereon while such Claim was considered to be held by the U.S. Holder (unless
the U.S. Holder elected to include market discount in income as it accrued).

         The 2017 Tax Legislation added section 451 of the Tax Code. This new provision generally would
require accrual method U.S. Holders that prepare an “applicable financial statement” (as defined in section
451 of the Tax Code) to include certain items of income (such as market discount) no later than the time
such amounts are reflected on such a financial statement. The application of this rule to income of a debt
instrument with market discount is effective for taxable years beginning after December 31, 2018.
However, the IRS recently announced in Notice 2018-80 that it intends to issue proposed Treasury
Regulations confirming that taxpayers may continue to defer income (including market discount income)
for tax purposes until there is a payment or sale at a gain. Accordingly, although market discount may have
to be included in income currently as it accrues for financial accounting purposes, taxpayers may continue
to defer the income for tax purposes. U.S. Holders are urged to consult their own tax advisors concerning
the application of the market discount rules to their Claims.

                 4.       Medicare Tax

       Certain U.S. Holders that are individuals, estates, or trusts are required to pay an additional
3.8% tax on, among other things, gains from the sale or other disposition of capital assets. U.S. Holders


                                                       68
that are individuals, estates, or trusts are urged to consult their tax advisors regarding the effect, if any, of
this tax provision on their ownership and disposition of any consideration to be received under the Plan.

                 5.       Limitation on Use of Capital Losses

         A U.S. Holder of an Allowed Claim who recognizes capital losses as a result of the distributions
under the Plan will be subject to limits on their use of capital losses. For a non-corporate U.S. Holder,
capital losses may be used to offset any capital gains (without regard to holding periods) plus ordinary
income to the extent of the lesser of (a) $3,000 ($1,500 for married individuals filing separate returns) or
(b) the excess of the capital losses over the capital gains. A non-corporate U.S. Holder may carry over
unused capital losses and apply them to capital gains and a portion of their ordinary income for an unlimited
number of years. For corporate U.S. Holders, losses from the sale or exchange of capital assets may only
be used to offset capital gains. A corporate U.S. Holder who has more capital losses than can be used in a
tax year may be allowed to carry over the excess capital losses for use in succeeding tax years. Corporate
U.S. Holders may only carry over unused capital losses for the five years following the capital loss year,
but are allowed to carry back unused capital losses to the three years preceding the capital loss year.

                 6.       U.S. Federal Income Tax Consequences to U.S. Holders of Owning and
                          Disposing of New Common Equity Other Than the Newco Partnership Equity

                          (a)     Dividends on New Common Equity Other Than the Newco
                                  Partnership Equity

         Any distributions made on account of the New Common Equity other than the Newco Partnership
Equity will constitute dividends for U.S. federal income tax purposes to the extent of the current or
accumulated earnings and profits of the issuer of such New Common Equity as determined under U.S.
federal income tax principles. “Qualified dividend income” received by an individual U.S. Holder is subject
to preferential tax rates. To the extent that a U.S. Holder receives distributions that exceed such current and
accumulated earnings and profits, such distributions will be treated first as a non-taxable return of capital
reducing the U.S. Holder’s basis in its shares of the New Common Equity. Any such distributions in excess
of the U.S. Holder’s basis in its shares (determined on a share-by-share basis) generally will be treated as
capital gain.

         Subject to applicable limitations, distributions treated as dividends paid to U.S. Holders that are
corporations generally will be eligible for the dividends-received deduction so long as there are sufficient
earnings and profits. However, the dividends-received deduction is only available if certain holding period
requirements are satisfied. The length of time that a shareholder has held its stock is reduced for any period
during which the shareholder’s risk of loss with respect to the stock is diminished by reason of the existence
of certain options, contracts to sell, short sales, or similar transactions. In addition, to the extent that a
corporation incurs indebtedness that is directly attributable to an investment in the stock on which the
dividend is paid, all or a portion of the dividends received deduction may be disallowed.

                          (b)     Sale, Redemption, or Repurchase of New Common Equity Other
                                  Than the Newco Partnership Equity

         Unless a non-recognition provision applies, U.S. Holders generally will recognize capital gain or
loss upon the sale, redemption, or other taxable disposition of the New Common Equity other than the
Newco Partnership Equity. Such capital gain will be long-term capital gain if at the time of the sale,
exchange, retirement, or other taxable disposition, the U.S. Holder has held the New Common Equity for
more than one year. Long-term capital gains of an individual taxpayer generally are taxed at preferential
rates. The deductibility of capital losses is subject to certain limitations as described above.



                                                       69
                 7.      Ownership, Exercise, and Disposition of New Warrants

         A U.S. Holder that elects to exercise the New Warrants will be treated as purchasing, in exchange
for its New Warrants and the amount of Cash funded by the U.S. Holder to exercise the New Warrants, the
New Common Equity it is entitled to purchase pursuant to the New Warrants. Such a purchase will
generally be treated as the exercise of an option under general tax principles, and as such a U.S. Holder
should not recognize income, gain or loss for U.S. federal income tax purposes when it exercises the New
Warrants. A U.S. Holder’s aggregate tax basis in the New Common Equity will equal the sum of (a) the
amount of Cash paid by the U.S. Holder to exercise its New Warrants plus (b) such U.S. Holder’s tax basis
in its New Warrants immediately before the New Warrants are exercised. A U.S. Holder’s holding period
in the New Common Equity will begin on the day after the exercise date of the New Warrants.

         Under section 305 of the Tax Code, certain transactions that have the effect of increasing the
proportionate interest of a shareholder or warrant holder (treating warrants as stock for this purpose) in the
corporation’s assets are treated as creating deemed distributions to such shareholder or warrant holder in
respect of such “stock” interest. Any deemed distribution will be taxed and reported to the IRS in the same
manner as an actual distribution on stock and thus could potentially be taxable as a dividend (in whole or
in part), despite the absence of any actual payment of cash (or property) to the U.S. Holder in connection
with such distribution.

         A U.S. Holder that elects not to exercise the New Warrants and instead allows the New Warrants
to lapse may be entitled to claim a capital loss upon expiration of the New Warrants in an amount equal to
the amount of tax basis allocated to the New Warrants, subject to any limitations on such U.S. Holder’s
ability to utilize capital losses. Such U.S. Holders are urged to consult with their own tax advisors as to the
tax consequences of either electing to exercise or electing not to exercise the New Warrants.

         In the event that a U.S. Holder sells its New Warrants in a taxable transaction, the U.S. Holder will
recognize gain or loss upon such sale in an amount equal to the difference between the amount realized
upon such sale and the U.S. Holder’s tax basis in the New Warrants. Such gain or loss will be treated as
gain or loss from the sale or exchange of property which has the same character as the New Common Equity
to which the New Warrants relate would have had in the hands of the U.S. Holder if such stock had been
acquired by the U.S. Holder upon exercise. If such sale gives rise to capital gain or loss to the U.S. Holder,
such gain or loss will be long-term or short-term in character based upon the length of time such U.S. Holder
has held its New Warrants.

                 8.      U.S. Federal Income Tax Consequences to Eligible Electing Holders of
                         Owning and Disposing of Newco Partnership Equity

         Newco Partnership will be taxable as a partnership for U.S. federal income tax purposes. As such,
items of income, gain, loss, and deduction of Newco Partnership will be allocated to U.S. Holders of the
Newco Partnership Equity as provided in the New Organizational Documents. Each item generally will
have the same character as if the U.S. Holder had realized the item directly. U.S. Holders will be required
to report these items regardless of the extent to which, or whether, they receive cash distributions from
Newco Partnership for such taxable year, and thus may incur income tax liabilities in excess of any cash
distributions from Newco Partnership.

         A U.S. Holder is allowed to deduct its allocable share of Newco Partnership’s losses (if any) only
to the extent of such U.S. Holder’s adjusted tax basis (discussed below) in the Newco Partnership Equity
at the end of the taxable year in which the losses occur. In addition, various other limitations in the Tax
Code may significantly limit a U.S. Holder’s ability to deduct its allocable share of deductions and losses
of Newco Partnership against other income.


                                                      70
        Newco Partnership will provide each U.S. Holder with the necessary information to report its
allocable share of Newco Partnership’s tax items for U.S. federal income tax purposes. However, no
assurance can be given that Newco Partnership will be able to provide such information prior to the initial
due date of the U.S. Holder’s U.S. federal income tax return and U.S. Holders may therefore be required to
apply to the IRS for an extension of time to file their tax returns.

         Newco Partnership will determine how items will be reported on Newco Partnership’s U.S. federal
income tax returns in accordance with the New Organizational Documents, and all U.S. Holders of Newco
Partnership Equity will be required under the Tax Code to treat the items consistently on their own returns,
unless they file a statement with the IRS disclosing the inconsistency. In the event that Newco Partnership’s
income tax returns are audited by the IRS, the tax treatment of Newco Partnership’s income, gain, loss, and
deductions generally will be determined at the Newco Partnership level in a single proceeding, rather than
in individual audits of U.S. Holders of Newco Partnership Equity. Newco Partnership’s “partnership
representative” will have considerable authority under the Tax Code and the New Organizational
Documents to make decisions affecting the tax treatment and procedural rights of the U.S. Holders of
Newco Partnership Equity.

         A U.S. Holder of Newco Partnership Equity generally will not recognize gain or loss on the receipt
of a distribution of cash or property from Newco Partnership (provided that such U.S. Holder is not treated
as exchanging such U.S. Holder’s share of Newco Partnership’s “unrealized receivables” and/or certain
“inventory items” (as those terms are defined in the Tax Code, and together, “ordinary income items”) for
other partnership property). A U.S. Holder, however, will recognize gain on the receipt of a distribution of
cash and, in some cases, marketable securities, from Newco Partnership (including any constructive
distribution of money resulting from a reduction of the U.S. Holder’s share of Newco Partnership’s
indebtedness) to the extent such distribution or the fair market value of such marketable securities
distributed exceeds such U.S. Holder’s adjusted tax basis in the Newco Partnership Equity. Such
distribution would be treated as gain from the sale or exchange of the Newco Partnership Equity, which is
described below.

         A U.S. Holder’s adjusted tax basis in the Newco Partnership Equity generally will be equal to such
U.S. Holder’s initial tax basis, increased by the sum of (a) any additional capital contribution such U.S.
Holder makes to Newco Partnership; (b) the U.S. Holder’s allocable share of the income of Newco
Partnership; and (c) increases in the U.S. Holder’s allocable share of Newco Partnership’s indebtedness,
and reduced, but not below zero, by the sum of (a) the U.S. Holder’s allocable share of Newco Partnership’s
losses, and (b) the amount of money or the adjusted tax basis of property distributed to such U.S. Holder,
including constructive distributions of cash resulting from reductions in such U.S. Holder’s allocable share
of Newco Partnership’s indebtedness.

         A sale of all or part of the Newco Partnership Equity will result in the recognition of gain or loss
in an amount equal to the difference between the amount of the sales proceeds or distribution (including
any constructive distribution) and such U.S. Holder’s adjusted tax basis for the Newco Partnership Equity
disposed of. Any gain or loss recognized with respect to such a sale generally will be treated as capital gain
or loss, and will be long-term capital gain or loss if the Newco Partnership Equity has been held for more
than one year, except to the extent (a) that the proceeds of the sale are attributable to a U.S. Holder’s
allocable share of certain of Newco Partnership’s ordinary income items and such proceeds exceed the U.S.
Holder’s adjusted tax basis attributable to such ordinary income items and (b) of previously allowed bad
debt or ordinary loss deductions. A U.S. Holder’s ability to deduct any loss recognized on the sale of the
Newco Partnership Equity will depend on the U.S. Holder’s own circumstances and may be restricted under
the Tax Code.




                                                     71
        As discussed above, U.S. Holders that elect to receive Newco Partnership Equity will also receive
Corporation Voting Stock. Such U.S. Holder shall have the right to exchange the Newco Partnership Equity
and Corporation Voting Stock for Newco Corporation Stock. Such exchange is expected to be treated as a
taxable sale of the Newco Partnership Equity and Corporation Voting Stock for the Newco Corporation
Stock received in the exchange.

        D.       Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Certain
                 Claims Entitled to Vote

        The following discussion assumes that the Debtors will undertake the Restructuring Transactions
currently contemplated by the Plan and includes only certain U.S. federal income tax consequences of the
Plan to Non-U.S. Holders. This discussion does not include any non-U.S. tax considerations. The rules
governing the U.S. federal income tax consequences to Non-U.S. Holders are complex. Each Non-U.S.
Holder is urged to consult its own tax advisor regarding the U.S. federal, state, local, non-U.S., and
non-income tax consequences of the consummation of the Plan to such Non-U.S. Holder and the ownership
and disposition of the New Common Equity and New Warrants.

                 1.      Gain Recognition

         Any gain realized by a Non-U.S. Holder on the exchange of its Claim generally will not be subject
to U.S. federal income taxation unless (a) the Non-U.S. Holder is an individual who was present in the
United States for 183 days or more during the taxable year in which the Restructuring Transactions occur
and certain other conditions are met or (b) such gain is effectively connected with the conduct by such
Non-U.S. Holder of a trade or business in the United States (and, if an income tax treaty applies, such gain
is attributable to a permanent establishment maintained by such Non-U.S. Holder in the United States).

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income
tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax treaty)
on the amount by which such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed capital
losses allocable to U.S. sources during the taxable year of the exchange. If the second exception applies,
the Non-U.S. Holder generally will be subject to U.S. federal income tax with respect to any gain realized
on the exchange if such gain is effectively connected with the Non-U.S. Holder’s conduct of a trade or
business in the United States in the same manner as a U.S. Holder (except that the Medicare tax would
generally not apply). In order to claim an exemption from withholding tax, such Non-U.S. Holder will be
required to provide a properly executed IRS Form W-8ECI (or such successor form as the IRS designates).
In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a branch profits tax equal to 30
percent (or such lower rate provided by an applicable treaty) of its effectively connected earnings and profits
for the taxable year, subject to certain adjustments.

                 2.      Accrued but Untaxed Interest

         Payments made to a Non-U.S. Holder under the Plan that are attributable to accrued but untaxed
interest generally will not be subject to U.S. federal income or withholding tax, provided that (a) such Non
U.S. Holder is not a bank that has made an extension of credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business, (b) such Non-U.S. Holder does not actually or constructively
own 10 percent or more of the total combined voting power of all classes of the stock of the Debtors, and
(c) the withholding agent has received or receives, prior to payment, appropriate documentation (generally,
IRS Form W-8BEN or W-8BEN-E, as applicable) establishing that the Non-U.S. Holder is not a U.S.
person, unless such interest is effectively connected with the conduct by the Non-U.S. Holder of a trade or
business within the United States (in which case, provided the Non-U.S. Holder provides a properly
executed IRS Form W-8ECI (or successor form) to the withholding agent, the Non-U.S. Holder (x)


                                                      72
generally will not be subject to withholding tax, but (y) will be subject to U.S. federal income tax in the
same manner as a U.S. Holder (unless an applicable income tax treaty provides otherwise), and a Non-U.S.
Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch profits
tax with respect to such Non-U.S. Holder’s effectively connected earnings and profits that are attributable
to the accrued but untaxed interest at a rate of 30 percent (or at a reduced rate or exemption from tax under
an applicable income tax treaty)).

        A Non-U.S. Holder that does not qualify for the exemption from withholding tax described in the
preceding paragraph with respect to accrued but untaxed interest that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30 percent rate (or at a reduced rate
or exemption from tax under an applicable income tax treaty) on payments that are attributable to accrued
but untaxed interest. For purposes of providing a properly executed IRS Form W-8BEN or W-8BEN-E, as
applicable, special procedures are provided under applicable Treasury Regulations for payments through
qualified foreign intermediaries or certain financial institutions that hold customers’ securities in the
ordinary course of their trade or business.

                 3.       U.S. Federal Income Tax Consequences to Non-U.S. Holders of Owning and
                          Disposing of New Common Equity and New Warrants

                          (a)     Dividends on New Common Equity Other Than the Newco
                                  Partnership Equity

         Any distributions made with respect to New Common Equity other than the Newco Partnership
Equity will constitute dividends for U.S. federal income tax purposes to the extent of the current or
accumulated earnings and profits of the issuer of the New Common Equity, as determined under U.S.
federal income tax principles. Except as described below, dividends paid with respect to New Common
Equity held by a Non-U.S. Holder that are not effectively connected with a Non-U.S. Holder’s conduct of
a U.S. trade or business (or, if an income tax treaty applies, are not attributable to a permanent establishment
maintained by such Non-U.S. Holder in the United States) will be subject to U.S. federal withholding tax
at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax treaty).
A Non-U.S. Holder generally will be required to satisfy certain IRS certification requirements in order to
claim a reduction of or exemption from withholding under a tax treaty by filing IRS Form W-8BEN or W-
8BEN-E, as applicable (or such successor form as the IRS designates), upon which the Non-U.S. Holder
certifies, under penalties of perjury, its status as a non-U.S. person and its entitlement to the lower treaty
rate or exemption from tax with respect to such payments. Dividends paid with respect to New Common
Equity held by a Non-U.S. Holder that are effectively connected with a Non-U.S. Holder’s conduct of a
U.S. trade or business (and, if an income tax treaty applies, are attributable to a permanent establishment
maintained by such Non-U.S. Holder in the United States) generally will be subject to U.S. federal income
tax in the same manner as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal
income tax purposes may also be subject to a branch profits tax with respect to such Non-U.S. Holder’s
effectively connected earnings and profits that are attributable to the dividends at a rate of 30 percent (or at
a reduced rate or exemption from tax under an applicable income tax treaty).

                          (b)     Sale, Redemption, or Repurchase of New Common Equity Other
                                  Than the Newco Partnership Equity

         A Non-U.S. Holder generally will not be subject to U.S. federal income tax with respect to any
gain realized on the sale or other taxable disposition (including a cash redemption) of New Common Equity
unless: (1) such Non-U.S. Holder is an individual who is present in the United States for 183 days or more
in the taxable year of disposition or who is subject to special rules applicable to former citizens and residents
of the United States; (2) such gain is effectively connected with such Non-U.S. Holder’s conduct of a U.S.


                                                       73
trade or business (and, if an income tax treaty applies, such gain is attributable to a permanent establishment
maintained by such Non-U.S. Holder in the United States); or (3) the issuer of such New Common Equity
is or has been during a specified testing period a “U.S. real property holding corporation” (a “USRPHC”)
under the FIRPTA rules (as defined and discussed below).

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income
tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax treaty)
on the amount by which such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed capital
losses allocable to U.S. sources during the taxable year of disposition of New Common Equity. If the second
exception applies, the Non-U.S. Holder generally will be subject to U.S. federal income tax with respect to
such gain in the same manner as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal
income tax purposes may also be subject to a branch profits tax with respect to earnings and profits
effectively connected with a U.S. trade or business that are attributable to such gains at a rate of 30 percent
(or at a reduced rate or exemption from tax under an applicable income tax treaty). The FIRPTA rules are
discussed in greater detail below.

                         (c)      Ownership, Exercise, and Disposition of the New Warrants

        A Non-U.S. Holder that elects to exercise the New Warrants will be treated as purchasing, in
exchange for its New Warrants and the amount of Cash funded by the Non-U.S. Holder to exercise the New
Warrants, the New Common Equity it is entitled to purchase pursuant to the New Warrants. Such a
purchase will generally be treated as the exercise of an option under general tax principles, and as such a
Non-U.S. Holder (to the extent such Non-U.S. Holder is subject to U.S. federal income tax, as described
above) should not recognize income, gain or loss for U.S. federal income tax purposes when it exercises
the New Warrants. A Non-U.S. Holder’s aggregate tax basis in the New Common Equity will equal the
sum of (1) the amount of Cash paid by the Non-U.S. Holder to exercise its New Warrants plus (2) such
Non-U.S. Holder’s tax basis in its New Warrants immediately before the New Warrants are exercised.

        Any deemed distribution under section 305 of the Tax Code (as discussed above), will be taxed and
reported to the IRS in the same manner as an actual distribution on stock and will be subject to the rules
described above with respect to such Non-U.S. Holder.

         In the event that a Non-U.S. Holder sells its New Warrants in a taxable transaction, the Non-U.S.
Holder generally will not be subject to U.S. federal income tax with respect to any gain realized on the sale
or other taxable disposition except in the same circumstances as described above under “Sale, Redemption,
or Repurchase of New Common Equity Other Than the Newco Partnership Equity.” If a Non-U.S. Holder
is subject to U.S. federal income tax, any such gain or loss will be treated as gain or loss from the sale or
exchange of property which has the same character as the New Common Equity to which the New Warrants
relate would have had in the hands of the Non-U.S. Holder if such stock had been acquired by the Non-
U.S. Holder upon exercise. If such sale gives rise to capital gain or loss to the Non-U.S. Holder, such gain
or loss will be long-term or short-term in character based upon the length of time such Non-U.S. Holder
has held its New Warrants.

         Under Treasury Regulations issued pursuant to section 871(m) of the Tax Code, withholding at a
rate of 30 percent (subject to certain treaty considerations) would apply to certain “dividend equivalent”
payments made or deemed made to Non-U.S. Holders in respect of financial instruments that reference U.S.
stocks. The Treasury Regulations promulgated under section 871(m) do not apply to a payment to the
extent that the payment is already treated as a deemed dividend under the rules described above, and
therefore generally would not apply in respect of adjustments to the conversion rate of the New Warrants.
However, because the section 871(m) rules are complex, it is possible that they will apply in certain
circumstances in which the deemed dividend rules described below do not apply, in which case the section


                                                      74
871(m) rules might require withholding at a different time or amount than the deemed dividend.
Importantly, in Notice 2018-72, the IRS extended certain transition relief that makes section 871(m) of the
Tax Code inapplicable to instruments that are not so-called “delta one” instruments. The Debtors will make
a determination regarding the applicability of section 871(m) of the Tax Code to the New Warrants prior
to the Effective Date.

                         (d)      Ownership of Newco Partnership Equity

        With certain limited exceptions, a Non-U.S. Holder generally cannot be an Eligible Electing
Holder. Non-U.S. Holders should consult with their own tax advisors to determine whether they are an
Eligible Electing Holder and to determine the tax consequences of owning the New Partnership Equity.

                 4.      FIRPTA

         Under the Foreign Investment in Real Property Tax Act (“FIRPTA”), gain on the disposition of
certain investments in U.S. real property is subject to U.S. federal income tax in the hands of Non-U.S.
Holders and treated as income effectively connected with a U.S. trade or business (“ECI”) that is subject to
U.S. federal net income tax even if a Non-U.S. Holder is not otherwise engaged in a U.S. trade or business.
Different rules apply with respect to Newco Partnership Equity, on the one hand, and the New Warrants
and New Common Equity (other than Newco Partnership Equity), on the other hand.

         With respect to New Warrants and New Common Equity (other than Newco Partnership Equity),
rules with respect to U.S. real property holding corporations (“USRPHCs”) may apply. In general, a
corporation is a USRPHC if the fair market value of the corporation’s U.S. real property interests (as defined
in the Tax Code and applicable Treasury Regulations) equals or exceeds 50% of the aggregate fair market
value of its worldwide real property interests and its other assets used or held for use in a trade or business
(applying certain look-through rules to evaluate the assets of subsidiaries) at any time within the shorter of
the 5-year period ending on the effective time of the applicable disposition or the period of time the Non-
U.S. Holder held such interest. Although the Debtors have not performed an analysis to definitively
determine whether the issuer of New Warrants and New Common Equity (other than Newco Partnership
Equity) will constitute a USRPHC, companies that are engaged in the Debtors’ line of business typically,
if not always, constitute USRPHCs and, as such, it is highly likely that the issuer of New Warrants and New
Common Equity (other than Newco Partnership Equity) will be a USRPHC. Taxable gain from the
disposition of an interest in a USRPHC (generally equal to the difference between the amount realized and
such Non-U.S. Holder’s adjusted tax basis in such interest) will constitute ECI. Further, the buyer of the
New Warrants or New Common Equity (other than the Newco Partnership Equity) may be required to
withhold a tax equal to 15% of the amount realized on the sale. The amount of any such withholding would
be allowed as a credit against the Non-U.S. Holder’s U.S. federal income tax liability and may entitle the
Non-U.S. Holder to a refund, provided that the Non-U.S. Holder properly and timely files a tax return with
the IRS. However, in the event the New Warrants and New Common Equity (other than the Newco
Partnership Equity) are “regularly traded on an established securities market” within the meaning of
FIRPTA, the withholding obligation described above would not apply, even if a Non-U.S. Holder is subject
to the substantive FIRPTA tax.

        Under the FIRPTA rules, if the stock of a USRPHC is regularly traded on an established securities
market, a person that holds 5% or less of such stock will not be subject to substantive FIRPTA taxation or
FIRPTA withholding upon a disposition of its shares, and FIRPTA withholding upon dispositions will
generally be inapplicable other than in the case of certain distributions and redemptions by the issuer.
Whether and when the New Common Equity will be considered regularly traded on an established securities
market will depend, in part, on whether a market develops in such equity, and cannot currently be
determined. With respect to the New Warrants, even if the New Warrants are not traded on an established


                                                      75
securities market, the exclusion for persons with less than 5% of the New Common Equity extends to
Non-U.S. Holders of New Warrants so long as the Non-U.S. Holder’s New Warrants were not, on a fair
market value basis, worth more than 5% of the New Common Equity on the date the Non-U.S. Holder
acquired such New Warrants.

         The FIRPTA provisions will also not apply if, at the time of a disposition, the corporation does not
directly or indirectly hold any USRPIs and it had directly or indirectly disposed of all of the USRPIs it
directly or indirectly owned in one or more fully taxable transactions.

         With respect to the Newco Partnership Equity, the Debtors anticipate that all or substantially all of
the assets of Newco Partnership and its subsidiaries will constitute USRPIs. In addition, recent legislation
provides that a Non-U.S. Holder’s gain with respect to a sale of equity in an entity taxed as a partnership
that is engaged in a U.S. trade or business will be treated as ECI to the extent it relates to the underlying
U.S. trade or business. As such, a disposition of assets by Newco Partnership and its subsidiaries generally
will subject a Non-U.S. Holder of Newco Partnership Equity to taxation as if the ECI rules discussed above
applied (even if Newco Partnership and its subsidiaries were not otherwise determined to be engaged in a
U.S. trade or business), and certain withholding requirements would also apply. Additionally, the
disposition of Newco Partnership Equity would be treated as a disposition of a proportionate share of such
USRPIs for purposes of substantive FIRPTA taxation as well as withholding requirements and, even if the
FIRPTA rules did not apply, any such gain would be subject to U.S. income tax under the ECI rule noted
above.

                5.       FATCA

         Under legislation commonly referred to as the Foreign Account Tax Compliance Act (“FATCA”),
foreign financial institutions and certain other foreign entities must report certain information with respect
to their U.S. account holders and investors or be subject to withholding at a rate of 30% on the receipt of
“withholdable payments.” For this purpose, “withholdable payments” are generally U.S. source payments
of fixed or determinable, annual or periodical income, and, subject to the paragraph immediately below,
also include gross proceeds from the sale of any property of a type which can produce U.S. source interest
or dividends. FATCA withholding will apply even if the applicable payment would not otherwise be
subject to U.S. federal nonresident withholding.

        FATCA withholding rules were previously scheduled to take effect on January 1, 2019, that would
have applied to payments of gross proceeds from the sale or other disposition of property of a type that can
produce U.S. source interest or dividends. However, such withholding has effectively been suspended under
proposed Treasury Regulations that may be relied on until final regulations become effective. Nonetheless,
there can be no assurance that a similar rule will not go into effect in the future. Each Non-U.S. Holder
should consult its own tax advisor regarding the possible impact of FATCA withholding rules on such Non-
U.S. Holder.

                6.       Information Reporting and Back-Up Withholding

        The Debtors and applicable withholding agents will withhold all amounts required by law to be
withheld from payments of interest and dividends, whether in connection with distributions under the Plan
or in connection with payments made on account of consideration received pursuant to the Plan, and will
comply with all applicable information reporting requirements. The IRS may make the information returns
reporting such interest and dividends and withholding available to the tax authorities in the country in which
a Non-U.S. Holder is resident. In general, information reporting requirements may apply to distributions or
payments under the Plan. Additionally, under the backup withholding rules, a Holder may be subject to
backup withholding (currently at a rate of 24%) with respect to distributions or payments made pursuant to


                                                     76
the Plan unless that Holder: (a) comes within certain exempt categories (which generally include
corporations) and, when required, demonstrates that fact; or (b) timely provides a correct taxpayer
identification number and certifies under penalty of perjury that the taxpayer identification number is
correct and that the Holder is not subject to backup withholding (generally in the form of a properly
executed IRS Form W-9 for a U.S. Holder, and, for a Non-U.S. Holder, in the form of a properly executed
applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s eligibility for an exemption).
Backup withholding is not an additional tax but is, instead, an advance payment that may be refunded to
the extent it results in an overpayment of tax; provided that the required information is timely provided to
the IRS.

         In addition, from an information reporting perspective, Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the
taxpayer participated, including, among other types of transactions, certain transactions that result in the
taxpayer’s claiming a loss in excess of specified thresholds. Holders subject to the Plan are urged to consult
their tax advisors regarding these regulations and whether the transactions contemplated by the Plan would
be subject to these regulations and require disclosure on the Holders’ tax returns.

     THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF U.S. FEDERAL
INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT
OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS
SHOULD CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX
CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN,
INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN
TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.




                                                     77
XII.    RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario.
Accordingly, the Debtors recommend that holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.


 Dated: April 3, 2019                                     JONES ENERGY, Inc.
                                                          on behalf of itself and all other Debtors

                                                          /s/ Carl F. Giesler, Jr.
                                                          Carl F. Giesler, Jr.
                                                          Chief Executive Officer
                                                          Jones Energy, Inc.




                                                     78
      Exhibit A

Plan of Reorganization
                                                                                                   SOLICITATION VERSION


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                     )
    In re:                                                           )         Chapter 11
                                                                     )
    JONES ENERGY, INC., et al.,1                                     )         Case No. 19-_____ (__)
                                                                     )
                                          Debtors.                   )
                                                                     )

                            JOINT CHAPTER 11 PLAN OF REORGANIZATION
                         OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

    THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
    ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND WITHIN THE MEANING
    OF SECTION 1126 OF THE BANKRUPTCY CODE. THIS CHAPTER 11 PLAN WILL BE SUBMITTED
    TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE
    DEBTORS’ FILING FOR CHAPTER 11 BANKRUPTCY.


 Brian E. Schartz, P.C. (TX Bar No. 24099361)                              Christopher Marcus, P.C. (pro hac vice admission pending)
 Anna G. Rotman, P.C. (TX Bar No. 24046761)                                Anthony R. Grossi (pro hac vice admission pending)
 KIRKLAND & ELLIS LLP                                                      KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
 609 Main Street                                                           601 Lexington Avenue
 Houston, Texas 77002                                                      New York, New York 10022
 Telephone:           (713) 836-3600                                       Telephone:         (212) 446-4800
 Facsimile:           (713) 836-3601                                       Facsimile:         (212) 446-4900
 Email:               brian.schartz@kirkland.com                           Email: christopher.marcus@kirkland.com
                                                                                    anthony.grossi@kirkland.com
 -and-                                                                     - and-

 James H.M. Sprayregen, P.C.                                               Matthew D. Cavenaugh (TX Bar No. 24062656)
 KIRKLAND & ELLIS LLP                                                      JACKSON WALKER L.L.P.
 KIRKLAND & ELLIS INTERNATIONAL LLP                                        1401 McKinney Street, Suite 1900
 300 North LaSalle Street                                                  Houston, Texas 77010
 Chicago, Illinois 60654                                                   Telephone:        (713) 752-4284
 Telephone:        (312) 862-2000                                          Facsimile:        (713) 308-4184
 Facsimile:        (312) 862-2200                                          Email:            mcavenaugh@jw.com
 Email:            james.sprayregen@kirkland.com


Proposed Co-Counsel to the Debtors and
Debtors in Possession

 Dated: April 3, 2019




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy Finance Corp. (6247);
       Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC ( ); JRJ Opco, LLC (1488); Nosley Acquisition, LLC
       (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and Nosley SCOOP, LLC (1108). The location of Jones
       Energy, LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is: 807 Las Cimas
       Parkway, Suite 350, Austin, TX 78746.



44458.00001
                                                             TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ......................................................................................................................... 1
      A.      Defined Terms. ................................................................................................................................. 1
      B.      Rules of Interpretation. ................................................................................................................... 10
      C.      Computation of Time. ..................................................................................................................... 11
      D.      Governing Law. .............................................................................................................................. 11
      E.      Reference to Monetary Figures. ...................................................................................................... 11
      F.      Reference to the Debtors or the Reorganized Debtors. ................................................................... 11
      G.      Controlling Document..................................................................................................................... 11
      H.      Consent Rights. ............................................................................................................................... 12

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ................................................................ 12
      A.      Administrative Claims. ................................................................................................................... 12
      B.      Professional Claims......................................................................................................................... 12
      C.      Priority Tax Claims. ........................................................................................................................ 13

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 13
      A.       Classification of Claims and Interests. ............................................................................................ 13
      B.       Treatment of Claims and Interests. ................................................................................................. 14
      C.       Special Provision Governing Unimpaired Claims. ......................................................................... 17
      D.       Elimination of Vacant Classes. ....................................................................................................... 17
      E.       Voting Classes, Presumed Acceptance by Non-Voting Classes. .................................................... 17
      F.       Intercompany Interests. ................................................................................................................... 18
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ................. 18
      H.       Controversy Concerning Impairment. ............................................................................................. 18
      I.       Subordinated Claims. ...................................................................................................................... 18

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 18
      A.     General Settlement of Claims and Interests. ................................................................................... 18
      B.     Restructuring Transactions.............................................................................................................. 19
      C.     Reorganized Debtors. ...................................................................................................................... 19
      D.     Sources of Consideration for Plan Distributions. ............................................................................ 19
      E.     Holders of Working and Similar Interests....................................................................................... 20
      F.     Corporate Existence. ....................................................................................................................... 21
      G.     Vesting of Assets in the Reorganized Debtors. ............................................................................... 21
      H.     Cancellation of Existing Securities and Agreements. ..................................................................... 21
      I.     Corporate Action. ............................................................................................................................ 22
      J.     New Organizational Documents. .................................................................................................... 22
      K.     Indemnification Provisions in Organizational Documents.............................................................. 22
      L.     Directors and Officers of the Reorganized Debtors. ....................................................................... 23
      M.     Effectuating Documents; Further Transactions............................................................................... 23
      N.     Section 1146 Exemption. ................................................................................................................ 23
      O.     Director and Officer Liability Insurance. ........................................................................................ 23
      P.     Management Incentive Program. .................................................................................................... 24
      Q.     Employee and Retiree Benefits. ...................................................................................................... 24
      R.     Preservation of Causes of Action. ................................................................................................... 24

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 25
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. ................................... 25
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases. ..................................... 25
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. .................................. 26
      D.     Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases. .......... 27

                                                                               i
            E.           Insurance Policies. .......................................................................................................................... 27
            F.           Reservation of Rights. ..................................................................................................................... 27
            G.           Nonoccurrence of Effective Date. ................................................................................................... 27
            H.           Employee Compensation and Benefits. .......................................................................................... 27
            I.           Contracts and Leases Entered Into After the Petition Date. ............................................................ 28

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 28
      A.      Distributions on Account of Claims Allowed as of the Effective Date........................................... 28
      B.      Disbursing Agent. ........................................................................................................................... 28
      C.      Rights and Powers of Disbursing Agent. ........................................................................................ 29
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. ..................................... 29
      E.      Manner of Payment. ........................................................................................................................ 30
      F.      Section 1145 Exemption. ................................................................................................................ 30
      G.      Compliance with Tax Requirements. .............................................................................................. 31
      H.      Allocations. ..................................................................................................................................... 31
      I.      No Postpetition Interest on Claims. ................................................................................................ 31
      J.      Foreign Currency Exchange Rate. .................................................................................................. 31
      K.      Setoffs and Recoupment. ................................................................................................................ 31
      L.      Claims Paid or Payable by Third Parties. ........................................................................................ 31

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS ..................................................................................................................... 32
      A.      Disputed Claims Process. ................................................................................................................ 32
      B.      Allowance of Claims. ...................................................................................................................... 33
      C.      Claims Administration Responsibilities. ......................................................................................... 33
      D.      Adjustment to Claims or Interests without Objection. .................................................................... 33
      E.      Disallowance of Claims or Interests................................................................................................ 33
      F.      No Distributions Pending Allowance.............................................................................................. 33
      G.      Distributions After Allowance. ....................................................................................................... 34
      H.      No Interest....................................................................................................................................... 34

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS .............................. 34
      A.       Discharge of Claims and Termination of Interests. ......................................................................... 34
      B.       Release of Liens. ............................................................................................................................ 34
      C.       Releases by the Debtors. ............................................................................................................... 35
      D.       Releases by Holders of Claims and Interests. ............................................................................. 36
      E.       Exculpation. ................................................................................................................................... 37
      F.       Injunction....................................................................................................................................... 37
      G.       Protections Against Discriminatory Treatment. .............................................................................. 38
      H.       Document Retention. ...................................................................................................................... 38
      I.       Reimbursement or Contribution. ..................................................................................................... 38

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF
              THE PLAN ..................................................................................................................................... 38
      A.      Conditions Precedent to the Effective Date. ................................................................................... 38
      B.      Waiver of Conditions. ..................................................................................................................... 39
      C.      Effect of Failure of Conditions. ...................................................................................................... 39
      D.      Substantial Consummation ............................................................................................................. 39

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ....................................... 40
      A.     Modification and Amendments. ...................................................................................................... 40
      B.     Effect of Confirmation on Modifications. ....................................................................................... 40
      C.     Revocation or Withdrawal of Plan. ................................................................................................. 40

ARTICLE XI. RETENTION OF JURISDICTION ..................................................................................................... 40

                                                                                   ii
ARTICLE XII. MISCELLANEOUS PROVISIONS .................................................................................................. 42
      A.      Immediate Binding Effect. .............................................................................................................. 42
      B.      Additional Documents. ................................................................................................................... 42
      C.      Payment of Statutory Fees. ............................................................................................................. 42
      D.      Statutory Committee and Cessation of Fee and Expense Payment. ................................................ 42
      E.      Reservation of Rights. ..................................................................................................................... 43
      F.      Successors and Assigns. .................................................................................................................. 43
      G.      Notices. ........................................................................................................................................... 43
      H.      Term of Injunctions or Stays. .......................................................................................................... 44
      I.      Entire Agreement. ........................................................................................................................... 44
      J.      Exhibits. .......................................................................................................................................... 44
      K.      Nonseverability of Plan Provisions. ................................................................................................ 44
      L.      Votes Solicited in Good Faith. ........................................................................................................ 44
      M.      Closing of Chapter 11 Cases. .......................................................................................................... 45
      N.      Waiver or Estoppel.......................................................................................................................... 45




                                                                                 iii
                                                 INTRODUCTION

         Jones Energy, Inc., CCPR Sub LLC, Jones Energy, LLC, Jones Energy Finance Corp., Jones Energy
Holdings, LLC, Jones Energy Intermediate, LLC, JRJ Opco, LLC, Nosley Acquisition, LLC, Nosley Assets, LLC,
Nosley Midstream, LLC, and Nosley SCOOP, LLC (each a “Debtor” and, collectively, the “Debtors”), propose this
joint prepackaged chapter 11 plan of reorganization (the “Plan”) for the resolution of the outstanding claims against,
and equity interests in, the Debtors. Although proposed jointly for administrative purposes, the Plan constitutes a
separate Plan for each Debtor. Holders of Claims or Interests may refer to the Disclosure Statement for a discussion
of the Debtors’ history, businesses, assets, results of operations, historical financial information, risk factors, a
summary and analysis of this Plan, the Restructuring Transactions, and certain related matters. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code.

      ALL HOLDERS OF CLAIMS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE
PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings set forth below.

         1.        “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter 11
Cases pursuant to sections 327, 328, 330, 365, 503(b), 507(a), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses of preserving the Estates and operating the businesses of
the Debtors incurred on or after the Petition Date and through the Effective Date; (b) Allowed Professional Claims;
(c) any adequate protection Claim provided for in the Cash Collateral Order; and (d) all fees and charges assessed
against the Estates under chapter 123 of the Judicial Code.

         2.       “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

          3.       “Allowed” means, with respect to a Claim, any Claim (or portion thereof) that (a) is not Disputed
within the applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy
Court, (b) is allowed, compromised, settled, or otherwise resolved pursuant to the terms of the Plan, in any stipulation
that is approved by a Final Order of the Bankruptcy Court, or pursuant to any contract, instrument, indenture, or other
agreement entered into or assumed in connection herewith, or (c) has been allowed by a Final Order of the Bankruptcy
Court. For the avoidance of doubt, (x) there is no requirement to file a Proof of Claim (or move the Bankruptcy Court
for allowance) to have a Claim Allowed for the purposes of the Plan except as provided in Article V.B of this Plan,
(y) the Debtors may deem any Unimpaired Claim to be Allowed in an asserted amount for the purposes of the Plan,
and (z) any Claim (or portion thereof) that has been disallowed pursuant to a Final Order shall not be an “Allowed”
Claim.

         4.        “Alternative Exit Facility” means an exit financing facility to be provided in lieu of the Committed
Exit Facility with the consent of, and on terms and conditions (and in an amount) reasonably acceptable to, the Debtors
or the Reorganized Debtors, as applicable, and the Required Consenting First Lien Noteholders.

        5.        “Assumed Executory Contracts and Unexpired Leases Schedule” means the schedule of Executory
Contracts and Unexpired Leases to be assumed by the Debtors pursuant to the Plan, which shall be included in the
Plan Supplement, as the same may be amended, modified, or supplemented from time to time; provided that such
schedule shall be in form and substance acceptable to the Required Consenting First Lien Noteholders.

         6.      “Avoidance Actions” means any and all actual or potential avoidance, recovery, subordination, or
other Claims, Causes of Action, or remedies that may be brought by or on behalf of the Debtors or their Estates or

                                                           1
other authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including Claims,
Causes of Action, or remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy
Code or under similar local, state, federal, or foreign statutes and common law, including fraudulent transfer laws.

        7.        “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
from time to time.

           8.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of Texas.

         9.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under
section 2075 of the Judicial Code and the general, local, and chambers rules of the Bankruptcy Court, each, as
amended from time to time.

        10.     “Business Day” means any day other than a Saturday, Sunday, or other day on which the New York
Stock Exchange or the NASDAQ is closed for trading.

        11.       “Cash” means cash in legal tender of the United States of America and cash equivalents, including
bank deposits, checks, and other similar items.

        12.      “Cash Collateral Order” means the order authorizing the use of cash collateral in the Chapter 11
Cases, which shall be substantially in the form attached as Annex 2 to the Restructuring Support Agreement.

          13.       “Cause of Action” or “Causes of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses,
Liens, indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated,
secured or unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract,
tort, law, equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims
or Interests; (c) claims pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) such claims and defenses as
fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any
state or foreign law fraudulent transfer or similar claims.

          14.      “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending
for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when used with reference
to all the Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy Court.

           15.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.

          16.      “Claims and Balloting Agent” means Epiq Corporate Restructuring, LLC, the notice, claims, and
solicitation agent proposed to be retained by the Debtors in the Chapter 11 Cases.

           17.     “Claims Register” means the official register of Claims maintained by the Claims and Balloting
Agent.

         18.      “Class” means a class of Claims or Interests as set forth in Article III hereof pursuant to
section 1122(a) of the Bankruptcy Code.

           19.     “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case Filing system.

        20.       “Committed Exit Facility” means a new exit credit facility in an aggregate principal amount of up
to $20 million, on the terms set forth in the Exit Facility Term Sheet and the Exit Commitment Letters attached as
Annex 3 and Annex 4, respectively, to the Restructuring Support Agreement.

                                                             2
         21.       “Company” means JEI and each of its direct and indirect subsidiaries.

          22.      “Compensation and Benefits Programs” means all employment and severance agreements and
policies, and all employment, compensation, and benefit plans, policies, workers’ compensation programs, savings
plans, retirement plans, deferred compensation plans, supplemental executive retirement plans, healthcare plans,
disability plans, severance benefit plans, incentive plans, life and accidental death and dismemberment insurance
plans, and programs of the Debtors, and all amendments and modifications thereto, applicable to the Debtors’
employees, former employees, retirees, and non-employee directors and the employees, former employees and retirees
of their subsidiaries, including all savings plans, retirement plans, health care plans, disability plans, severance benefit
agreements, and plans, incentive plans, deferred compensation plans and life, accidental death, and dismemberment
insurance plans.

         23.      “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the docket of the
Chapter 11 Cases, subject to all conditions specified in Article IX.A hereof having been (a) satisfied or (b) waived
pursuant to Article IX.B hereof.

       24.      “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

          25.      “Confirmation Hearing” means the hearing to be held by the Bankruptcy Court on confirmation of
the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such hearing
may be continued from time to time.

         26.     “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to
section 1129 of the Bankruptcy Code, consistent with the Restructuring Support Agreement, and approving the
Disclosure Statement.

         27.      “Consenting Stakeholders” means each First Lien Noteholder and Unsecured Noteholder (or certain
designated Affiliates thereof) that executes a signature page to the Restructuring Support Agreement.

         28.       “Consummation” means the occurrence of the Effective Date.

        29.      “Crossover Group” means the ad hoc group of crossover holders of First Lien Notes and Unsecured
Notes represented by Davis Polk & Wardwell LLP, Haynes and Boone, LLP, and Houlihan Lokey Capital Inc.

        30.     “Cure” means all amounts, including an amount of $0.00, required to cure any monetary defaults
under any Executory Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the parties under
an Executory Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of
the Bankruptcy Code.

       31.       “D&O Liability Insurance Policies” means all insurance policies of any of the Debtors for directors’,
managers’, and officers’ liability existing as of the Petition Date (including any “tail policy”) and all agreements,
documents, or instruments relating thereto.

         32.     “Disbursing Agent” means the Reorganized Debtors or the Entity or Entities selected by the Debtors
or the Reorganized Debtors, as applicable, to make or facilitate distributions pursuant to the Plan.

        33.       “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and
schedules thereto, to be approved by the Confirmation Order.

          34.     “Disputed” means, as to a Claim or an Interest, a Claim or an Interest (or portion thereof) (a) that an
objection to such Claim or Interest (or portion thereof) has been filed on or before the Effective Date; (b) for which a
Proof of Claim is filed; or (c) that is not disallowed under the Plan, the Bankruptcy Code, or a Final Order, as
applicable; provided that in no event shall a Claim or an Interest (or portion thereof) that is deemed Allowed pursuant
to the Plan be a Disputed Claim.
                                                             3
         35.     “Distribution Date” means, except as otherwise set forth herein, the date or dates determined by the
Debtors or the Reorganized Debtors, on or after the Effective Date, with the first such date occurring on or as soon as
is reasonably practicable after the Effective Date, upon which the Distribution Agent shall make distributions to
holders of Allowed Claims entitled to receive distributions under the Plan.

         36.      “Distribution Record Date” means, other than with respect to publicly held Securities, the record
date for purposes of making distributions under the Plan on account of Allowed Claims, which date shall be the first
day of the Confirmation Hearing.

          37.       “Effective Date” means the date on which all conditions precedent to the effectiveness of the Plan
set forth in Article IX.A herein have been satisfied or waived.

         38.       “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         39.       “Estate” means as to each Debtor, the estate created for such Debtor in its Chapter 11 Case pursuant
to section 541 of the Bankruptcy Code upon the commencement of such Debtor’s Chapter 11 Case.

        40.       “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et seq., as amended
from time to time.

          41.      “Exculpated Parties” means collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First
Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all
members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders or beneficiaries, funds, portfolio companies, and management companies; and (l) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party’s current and former directors,
officers, members, employees, partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals.

         42.     “Executory Contract” means a contract to which one or more of the Debtors is a party and that is
subject to assumption or rejection under section 365 of the Bankruptcy Code.

          43.      “Existing Common Equity Interests” means all outstanding JEH Common Units and common
Interests of JEI, together with any and all outstanding and unexercised or unvested warrants, options or rights to
acquire JEI’s currently outstanding equity.

         44.      “Existing Preferred Equity Interests” means all outstanding JEH Mirror Preferred Units and all
Interests of 8.000% Series A Perpetual Convertible Preferred Stock, together with any and all outstanding and
unexercised or unvested warrants, options or rights to acquire JEI’s currently outstanding equity.

         45.      “Exit Backstop Participants” means the First Lien Noteholders and Unsecured Noteholders that
agree to backstop the Exit Facility.

         46.       “Exit Facility” means the Committed Exit Facility and any Alternative Exit Facility, as applicable.

        47.       “Exit Facility Agent” means the administrative agent under the Exit Facility Loan Agreement, its
successors, assigns, or any replacement agent appointed pursuant to the terms of the Exit Facility Loan Agreement.

         48.     “Exit Facility Documents” means the Exit Facility Loan Agreement and any other guarantee,
security agreement, deed of trust, mortgage, and relevant documentation with respect to the Exit Facility.

                                                             4
         49.      “Exit Facility Lenders” means those lenders party to the Exit Facility Loan Agreement.

          50.      “Exit Facility Loan Agreement” means that certain loan agreement memorializing the Exit Facility,
which shall be entered into among one or more of the Debtors or the Reorganized Debtors (as applicable), certain
Affiliates thereof, the Exit Facility Agent, and the Exit Facility Lenders.

         51.      “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date.

        52.       “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy Court or its authorized
designee in the Chapter 11 Cases.

          53.      “Final Order” means as applicable, an order or judgment of the Bankruptcy Court or other court of
competent jurisdiction with respect to the relevant subject matter that has not been reversed, stayed, modified, or
amended, and as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has
been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be
filed has been resolved by the highest court to which the order or judgment could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been denied, resulted in no modification of such
order, or has otherwise been dismissed with prejudice.

        54.     “First Lien Ad Hoc Group” means the ad hoc group of certain First Lien Noteholders represented
by Milbank LLP and Lazard Frères & Co. LLC.

        55.       “First Lien Noteholders” means the holders or investment advisors or managers of discretionary
accounts that hold First Lien Notes.

         56.       “First Lien Notes” means the 9.25% Senior Secured First Lien Notes due March 15, 2023 issued
pursuant to the First Lien Notes Indenture.

         57.      “First Lien Notes Claim” means any Claim on account of the First Lien Notes.

          58.      “First Lien Notes Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent under the First Lien Notes Indenture, its successors, assigns, or any replacement agent appointed
pursuant to the terms of the First Lien Notes Indenture.

          59.     “First Lien Notes Indenture” means that certain indenture entered into among the Debtors, and the
First Lien Notes Indenture Trustee, dated as of February 14, 2018, and as may be amended or supplemented from time
to time in accordance with its terms.

         60.       “First Lien Notes Indenture Trustee” means UMB Bank, National Association, in its capacity as
indenture trustee under the First Lien Notes Indenture, its successors, assigns, or any replacement agent appointed
pursuant to the terms of the First Lien Notes Indenture.

         61.      “General Unsecured Claim” means any Claim other than an Administrative Claim, a Professional
Claim, a Secured Tax Claim, a Priority Tax Claim, an Other Secured Claim, an Other Priority Claim, a Hedge Claim,
an RBL Claim, a First Lien Notes Claim, an Unsecured Notes Claim, an Existing Common Equity Interest, JEH Mirror
Preferred Units, or Existing Preferred Equity Interests.

         62.     “Governance Term Sheet” means the term sheet attached to the Restructuring Support Agreement
as Annex 6 setting forth the terms of certain agreements related to the corporate governance of the Reorganized
Debtors.

         63.      “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

        64.    “Hedge Claim” means any Claim arising from commodity hedge transactions pursuant to an ISDA
Master Agreement and Schedules thereto.
                                                          5
         65.      “Impaired” means with respect to a Class of Claims or Interests, a Class of Claims or Interests that
is impaired within the meaning of section 1124 of the Bankruptcy Code.

         66.      “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

          67.     “Intercompany Claim” means any Claim held by a Debtor or an Affiliate against a Debtor or an
Affiliate.

         68.      “Intercompany Interest” means any Interest in a Debtor held by a Debtor.

        69.      “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in any
Debtor and any other rights, options, warrants, stock appreciation rights, phantom stock rights, restricted stock units,
redemption rights, repurchase rights, convertible, exercisable or exchangeable Securities or other agreements,
arrangements or commitments of any character relating to, or whose value is related to, any such interest or other
ownership interest in any Debtor.

         70.      “JEH” means Jones Energy Holdings, LLC.

         71.     “JEH Common Units” means all outstanding common Interests in JEH, together with any and all
outstanding and unexercised or unvested warrants, options, or rights to acquire JEH’s currently outstanding equity.

         72.      “JEH Mirror Preferred Units” means all Interests of 8.000% Series A Perpetual Convertible
Preferred Stock, together with any and all outstanding and unexercised or unvested warrants, options or rights to
acquire JEH’s currently outstanding equity.

         73.      “JEI” means Jones Energy, Inc.

         74.      “JEI, LLC” means Jones Energy Intermediate, LLC.

          75.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from
time to time.

         76.      “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         77.      “Liquidation Recovery” means the value of the consideration a holder of a Claim against or Interest
in a Debtor would receive or retain if such Debtor were to be liquidated under chapter 7 of the Bankruptcy Code as of
the Effective Date, as set forth in the liquidation analysis attached to the Disclosure Statement as Exhibit D.

      78.      “Management Compensation Term Sheet” means the term sheet setting forth the terms of the
Management Incentive Plan, attached to the Restructuring Support Agreement as Annex 5.

         79.       “Management Employment Agreements” means the employment agreements between the Debtors
and the Debtors’ Chief Executive Officer, Chief Financial Officer, and Chief Operating Officer in the form agreed to
and in effect on the Petition Date.

         80.     “Management Incentive Plan” means the management incentive plan that the Reorganized Debtors
will implement on or after the Effective Date on the terms set forth in the Management Compensation Term Sheet.

         81.       “New Board” means the board of directors of the Reorganized Debtors appointed in accordance
with the terms of the Governance Term Sheet. The identities of directors on the New Board shall be set forth in the
Plan Supplement.

         82.     “New Common Equity” means, depending on the transaction structure and as detailed in the
Restructuring Transactions Memorandum, common equity in one or more Reorganized Debtors.

                                                           6
         83.      “New Organizational Documents” means the documents providing for corporate governance of the
Reorganized Debtors, including charters, bylaws, operating agreements, or other organizational documents or
shareholders’ agreements, as applicable, which shall be consistent with the Restructuring Support Agreement and the
Governance Term Sheet, this Plan, and section 1123(a)(6) of the Bankruptcy Code (as applicable), and shall be
included in the Plan Supplement.

          84.     “New Warrants” means the 5-year warrants convertible into up to 15.0% of the New Common
Equity, issued by the Debtors on the Effective Date in accordance with the terms set forth in the New Warrants Term
Sheet, attached to the Restructuring Support Agreement as Annex 7.

         85.     “New Warrants Agreement” means that certain agreement providing for, among other things, the
issuance and terms of the New Warrants, which shall be included in the Plan Supplement.

        86.        “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority Tax
Claim, entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

          87.       “Other Secured Claim” means any Secured Claim, other than a Hedge Claim, RBL Claim, or First
Lien Notes Claim, including any Secured Tax Claim or any Claim arising under, derived from, or based upon any
letter of credit issued in favor of one or more Debtors, the reimbursement obligation for which is either secured by a
Lien on collateral or is subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         88.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         89.      “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

          90.       “Plan Distribution” means a payment or distribution to holders of Allowed Claims, Allowed
Interests, or other eligible Entities under this Plan.

         91.      “Plan Objection Deadline” means the date the Bankruptcy Court establishes as the deadline to File
an objection to Confirmation of the Plan.

         92.      “Plan Supplement” means the compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time
to time in accordance with the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to
be Filed by the Debtors no later than five (5) days before the Confirmation Hearing or such later date as may be
approved by the Bankruptcy Court on notice to parties in interest, including the following, as applicable: (a) the New
Organizational Documents; (b) to the extent known, the identities of the members of the New Board; (c) the Assumed
Executory Contracts and Unexpired Leases Schedule; (d) the Rejected Executory Contracts and Unexpired Leases
Schedule; (e) the Schedule of Retained Causes of Action; (f) the Stockholders Agreement (if any); (g) the Exit Facility
Documents; (h) the Management Incentive Plan; (i) the New Warrants Agreement; and (j) the Restructuring
Transactions Memorandum. The Debtors shall have the right to alter, amend, modify, or supplement the documents
contained in the Plan Supplement through the Effective Date as set forth in this Plan and in accordance with the
Restructuring Support Agreement (and subject to the applicable consent rights thereunder).

        93.       “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in section
507(a)(8) of the Bankruptcy Code.

          94.     “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

         95.     “Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court order in accordance
with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered prior to or on
the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded
compensation and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.


                                                          7
          96.       “Professional Amount” means the aggregate amount of Professional Claims and other unpaid fees
and expenses that the Professionals estimate they have incurred or will incur in rendering services to the Debtors as
set forth in Article II.B hereof.

        97.      “Professional Claim” means a Claim by a professional seeking an award by the Bankruptcy Court
of compensation for services rendered or reimbursement of expenses incurred through and including the Confirmation
Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

         98.      “Professional Escrow Account” means an interest-bearing account funded by the Debtors with Cash
on the Effective Date in an amount equal to the Professional Amount.

         99.       “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

       100.     “RBL Credit Agreement” means that certain Credit Agreement, dated as of December 31, 2009,
among JEH, as borrower, JEI, the lender parties thereto, and Wells Fargo Bank, N.A., as administrative agent.

       101.     “RBL Claim” means any Claim arising under, derived from, based on, or secured pursuant to the
RBL Credit Agreement.

        102.       “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the
Claim or Interest shall not be discharged hereunder and the holder’s legal, equitable, and contractual rights on account
of such Claim or Interest shall remain unaltered by Consummation in accordance with section 1124(1) of the
Bankruptcy Code.

         103.    “Rejected Executory Contracts and Unexpired Leases Schedule” means the schedule of Executory
Contracts and Unexpired Leases to be rejected by the Debtors pursuant to the Plan, which schedule shall be included
in the Plan Supplement, as the same may be amended, modified, or supplemented from time to time; provided that
such schedule shall be in form and substance acceptable to the Required Consenting First Lien Noteholders.

          104.      “Released Party” means each of the following, solely in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First Lien
Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all members
thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with respect
to each of the foregoing parties in clauses (a) through (j), each of such party’s current and former predecessors,
successors, affiliates (regardless of whether such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders or beneficiaries, funds, portfolio companies, and management companies; and (l) with
respect to each of the foregoing parties in clauses (a) through (k), each of such party’s current and former directors,
officers, members, employees, partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other
professionals; provided that any holder of a Claim or Interest that (x) validly opts out of the releases contained in the
Plan, (y) files an objection to the releases contained in the Plan by the Plan Objection Deadline, or (z) timely votes to
reject the Plan shall not be a “Released Party.”

          105.     “Releasing Parties” means each of the following, solely in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the First
Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes Trustee; (g) the Crossover Group and all
members thereof; (h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders; (k) with
respect to each of the foregoing parties in clauses (a) through (j), each of such party’s current and former predecessors,
successors, affiliates (regardless of whether such interests are held directly or indirectly), assigns, subsidiaries, direct
and indirect equity holders or beneficiaries, funds, portfolio companies, and management companies; and (l) with
respect to each of the foregoing parties in clauses (a) through (k), each of such party’s current and former directors,
officers, members, employees, partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, advisory board members, investment advisors or sub-advisors, and other

                                                             8
professionals; and (l) all holders of Claims or Interests; provided that any holder of a Claim or Interest that (x) validly
opts out of the releases contained in the Plan, (y) files an objection to the releases contained in the Plan by the Plan
Objection Deadline, or (z) timely votes to reject the Plan shall not be a “Releasing Party.”

         106.     “Reorganized Debtors” means collectively, a Debtor, or any successor or assign thereto, by merger,
consolidation, or otherwise, on and after the Effective Date, including any new entity established in connection with
the implementation of the Restructuring Transactions.

          107.     “Required Consenting First Lien Noteholders” means, as of the relevant date, Consenting First Lien
Noteholders that collectively hold at least a majority of the aggregate outstanding principal amount of First Lien Notes
held by all of the Consenting First Lien Noteholders as of such date, which must include no fewer than two members
of the First Lien Ad Hoc Group.

        108.    “Required Consenting Noteholders” means the Required Consenting First Lien Noteholders and the
Required Consenting Unsecured Noteholders.

        109.    “Required Consenting Unsecured Noteholders” means, as of the relevant date, Consenting
Unsecured Noteholders that collectively hold at least a majority of the aggregate outstanding principal amount of
Unsecured Notes held by all of the Consenting Unsecured Noteholders as of such date

         110.       “Restructuring Transactions” means any transaction and any actions as may be necessary or
appropriate to effect a corporate restructuring of the Debtors’ and the Reorganized Debtors’ respective businesses or
a corporate restructuring of the overall corporate structure of the Debtors on the terms set forth in the Plan,
Restructuring Support Agreement, and Restructuring Transactions Memorandum, including the issuance of all
Securities, notes, instruments, certificates, and other documents required to be issued pursuant to the Plan, one or more
inter-company mergers, consolidations, amalgamations, arrangements, continuances, restructurings, conversions,
dissolutions, transfers, liquidations, or other corporate transactions, as described in Article IV.B hereof.

         111.    “Restructuring Transactions Memorandum” means a document, in form and substance acceptable
to the Required Consenting First Lien Holders, to be included in the Plan Supplement that will set forth the material
components of the Restructuring Transactions, including the identity of the issuer or issuers of the New Common
Equity and any elections that must be made with respect to the receipt of the New Common Equity.

         112.     “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as
of April 2, 2019, by and among the Debtors and the Consenting Stakeholders, as may be further amended, modified,
or supplemented from time to time, in accordance with its terms.

         113.     “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action of the
Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or
supplemented from time to time.

          114.    “Secured Claim” means a Claim: (a) secured by a valid, perfected, and enforceable Lien on
collateral to the extent of the value of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

         115.      “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

         116.     “Security” means any security, as defined in section 2(a)(1) of the Securities Act.

          117.    “Stockholders Agreement” means, solely to the extent a determination is made in accordance with
the Governance Term Sheet to implement a stockholders agreement with respect to the New Common Equity to be
effective on the Effective Date, such stockholders agreement, which shall be included in the Plan Supplement and
shall be in form and substance acceptable to the parties identified in the Governance Term Sheet.
                                                            9
        118.     “TRA” means that certain Tax Receivable Agreement dated July 29, 2013, entered into by JEI, JEH,
and each of the Members (as defined in the TRA), as amended or supplemented.

        119.      “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

          120.    “Unimpaired” means with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

        121.      “Unsecured Noteholders” means the holders or investment advisors or managers of discretionary
accounts that hold Unsecured Notes.

         122.     “Unsecured Notes” means collectively, the 2022 Notes and the 2023 Notes.

         123.     “Unsecured Notes Claim” means any Claim on account of the Unsecured Notes.

          124.     “Unsecured Notes Indenture Trustee” means UMB Bank, National Association, or any successor
thereto, in its capacity as trustee under the 2022 Notes Indenture or the 2023 Notes Indenture, as applicable, its
successors, assigns, or any replacement agent appointed pursuant to the terms of the 2022 Notes Indenture or the 2023
Notes Indenture, as applicable.

         125.     “Warrant Strike Price” means the strike price equal to the sum of (a) $450,000,000.00, (b) the
aggregate amount of interest that would have accrued on the First Lien Notes Claims as of the Effective Date, and
(c) the Applicable Premium (as defined in the First Lien Notes Indenture) calculated as of the Effective Date.

        126.      “2022 Notes” means the 6.75% Senior Notes due April 1, 2022 issued pursuant to the 2022 Notes
Indenture.

       127.     “2022 Notes Indenture” means that certain indenture entered into among the Debtors thereto, and
UMB Bank, National Association, or any successor thereto, as indenture trustee, dated as of April 1, 2014, and as may
be amended or supplemented from time to time in accordance with its terms.

        128.      “2023 Notes” means the 9.25% Senior Notes due March 15, 2023 issued pursuant to the 2023 Notes
Indenture.

        129.    “2023 Notes Indenture” means that certain indenture entered into among the Debtors thereto, and
UMB Bank, National Association, or any successor thereto, as indenture trustee, dated as of February 23, 2015, and
as may be amended or supplemented from time to time in accordance with its terms.

B.       Rules of Interpretation.

          For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document, schedule, or exhibit, as it
may thereafter be amended, modified, or supplemented; (4) any reference to an Entity as a holder of a Claim or Interest
includes that Entity’s successors and assigns; (5) unless otherwise specified, all references herein to “Articles” are
references to Articles hereof or hereto; (6) unless otherwise specified, all references herein to exhibits are references
to exhibits in the Plan Supplement; (7) unless otherwise specified, the words “herein,” “hereof,” and “hereto” refer to
the Plan in its entirety rather than to a particular portion of the Plan; (8) subject to the provisions of any contract,
certificate of incorporation, by-law, instrument, release, or other agreement or document entered into in connection
with the Plan, the rights and obligations arising pursuant to the Plan shall be governed by, and construed and enforced
                                                           10
in accordance with the applicable federal law, including the Bankruptcy Code and Bankruptcy Rules; (9) captions and
headings to Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the
interpretation of the Plan; (10) unless otherwise specified herein, the rules of construction set forth in section 102 of
the Bankruptcy Code shall apply; (11) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (12) all references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (13) all
references to statutes, regulations, orders, rules of courts, and the like shall mean as amended from time to time, and
as applicable to the Chapter 11 Cases, unless otherwise stated; (14) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be followed by the words
“without limitation”; (15) references to “Proofs of Claim,” “holders of Claims,” “Disputed Claims,” and the like shall
include “Proofs of Interest,” “holders of Interests,” “Disputed Interests,” and the like, as applicable; (16) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtors in such a manner that is consistent
with the overall purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity; and (17) all references herein to consent, acceptance, or approval may be
conveyed by counsel for the respective parties that have such consent, acceptance, or approval rights, including by
electronic mail.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
after the Effective Date.

D.       Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
of conflict of laws (other than section 5-1401 and section 5-1402 of the New York General Obligations Law), shall
govern the rights, obligations, construction, and implementation of the Plan, any agreements, documents, instruments,
or contracts executed or entered into in connection with the Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreement shall control), and corporate governance matters; provided,
however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as applicable, not
incorporated in New York shall be governed by the laws of the state of incorporation or formation of the relevant
Debtor or the Reorganized Debtors, as applicable.

E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors.

          Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

G.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document


                                                           11
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control.

H.       Consent Rights.

         Notwithstanding anything herein to the contrary, any and all consent rights of the parties to the Restructuring
Support Agreements set forth in the Restructuring Support Agreement (including the annexes thereto) with respect to
the form and substance of this Plan, all exhibits to the Plan, and the Plan Supplement, and all other Definitive
Documents (as defined in the Restructuring Support Agreement), including any amendments, restatements,
supplements, or other modifications to such agreements and documents, and any consents, waivers, or other deviations
under or from any such documents, shall be incorporated herein by this reference (including to the applicable
definitions in Article I.A hereof) and fully enforceable as if stated in full herein.

                                            ARTICLE II.
                            ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Professional Claims,
and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set
forth in Article III hereof.

A.       Administrative Claims.

         Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable, each holder of an Allowed Administrative Claim (other than holders of
Professional Claims and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code) will receive in full and final satisfaction of its Administrative Claim an amount of Cash equal to the
amount of such Allowed Administrative Claim in accordance with the following: (1) if an Administrative Claim is
Allowed on or prior to the Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or, if
not then due, when such Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if
such Administrative Claim is not Allowed as of the Effective Date, no later than thirty (30) days after the date on
which an order allowing such Administrative Claim becomes a Final Order, or as soon as reasonably practicable
thereafter; (3) if such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary
course of their business after the Petition Date in accordance with the terms and conditions of the particular transaction
giving rise to such Allowed Administrative Claim without any further action by the holders of such Allowed
Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such holder and the Debtors
or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in an order of the
Bankruptcy Court.

B.       Professional Claims.

         1.   Final Fee Applications and Payment of Professional Claims.

         All requests for payment of Professional Claims for services rendered and reimbursement of expenses
incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective Date. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Claims after notice and a hearing in accordance with
the procedures established by the Bankruptcy Court. The Reorganized Debtors shall pay Professional Claims in Cash
in the amount the Bankruptcy Court allows, including from the Professional Escrow Account, which the Reorganized
Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Amount on the
Effective Date.

         2.   Professional Escrow Account.

        On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Escrow Account
with Cash equal to the Professional Amount, which shall be funded by the Reorganized Debtors. The Professional
Escrow Account shall be maintained in trust solely for the Professionals. Such funds shall not be considered property
                                                           12
of the Estates of the Debtors or the Reorganized Debtors. The amount of Amount Professional Claims shall be paid
in Cash to the Professionals by the Reorganized Debtors from the Professional Escrow Account as soon as reasonably
practicable after such Professional Claims are Allowed. When such Allowed Professional Claims have been paid in
full, any remaining amount in the Professional Escrow Account shall promptly be paid to the Reorganized Debtors
without any further action or order of the Bankruptcy Court.

         3.   Professional Amount.

          Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid fees and expenses
incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided, however, that such estimate shall not be deemed
to limit the amount of the fees and expenses that are the subject of each Professional’s final request for payment in the
Chapter 11 Cases. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may estimate
the unpaid and unbilled fees and expenses of such Professional.

         4.   Post-Confirmation Fees and Expenses.

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
shall, in the ordinary course of business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
to implementation of the Plan and Consummation incurred by the Debtors; provided that the applicable professionals
shall provide copies of invoices for such amounts in advance to counsel to the First Lien Ad Hoc Group. Upon the
Confirmation Date, any requirement that Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall terminate, and the
Debtors may employ and pay any Professional in the ordinary course of business without any further notice to or
action, order, or approval of the Bankruptcy Court.

C.       Priority Tax Claims.

          Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim,
each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code.

                                        ARTICLE III.
                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
hereof, all Claims and Interests are classified in the Classes set forth below in accordance with sections 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that
the Claim or Interest fits within the description of that Class and is classified in other Class(es) to the extent that any
portion of the Claim or Interest fits within the description of such other Class(es). A Claim or an Interest also is
classified in a particular Class for the purpose of receiving distributions under the Plan only to the extent that such
Claim or Interest is an Allowed Claim or Interest in that Class and has not been paid, released, or otherwise satisfied
prior to the Effective Date.

         The classification of Claims and Interests against the Debtors pursuant to the Plan is as follows:

                Class           Claims and Interests                Status           Voting Rights
                                                                                 Not Entitled to Vote
              Class 1     Other Secured Claims                   Unimpaired
                                                                                 (Deemed to Accept)
                                                                                 Not Entitled to Vote
              Class 2     Other Priority Claims                  Unimpaired
                                                                                 (Deemed to Accept)
                                                            13
                Class             Claims and Interests              Status           Voting Rights
                                                                                 Not Entitled to Vote
              Class 3    Hedge Claims / RBL Claims               Unimpaired
                                                                                 (Deemed to Accept)
              Class 4    First Lien Notes Claims                 Impaired        Entitled to Vote

              Class 5    Unsecured Notes Claims                  Impaired        Entitled to Vote
                         General Unsecured Claims
                                                                                 Not Entitled to Vote
              Class 6    against Debtors other than JEI          Unimpaired
                                                                                 (Deemed to Accept)
                         and JEI, LLC
                         General Unsecured Claims
              Class 7                                            Impaired        Entitled to Vote
                         against JEI and/or JEI, LLC
                                                                                 Not Entitled to Vote
                                                                 Unimpaired /
              Class 8    Intercompany Claims                                     (Deemed to Accept or
                                                                 Impaired
                                                                                 Reject)
                         Existing Preferred Equity                               Not Entitled to Vote
              Class 9                                            Impaired
                         Interests                                               (Deemed to Reject)
                         Existing Common Equity                                  Not Entitled to Vote
              Class 10                                           Impaired
                         Interests                                               (Deemed to Reject)
                                                                                 Not Entitled to Vote
                                                                 Unimpaired /
              Class 11   Intercompany Interests                                  (Deemed to Accept or
                                                                 Impaired
                                                                                 Reject)

B.       Treatment of Claims and Interests.

         Each holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the treatment
described below in full and final satisfaction, settlement, release, and discharge of and in exchange for such holder’s
Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the Reorganized Debtors
and the holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the holder of
an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the Effective Date or as soon as
reasonably practicable thereafter.

         1.   Class 1 – Other Secured Claims

                  (a)      Classification: Class 1 consists of all Other Secured Claims.

                  (b)      Treatment: Each holder of an Allowed Other Secured Claim shall receive, at the option of
                           the applicable Debtor

                           (i)         payment in full in Cash of its Allowed Class 1 Claim;

                           (ii)        the collateral securing its Allowed Class 1 Claim;

                           (iii)       Reinstatement of its Allowed Class 1 Claim; or

                           (iv)        such other treatment that renders its Allowed Class 1 Claim Unimpaired in
                                       accordance with section 1124 of the Bankruptcy Code.

                  (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Claims in Class 1 are
                           conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                           Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                           Plan.




                                                            14
2.   Class 2 – Other Priority Claims

         (a)      Classification: Class 2 consists of all Other Priority Claims.

         (b)      Treatment: Each holder of an Allowed Other Priority Claim shall receive payment in full
                  in Cash.

         (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Claims in Class 2 are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                  Plan.

3.   Class 3 – Hedge Claims and RBL Claims

         (a)      Classification: Class 3 consists of all Hedge Claims and RBL Claims, if any.

         (b)      Treatment: Each holder of an Allowed Hedge Claim or Allowed RBL Claim shall receive
                  payment in full in Cash or such other treatment rendering its Allowed Hedge Claim or
                  Allowed RBL Claim, as applicable, Unimpaired in accordance with section 1124 of the
                  Bankruptcy Code.

         (c)      Voting: Class 3 is Unimpaired under the Plan. Holders of Claims in Class 3 are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                  Plan.

4.   Class 4 – First Lien Notes Claims

         (a)      Classification: Class 4 consists of all First Lien Notes Claims.

         (b)      Allowance: On the Effective Date, in accordance with the Cash Collateral Order, the First
                  Lien Notes Claims shall be Allowed in the aggregate principal amount of not less than
                  $450,000,000.00, plus any accrued but unpaid interest thereon payable as of the Petition
                  Date at the applicable contractual interest rate and any unpaid fees and expenses payable
                  in accordance with the First Lien Notes Indenture.

         (c)      Treatment: Each holder of an Allowed First Lien Notes Claim shall receive its Pro Rata
                  share of 96% of the New Common Equity, subject to dilution on account of the
                  Management Incentive Plan and the New Warrants.

         (d)      Voting: Class 4 is Impaired under the Plan. Holders of Claims in Class 4 are entitled to
                  vote to accept or reject the Plan.

5.   Class 5 – Unsecured Notes Claims

         (a)      Classification: Class 5 consists of all Unsecured Notes Claims.

         (b)      Allowance: On the Effective Date, the Unsecured Notes Claims shall be Allowed in the
                  aggregate principal amount of not less than $559,100,000.00, plus any accrued but unpaid
                  interest thereon payable as of the Petition Date at the applicable contractual interest rate in
                  accordance with the 2022 Notes Indenture and the 2023 Notes Indenture, as applicable.

         (c)      Treatment: Each holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata
                  share of:

                                                 15
                 (i)      4% of the New Common Equity, subject to dilution on account of the
                          Management Incentive Plan and the New Warrants; and

                 (ii)     the New Warrants.

         (d)     Voting: Class 5 is Impaired under the Plan. Holders of Claims in Class 5 are entitled to
                 vote to accept or reject the Plan.

6.   Class 6 – General Unsecured Claims against Debtors other than JEI and JEI, LLC

         (a)     Classification: Class 6 consists of all General Unsecured Claims against Debtors other
                 than JEI and JEI, LLC.

         (b)     Treatment: Each holder of an Allowed General Unsecured Claim against Debtors other
                 than JEI and JEI, LLC, shall receive, at the option of the applicable Debtor:

                 (i)      payment in full in Cash; or

                 (ii)     Reinstatement.

         (c)     Voting: Class 6 is Unimpaired under the Plan. Holders of Claims in Class 6 are
                 conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                 Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                 Plan.

7.   Class 7 – General Unsecured Claims against JEI and/or JEI, LLC

         (a)     Classification: Class 7 consists of all General Unsecured Claims against JEI and/or JEI,
                 LLC.

         (b)     Treatment: Each holder of an Allowed General Unsecured Claim against JEI and/or JEI,
                 LLC shall receive $0.

         (c)     Voting: Class 7 is Impaired under the Plan. Holders of Claims in Class 7 are entitled to
                 vote to accept or reject the Plan.

8.   Class 8 – Intercompany Claims

         (a)     Classification: Class 8 consists of all Intercompany Claims.

         (b)     Treatment: Each Allowed Intercompany Claim shall be, at the option of the applicable
                 Debtor, either:

                 (i)      Reinstated;

                 (ii)     canceled, released, and extinguished, and will be of no further force or effect; or

                 (iii)    otherwise addressed at the option of each applicable Debtor such that holders of
                          Class 8 Intercompany Claims will not receive any distribution on account of such
                          Class 8 Claims.

         (c)     Voting: Class 8 is conclusively deemed to have accepted the Plan pursuant to
                 section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                 the Bankruptcy Code. Class 8 is not entitled to vote to accept or reject the Plan.

                                                16
         9.   Class 9 – Existing Preferred Equity Interests

                  (a)      Classification: Class 9 consists of all Existing Preferred Equity Interests.

                  (b)      Treatment: Holders of Existing Preferred Equity Interests will not receive any distribution
                           on account of such Interests, which will be canceled, released, and extinguished as of the
                           Effective Date, and will be of no further force or effect.

                  (c)      Voting: Class 9 is conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Class 9 is not entitled to vote to accept or reject
                           the Plan.

         10. Class 10 – Existing Common Equity Interests

                  (a)      Classification: Class 10 consists of all Existing Common Equity Interests.

                  (b)      Treatment: Holders of Existing Common Equity Interests will not receive any distribution
                           on account of such Interests, which will be canceled, released, and extinguished as of the
                           Effective Date, and will be of no further force or effect.

                  (c)      Voting: Class 10 is conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Class 10 is not entitled to vote to accept or reject
                           the Plan.

         11. Class 11 – Intercompany Interests

                  (a)      Classification: Class 11 consists of all Intercompany Interests.

                  (b)      Treatment: Each Intercompany Interest shall be Reinstated as of the Effective Date or, at
                           the Debtors’ or the Reorganized Debtors’ option, shall be cancelled. No distribution shall
                           be made on account of any Intercompany Interests.

                  (c)      Voting: Class 11 is conclusively deemed to have accepted the Plan pursuant to
                           section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                           the Bankruptcy Code. Class 11 is not entitled to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights regarding any Unimpaired Claim, including, all rights regarding legal and equitable defenses to or
setoffs or recoupments against any such Unimpaired Claim.

D.       Elimination of Vacant Classes.

        Any Class of Claims or Interests that does not have a holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes, Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the holders of such Claims or Interests in such Class shall be deemed
to have accepted the Plan.

                                                          17
F.       Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the prepetition corporate structure for the
ultimate benefit of the holders of New Common Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the holders of Allowed Claims.

G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. The Debtors reserve the
right to modify the Plan in accordance with Article X hereof to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy
Code and the Bankruptcy Rules.

H.       Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

I.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, and subject to the Restructuring Support Agreement,
the Reorganized Debtors reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with
any contractual, legal, or equitable subordination relating thereto.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good
faith compromise and settlement of all Claims and Interests and controversies resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, perfection, enforceability, priority or extent of the Hedge Claims, RBL
Claims, First Lien Notes Claims, or the Unsecured Notes Claims and (2) any claim to avoid, subordinate, or disallow
any Hedge Claim, RBL Claim, First Lien Notes Claim, or Unsecured Notes Claim, whether under any provision of
chapter 5 of the Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance,
or unjust enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement under section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable and in the best interests of the Debtors and their Estates.
Subject to Article VI hereof, all distributions made to holders of Allowed Claims and Allowed Interests (as applicable)
in any Class are intended to be and shall be final.



                                                           18
B.       Restructuring Transactions.

          On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into and shall
take any actions as may be necessary or appropriate to effect the Restructuring Transactions, including as set forth in
the Restructuring Transactions Memorandum. The actions to implement the Restructuring Transactions may include:
(1) the execution and delivery of appropriate agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation
containing terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
on terms consistent with the terms of the Plan and having other terms for which the applicable parties agree; (3) the
filing of appropriate certificates or articles of incorporation, formation, reincorporation, merger, consolidation,
conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or provincial law;
and (4) all other actions that the applicable Entities determine to be necessary, including making filings or recordings
that may be required by applicable law in connection with the Plan. The Confirmation Order shall, and shall be
deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize, among other things, all actions as
may be necessary or appropriate to effect any transaction described in, contemplated by, or necessary to effectuate the
Plan.

C.       Reorganized Debtors.

          On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt their
New Organizational Documents, which shall be consistent with the Governance Term Sheet. The Reorganized
Debtors shall be authorized to adopt any other agreements, documents, and instruments and to take any other actions
contemplated under the Plan as necessary to consummate the Plan. Cash payments to be made pursuant to the Plan
will be made by the Debtors or Reorganized Debtors. The Debtors and Reorganized Debtors will be entitled to transfer
funds between and among themselves as they determine to be necessary or appropriate to enable the Debtors or
Reorganized Debtors, as applicable, to satisfy their obligations under the Plan. Except as set forth herein, any changes
in intercompany account balances resulting from such transfers will be accounted for and settled in accordance with
the Debtors’ historical intercompany account settlement practices and will not violate the terms of the Plan.

          From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth in
any post-Effective Date agreement, shall have the right and authority without further order of the Bankruptcy Court
to raise additional capital and obtain additional financing as the boards of directors of the applicable Reorganized
Debtors deem appropriate.

D.       Sources of Consideration for Plan Distributions.

        The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan with: (1)
Cash on hand, including Cash from operations; (2) the New Common Equity; (3) the New Warrants; and (4) the
proceeds from the Exit Facility, as applicable.

         1.   Exit Facility.

         On the Effective Date, the Reorganized Debtors shall enter into the Exit Facility, the terms of which will be
set forth in the Exit Facility Documents, provided that the Debtors or the Reorganized Debtors, as applicable,
determine that entry into the Exit Facility is in the best interests of the Reorganized Debtors, and the First Lien
Noteholders agree with such determination.
         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit Facility (including
the transactions contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be
incurred and fees paid by the Debtors or the Reorganized Debtors, as applicable, in connection therewith), to the extent
not approved by the Court previously, and (b) authorization for the Debtors or the Reorganized Debtors, as applicable,
to, without further notice to or order of the Court, (i) execute and deliver those documents necessary or appropriate to
obtain the Exit Facility, including the Exit Facility Documents and (ii) act or take action under applicable law,
regulation, order, or rule or vote, consent, authorization, or approval of any Person, subject to such modifications as
                                                            19
the Debtors or the Reorganized Debtors, as applicable, may deem to be necessary to consummate the Exit Facility;
provided that such modifications are reasonably acceptable to the Required Consenting First Lien Noteholders.
         2.   Issuance of New Common Equity.

         The issuance of the New Common Equity, including options or other equity awards, if any, reserved for the
Management Incentive Plan, and the New Warrants, by the Reorganized Debtors (as set forth in the Restructuring
Transactions Memorandum) shall be authorized without the need for any further corporate action or without any
further action by the holders of Claims or Interests. The Reorganized Debtors shall be authorized to issue a certain
number of shares, units or equity interests (as the case may be based on how the New Common Equity is denominated
and the identity of the Reorganized Debtor issuing such shares, units, or equity interests) of New Common Equity
required to be issued under the Plan and pursuant to their New Organizational Documents. On the Effective Date, the
Debtors or Reorganized Debtors, as applicable, shall issue all Securities, notes, instruments, certificates, and other
documents required to be issued pursuant to the Plan.

         All of the shares, units, or equity interests (as the case may be based on how the New Common Equity is
denominated) of New Common Equity issued pursuant to the Plan shall be duly authorized, validly issued, fully paid,
and non-assessable. Each distribution and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

         3.   Stockholders Agreement.

          On the Effective Date, one or more of the Reorganized Debtors and the Holders of the New Common Equity
may enter into the Stockholders Agreement in substantially the form included in the Plan Supplement (solely to the
extent a determination has been made in accordance with the Governance Term Sheet to implement such an
agreement). The Stockholders Agreement shall be deemed to be valid, binding, and enforceable in accordance with
its terms, and each holder of New Common Equity shall be bound thereby, in each case without the need for execution
by any party thereto other than the applicable Reorganized Debtor(s).

         4.   Issuance of New Warrants.

          On the Effective Date, the applicable Reorganized Debtor (as set forth in the Restructuring Transactions
Memorandum) will issue the New Warrants only to the extent required to provide for distributions to holders of
Unsecured Notes Claims, as contemplated by this Plan. All of the New Warrants issued pursuant to the Plan shall be
duly authorized without the need for any further corporate action and without any further action by the Debtors or
Reorganized Debtors, as applicable, validly issued, fully paid, and non-assessable. Each distribution and issuance
referred to in Article VI hereof shall be governed by the terms and conditions set forth in the Plan applicable to such
distribution or issuance and by the terms and conditions of the instruments evidencing or relating to such distribution
or issuance, which terms and conditions shall bind each Entity receiving such distribution or issuance without the need
for execution by any party thereto other than the applicable Reorganized Debtor(s).

E.       Holders of Working and Similar Interests.

          The legal and equitable rights, interests, defenses, and obligations of lessors under the Debtors’ oil and gas
leases, holders of certain other mineral interests related to the Debtors’ oil and gas properties, owners of non-operating
working interests in the Debtors’ oil and gas properties, counterparties to the Debtors’ joint operating agreements, and
holders of claims related to joint-interest billings and other similar working interests shall not be impaired in any
manner by the provisions of this Plan. Nor shall anything in this Plan impair the related legal and equitable rights,
interests, defenses, or obligations of the Debtors or the Reorganized Debtors. To the extent applicable, such Claims
or Interests shall be Reinstated pursuant to this Plan.

        Notwithstanding the foregoing, nothing in this Article IV.E hereof shall limit the Debtors’ rights to reject any
executory contract or unexpired lease in accordance with the Bankruptcy Code or pursuant to Article V hereof.

                                                           20
F.       Corporate Existence.

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date as a separate corporate
entity, limited liability company, partnership, or other form, as the case may be, with all the powers of a corporation,
limited liability company, partnership, or other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other formation documents) in effect prior to the Effective Date, except to the extent
such certificate of incorporation and by-laws (or other formation documents) are amended under the Plan or otherwise,
in each case, consistent with the Restructuring Support Agreement, and to the extent such documents are amended,
such documents are deemed to be amended pursuant to the Plan and require no further action or approval (other than
any requisite filings required under applicable state, provincial, or federal law). After the Effective Date, the respective
certificate of incorporation and bylaws (or other formation documents) of one or more of the Reorganized Debtors
may be amended or modified without supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules. After the Effective Date, one or more of the Reorganized Debtors may be
disposed of, dissolved, wound down, or liquidated without supervision or approval by the Bankruptcy Court and free
of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

G.       Vesting of Assets in the Reorganized Debtors.

         Except as otherwise provided in the Plan (including, for the avoidance of doubt, the Restructuring
Transactions Memorandum) or any agreement, instrument, or other document incorporated in, or entered into in
connection with or pursuant to, the Plan or Plan Supplement, on the Effective Date, all property in each Estate, all
Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in each respective
Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and after the Effective
Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and may use,
acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

H.       Cancellation of Existing Securities and Agreements.

          On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments, certificates,
credit agreements, indentures, and other documents evidencing Claims or Interests, including any such notes,
instruments, certificates, or other documents evidencing the JEH Mirror Preferred Units, shall be cancelled and the
obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied in full, cancelled,
discharged, and of no force or effect. Holders of or parties to such cancelled instruments, Securities, and other
documentation will have no rights arising from or relating to such instruments, Securities, and other documentation,
or the cancellation thereof, except the rights provided for pursuant to this Plan. Notwithstanding anything to the
contrary herein, but subject to any applicable provisions of Article VI hereof, the First Lien Notes Indenture, the 2022
Notes Indenture, and the 2023 Notes Indenture shall continue in effect solely to the extent necessary to: (1) permit
holders of Claims under the First Lien Notes Indenture, the 2022 Notes Indenture, and the 2023 Notes Indenture to
receive their respective Distributions, as applicable; (2) permit the Reorganized Debtors, the First Lien Notes
Indenture Trustee, the First Lien Notes Collateral Agent, and the Unsecured Notes Indenture Trustee to make Plan
Distributions on account of the Allowed Claims under the First Lien Notes Indenture, the 2022 Notes Indenture, and
the 2023 Notes Indenture, as applicable, and deduct therefrom such reasonable compensation, fees, and expenses
(a) due to the First Lien Notes Indenture Trustee or the Unsecured Notes Indenture Trustee under the First Lien Notes
Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as applicable, or (b) incurred by the First Lien Notes
Indenture Trustee or the Unsecured Notes Indenture Trustee in making such Plan Distributions; and (3) permit the
First Lien Notes Indenture Trustee and the Unsecured Notes Indenture Trustee to seek compensation and/or
reimbursement of fees and expenses in accordance with the terms of this Plan. Except as provided in this Plan
(including Article VI hereof), on the Effective Date, the First Lien Notes Indenture Trustee and the Unsecured Notes
Indenture Trustee, and their respective agents, successors, and assigns shall be automatically and fully discharged of
all of their duties and obligations associated with the First Lien Notes Indenture, the 2022 Notes Indenture, or the 2023
Notes Indenture, as applicable. The commitments and obligations (if any) of the RBL Lenders, the First Lien

                                                            21
Noteholders or the Unsecured Noteholders to extend any further or future credit or financial accommodations to any
of the Debtors, any of their respective subsidiaries or any of their respective successors or assigns under the RBL
Credit Agreement, the First Lien Notes Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as
applicable, shall fully terminate and be of no further force or effect on the Effective Date.

I.       Corporate Action.

          Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and approved
in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and Benefit Programs;
(2) selection of the directors and officers for the Reorganized Debtors; (3) the issuance and distribution of the New
Common Equity; (4) implementation of the Restructuring Transactions; (5) issuance and distribution of the New
Warrants; (6) entry into the New Warrants Agreement, the Stockholders Agreement, and the Exit Facility Documents,
as applicable; (7) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective
Date); (8) adoption of the New Organizational Documents; (9) the rejection, assumption, or assumption and
assignment, as applicable, of Executory Contracts and Unexpired Leases; and (10) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the Restructuring Transactions
contemplated by the Plan (whether to occur before, on, or after the Effective Date). All matters provided for in the
Plan involving the corporate structure of the Debtors or the Reorganized Debtors, and any corporate, partnership,
limited liability company, or other governance action required by the Debtors or the Reorganized Debtor, as
applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, members, directors, or officers of the Debtors or the Reorganized
Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers of the Debtors or the
Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue, execute, and deliver the
agreements, documents, Securities, and instruments contemplated under the Plan (or necessary or desirable to effect
the transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the
New Common Equity, the New Organizational Documents, the New Warrants and the New Warrants Agreement (as
applicable), the Exit Facility Documents, and any and all other agreements, documents, Securities, and instruments
relating to the foregoing. The authorizations and approvals contemplated by this Article IV.I shall be effective
notwithstanding any requirements under non-bankruptcy law.

J.       New Organizational Documents.

         On or immediately prior to the Effective Date, the New Organizational Documents shall be automatically
adopted by the applicable Reorganized Debtors. To the extent required under the Plan or applicable non-bankruptcy
law, each of the Reorganized Debtors will file its New Organizational Documents with the applicable Secretaries of
State and/or other applicable authorities in its respective state or country of organization if and to the extent required
in accordance with the applicable laws of the respective state or country of organization. The New Organizational
Documents will prohibit the issuance of non-voting equity Securities, to the extent required under section 1123(a)(6)
of the Bankruptcy Code. For the avoidance of doubt, the New Organizational Documents shall be consistent with the
Governance Term Sheet. After the Effective Date, the Reorganized Debtors may amend and restate their respective
New Organizational Documents, and the Reorganized Debtors may file such amended certificates or articles of
incorporation, bylaws, or such other applicable formation documents, and other constituent documents as permitted
by the laws of the respective states, provinces, or countries of incorporation and the New Organizational Documents.

K.       Indemnification Provisions in Organizational Documents.

         As of the Effective Date, the New Organizational Documents of each Reorganized Debtor shall, to the fullest
extent permitted by applicable law, provide for the indemnification, defense, reimbursement, exculpation, and/or
limitation of liability of, and advancement of fees and expenses to, current and former managers, directors, officers,
employees, or agents at least to the same extent as the certificate of incorporation, bylaws, or similar organizational
document of each of the respective Debtors on the Petition Date, against any claims or causes of action whether direct
or derivative, liquidated or unliquidated, fixed, or contingent, disputed or undisputed, matured or unmatured, known
or unknown, foreseen or unforeseen, asserted or unasserted.



                                                           22
L.       Directors and Officers of the Reorganized Debtors.

          As of the Effective Date, the term of the current members of the board of directors of JEI shall expire, and
all of the directors for the initial term of the New Board shall be appointed in accordance with the Governance Term
Sheet. The New Board shall initially consist of 7 members. In subsequent terms, the directors shall be selected in
accordance with the New Organizational Documents of the Reorganized Debtors. To the extent known, the identity
of the members of the New Board will be disclosed in the Plan Supplement or prior to the Confirmation Hearing,
consistent with section 1129(a)(5) of the Bankruptcy Code. Each director and officer of the Reorganized Debtors
shall serve from and after the Effective Date pursuant to the terms of the applicable New Organizational Documents
and other constituent documents.

M.       Effectuating Documents; Further Transactions.

         On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors, members,
or managers (as applicable), are authorized to and may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan and the Securities issued pursuant to
the Plan in the name of and on behalf of the Reorganized Debtors, without the need for any approvals, authorization,
or consents except for those expressly required pursuant to the Plan.

N.       Section 1146 Exemption.

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
distribution, transfer, or exchange of any debt, equity Security, or other interest in the Debtors or the Reorganized
Debtors; (2) the Restructuring Transactions; (3) the creation, modification, consolidation, termination, refinancing,
and/or recording of any mortgage, deed of trust, or other security interest, or the securing of additional indebtedness
by such or other means; (4) the making, assignment, or recording of any lease or sublease; (5) the grant of collateral
as security for the Reorganized Debtors’ obligations under and in connection with the Exit Facility; or (6) the making,
delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in connection with, the
Plan, including any deeds, bills of sale, assignments, or other instrument of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, personal
property transfer tax, sales or use tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall forego the collection of any such tax or
governmental assessment and accept for filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
any other Person with authority over any of the foregoing), wherever located and by whomever appointed, shall
comply with the requirements of section 1146(a) of the Bankruptcy Code, shall forego the collection of any such tax
or governmental assessment, and shall accept for filing and recordation any of the foregoing instruments or other
documents without the payment of any such tax or governmental assessment.

O.       Director and Officer Liability Insurance.

          Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ foregoing assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.



                                                            23
          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on or after the Petition
Date, with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such directors and officers remain in such positions
after the Effective Date.

P.       Management Incentive Program.

         On the Effective Date, the Reorganized Debtors shall implement the Management Incentive Plan pursuant to
the terms set forth in the Management Compensation Term Sheet attached to the Restructuring Support Agreement,
and which shall be Filed with the Plan Supplement.

Q.       Employee and Retiree Benefits.

         Unless otherwise provided herein, and subject to Article V hereof, all employee wages, compensation, and
benefit programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors and
shall remain in place as of the Effective Date, and the Reorganized Debtors will continue to honor such agreements,
arrangements, programs, and plans. Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy
Code, from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy
Code), if any, shall continue to be paid in accordance with applicable law.

R.       Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as appropriate,
any and all Causes of Action of the Debtors, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights to
commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date, other than the Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in the Plan, including in Article VIII hereof, which shall be deemed released and waived by the Debtors and
the Reorganized Debtors as of the Effective Date.

          The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance with the
best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
against it as any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action of the Debtors against it. The Debtors and the Reorganized Debtors expressly
reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan, including Article VIII hereof. Unless otherwise agreed upon in writing by the parties to
the applicable Cause of Action, all objections to the Schedule of Retained Causes of Action must be Filed with
the Bankruptcy Court on or before thirty (30) days after the Effective Date. Any such objection that is not
timely filed shall be disallowed and forever barred, estopped, and enjoined from assertion against any
Reorganized Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or
any other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court. The
Reorganized Debtors may settle any such objection without any further notice to or action, order, or approval of the
Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action on the Schedule of Retained
Causes of Action that remains unresolved by the Debtors or Reorganized Debtors, as applicable, and the objection
party for thirty (30) days, such objection shall be resolved by the Bankruptcy Court. Unless any Causes of Action of
the Debtors against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the
Plan or a Final Order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation or Consummation.


                                                            24
         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors notwithstanding the
rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the
Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold
against any Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including
Article VIII hereof. The applicable Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court.

                                     ARTICLE V.
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

         On the Effective Date, except as otherwise provided in Article V.H.1 and elsewhere herein, all Executory
Contracts or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable
Reorganized Debtor in accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code, other than those that are: (1) identified on the Rejected Executory Contracts and Unexpired Leases Schedule;
(2) previously expired or terminated pursuant to their own terms; (3) have been previously assumed or rejected by the
Debtors pursuant to a Final Order; (4) are the subject of a motion to reject that is pending on the Effective Date; or
(5) have an ordered or requested effective date of rejection that is after the Effective Date.

          Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
assumptions and assignments, or rejections of the Executory Contracts or Unexpired Leases as set forth in the Plan,
the Assumed Executory Contract and Unexpired Leases Schedule, or the Rejected Executory Contracts and Unexpired
Leases Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set
forth herein, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
Court order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been modified
by the provisions of the Plan or any order of the Bankruptcy Court authorizing and providing for its assumption. Any
motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval
by a Final Order on or after the Effective Date but may be withdrawn, settled, or otherwise prosecuted by the
Reorganized Debtors.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve
the right to alter, amend, modify, or supplement the Assumed Executory Contracts and Unexpired Leases Schedule
and the Rejected Executory Contracts and Unexpired Leases Schedule at any time up to forty-five (45) days after the
Effective Date, so long as such allocation, amendment, modification, or supplement is consistent with the
Restructuring Support Agreement.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days after the later of (1) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the

                                                          25
effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by the Reorganized Debtors or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, notwithstanding anything in the Proof of Claim to the contrary. All Allowed Claims
arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Article III.B.6 or Article III.B.7 of this Plan.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         No later than seven (7) calendar days before the Confirmation Hearing, the Debtors shall provide notices of
proposed Cure amounts to the counterparties to the agreements listed on the Assumed Executory Contracts and
Unexpired Leases Schedule, which shall include a description of the procedures for objecting to the proposed Cure
amounts or the Reorganized Debtors’ ability to provide “adequate assurance of future performance thereunder” (within
the meaning of section 365 of the Bankruptcy Code). Unless otherwise agreed in writing by the parties in the
applicable Executory Contract or Unexpired Lease, any objection by a counterparty to an Executory Contract or
Unexpired Lease to a proposed assumption or related Cure amount must be Filed, served, and actually received by the
counsel to the Debtor no later than the date and time specified in the notice. Any counterparty to an Executory Contract
or Unexpired Lease that fails to object timely to the proposed assumption or Cure amount will be deemed to have
assented to such assumption or Cure amount. Notwithstanding anything herein to the contrary, in the event that any
Executory Contract or Unexpired Lease is added to the Assumed Executory Contracts and Unexpired Leases Schedule
after such 7-day deadline, a notice of proposed Cure amounts with respect to such Executory Contract or Unexpired
Lease will be sent promptly to the counterparty thereof.

         Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or Unexpired
Lease, all requests for payment of Cure that differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court on or before thirty (30) days after the
Effective Date. Any such request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor, without the need for any objection by
the Reorganized Debtors or any other party in interest or any further notice to or action, order, or approval of the
Bankruptcy Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by the Debtors
or the Reorganized Debtors of the Cure; provided that nothing herein shall prevent the Reorganized Debtors from
paying any Cure despite the failure of the relevant counterparty to file such request for payment of such Cure amount.
The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval of the
Bankruptcy Court.

          The Debtors or the Reorganized Debtors, as applicable, shall pay the Cure amounts, if any, on the Effective
Date or as soon as reasonably practicable thereafter, or n such other terms as the parties to such Executory Contracts
or Unexpired Leases may agree. If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of the applicable Cure amount shall
occur as soon as reasonably practicable after entry of a Final Order resolving such dispute, approving such assumption
(and, if applicable, assignment), or as may be agreed upon by the Debtors or the Reorganized Debtors, as applicable,
and the counterparty to the Executory Contract or Unexpired Lease.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims, or defaults, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or any bankruptcy-related
defaults, arising at any time prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant
to the Confirmation Order, shall be deemed disallowed and expunged as of the later of (1) the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving such assumption, (2) the


                                                          26
effective date of such assumption or (3) the Effective Date without the need for any objection thereto or any
further notice to or action, order, or approval of the Bankruptcy Court.

D.       Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases.

         Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as applicable, under such
Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
Reorganized Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with respect to goods previously purchased
by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

E.       Insurance Policies.

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.

F.       Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the Debtors or any
other party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable, shall have
forty-five (45) days following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease.

G.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

H.       Employee Compensation and Benefits.

         1.   Compensation and Benefit Programs.

        Subject to the provisions of the Plan, all Compensation and Benefits Programs shall be treated as Executory
Contracts under the Plan and deemed assumed on the Effective Date pursuant to the provisions of sections 365
and 1123 of the Bankruptcy Code, except for:

                  (a)      all employee equity or equity-based incentive plans, and any provisions set forth in the
                           Compensation and Benefits Program that provide for rights to acquire Equity Interests in
                           any of the Debtors; and

                  (b)      Compensation and Benefits Programs that, as of the entry of the Confirmation Order, have
                           been specifically waived by the beneficiaries of any employee benefit plan or contract.

         Any assumption of Compensation and Benefits Programs pursuant to the terms herein shall not be deemed
to trigger any applicable change of control, immediate vesting, termination, or similar provisions therein. No
counterparty shall have rights under a Compensation and Benefits Program assumed pursuant to the Plan other than
those applicable immediately prior to such assumption.

                                                           27
         On the Effective Date, pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code, the
Management Employment Agreements shall be deemed assumed, and the Debtors and the Reorganized Debtors shall
not seek to reject the Management Employment Agreements after the Effective Date.

         2.       Workers’ Compensation Programs.

          As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized Debtors
shall continue to honor their obligations under: (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements, agreements of indemnity,
self-insured workers’ compensation bonds, policies, programs, and plans for workers’ compensation and workers’
compensation insurance. All Proofs of Claims on account of workers’ compensation shall be deemed withdrawn
automatically and without any further notice to or action, order, or approval of the Bankruptcy Court; provided that
nothing in the Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’ defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to any such contracts, agreements, policies,
programs, and plans; provided further that nothing herein shall be deemed to impose any obligations on the Debtors
in addition to what is provided for under applicable state law.

I.       Contracts and Leases Entered Into After the Petition Date.

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors in the ordinary course of their business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

                                            ARTICLE VI.
                                PROVISIONS GOVERNING DISTRIBUTIONS

A.       Distributions on Account of Claims Allowed as of the Effective Date.

          Except as otherwise provided herein, in a Final Order, or as otherwise agreed to by the Debtors or the
Reorganized Debtors, as the case may be, and the holder of the applicable Allowed Claim on the first Distribution
Date, the Reorganized Debtors shall make initial distributions under the Plan on account of Claims Allowed on or
before the Effective Date, subject to the Reorganized Debtors’ right to object to Claims; provided that (1) Allowed
Administrative Claims with respect to liabilities incurred by the Debtors in the ordinary course of business during the
Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed in the ordinary
course of business in accordance with the terms and conditions of any controlling agreements, course of dealing,
course of business, or industry practice, (2) Allowed Priority Tax Claims shall be paid in accordance with Article II.C
of the Plan, and (3) Allowed General Unsecured Claims against Debtors other than JEI and/or JEI, LLC, shall be paid
in accordance with Article III.B.6 of the Plan. To the extent any Allowed Priority Tax Claim is not due and owing on
the Effective Date, such Claim shall be paid in full in Cash in accordance with the terms of any agreement between
the Debtors and the holder of such Claim or as may be due and payable under applicable non-bankruptcy law or in the
ordinary course of business. Thereafter, a Distribution Date shall occur no less frequently than once in every thirty
(30) days, as necessary, in the Reorganized Debtors’ sole discretion.

B.       Disbursing Agent.

         All distributions under the Plan shall be made by the Reorganized Debtors. The Disbursing Agent shall not
be required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by
the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and
expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.




                                                          28
C.       Rights and Powers of Disbursing Agent.

         1.   Powers of the Disbursing Agent.

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

         2.   Expenses Incurred On or After the Effective Date.

          Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and expenses
incurred by the Disbursing Agent on or after the Effective Date (including taxes), and any reasonable compensation
and expense reimbursement claims (including reasonable attorney fees and expenses), made by the Disbursing Agent
shall be paid in Cash by the Reorganized Debtors.

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
Register as of the close of business on the Distribution Record Date. If a Claim, other than one based on a publicly
traded Security, is transferred twenty (20) or fewer days before the Distribution Record Date, the Distribution Agent
shall make distributions to the transferee only to the extent practical and, in any event, only if the relevant transfer
form contains an unconditional and explicit certification and waiver of any objection to the transfer by the transferor.

         2.   Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to holders of Allowed
Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such holder as
indicated on the Debtors’ records as of the date of any such distribution; provided, however, that the manner of such
distributions shall be determined at the discretion of the Reorganized Debtors.

         3.   Delivery of Distributions on First Lien Notes Claims and Unsecured Notes Claims.

          The First Lien Notes Indenture Trustee shall be deemed to be the holder of all Allowed Class 4 Claims and
the Unsecured Notes Indenture Trustee shall be deemed to be the holder of all Allowed Class 5 Claims for purposes
of distributions to be made hereunder, and all distributions on account of such Allowed Claims shall be made to the
applicable indenture trustee. As soon as practicable following compliance with the requirements set forth in Article
VI hereof, the First Lien Notes Indenture Trustee and Unsecured Notes Indenture Trustee shall arrange to deliver or
direct the delivery of such distributions to or on behalf of the holders of Allowed First Lien Notes Claims and Allowed
Unsecured Notes Claims, respectively, in accordance with the terms of the First Lien Notes Indenture, the 2022 Notes
Indenture, the 2023 Notes Indenture, and the Plan. Notwithstanding anything in the Plan to the contrary, and without
limiting the exculpation and release provisions of the Plan, the First Lien Notes Indenture Trustee and Unsecured
Notes Indenture Trustee shall not have any liability to any Entity with respect to distributions made or directed to be
made by the First Lien Notes Indenture Trustee or Unsecured Notes Indenture Trustee.

         4.   Minimum Distributions.

          No fractional shares of New Common Equity or New Warrants shall be distributed and no Cash shall be
distributed in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed
Claim or Allowed Interest (as applicable) would otherwise result in the issuance of a number of shares of New
Common Equity or New Warrants that is not a whole number, the actual distribution of shares of New Common
                                                          29
Equity or New Warrants shall be rounded as follows: (a) fractions of one-half (½) or greater shall be rounded to the
next higher whole number and (b) fractions of less than one-half (½) shall be rounded to the next lower whole number
with no further payment therefor. The total number of authorized shares of New Common Equity or New Warrants
to be distributed to holders of Allowed Claims and Allowed Interests hereunder shall be adjusted as necessary to
account for the foregoing rounding.

         5.   Undeliverable Distributions and Unclaimed Property.

          In the event that any distribution to any holder of Allowed Claims or Allowed Interests (as applicable) is
returned as undeliverable, no distribution to such holder shall be made unless and until the Disbursing Agent has
determined the then-current address of such holder, at which time such distribution shall be made to such holder
without interest; provided, however, that such distributions shall be deemed unclaimed property under section 347(b)
of the Bankruptcy Code at the expiration of one year from the Effective Date. After such date, all unclaimed property
or interests in property shall revert to the Reorganized Debtors automatically and without need for a further order by
the Bankruptcy Court (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed
property laws to the contrary), and the Claim of any holder of Claims and Interests to such property or Interest in
property shall be discharged and forever barred.

         6.   Surrender of Canceled Instruments or Securities.

         On the Effective Date or as soon as reasonably practicable thereafter, each holder of a certificate or instrument
evidencing a Claim or an Interest shall be deemed to have surrendered such certificate or instrument to the Distribution
Agent. Such surrendered certificate or instrument shall be cancelled solely with respect to the Debtors, and such
cancellation shall not alter the obligations or rights of any non-Debtor third parties vis-à-vis one another with respect
to such certificate or instrument, including with respect to any indenture or agreement that governs the rights of the
holder of a Claim or Interest, which shall continue in effect for purposes of allowing holders to receive distributions
under the Plan, charging liens, priority of payment, and indemnification rights. Notwithstanding anything to the
contrary herein, this paragraph shall not apply to certificates or instruments evidencing Claims that are Unimpaired
under the Plan.

E.       Manner of Payment.

         1. All distributions of the New Common Equity and New Warrants to the holders of the applicable Allowed
Claims under the Plan shall be made by the Disbursing Agent on behalf of the Debtors or Reorganized Debtors, as
applicable.

         2. All distributions of Cash to the holders of the applicable Allowed Claims under the Plan shall be made
by the Disbursing Agent on behalf of the applicable Debtor or Reorganized Debtor.

          3. At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check
or wire transfer or as otherwise required or provided in applicable agreements.

F.       Section 1145 Exemption.

          Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the New
Common Equity and the New Warrants, as contemplated by Article III.B hereof, shall be exempt from, among other
things, the registration requirements of section 5 of the Securities Act and any other applicable law requiring
registration prior to the offering, issuance, distribution, or sale of Securities. In addition, under section 1145 of the
Bankruptcy Code, such New Common Equity and the New Warrants will be freely tradable in the U.S. by the
recipients thereof, subject to the provisions of (i) section 1145(b)(1) of the Bankruptcy Code relating to the definition
of an underwriter in section 2(a)(11) of the Securities Act, (ii) compliance with applicable securities laws and any
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any future transfer
of such Securities or instruments, and (iii) any restrictions in the Reorganized Debtors’ New Organizational
Documents or Stockholders Agreement.


                                                           30
G.       Compliance with Tax Requirements.

          In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, Disbursing Agent,
and any applicable withholding agent shall comply with all tax withholding and reporting requirements imposed on
them by any Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such withholding
and reporting requirements. Notwithstanding any provision in the Plan to the contrary, such parties shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors and Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

H.       Allocations.

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest.

I.       No Postpetition Interest on Claims.

        Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by applicable
bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claims, and
no holder of a Claim shall be entitled to interest accruing on or after the Petition Date on such Claim.

J.       Foreign Currency Exchange Rate.

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
Date.

K.       Setoffs and Recoupment.

          Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim,
any and all claims, rights, and Causes of Action that such Reorganized Debtor may hold against the holder of such
Allowed Claim to the extent such setoff or recoupment is either (1) agreed in amount among the relevant Reorganized
Debtor(s) and the holder of the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court
of competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or recoupment nor the
allowance of any Claim hereunder shall constitute a waiver or release by a Reorganized Debtor or its successor of any
and all claims, rights, and Causes of Action that such Reorganized Debtor or its successor may possess against the
applicable holder. In no event shall any holder of a Claim be entitled to recoup such Claim against any claim, right,
or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such holder actually has performed
such recoupment and provided notice thereof in writing to the Debtors in accordance with Article XII.G hereof on or
before the Effective Date, notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts,
has, or intends to preserve any right of recoupment.

L.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

         The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claims objection having to be Filed and without any further notice to or action, order, or approval
of the Bankruptcy Court, to the extent that the holder of such Claim receives payment in full on account of such Claim
                                                          31
from a party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent
a holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
Debtor or a Reorganized Debtor on account of such Claim, such holder shall, within fourteen (14) days of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor, to the extent the holder’s total recovery
on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
any such distribution under the Plan. The failure of such holder to timely repay or return such distribution shall result
in the holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the fourteen (14) day grace period specified above until the amount is repaid.

         2.   Claims Payable by Third Parties.

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.

         3.   Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

                                           ARTICLE VII.
                              PROCEDURES FOR RESOLVING CONTINGENT,
                                UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Disputed Claims Process.

         There is no requirement to file a Proof of Claim (or move the Bankruptcy Court for allowance) to have a
Claim Allowed for the purposes of the Plan, except as provided in Article V.B of the Plan. On and after the Effective
Date, except as otherwise provided in this Plan, all Allowed Claims shall be satisfied in the ordinary court of business
of the Reorganized Debtors. The Debtors and the Reorganized Debtors, as applicable, shall have the exclusive
authority to (i) determine, without the need for notice to or action, order, or approval of the Bankruptcy Court, that a
claim subject to any Proof of Claim that is Filed is Allowed and (ii) file, settle, compromise, withdraw, or litigate to
judgment any objections to Claims as permitted under this Plan. If the Debtors or Reorganized Debtors dispute any
Claim, such dispute shall be determined, resolved, or adjudicated, as the case may be, in the manner as if the
Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the Chapter 11 Cases had not
been commenced; provided that the Debtors or Reorganized Debtors may elect, at their sole option, to object to any
Claim (other than Claims expressly Allowed by this Plan) and to have the validity or amount of any Claim adjudicated
by the Bankruptcy Court; provided, further, that Holders of Claims may elect to resolve the validity or amount of any
Claim in the Bankruptcy Court. If a Holder makes such an election, the Bankruptcy Court shall apply the law that
would have governed the dispute if the Chapter 11 Cases had not been filed. All Proofs of Claim Filed in the
Chapter 11 Cases shall be considered object to and Disputed without further action by the Debtors. Except as
otherwise provided herein, all Proofs of Claim Filed after the Effective Date shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further notice to or action, order, or
approval of the Bankruptcy Court.




                                                           32
B.       Allowance of Claims.

         After the Effective Date, each of the Reorganized Debtors shall have and retain any and all rights and defenses
such Debtor had with respect to any Claim or Interest immediately prior to the Effective Date. The Debtors may
affirmatively determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under
applicable non-bankruptcy law.

C.       Claims Administration Responsibilities.

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy Court;
and (3) to administer and adjust the Claims Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of doubt, except as otherwise
provided herein, from and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights
and defenses such Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained pursuant to Article IV.R of the Plan.

         Any objections to Claims and Interests other than General Unsecured Claims shall be served and filed on or
before the 180th day after the Effective Date or by such later date as ordered by the Bankruptcy Court. All Claims
and Interests other than General Unsecured Claims not objected to by the end of such 180-day period shall be deemed
Allowed unless such period is extended upon approval of the Bankruptcy Court.

        Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be entitled to dispute and/or
otherwise object to any General Unsecured Claim in accordance with the Bankruptcy Code or any applicable
nonbankruptcy law. If the Debtors, or Reorganized Debtors dispute any General Unsecured Claim, such dispute shall
be determined, resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11 Cases had not been
commenced. In any action or proceeding to determine the existence, validity, or amount of any General Unsecured
Claim, any and all claims or defenses that could have been asserted by the applicable Debtor(s) or the Entity holding
such General Unsecured Claim are preserved as if the Chapter 11 Cases had not been commenced.

D.       Adjustment to Claims or Interests without Objection.

         Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors
having to File an application, motion, complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or approval of the Bankruptcy Court.

E.       Disallowance of Claims or Interests.

          All Claims and Interests of any Entity from which property is sought by the Debtors under sections 542, 543,
550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors allege is a transferee of a transfer
that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
disallowed if: (a) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other
hand, agree or the Bankruptcy Court has determined by Final Order that such Entity or transferee is liable to turn over
any property or monies under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or
transferee has failed to turn over such property by the date set forth in such agreement or Final Order.

F.       No Distributions Pending Allowance.

          Notwithstanding any other provision of the Plan, if any portion of a Claim or Interest is a Disputed Claim or
Interest, as applicable, no payment or distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed Claim or Interest; provided that if only
the Allowed amount of an otherwise valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on account of such undisputed amount.
                                                            33
G.       Distributions After Allowance.

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest, distributions
(if any) shall be made to the holder of such Allowed Claim or Interest in accordance with the provisions of the Plan.
As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court allowing any
Disputed Claim or Interest becomes a Final Order, the Disbursing Agent shall provide to the holder of such Claim or
Interest the distribution (if any) to which such holder is entitled under the Plan as of the Effective Date, without any
interest to be paid on account of such Claim or Interest.

H.       No Interest.

         Unless otherwise specifically provided for herein or by order of the Bankruptcy Court, postpetition interest
shall not accrue or be paid on Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on any Claim or right. Additionally, and without limiting the foregoing, interest shall not accrue or be
paid on any Disputed Claim with respect to the period from the Effective Date to the date a final distribution is made
on account of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

                                       ARTICLE VIII.
                 SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created or entered into pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and
release, effective as of the Effective Date, of Claims (including any Intercompany Claims resolved or compromised
after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, Liens on, obligations of, rights against, and interests in, the Debtors or any of their assets or
properties, regardless of whether any property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date,
any liability (including withdrawal liability) to the extent such Claims or Interests relate to services performed by
employees of the Debtors prior to the Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy
Code; (2) a Claim or Interest based upon such debt, right, or interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. The Confirmation Order shall
be a judicial determination of the discharge of all Claims (other than the Reinstated Claims) and Interests (other than
the Intercompany Interests that are Reinstated) subject to the occurrence of the Effective Date.

B.       Release of Liens.

         Except as otherwise provided in the Plan, or in any contract, instrument, release, or other agreement
or document created pursuant to the Plan, on the Effective Date and concurrently with the applicable
distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of the portion
of the Secured Claim that is Allowed as of the Effective Date, except for Other Secured Claims that the Debtors
elect to Reinstate or Hedge Claims with respect to which the applicable counterparty has agreed to
Reinstatement in accordance with this Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns. Any holder of such Secured Claim (and
the applicable agents for such holder) shall be authorized and directed, at the sole cost and expense of the
Reorganized Debtors, to release any collateral or other property of any Debtor (including any cash collateral
and possessory collateral) held by such holder (and the applicable agents for such holder), and to take such

                                                           34
actions as may be reasonably requested by the Reorganized Debtors to evidence the release of such Lien,
including the execution, delivery, and filing or recording of such releases. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency or department shall constitute
good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

         To the extent that any holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such holder, has filed or recorded publicly any Liens and/or security interests to
secure such holder’s Secured Claim, then as soon as practicable on or after the Effective Date, such holder (or
the agent for such Holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or
Exit Facility Agent that are necessary or desirable to record or effectuate the cancellation and/or
extinguishment of such Liens and/or security interests, including the making of any applicable filings or
recordings, and the Reorganized Debtors shall be entitled to make any such filings or recordings on such
holder’s behalf.

C.      Releases by the Debtors.

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, on and after the Effective Date, each Released Party is
deemed released and discharged by the Debtors, the Reorganized Debtors, and their Estates from any and all
Claims and Causes of Action, whether known or unknown, including any derivative claims asserted on behalf
of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the holder of any Claim against,
or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor or
other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising
from, in whole or in part: the Debtors (including the management, ownership, or operation thereof), any
Securities issued by the Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring
efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims or defenses to
Claims asserted against the Debtors), intercompany transactions, the Chapter 11 Cases, the formulation,
preparation, dissemination, solicitation, negotiation, entry into, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document (including any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document or other agreement contemplated by the
Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
created or entered into in connection with the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or
any other related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective Date obligations of any party or
Entity under the Plan, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan or the Restructuring Transactions or
(b) any Person from any claim or Causes of Action related to an act or omission that is determined in a Final
Order by a court competent jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (a) in exchange for the good and valuable consideration provided by the Released Parties, including,
without limitation, the Released Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the Debtor Release; (c) in the best
interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given
and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized
Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor
Release.
                                                       35
D.      Releases by the Releasing Parties.

          Notwithstanding anything contained in the Plan to the contrary, as of the Effective Date, each
Releasing Party is deemed to have released and discharged the Debtors, the Reorganized Debtors, and each
Released Party from any and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof), any Securities issued by the
Debtors and the ownership thereof, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance
Actions (but excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
Debtors), intercompany transactions, the Chapter 11 Cases, the formulation, preparation, dissemination,
solicitation, negotiation, or filing of the Restructuring Support Agreement, the Disclosure Statement, the Plan,
the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date. Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not
release (a) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or the Restructuring Transactions or (b) any Person from any claim or Causes
of Action related to an act or omission that is determined in a Final Order by a court of competent jurisdiction
to have constituted actual fraud, willful misconduct, or gross negligence by such Person.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the Third-Party Release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
Third-Party Release.




                                                       36
E.      Exculpation.

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim
related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, solicitation, negotiation, filing, or termination of the Restructuring
Support Agreement and related prepetition transactions, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11
Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or distribution of Securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon any other
related act or omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date, except for claims related to any act or omission that is determined in a Final Order by a court
of competent jurisdiction to have constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties
and responsibilities pursuant to the Plan.

         The Exculpated Parties shall be deemed to have participated in good faith and in compliance with the
applicable laws with regard to the solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be, liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
distributions made pursuant to the Plan.

F.      Injunction.

         Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are permanently enjoined, from
and after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any
manner any action, suit or other proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with or with respect to
any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against
any obligation due from such Entities or against the property of such Entities on account of or in connection
with or with respect to any such Claims or Interests unless such holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest
or otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
or otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
the Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each holder of an
Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under
or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in this Article VIII.F hereof.


                                                        37
G.       Protections Against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

H.       Document Retention.

         On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
Debtors.

I.       Reimbursement or Contribution.

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section
502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant
holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been
entered prior to the Confirmation Date determining such Claim as no longer contingent.

                                             ARTICLE IX.
                               CONDITIONS PRECEDENT TO CONFIRMATION
                                  AND CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Effective Date.

         It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
pursuant to the provisions of Article IX.B hereof:

           1.     the Bankruptcy Court shall have entered the Confirmation Order, which shall:

                (a)     authorize the Debtors to take all actions necessary to enter into, implement, and consummate
                        the contracts, instruments, releases, leases, indentures, and other agreements or documents
                        created in connection with the Plan;

                (b)     decree that the provisions of the Confirmation Order and the Plan are nonseverable and
                        mutually dependent;

                (c)     authorize the Debtors and Reorganized Debtors, as applicable or necessary, to, among other
                        things: (i) implement the Restructuring Transactions; (ii) issue and distribute the New Warrants
                        and the New Common Equity pursuant to the exemption from registration under the Securities
                        Act provided by section 1145 of the Bankruptcy Code or other exemption from such registration
                        or pursuant to one or more registration statements; (iii) make all distributions and issuances as
                        required under the Plan, including Cash, the New Warrants, and the New Common Equity; and
                        (iv) enter into any agreements and transactions as necessary to effectuate the Restructuring
                        Transactions, including the Exit Facility and the Management Incentive Plan;

                (d)     authorize the implementation of the Plan in accordance with its terms; and

                                                           38
                   (e)     provide that, pursuant to section 1146 of the Bankruptcy Code, the issuance or exchange of any
                           Security, assignment or surrender of any lease or sublease, and the delivery of any deed or other
                           instrument or transfer order, in furtherance of, or in connection with the Plan shall not be subject
                           to any stamp, real estate transfer, mortgage recording, or other similar tax;

            2. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
     documents that are necessary to implement and effectuate the Plan;

              3. the final version of all schedules, documents, and exhibits in the Plan Supplement shall have been
     Filed in a manner consistent in all material respects with the Restructuring Support Agreement, including the
     consent rights provided for therein, and the Plan;

              4.     the Restructuring Support Agreement shall remain in full force and effect;

              5.     adoption or assumption, as applicable, of the Compensation and Benefits Programs;

              6.     assumption of the Management Employment Agreements;

             7. all professional fees and expenses of retained professionals required to be approved by the Bankruptcy
     Court shall have been paid in full or amounts sufficient to pay such fees and expenses after the Effective Date have
     been placed in the Professional Escrow Account in accordance with Article II.B hereof pending approval by the
     Bankruptcy Court;

              8. the Debtors shall have paid the reasonable and documented fees and expenses of (a) the First Lien Ad
     Hoc Group and (b) the Crossover Group, in accordance with the terms of the Restructuring Support Agreement and
     the Cash Collateral Order, as applicable (for the avoidance of doubt, all attorneys, financial advisors, consultants,
     and other professionals retained by such groups shall not be required to file applications with the Bankruptcy Court
     for allowance of compensation or reimbursement of expenses); and

              9. the Debtors and Reorganized Debtors, as applicable, shall have implemented the Restructuring
     Transactions (including the Exit Facility) and all transactions contemplated herein, in a manner consistent in all
     respects with the Restructuring Support Agreement, the Plan, and the Plan Supplement, pursuant to documentation
     acceptable to the Debtors and Reorganized Debtors, as applicable.

B.         Waiver of Conditions.

         The conditions to Consummation set forth in this Article IX may be waived by the Debtors with the consent
of the Required Consenting First Lien Noteholders, without notice, leave, or order of the Bankruptcy Court or any
formal action other than proceedings to confirm or consummate the Plan.

C.         Effect of Failure of Conditions.

         If Consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan, the Disclosure Statement, or Restructuring Support Agreement shall: (1) constitute a waiver or release of any
Claims by the Debtors, Claims, or Interests; (2) prejudice in any manner the rights of the Debtors, any holders of
Claims or Interests, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders of Claims or Interests, or any other Entity.

D.         Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Effective Date.




                                                               39
                                           ARTICLE X.
                      MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.         Modification and Amendments.

          Except as otherwise specifically provided in this Plan and subject to the consent rights set forth in the
Restructuring Support Agreement, the Debtors reserve the right to modify the Plan, whether such modification is
material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit
votes on such modified Plan. Subject to those restrictions on modifications set forth in the Plan and the requirements
of section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to the extent
applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights to revoke or withdraw, or to alter, amend, or modify the Plan with respect to such Debtor, one or
more times, after Confirmation, and, to the extent necessary may initiate proceedings in the Bankruptcy Court to so
alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan; provided that each of the foregoing actions shall not violate the Restructuring Support Agreement.

B.         Effect of Confirmation on Modifications.

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.         Revocation or Withdrawal of Plan.

          To the extent permitted by the Restructuring Support Agreement, the Debtors reserve the right to revoke or
withdraw the Plan prior to the Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke
or withdraw the Plan, or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or
Unexpired Leases effected under the Plan, and any document or agreement executed pursuant to the Plan, shall be
deemed null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or
Interests; (b) prejudice in any manner the rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other Entity.

                                                  ARTICLE XI.
                                           RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or relating
to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

               1. allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or unsecured
     status, or amount of any Claim or Interest, including the resolution of any request for payment of any Administrative
     Claim and the resolution of any and all objections to the secured or unsecured status, priority, amount, or allowance
     of Claims or Interests;

              2. decide and resolve all matters related to the granting and denying, in whole or in part, any applications
     for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
     Bankruptcy Code or the Plan;

             3. resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
     Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
     and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Cures pursuant to
                                                              40
section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
Unexpired Lease that is assumed; (c) the Reorganized Debtors amending, modifying, or supplementing, after the
Effective Date, pursuant to Article V hereof, any Executory Contracts or Unexpired Leases to the list of Executory
Contracts and Unexpired Leases to be assumed or rejected or otherwise; and (d) any dispute regarding whether a
contract or lease is or was executory or expired;

        4. ensure that distributions to holders of Allowed Claims and Allowed Interests (as applicable) are
accomplished pursuant to the provisions of the Plan;

         5. adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters, and
any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective Date;

         6.   adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

         7. enter and implement such orders as may be necessary to execute, implement, or consummate the
provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or documents
created in connection with the Plan or the Disclosure Statement, including the Restructuring Support Agreement;

        8. enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
Bankruptcy Code;

         9. resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection with
the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
with the Plan;

          10. issue injunctions, enter and implement other orders, or take such other actions as may be necessary to
restrain interference by any Entity with Consummation or enforcement of the Plan;

         11. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such orders as may be
necessary or appropriate to implement such releases, injunctions, and other provisions;

          12. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment or
return of distributions and the recovery of additional amounts owed by the holder of a Claim or Interest for amounts
not timely repaid pursuant to Article VI.L hereof;

         13. enter and implement such orders as are necessary if the Confirmation Order is for any reason modified,
stayed, reversed, revoked, or vacated;

         14. determine any other matters that may arise in connection with or relate to the Plan, the Plan
Supplement, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or
other agreement or document created in connection with the Plan or the Disclosure Statement, including the
Restructuring Support Agreement;

         15. enter an order concluding or closing the Chapter 11 Cases;

         16. adjudicate any and all disputes arising from or relating to distributions under the Plan;

         17. consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         18. determine requests for the payment of Claims and Interests entitled to priority pursuant to section 507
of the Bankruptcy Code;



                                                        41
             19. hear and determine disputes arising in connection with the interpretation, implementation, or
     enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
     instruments executed in connection with the Plan;

              20. hear and determine matters concerning state, local, and federal taxes in accordance with sections 346,
     505, and 1146 of the Bankruptcy Code;

              21. hear and determine all disputes involving the existence, nature, scope, or enforcement of any
     exculpations, discharges, injunctions, and releases granted in the Plan, including under Article VIII hereof,
     regardless of whether such termination occurred prior to or after the Effective Date;

              22. enforce all orders previously entered by the Bankruptcy Court; and

              23. hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the New Organizational
Documents and the Exit Facility and any documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect thereto.

                                                 ARTICLE XII.
                                          MISCELLANEOUS PROVISIONS

A.         Immediate Binding Effect.

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the documents
and instruments contained in the Plan Supplement) shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, any and all holders of Claims or Interests (irrespective of whether such
Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring property
under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.

B.         Additional Documents.

          On or before the Effective Date, the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary to effectuate and further evidence the terms and conditions of the Plan and the
Restructuring Support Agreement. The Debtors or the Reorganized Debtors, as applicable, and all holders of Claims
or Interests receiving distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare,
execute, and deliver any agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

C.         Payment of Statutory Fees.

          All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy Court at
a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the
Disbursing Agent on behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until
the earlier of entry of a final decree closing such Chapter 11 Cases or an order of dismissal or conversion, whichever
comes first.

D.         Statutory Committee and Cessation of Fee and Expense Payment.

         On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and members
thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases. The
Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of or
advisors to any statutory committees after the Effective Date.
                                                             42
E.       Reservation of Rights.

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does
not occur. None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action
by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed
to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or Interests prior to the
Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Notices.

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:


                        Debtors                                               Counsel to the Debtors
 Jones Energy, Inc.                                        Kirkland & Ellis LLP
 807 Las Cimas Parkway, Suite 350                          609 Main Street
 Austin, Texas 78746                                       Houston, TX 77002
 Attention: Carl Giesler                                   Attention: Brian E. Schartz, P.C.
                                                           and
                                                           Kirkland & Ellis LLP
                                                           601 Lexington Avenue
                                                           New York, New York 10022
                                                           Attention: Christopher Marcus, P.C., Anthony R. Grossi,
                                                           and Rebecca Blake Chaikin
                                                           and
                                                           Jackson Walker LLP
                                                           1401 McKinney Street, Suite 1900
                                                           Houston, TX 77010
                                                           Attention: Elizabeth Freeman and Matthew D. Cavenaugh

                 United States Trustee                              Counsel to the First Lien Ad Hoc Group
 Office of The United States Trustee                       Milbank LLP
 515 Rusk Street, Suite 3516                               55 Hudson Yards
 Houston, TX 77002                                         New York, New York 10001
                                                           Attention: Evan R. Fleck and Michael W. Price

          Counsel to the Crossover Group
 Davis Polk & Wardwell LLP
 450 Lexington Avenue
 New York, New York 10017
 Attention: Brian M. Resnick and Benjamin Schak

                                                            43
          After the Effective Date, the Reorganized Debtors have the authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such
renewed requests.

H.       Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.

I.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
Agreement, the Plan (including, for the avoidance of doubt, the documents and instruments in the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

J.       Exhibits.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ restructuring website at https://dm.epiq11.com/JonesEnergy or the Bankruptcy
Court’s website at www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the
terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of the
Plan shall control.

K.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ or Reorganized Debtors’ consent, as applicable; provided that any such deletion or modification must be
consistent with the Restructuring Support Agreement; and (3) nonseverable and mutually dependent.

L.       Votes Solicited in Good Faith.

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with section 1125(g) of the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors and each of their respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of


                                                           44
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

M.       Closing of Chapter 11 Cases.

          The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court
to close the Chapter 11 Cases.

N.       Waiver or Estoppel.

          Each holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
prior to the Confirmation Date.




                                                         45
Dated: April 3, 2019   JONES ENERGY, INC.

                       on behalf of itself and all other Debtors




                       /s/ Carl F. Giesler, Jr.

                       Carl F. Giesler, Jr.
                       Chief Executive Officer




                       46
           Exhibit B

Restructuring Support Agreement
                                                                                                EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF
ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF
SECTION 1125 OF THE BANKRUPTCY CODE.        ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN ADMISSION OF
FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT, DEEMED
BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.


                              RESTRUCTURING SUPPORT AGREEMENT

        This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto and as amended, supplemented, or otherwise modified from time to time in
accordance with Section 13 hereof, this “Agreement”), is made and entered into as of
April 2, 2019 (the “Execution Date”), by and among the following parties (each of the following
described in sub clauses (i) through (iii) of this preamble, collectively, the “Parties”):1

        i.        Jones Energy, Inc., Jones Energy, LLC, CCPR Sub LLC, Jones Energy Finance
                  Corp., Jones Energy Holdings, LLC, Jones Energy Intermediate, LLC, JRJ Opco,
                  LLC, Nosley Acquisition, LLC, Nosley Assets, LLC, Nosley Midstream, LLC, and
                  Nosley SCOOP, LLC (collectively, the “Company Parties”);

        ii.       the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, First Lien Notes (collectively, the “Consenting
                  First Lien Noteholders”) that have executed and delivered to Counsel to the
                  Company Parties counterpart signature pages to this Agreement, a Joinder, or a
                  Transfer Agreement; and

        iii.      the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, 2022 Notes and 2023 Notes (collectively,
                  the “Consenting Unsecured Noteholders” and, together with the Consenting First
                  Lien Noteholders, the “Consenting Stakeholders”) that have executed and
                  delivered to Counsel to the Company Parties counterpart signature pages to this
                  Agreement, a Joinder, or a Transfer Agreement.




1   Capitalized terms used, but not defined in the preamble and recitals to this Agreement, have the meanings given to them in
    Section 1 of this Agreement or the Plan (defined herein), as applicable.
                                            RECITALS

         WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arm’s length negotiated or been apprised of certain restructuring transactions with respect to the
Company Parties’ capital structure on the terms set forth in this Agreement and as specified in
(i) the prepackaged chapter 11 plan of reorganization attached hereto as Annex 1 (the “Plan”),
(ii) the Cash Collateral Order (as defined below) attached hereto as Annex 2, (iii) the Committed
Exit Facility Term Sheet (as defined below) attached hereto as Annex 3, (iv) the Exit Commitment
Letters (as defined below) attached hereto as Annex 4, (v) the Management Compensation Term
Sheet (as defined below) attached hereto as Annex 5, (vi) the corporate governance term sheet
attached hereto as Annex 6 (as may be amended, supplemented, or otherwise modified from time
to time in accordance with the terms hereof, the “Governance Term Sheet”), and (vii) the term
sheet for the New Warrants Documentation attached hereto as Annex 7 (as may be amended,
supplemented, or otherwise modified from time to time in accordance with the terms hereof,
the “New Warrants Term Sheet” and, such transactions as described in this Agreement, the Plan,
the Cash Collateral Order, the Committed Exit Facility Term Sheet, the Exit Commitment Letters,
the Management Compensation Term Sheet, the Governance Term Sheet, and the New Warrants
Term Sheet, the “Restructuring”);

       WHEREAS, the Debtors intend to commence voluntary reorganization cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”) to effect the Restructuring
through the Plan;

        WHEREAS, the Consenting First Lien Noteholders have agreed to the Company Parties’
use of cash collateral in accordance with the terms and conditions set forth in any order (a “Cash
Collateral Order”) entered in the Chapter 11 Cases authorizing the use of cash collateral (whether
interim or final), which order(s) shall be substantially in the form attached hereto as Annex 2;

        WHEREAS, the Consenting Stakeholders or affiliates thereof committed to provide the
reorganized Company Parties with an exit financing facility pro rata to each respective Consenting
Stakeholder’s holdings of New Common Equity as of the Effective Date (the “Committed Exit
Facility”) on the terms and conditions set forth in the term sheet attached hereto as Annex 3
(the “Committed Exit Facility Term Sheet”) and the commitment letter attached hereto as
Annex 4 and related fee letters with respect thereto (the “Exit Commitment Letters”);

       WHEREAS, as of the date hereof, the Consenting First Lien Noteholders hold, in the
aggregate, approximately 84 percent of the aggregate principal amount outstanding under the First
Lien Notes Indenture;

       WHEREAS, as of the date hereof, the Consenting Unsecured Noteholders hold, in the
aggregate, approximately 84 percent of the aggregate principal amount outstanding under the
Unsecured Notes Indentures;

       WHEREAS, the Parties agree that this Agreement, the Plan, and the Restructuring are the
product of arm’s-length and good-faith negotiations among all of the Parties; and


                                                 2
        WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
on the terms and conditions set forth in this Agreement and the Plan.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01.   Definitions. The following terms shall have the following definitions:

       (a)    “2022 Notes” means the 6.75% Senior Notes due April 1, 2022 issued pursuant to
the 2022 Notes Indenture.

        (b)     “2022 Notes Indenture” means that certain indenture entered into among the
Company Parties party thereto, and UMB Bank, National Association or any successors thereto,
as indenture trustee, dated as of April 1, 2014, and as may be amended or supplemented from time
to time in accordance with its terms.

        (c)   “2023 Notes” means the 9.25% Senior Notes due March 15, 2023 issued pursuant
to the 2023 Notes Indenture.

        (d)     “2023 Notes Indenture” means that certain indenture entered into among the
Company Parties party thereto, and UMB Bank, National Association or any successors thereto,
as indenture trustee, dated as of February 23, 2015, and as may be amended or supplemented from
time to time in accordance with its terms.

       (e)    “Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules attached to this
Agreement in accordance with Section 14.05 hereof (including the Plan).

        (f)    “Agreement Effective Date” means the date on which the conditions set forth in
Section 2 hereof have been satisfied or waived by the appropriate Party or Parties in accordance
with this Agreement.

      (g)    “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to such Party.

        (h)   “Alternative Exit Facility” means an exit financing facility to be provided in lieu
of the Committed Exit Facility with the consent of, and on terms and conditions (and in an amount)
reasonably acceptable to the Company Parties and the Required Consenting First Lien
Noteholders.

        (i)   “Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition, new-money
investment, restructuring, reorganization, merger, amalgamation, acquisition, consolidation,


                                                 3
dissolution, debt investment, equity investment, liquidation, asset sale, share issuance, tender offer,
exchange offer, consent solicitation, recapitalization, plan of reorganization, share exchange,
business combination, joint venture, or similar transaction involving any one or more Company
Parties or the debt, equity, or other interests in any one or more Company Parties that is an
alternative to, in whole or in part, or is inconsistent with the terms of the Restructuring; provided,
however, that “Alternative Restructuring Proposal” shall not include any inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to any Alternative Exit Facility.

       (j)     “Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

       (k)     “Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

       (l)   “Business Day” means any day other than a Saturday, Sunday, or other day on
which the New York Stock Exchange or the NASDAQ is closed for trading.

      (m)      “Cash Collateral Order” has the meaning set forth in the recitals to this
Agreement.

       (n)     “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

       (o)     “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

      (p)      “Committed Exit Facility” has the meaning set forth in the recitals to this
Agreement.

        (q)   “Committed Exit Facility Term Sheet” has the meaning set forth in the recitals
to this Agreement.

     (r)     “Company Claims and Interests” means any Claim against, or Interest in, a
Company Party.

       (s)     “Company Parties” has the meaning set forth in the recitals to this Agreement.

       (t)     “Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public disclosure of material
non-public information agreement, in connection with any proposed Restructuring.

       (u)     “Confirmation Hearing” has the meaning set forth in Section 4(a)(iv) hereof.

       (v)     “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan under section 1129 of the Bankruptcy Code.

      (w)    “Consenting First Lien Ad Hoc Group Noteholders” means the Consenting First
Lien Noteholders that are members of the First Lien Ad Hoc Group.

        (x)   “Consenting First Lien Noteholders” has the meaning set forth in the preamble
to this Agreement.




                                                  4
      (y)      “Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

        (z)   “Consenting Unsecured Noteholders” has the meaning set forth in the preamble
to this Agreement.

      (aa) “Counsel to the Company Parties” means Kirkland & Ellis LLP and Jackson
Walker LLP.

      (bb) “Counsel to the Crossover Group” means Davis Polk & Wardwell LLP and
Haynes and Boone, LLP.

      (cc) “Counsel to the First Lien Ad Hoc Group” means Milbank LLP and Porter
Hedges LLP.

       (dd) “Crossover Group” means the ad hoc group of crossover holders of First Lien
Notes and Unsecured Notes represented by Davis Polk & Wardwell LLP, Haynes and Boone, LLP,
and Houlihan Lokey Capital Inc.

       (ee)    “Definitive Documents” means the documents set forth in Section 3.01 hereof.

        (ff)   “Disclosure Statement” means the disclosure statement for the Plan, including all
exhibits and schedules thereto.

       (gg)    “Execution Date” has the meaning set forth in the preamble to this Agreement.

      (hh)     “Exit Commitment Letters” has the meaning set forth in the recitals to this
Agreement.

        (ii)    “Exit Facility” means the Committed Exit Facility and any Alternative Exit
Facility, as applicable.

       (jj)    “Exit Facility Documents” means, collectively, the agreements, documents, or
instruments related to the Exit Facility and any agreements, commitment letters, documents, or
instruments related thereto.

       (kk) “Finance Documents” means, collectively, (i) the First Lien Notes Indenture, the
2022 Notes Indenture, and the 2023 Notes Indenture, and (ii) all other documents entered into
pursuant to or in connection with the foregoing documents in clause (i) of this definition.

         (ll)   “First Day Pleadings” means the pleadings that the Company Parties determine,
in consultation with the Required Consenting Noteholders, are necessary or desirable to file before
the first hearing in the Chapter 11 Cases on or immediately after the Petition Date.

       (mm) “First Lien Ad Hoc Group” means the ad hoc group of holders of First Lien Notes
represented by Milbank LLP, Porter Hedges LLP, and Lazard Frères & Co. LLC.




                                                5
      (nn) “First Lien Notes” means the 9.25% Senior Secured First Lien Notes due
March 15, 2023 issued pursuant to the First Lien Notes Indenture.

       (oo)    “First Lien Notes Claim” means any Claim on account of the First Lien Notes.

        (pp) “First Lien Notes Indenture” means that certain indenture entered into among the
Company Parties parties thereto, and UMB Bank, National Association or any successors thereto,
as indenture trustee, dated as of February 14, 2018, and as may be amended or supplemented from
time to time in accordance with its terms.

       (qq) “First Lien Steering Committee” means each of the following holders (and/or
investment advisors, sub-advisors, members, or managers of funds and accounts holding First Lien
Notes) that are members of the First Lien Ad Hoc Group: Citigroup Global Markets Inc., Oaktree
Capital Management, L.P., and Silver Point Capital, L.P.

        (rr)    “Governance Documents” means the organizational and governance documents
for the reorganized Company Parties and their subsidiaries, including, without limitation,
certificates of incorporation, certificates of formation or certificates of limited partnership (or
equivalent organizational documents), bylaws, limited liability company agreements, and limited
partnership agreements (or equivalent governing documents), which Governance Documents shall
be in accordance with this Agreement (including Governance Term Sheet).

      (ss)     “Governance Term Sheet” has the meaning set forth in the recitals to this
Agreement.

       (tt)    “Insolvency Proceeding” means any corporate action, legal proceeding, or other
procedure or step taken in any jurisdiction in relation to:

              (i)     the suspension of payments, a moratorium of any indebtedness, winding up,
bankruptcy, liquidation, dissolution, administration, receivership, administrative receivership,
judicial composition or reorganization (by way of voluntary arrangement, scheme, or otherwise)
of any Company Party, including under the Bankruptcy Code;

                (ii)    a composition, conciliation, compromise, or arrangement with the creditors
generally of any Company Party or an assignment by any Company Party of its assets for the
benefit of its creditors generally or any Company Party becoming subject to a distribution of its
assets;

               (iii) the appointment of a liquidator, receiver, administrator, administrative
receiver compulsory manager, or other similar officer in respect of any Company Party or any
assets of any Company Party; or

                (iv)     any procedure or step in any jurisdiction analogous to those set out in
paragraphs (i) to (iii) above.

      (uu) “Interest” means any equity security as defined in section 101(16) of the
Bankruptcy Code.



                                                6
        (vv)  “Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Annex 9.

        (ww) “Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly
adopted, promulgated, issued, or entered by a governmental authority of competent jurisdiction.

      (xx)     “Management Compensation Term Sheet” means the term sheet attached hereto
as Annex 5.

      (yy) “Management Incentive Plan” means any equity incentive program for the
members of the management team of the reorganized Company Parties to be established as
contemplated under the Management Compensation Term Sheet, and in accordance with this
Agreement and the Definitive Documents.

       (zz)     “Milestones” means the milestones set forth in Section 4 hereof.

        (aaa) “New Warrants Documentation” means the definitive documentation with
respect to the New Warrants to be issued in accordance with the Plan.

      (bbb) “New Warrants Term Sheet” has the meaning set forth in the recitals to this
Agreement.

       (ccc)   “Outside Date” means the date that is 75 days after the Petition Date.

       (ddd) “Parties” has the meaning set forth in the preamble to this Agreement.

       (eee) “Permitted Transfer” means each transfer of any Company Claims and Interests
that meet the requirements of Section 9.01 hereof.

        (fff) “Permitted Transferee” means each transferee of any Company Claims and
Interests who meets the requirements of Section 9.01 hereof.

     (ggg) “Petition Date” means the first date on which any of the Company Parties
commences a Chapter 11 Case.

       (hhh) “Plan” has the meaning set forth in the recitals to this Agreement.

        (iii) “Plan Effective Date” means the date on which all conditions precedent to the
effectiveness of the Plan have been satisfied or waived in accordance with the terms of the Plan,
and the Plan thereby becomes effective.

       (jjj) “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan, which shall be filed by the Debtors no later than
seven (7) days before the commencement of the Confirmation Hearing or such later date as may
be approved by the Bankruptcy Court on notice to parties in interest, and additional documents
filed with the Bankruptcy Court prior to the Plan Effective Date as amendments to the Plan



                                                 7
Supplement, each of which shall be consistent in all respects with, and shall otherwise contain, the
terms and conditions set forth herein.

       (kkk) “Qualified Marketmaker” means an entity that (i) holds itself out to the public or
the applicable private markets as standing ready in the ordinary course of business to purchase
from customers and sell to customers Company Claims and Interests (or enter with customers into
long and short positions in Company Claims and Interests), in its capacity as a dealer or market
maker in Company Claims and Interests and (ii) is, in fact, regularly in the business of making a
market in Claims against issuers or borrowers (including debt securities or other debt).

       (lll) “Required Consenting First Lien Noteholders” means, as of the relevant date,
Consenting First Lien Noteholders that collectively hold at least a majority of the aggregate
outstanding principal amount of First Lien Notes held by all of the Consenting First Lien
Noteholders as of such date, which must include no fewer than two members of the First Lien Ad
Hoc Group.

      (mmm)“Required Consenting Noteholders” means the Required Consenting First Lien
Noteholders and the Required Consenting Unsecured Noteholders.

       (nnn) “Required Consenting Unsecured Noteholders” means, as of the relevant date,
Consenting Unsecured Noteholders that collectively hold at least a majority of the aggregate
outstanding principal amount of Unsecured Notes held by all of the Consenting Unsecured
Noteholders as of such date.

       (ooo) “Restructuring” has the meaning set forth in the recitals to this Agreement.

       (ppp) “Securities Act” means the Securities Act of 1933, as amended.

        (qqq) “Securities Rules” means Rules 501(a)(1), (2), (3), and (7) promulgated under the
Securities Act.

       (rrr)   “Solicitation Materials” means all solicitation materials in respect of the Plan.

       (sss) “Support Period” means the period commencing on the Agreement Effective Date
and ending on the earlier of (i) the date on which this Agreement is terminated as to a Party in
accordance with Section 12 hereof and (ii) the Plan Effective Date.

        (ttt) “Termination Date” means the date on which termination of this Agreement as to
a Party is effective in accordance with Section 12 hereof.

        (uuu) “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate, or otherwise encumber or dispose of, directly or indirectly
(including through derivatives, options, swaps, pledges, forward sales, or other transactions).

       (vvv) “Transfer Agreement” means an executed form of the transfer agreement
providing, among other things, that the transferee is bound by the terms of this Agreement,
substantially in the form attached hereto as Annex 7.



                                                 8
        (www) “Trustee” means any indenture trustee, collateral trustee, or other trustee or similar
entity with respect to the First Lien Notes or the Unsecured Notes.

         (xxx) “Unsecured Notes” means each of and, collectively, the 2022 Notes and 2023
Notes.

         (yyy) “Unsecured Notes Claim” means any Claim on account of the Unsecured Notes.

       (zzz) “Unsecured Notes Indentures” means each of and, collectively, the 2022 Notes
Indenture and the 2023 Notes Indenture.

         1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time in accordance with this
Agreement; provided that any capitalized terms herein that are defined with reference to another
agreement, are defined with reference to such other agreement as of the date of this Agreement,
without giving effect to any termination of such other agreement or amendments to such
capitalized terms in any such other agreement following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws; and

         (i)     the use of “include” or “including” is without limitation, whether stated or not.



                                                   9
Section 2.     Effectiveness of this Agreement.

         2.01. This Agreement shall become effective and binding upon each of the Parties at
12:00 a.m., prevailing Eastern Time, on the Agreement Effective Date, which is the date on which
all of the following conditions have been satisfied or waived in accordance with this Agreement:

       (a)    each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the other Parties;

         (b)   holders of at least 80 percent of the aggregate outstanding principal amount of the
First Lien Notes shall have executed and delivered counterpart signature pages of this Agreement
to (i) the Company Parties, the Consenting Unsecured Noteholders, Counsel to the First Lien Ad
Hoc Group, and Counsel to the Crossover Group in a redacted form that removes such Consenting
First Lien Noteholders’ holdings of securities in the Company Parties and (ii) Counsel to the
Company Parties in an unredacted form (to be held by such counsel on a professionals’ eyes only
basis);

         (c)   holders of at least 77 percent of the aggregate outstanding principal amount of the
Unsecured Notes shall have executed and delivered counterpart signature pages of this Agreement
to (i) the Company Parties, the Consenting First Lien Ad Hoc Group Noteholders, Counsel to the
First Lien Ad Hoc Group, and Counsel to the Crossover Group in a redacted form that removes
such Consenting Unsecured Noteholders’ holdings of securities in the Company Parties and
(ii) Counsel to the Company Parties in an unredacted form (to be held by such counsel on a
professionals’ eyes only basis);

         (d)    each Consenting Stakeholder that is participating in the Committed Exit Facility as
of the date hereof shall have executed and delivered the Exit Commitment Letters with respect to
its ratable share of the Committed Exit Facility; and

        (e)     Counsel to the Company Parties shall have given notice to counsel to the other
Parties in the manner set forth in Section 14.13 hereof (by email or otherwise) that the conditions
to the Agreement Effective Date set forth in this Section 2 have occurred or are otherwise waived.

Section 3.     Definitive Documents.

       3.01.   The Definitive Documents governing the Restructuring shall consist of the
following:

       (a)     the Plan and the Plan Supplement;

       (b)     the Confirmation Order;

       (c)     the Disclosure Statement and its exhibits;

       (d)     the Solicitation Materials;

        (e)    the order of the Bankruptcy Court approving the Disclosure Statement and the
Solicitation Materials;


                                                10
         (f)       the Cash Collateral Order;

         (g)       the Exit Facility Documents;

         (h)       the Governance Documents;

         (i)       the Management Compensation Term Sheet and Management Incentive Plan; and

         (j)       the New Warrants Documentation.

        3.02. The Definitive Documents not executed or not in a form attached to this Agreement
as of the Execution Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter, or
instrument related to the Restructuring shall contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement (including the annexes hereto), as they
may be modified, amended, or supplemented in accordance with Section 13 hereof. Further,
except as expressly contemplated in this Agreement (including the annexes hereto), the Definitive
Documents not executed or not in a form attached to this Agreement as of the Execution Date shall
be consistent with this Agreement and otherwise in form and substance reasonably acceptable to
the Company Parties and the Required Consenting First Lien Noteholders; provided that the New
Warrants Documentation shall also be in form and substance reasonably acceptable to the Required
Consenting Unsecured Noteholders.

Section 4.         Milestones.

         (a)       The following Milestones shall apply to this Agreement:

             (i)    no later than the first Business Day following the Agreement Effective
Date, the Company Parties shall commence a process to solicit and obtain proposals and written
commitments from third-party providers of reserve based loans for a potential Alternative Exit
Facility;

              (ii)   no later than April 15, 2019, the Company Parties shall commence the
Chapter 11 Cases and shall file the Plan and Disclosure Statement;

              (iii) no later than April 18, 2019, the Bankruptcy Court shall have entered the
Cash Collateral Order on an interim basis;

              (iv)   no later than May 7, 2019, the Bankruptcy Court shall have entered an order
approving the Disclosure Statement and the Confirmation Order; 2




2   The Company Parties will request a hearing for entry of such orders (the “Confirmation Hearing”) on the soonest date after
    the deadline for holders in voting classes to submit ballots with respect to the Plan that is reasonably practicable (subject to
    the Bankruptcy Court’s availability), but in no event, on the date that is later than 1 Business Day before May 7, 2019.



                                                               11
                (v)     no later than the earlier of (a) the entry of the Confirmation Order or (b) 35
days after the Petition Date (unless the Plan Effective Date has already occurred), the Bankruptcy
Court shall have entered the Cash Collateral Order on a final basis; and

               (vi)    no later than 14 days after entry of the Confirmation Order, the Plan
Effective Date shall have occurred.

       (b)    The Milestones may be extended by the Company Parties with the prior written
consent, with email from counsel being sufficient, of the Required Consenting First Lien
Noteholders.

Section 5.     Commitments of the Consenting Stakeholders.

       5.01.   General Commitments, Forbearances, and Waivers.

       (a)      Affirmative Commitments. During the Agreement Effective Period, each
Consenting Stakeholder agrees, severally, and not jointly, in respect of all of its Company Claims
and Interests to:

                (i)    support the Restructuring, and vote and exercise any powers or rights
available to it (including in any board, shareholders’, or creditors’ meeting or in any process
requiring voting or approval to which it is legally entitled to participate) in each case in favor of
any matter requiring approval to the extent necessary to implement the Restructuring;

               (ii)   take all steps reasonably necessary and desirable to consummate the
Restructuring in accordance with this Agreement;

                (iii) support, and not object to, delay, impede, or take any other action to
interfere with the Company Parties’ efforts to obtain an Alternative Exit Facility, including with
respect to the Company’s marketing efforts, discussions, negotiations, or information sharing with
any potential lender thereunder;

               (iv) give any notice, order, instruction, or direction to the applicable Trustee(s)
necessary to consummate the Restructuring;

               (v)    negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents to which it is required to be a party or to which it has
consent rights pursuant to Section 3.02 hereof; and

               (vi)  negotiate in good faith any additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
prevent, hinder, impede, delay, or are necessary to effectuate the consummation of the
Restructuring.




                                                 12
        (b)    Negative Commitments. During the Agreement Effective Period, each Consenting
Stakeholder agrees in respect of all of its Company Claims and Interests that it shall not directly
or indirectly:

              (i)   object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;

                (ii)    propose, file, support, or vote for any Alternative Restructuring Proposal;

               (iii) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement;

              (iv)    exercise any right or remedy for the enforcement, collection, or recovery of
any of the Company Claims and Interests other than to enforce this Agreement, the Cash Collateral
Order, the Confirmation Order, or any other Definitive Document or as otherwise permitted under
this Agreement;

                (v)     initiate, or have initiated on its behalf, any litigation or proceeding of any
kind with respect to the Chapter 11 Cases, this Agreement, or any of the transactions implementing
the Restructuring as contemplated in this Agreement, against the Company Parties or the other
Parties other than to enforce this Agreement, the Cash Collateral Order, the Confirmation Order,
or any other Definitive Document or as otherwise permitted under this Agreement; or

               (vi)    object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or interfere with the
automatic stay arising under section 362 of the Bankruptcy Code; provided, however, that nothing
in this Agreement shall limit the right of any Party to exercise any right or remedy provided under
this Agreement, the Cash Collateral Order, the Confirmation Order, or any other Definitive
Document or as otherwise permitted under this Agreement.

        5.02.   Commitments with Respect to Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms, severally, and not jointly, agrees
that it shall, subject to receipt by such Consenting Stakeholder, whether before or after the
commencement of the Chapter 11 Cases, of the Solicitation Materials:

                (i)    vote each of its Company Claims and Interests to accept the Plan by
delivering its duly executed and completed ballot(s) accepting the Plan to the Company’s
solicitation agent on or before April 11, 2019;

                (ii)    to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, not select on its ballot(s) the “opt-out” with respect to the releases set forth in the
Plan; and

             (iii) not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (a)(i) and (ii) above;


                                                   13
provided, however, that nothing in this Agreement shall prevent any Party from changing,
withholding, amending, or revoking (or causing the same) its timely election or vote with respect
to the Plan if this Agreement has been validly terminated with respect to such Party.

        (b)    During the Agreement Effective Period, each Consenting Stakeholder, in respect of
each of its Company Claims and Interests, severally, and not jointly, will not object to any motion
or other pleading or document filed by a Company Party in the Chapter 11 Cases in furtherance of
the Restructuring that is consistent with this Agreement.

Section 6.       Additional Provisions Regarding the Consenting Stakeholders’ Commitments.

         6.01.   Notwithstanding anything contained in this Agreement, nothing in this Agreement
shall:

        (a)     be construed to prohibit any Consenting Stakeholder from appearing as a party in
interest in any matter to be adjudicated in a Chapter 11 Case, so long as such appearance and the
positions advocated in connection therewith are not inconsistent with this Agreement and are not
for the purpose of delaying, interfering, impeding, or taking any other action to delay, interfere, or
impede, directly or indirectly, the Restructuring;

        (b)     affect the ability of any Consenting Stakeholder to consult with any other
Consenting Stakeholder, the Company Parties, or any other party in interest in the Chapter 11
Cases (including any official committee and the United States Trustee) in a manner consistent with
its obligations under Section 5.01(a) hereof;

        (c)   impair or waive the rights of any Consenting Stakeholder to assert or raise any
objection permitted under this Agreement in connection with the Restructuring;

       (d)    prevent any Consenting Stakeholder from enforcing this Agreement, the Cash
Collateral Order, the Confirmation Order, or any other Definitive Document, or from contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, such documents;

       (e)     prohibit a Consenting Stakeholder from withdrawing a vote on the Plan solely upon
the Termination Date with respect to such Consenting Stakeholder (other than as a result of the
occurrence of the Effective Date); provided that upon the withdrawal of its vote on or after the
Termination Date with respect to such Consenting Stakeholder (other than as a result of the
occurrence of the Effective Date), such vote shall automatically be deemed void ab initio and such
Consenting Stakeholder shall have a reasonable opportunity to change its vote;

         (f)     (i) prevent any Consenting Stakeholder from taking any action which is required
by applicable Law, (ii) require any Consenting Stakeholder to take any action which is prohibited
by applicable Law or to waive or forego the benefit of any applicable legal professional privilege,
or (iii) require any Consenting Stakeholder to incur any expenses, liabilities, or other obligations,
or agree to any commitments, undertakings, concessions, indemnities, or other arrangements that
could result in expenses, liabilities, or other obligations; provided, however, that if any Consenting
Stakeholder proposes to take any action that is otherwise inconsistent with this Agreement in order
to comply with applicable Law, such Consenting Stakeholder shall provide advance reasonable



                                                 14
notice to the Company Parties, Counsel to the Company Parties, Counsel to the First Lien Ad Hoc
Group, and Counsel to the Crossover Group;

        (g)     prevent any Consenting Stakeholder by reason of this Agreement or the transactions
implementing the Restructuring from making, seeking, or receiving any regulatory filings,
notifications, consents, determinations, authorizations, permits, approvals, licenses, or the like;

        (h)    subject to the terms of Sections 5.01 and 5.02 hereof, prevent any Consenting
Stakeholder from exercising any right under any Finance Document, nor shall anything contained
in this Agreement be deemed to constitute a waiver or amendment of any provision of any Finance
Document other than as expressly set forth herein;

        (i)     prevent any Consenting Stakeholder from taking any customary perfection step or
other action as is necessary to preserve or defend the validity, existence, or priority of its Company
Claims and Interests in accordance with the terms of the relevant Finance Documents (including,
without limitation, the filing of a proof of claim against any Company Party); or

        (j)    prohibit any Consenting Stakeholder from taking any action that is not inconsistent
with this Agreement.

Section 7.     Commitments of the Company Parties.

        7.01. Affirmative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, the Company Parties agree to:

       (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring in accordance with this Agreement;

       (b)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring contemplated herein, support and take all steps
reasonably necessary and desirable to address any such impediment;

        (c)    use commercially reasonable efforts to obtain any and all required regulatory and/or
third-party approvals with respect to the Restructuring;

         (d)    actively oppose and object to the efforts of any person seeking to object to, delay,
impede, or take any other action to interfere with the acceptance, implementation, or
consummation of the Restructuring (including, if applicable, the filing of timely filed objections
or written responses) to the extent such opposition or objection is reasonably necessary or desirable
to facilitate implementation of the Restructuring;

        (e)     use commercially reasonable efforts to obtain proposals and written commitments
for a potential Alternative Exit Facility;

      (f)     upon reasonable request of the Consenting Stakeholders, inform the advisors to the
Consenting Stakeholders as to:




                                                 15
             (i)       the material business and financial (including liquidity) performance of the
Company Parties;

               (ii)    the status and progress of the negotiations of the Definitive Documents;

               (iii) the status of obtaining any necessary or desirable authorizations (including
consents) from any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body or any stock exchange; and

              (iv)  the status and progress of the Company Parties’ efforts to solicit proposals
and written commitments for a potential Alternative Exit Financing;

        (g)   inform counsel to the Consenting Stakeholders as soon as reasonably practicable
after becoming aware of:

               (i)     any event or circumstance that has occurred, or that is reasonably likely to
occur (and if it did so occur), that would permit any Party to terminate, or would result in the
termination of, this Agreement with respect to such Party;

              (ii)   any matter or circumstance which they know, or suspect is likely, to be a
material impediment to the implementation or consummation of the Restructuring;

               (iii) any notice of any commencement of any material involuntary Insolvency
Proceedings, legal suit for payment of debt, or enforcement of a security interest by any person in
respect of any Company Party;

               (iv)    a breach of this Agreement (including a breach by any Company Party);

             (v)    any representation or statement made or deemed to be made by them under
this Agreement which is or proves to have been materially incorrect or misleading in any respect
when made or deemed to be made; and

               (vi)    any material operations or financial developments of the Company Parties.

      (h)      make commercially reasonable efforts to maintain their good standing under the
Laws of the state or other jurisdiction in which they are incorporated or organized;

        (i)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring as contemplated by this Agreement;

        (j)     (i) provide counsel for the Consenting Stakeholders a reasonable opportunity to
review draft copies of all First Day Pleadings and “second day” pleadings, (ii) to the extent
reasonably practicable, provide counsel to any Consenting Stakeholders materially affected by
such filing a reasonable opportunity to review draft copies of other documents that the Company
Parties intend to file with the Bankruptcy Court and, in each case (i) and (ii), the Company Parties
shall consult in good faith with such Consenting Stakeholders regarding the form and substance
of the First Day Pleadings;


                                                16
        (k)     make commercially reasonable efforts to operate their businesses in the ordinary
course, taking into account the Restructuring and the Chapter 11 Cases;

        (l)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring as contemplated by this Agreement;

         (m)    timely file a formal objection, in form and substance reasonably acceptable to the
Required Consenting Noteholders, to any motion filed with the Bankruptcy Court by a third party
seeking the entry of an order (i) directing the appointment of a trustee or examiner (with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code),
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing the Chapter 11 Cases;

        (n)     timely file a formal objection, in form and substance reasonably acceptable to the
Required Consenting Noteholders, to any motion filed with the Bankruptcy Court by a third party
seeking the entry of an order modifying or terminating the Company Parties’ exclusive right to file
and/or solicit acceptances of a plan reorganization, as applicable; and

       (o)    use commercially reasonable efforts to seek additional support for the Restructuring
from their other material stakeholders to the extent reasonably prudent and, to the extent the
Company Parties receive any Joinders or Transfer Agreements, to notify the Consenting
Stakeholders of such Joinder and Transfer Agreements.

      7.02. Negative Commitments. Except as set forth in Section 8.01 hereof, during the
Agreement Effective Period, each of the Company Parties shall not directly or indirectly:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring;

        (b)    take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation, and consummation of the Restructuring described
in this Agreement;

      (c)     modify the Plan, in whole or in part, in a manner that is not consistent with this
Agreement in all material respects; or

       (d)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement and the Definitive Documents.

Section 8.     Additional Provisions Regarding Company Parties’ Commitments.

       8.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party, after consulting with counsel, to take any action or to refrain
from taking any action with respect to the Restructuring to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations under applicable


                                                 17
Law; provided that, to the extent that any such action or inaction is inconsistent with this
Agreement or would be deemed to constitute a material breach hereunder, including a
determination to pursue an Alternative Restructuring Proposal, the Company Parties shall provide
the Consenting Stakeholders, Counsel to the First Lien Ad Hoc Group, and Counsel to the
Crossover Group with written notice two (2) Business Days prior to when any Company Party
intends to take such action or inaction; provided, further, that any such inaction or action shall not
impede any parties rights to terminate this Agreement pursuant to Section 12.

       8.02. Subject to the terms of Section 8.01 and Section 12 hereof each Company Party and
its respective directors, officers, employees, investment bankers, attorneys, accountants,
consultants, and other advisors or representatives shall not solicit Alternative Restructuring
Proposals, but shall have the right to:

         (a)   consider, respond to, and facilitate any Alternative Restructuring Proposals (or
inquiries or indications of interest with respect thereto) that may be received by the Company
Parties;

        (b)     provide access to non-public information concerning any Company Party to any
person or entity or enter into Confidentiality Agreements or nondisclosure agreements with any
person or entity in connection with any Alternative Restructuring Proposal (or inquiries or
indications of interest with respect thereto) that may be received by the Company Parties; and

       (c)     engage in discussions or negotiations with respect to Alternative Restructuring
Proposals (or inquiries or indications of interest with respect thereto) that may be received by the
Company Parties; and

        (d)     enter into or continue discussions or negotiations with holders of Company Claims
and Interests (including any Consenting Stakeholder), any other party in interest in the Chapter 11
Cases (including any official committee or the United States Trustee), or any other person or entity
regarding the Restructuring or Alternative Restructuring Proposals; provided that the Company
Parties shall (x) provide a copy of any written Alternative Restructuring Proposal (and notice of
any oral Alternative Restructuring Proposal) within two (2) Business Days of the Company
Parties’ or their advisors’ receipt of such Alternative Restructuring Proposal to the advisors to the
First Lien Ad Hoc Group and the Crossover Group, and (y) provide such information necessary to
the advisors to the First Lien Ad Hoc Group and the Crossover Group regarding such discussions
as necessary to keep the First Lien Ad Hoc Group contemporaneously informed as to the status
and substance of such discussions; provided, further, that nothing in this Section 8 shall limit the
Company Parties’ ability to engage in marketing efforts, discussions, and/or negotiations with any
party regarding an Alternative Exit Facility.

       8.03.   Nothing in this Agreement shall:

       (a)    impair or waive the rights of any Company Party to assert or raise any objection
permitted under this Agreement in connection with the implementation of the Restructuring; or

      (b)      prevent any Company Party from enforcing this Agreement or contesting whether
any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.



                                                 18
Section 9.     Transfer of Interests and Securities.

         9.01. During the Support Period, a Consenting Stakeholder shall not Transfer any
ownership (including any beneficial ownership as defined in the Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended) in any Company Claims and Interests to any
affiliated or unaffiliated party, including any party in which it may hold a direct or indirect
beneficial interest, unless:

        (a)     in the case of any Company Claims and Interests, the authorized transferee is either
(1) a qualified institutional buyer as defined in Rule 144A promulgated under the Securities Act,
(2) a non-U.S. person in an offshore transaction as defined in Regulation S promulgated under the
Securities Act, (3) an institutional accredited investor (as defined in the Securities Rules), or (4) a
Consenting Stakeholder; and

        (b)    either (i) the transferee executes and delivers to Counsel to the Company Parties, at
or before the time of the proposed Transfer, a Transfer Agreement or (ii) the transferee is a
Consenting Stakeholder and the transferee provides notice of such Transfer (including the amount
and type of Company Claims and Interests Transferred) to Counsel to the Company Parties at or
before the time of the proposed Transfer; and

        (c)      with respect to the Transfer of any Interests in a Company Party, such Transfer shall
require at least five (5) Business Days’ notice to Counsel to the Company Parties and not (i) violate
the terms of any order entered by the Bankruptcy Court with respect to preservation of net
operating losses or (ii) in the reasonable business judgment of the Company Parties and their legal
and tax advisors, adversely (A) affect the Company Parties’ ability to maintain the value of and
utilize the Company Parties’ net operating loss carryforwards or other tax attributes or (B) the
Company Parties’ ability to obtain the regulatory consents or approval necessary to effectuate the
Restructuring.

        9.02. Upon compliance with the requirements of Section 9.01 hereof, the transferor shall
be deemed to relinquish its rights (and be released from its obligations) under this Agreement to
the extent of the rights and obligations in respect of such transferred Company Claims and
Interests. Any Transfer in violation of Section 9.01 hereof shall be void ab initio.

        9.03. This Agreement shall in no way be construed to preclude any Consenting
Stakeholder from acquiring additional Company Claims and Interests; provided, however, that
(a) such additional Company Claims and Interests shall automatically and immediately upon
acquisition by a Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to Counsel to the Company
Parties or counsel to the Consenting Stakeholders) and (b) such Consenting Stakeholder must
provide notice of such acquisition (including the amount and type of Company Claims and
Interests acquired) to Counsel to the Company Parties within five (5) Business Days of such
acquisition.

       9.04. This Section 9 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims and Interests. Notwithstanding


                                                  19
anything to the contrary herein, to the extent a Company Party and another Party have entered into
a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect after any Transfer according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

        9.05. Notwithstanding Section 9.01 hereof, a Qualified Marketmaker that acquires any
Company Claims and Interests with the purpose and intent of acting as a Qualified Marketmaker
for such Company Claims and Interests shall not be required to execute and deliver a Transfer
Agreement in respect of such Company Claims and Interests if (a) such Qualified Marketmaker
subsequently Transfers such Company Claims and Interests within five (5) Business Days of its
acquisition to a transferee that is an entity that is not an affiliate, affiliated fund, or affiliated entity
with a common investment advisor; (b) the transferee otherwise is a Permitted Transferee under
Section 9.01 hereof; and (c) the Transfer otherwise is a Permitted Transfer under Section 9.01
hereof. Notwithstanding Section 9.01 and Section 9.03 hereof, to the extent that a Consenting
Stakeholder is acting in its capacity as a Qualified Marketmaker, it may Transfer any right, title or
interests in Company Claims and Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims and Interests who is not a Consenting Stakeholder without the requirement
that the transferee be a Permitted Transferee.

       9.06. Notwithstanding anything to the contrary in this Section 9, the restrictions on
Transfers set forth in this Section 9 shall not apply to the grant of any liens or encumbrances on
any Company Claims and Interests in favor of a bank or broker dealer holding custody of such
claims and interests in the ordinary course of business and which lien or encumbrance is released
upon the Transfer of such claims and interests.

Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Agreement Effective Date:

        (a)      it is the beneficial or record owner of the face amount of the Company Claims and
Interests or is the nominee, investment manager, or advisor for beneficial holders of the Company
Claims and Interests reflected in such Consenting Stakeholder’s signature page to this Agreement,
a Joinder, or a Transfer Agreement, as applicable (as may be updated pursuant to Section 9 hereof)
and, having made reasonable inquiry, is not the beneficial or record owner of any other Company
Claims and Interests other than those reflected in such Consenting Stakeholder’s signature page to
this Agreement, a Joinder, or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 9 hereof);

       (b)    it has the full power and authority to act on behalf of, vote, and consent to matters
concerning such Company Claims and Interests;

        (c)    such Company Claims and Interests are free and clear of any pledge, lien, security
interest, charge, Claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, Transfer, or encumbrances of any kind, that would adversely affect in
any way such Consenting Stakeholder’s ability to perform any of its obligations under this
Agreement at the time such obligations are required to be performed;


                                                     20
       (d)   it has the full power to vote, approve changes to, Transfer, and compromise all of
its Company Claims and Interests as contemplated by this Agreement subject to applicable Law;
and

        (e)     (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
promulgated under the Securities Act, (B) not a U.S. person (as defined in Regulation S
promulgated under the Securities Act), or (C) an institutional accredited investor (as defined in the
Securities Rules), and (ii) any securities acquired by the Consenting Stakeholder in connection
with the Restructuring will have been acquired for investment and not with a view to distribution
or resale in violation of the Securities Act.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the Parties
represents, warrants, and covenants to each other Party, as of the date such Party executed and
delivers this Agreement:

        (a)     it is validly existing and in good standing under the Laws of the jurisdiction of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)     except as expressly provided in this Agreement, no consent or approval is required
by any other person or entity in order for it to effectuate the Restructuring contemplated by, and
perform its respective obligations under, this Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and, with respect to the Company Parties, subject to the necessary approvals of the
Bankruptcy Court to effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement; and

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement. For the avoidance of doubt, the Amended and Restated
Jones Energy Noteholder Cooperation Agreement dated May 16, 2018, has been made available
to all Parties.

Section 12.    Termination Events.

       12.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
by (x) with respect to the Consenting First Lien Noteholders, by the Required Consenting First
Lien Noteholders and (y) with respect to the Consenting Unsecured Noteholders, by the Required
Consenting Unsecured Noteholders (such Consenting Stakeholders seeking to terminate,


                                                  21
the “Terminating Consenting Stakeholders”), in each case by the delivery to the Company Parties
of a written notice in accordance with Section 14.13 hereof upon the occurrence of the following
events:

        (a)    the breach in any material respect by a Company Party of any of the representations,
warranties, or covenants of the Company Parties set forth in this Agreement that (i) is adverse to
the Terminating Consenting Stakeholders and (ii) remains uncured (to the extent curable) for
ten (10) Business Days after the Terminating Consenting Stakeholders transmit a written notice in
accordance with Section 14.13 hereof detailing any such breach;

      (b)    the Company Parties withdraw the Plan without the consent of the Required
Consenting Noteholders;

        (c)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring and (ii) either (1) such ruling, judgment,
or order has been at the request of the Company Parties in contravention of any obligations set
forth in this Agreement or (2) remains in effect for fifteen (15) Business Days after the Terminating
Consenting Stakeholders transmit a written notice in accordance with Section 14.13 hereof
detailing any such issuance; notwithstanding the foregoing, this termination right may not be
exercised by any Party that sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;

        (d)    any Company Party (i) files with the Bankruptcy Court any Definitive Document,
or amends or modifies, or files a pleading with the Bankruptcy Court seeking authority to amend
or modify, any of the Definitive Documents, in a manner that is inconsistent with this Agreement
or which is otherwise in form or substance not reasonably satisfactory to the Required Consenting
First Lien Noteholders, or (ii) publicly announces its intention to take any such acts;

        (e)    any Company Party files, or publicly announces that it will file, with the
Bankruptcy Court any plan of reorganization other than the Plan, or files with the Bankruptcy
Court any motion or application seeking authority to sell any material assets, without the prior
written consent of the Required Consenting Noteholders;

         (f)    any Company Party files, or publicly announces that it will file, with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Company Party supports
any such motion, application, or adversary proceeding filed or commenced by any third party)
(i) challenging the validity, enforceability, or priority of, or seeking the avoidance or subordination
of, the First Lien Notes Claims and Unsecured Notes Claims, or (ii) asserting any other cause of
action against the Consenting Stakeholders;

       (g)     the Bankruptcy Court enters a final order providing relief against the Consenting
Stakeholders with respect to any of the causes of action or proceedings specified in
Section 12.01(f) hereof;

       (h)      the Bankruptcy Court enters any order authorizing the use of cash collateral that is
not materially consistent with the Cash Collateral Order or otherwise consented to by the Required
Consenting First Lien Noteholders;

                                                  22
       (i)    the occurrence of any termination event or event of default under the Cash
Collateral Order, as applicable, that has not been cured (if susceptible to cure) or waived in
accordance with the terms thereof;

        (j)     a breach by any Company Party or any other Party of any representation, warranty,
or covenant of such Company Party or other Party set forth in this Agreement that could reasonably
be expected to have a material adverse impact on the consummation of the Restructuring that (to
the extent curable) remains uncured for a period of ten (10) Business Days after such Party’s
receipt of written notice and description of such breach;

       (k)    a determination is made with respect to any Company Party that its continued
support of the Restructuring Transactions would be inconsistent with its fiduciary obligations
under applicable law;

       (l)     any Company Party terminates its obligations under and in accordance with
Section 12.02 hereof;

       (m)     the Bankruptcy Court enters an order denying confirmation of the Plan;

       (n)     the Bankruptcy Court enters an order, or any Company Party files a motion or
application seeking an order (without the prior written consent of the Required Consenting
Noteholders, not to be unreasonably withheld), (i) converting one or more of the Chapter 11 Cases
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee
in one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one or more of the
Chapter 11 Cases of a Company Party, (iv) terminating exclusivity under section 1121 of the
Bankruptcy Code, or (v) rejecting this Agreement;

        (o)    the failure to meet a Milestone, which has not been waived or extended in a manner
consistent with Section 4 hereof, unless such failure is the result of any act, omission, or delay on
the part of the terminating Consenting Stakeholder in violation of its obligations under this
Agreement; or

         (p)     other than for the purposes of implementing the Restructuring in accordance with
the terms of this Agreement, one or more Insolvency Proceedings are commenced in respect of
any Company Party that is an Obligor under (and as defined in) the Finance Documents that have
not been dismissed within forty-five (45) days of the commencement thereof; provided that this
termination right shall not apply to or be exercised by any Party that initiated or supported the
initiation of the Insolvency Proceedings in question in contravention of any contrary obligation or
restriction set out in this Agreement.

       12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to any Party upon prior written notice to all Parties in accordance with Section 14.13
hereof upon the occurrence of any of the following events:

        (a)    with respect to the Consenting Unsecured Noteholders, the breach in any material
respect by the Consenting Stakeholders holding an amount of Unsecured Notes that would result
in non-breaching Consenting Unsecured Noteholders holding less than two-thirds of the aggregate


                                                 23
principal amount of the Unsecured Notes, of any provision set forth in this Agreement that remains
uncured for a period of ten (10) Business Days after the receipt by counsel to the Crossover Group
and counsel to the First Lien Ad Hoc Group of notice of such breach;

        (b)    with respect to the Consenting First Lien Noteholders, the breach in any material
respect by the Consenting Stakeholders holding an amount of First Lien Notes that would result in
non-breaching Consenting First Lien Noteholders holding less than two-thirds of the aggregate
principal amount of the First Lien Notes, of any provision set forth in this Agreement that remains
uncured for a period of ten (10) Business Days after the receipt by counsel to the Crossover Group
and counsel to the First Lien Ad Hoc Group of notice of such breach;

         (c)     the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring would be inconsistent with the exercise of its fiduciary duties or applicable Law or
(ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring Proposal, and the
continued support of the Restructuring pursuant to this Agreement would be inconsistent with its
fiduciary obligations;

        (d)      the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring and (ii) remains in effect for fifteen (15)
Business Days after such terminating Company Party transmits a written notice in accordance with
Section 14.13 hereof detailing any such issuance; notwithstanding the foregoing, this termination
right shall not apply to or be exercised by any Company Party that sought or requested such ruling
or order in contravention of any obligation or restriction set out in this Agreement; or

       (e)     the Bankruptcy Court enters an order denying confirmation of the Plan.

       12.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) each Company
Party; (b) the Required Consenting First Lien Noteholders; and (c) the Required Consenting
Unsecured Noteholders.

        12.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice upon expiration of the earlier of (a) the Outside Date and (b) the
Plan Effective Date.

        12.05. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring or otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or causes of action. Upon the occurrence
of a Termination Date prior to entry of the Confirmation Order by the Bankruptcy Court, any and
all consents or ballots tendered by the Parties subject to such termination shall be deemed, for all
purposes, to be null and void ab initio and shall not be considered or otherwise used in any manner


                                                 24
by the Parties in connection with the Restructuring and this Agreement or otherwise; provided,
however, that any Consenting Stakeholder withdrawing or changing its vote pursuant to
Section 6.01(e) hereof shall promptly provide written notice of such withdrawal or change to each
other Party to this Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file a notice of such withdrawal or change with the Bankruptcy Court. Nothing in this
Agreement shall be construed as prohibiting a Company Party, any Consenting Unsecured
Noteholder, or any Consenting First Lien Noteholder from contesting whether any termination of
this Agreement by a Party is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before the applicable Termination Date. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in any manner waive,
limit, impair, or restrict (a) any right or the ability of any Company Party to protect and preserve
its rights (including rights under this Agreement), remedies, and interests, including its Claims
against any Consenting Unsecured Noteholder or any Consenting First Lien Noteholder, (b) any
right of any Consenting Unsecured Noteholder, or the ability of any Consenting Unsecured
Noteholder, to protect and preserve its rights (including rights under this Agreement), remedies,
and interests, including its Claims against any Company Party or any Consenting First Lien
Noteholder, or (c) any right of any Consenting First Lien Noteholder, or the ability of any
Consenting First Lien Noteholder, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its Claims against any Company Party or any
Consenting Unsecured Noteholder. No purported termination of this Agreement, except a
termination pursuant to Section 12.02(b) hereof, shall be effective under this Section 12.05 or
otherwise if the Party seeking to terminate this Agreement is in material breach of this Agreement.
Nothing in this Section 12.05 shall restrict any Company Party’s right to terminate this Agreement
in accordance with Section 12.02(b) hereof.

Section 13.    Amendments and Waivers.

       (a)    This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 13.

        (b)     This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each Company Party
and (b) the following Parties: (i) the Required Consenting First Lien Noteholders and (ii) solely
with respect to any modification, amendment, waiver, or supplement that materially and adversely
alters the rights of such Parties, the Required Consenting Unsecured Noteholders.
Notwithstanding the foregoing, the consent of each such affected Consenting Stakeholder shall
also be required to effectuate any modification, amendment, waiver, or supplement (x) if the
proposed modification, amendment, waiver, or supplement has a material, disproportionate (as
compared to other Consenting Stakeholders holding Claims within the same class as provided for
in the Plan) adverse effect on any of the Company Claims and Interests held by a Consenting
Stakeholder, and (y) to amend the Outside Date.

        (c)    Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio as to any non-consenting Party
affected thereby.



                                                25
        (d)    The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by a Party preclude any other or further exercise of such right, power or remedy
or the exercise of any other right, power or remedy by such Party. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by Law.

Section 14.    Miscellaneous.

        14.01. Survival. Notwithstanding (a) any Transfer of any Company Claims/Interests in
accordance with Section 9 hereof or (b) the termination of this Agreement in accordance with its
terms, the agreements and obligations of the Parties in Section 12 and Section 14 hereof (except
for Section 14.03 with respect to fees and expenses incurred after the termination of this
Agreement, and the Confidentiality Agreements shall survive such Transfer and/or termination
and shall continue in full force and effect for the benefit of the Parties in accordance with the terms
hereof and thereof.

        14.02. Confidentiality. The Parties understand and acknowledge that this Agreement may
be disclosed and filed with the Bankruptcy Court as an exhibit to the Disclosure Statement and
included in the Solicitation Materials, provided that in such disclosure the executed signature pages
to this Agreement shall be redacted and no individual holdings information shall be included,
except as may be required by law. The Company Parties shall not disclose to any person the
amount or percentage of Claims held by any individual Consenting Noteholder, except as may be
required by law. If in either case such disclosure is required by law, the Company Parties shall
provide each Consenting Noteholder with advanced notice of the intent to disclose and shall afford
each Consenting Noteholder a reasonable opportunity to (i) seek a protective order or other
appropriate remedy or (ii) review and comment upon any such disclosure prior to the Company
Parties making such disclosure.

       14.03. Fees and Expenses.

        (a)     The Company Parties shall pay and reimburse all reasonable and documented fees
and expenses when due (including travel costs and expenses) and all outstanding and unpaid
amounts incurred in connection with the Restructuring since the inception of the applicable fee or
engagement letters of the attorneys, accountants, other professionals, advisors, and consultants of
the Consenting Stakeholders (whether incurred directly or on their behalf and regardless of
whether such fees and expenses are incurred before or after the Petition Date), including the fees
and expenses of: (i) the First Lien Ad Hoc Group, which shall include: (a) Milbank LLP, as
counsel (b) Porter Hedges LLP, as local counsel, (c) Lazard, as investment banker (including any
success or transaction fees when earned), (d) one board search firm selected by the Required
Consenting First Lien Noteholders, and (e) on the Plan Effective Date, the reasonable and
documented out-of-pocket expenses of the members of the First Lien Steering Committee
(provided, that such expenses must be approved by the First Lien Ad Hoc Group and, with respect
to each of Citigroup Global Markets Inc. and Silver Point Capital, L.P., shall not exceed $100,000)
in each case, including all amounts payable or reimbursable under applicable fee or engagement


                                                  26
letters with the Company Parties (which agreements shall not be terminated by the Company
Parties before termination of this Agreement) and the Cash Collateral Order; and (ii) the Crossover
Group, including (a) Davis Polk & Wardwell LLP, as counsel, (b) Haynes and Boone, LLP, as
local counsel, and (c) Houlihan Lokey Capital, Inc., as financial advisor (including any success or
transaction fees when earned), in each case, including all amounts payable or reimbursable under
applicable fee or engagement letters with the Company Parties (which agreements shall not be
terminated by the Company Parties before the termination of this Agreement) and the Cash
Collateral Order; provided that all invoices of such advisors for such fees and expenses outstanding
as of the Agreement Effective Date that are received within 5 Business Days after the Agreement
Effective Date shall be paid in full prior to the Petition Date; provided, further, that the Company
Parties shall not be obligated to pay any fees and expenses under this Section 14.03 and the
Agreement upon and after the Termination Date.

        (b)     The Commitment Premium (as defined in the Committed Exit Facility Term Sheet)
shall be paid as set forth in the Committed Exit Facility Term Sheet.

        14.04. Acknowledgement. Notwithstanding any other provision of this Agreement, this
Agreement is not and shall not be deemed to be an offer with respect to any securities or solicitation
of votes for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.

        14.05. Annexes Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, this
Agreement (without reference to the exhibits, annexes, and schedules thereto) shall govern.

        14.06. Further Assurances. Subject to the other terms of this Agreement, during the
Agreement Effective Period, the Parties agree to execute and deliver such other instruments and
perform such acts, in addition to the matters specified in this Agreement, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy Court, from time to
time, to effectuate the Restructuring, as applicable, provided, however, that this Section 14.06 shall
not limit the right of any party hereto to exercise any right or remedy provided in this Agreement
(including the approval rights set forth in Section 3.02 hereof).

        14.07. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
hereof and supersedes all prior agreements, oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement and, with respect to the parties thereto, the Amended
and Restated Jones Energy Noteholder Cooperation Agreement dated May 16, 2018.

    14.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO


                                                 27
CONTRACTS MADE AND TO BE PERFORMED IN NEW YORK, WITHOUT GIVING
EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES. Each Party to this Agreement agrees
that it shall bring any action or proceeding in respect of any claim arising out of or related to this
Agreement, to the extent possible, in federal or state courts located in the City of New York,
Borough of Manhattan. Notwithstanding the foregoing consent to jurisdiction, upon the
commencement of the Chapter 11 Cases, each of the Parties hereby agrees that, if the Chapter 11
Cases are pending, the Bankruptcy Court shall have exclusive jurisdiction over all matters arising
out of or in connection with this Agreement. Each Party hereto agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this Agreement, to the extent
possible, in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Bankruptcy Court;
(b) waives any objection to laying venue in any such action or proceeding in the Bankruptcy Court;
(c) waives any objection that the Bankruptcy Court is an inconvenient forum or does not have
jurisdiction over any Party hereto; and (d) consents to entry of a final order or judgment by the
Bankruptcy Court.

      14.09. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        14.10. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement; provided that signature pages executed by the Consenting Stakeholders shall
be delivered in a form consistent with Section 2.01 hereof. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of said Party.

        14.11. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

        14.12. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or Transferred to
any other person or entity.




                                                 28
       14.13. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Jones Energy, Inc.
               807 Las Cimas Parkway, Suite 350
               Austin, Texas 78746
               Attention: Carl Giesler
               E-mail address: cgiesler@jonesenergy.com

               with copies to:

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, New York 10022
               Attention: Christopher Marcus, P.C., Brian E. Schartz, P.C.,
               Anthony R. Grossi, and Rebecca Blake Chaikin
               E-mail address: cmarcus@kirkland.com, bschartz@kirkland.com,
               anthony.grossi@kirkland.com, and rebecca.chaikin@kirkland.com

               Jackson Walker LLP
               1401 McKinney Street, Suite 1900
               Houston, Texas 77010
               Attention: Matthew D. Cavenaugh
               E-mail address: mcavenaugh@jw.com

       (b)     if to a Consenting First Lien Noteholder, to:

               Milbank LLP
               55 Hudson Yards
               New York, New York 10001
               Attention: Evan R. Fleck and Michael W. Price
               Email address: efleck@milbank.com and mprice@milbank.com

       (c)     if to a Consenting Unsecured Noteholder, to:

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, New York 10017
               Attention: Brian M. Resnick and Benjamin Schak
               Email address: brian.resnick@davispolk.com and
               benjamin.schak@davispolk.com


Any notice given by delivery, mail, or courier shall be effective when received.



                                                29
       14.14. Independent Due Diligence and Decision Making. Each of the Consenting
Stakeholders hereby confirms that its decision to execute and deliver this Agreement has been
based upon its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Company Parties. Each of the Consenting Stakeholders
acknowledges that the Company Parties intend to disclose certain financial information
contemporaneously with the public announcement of this Agreement (which may include one or
more base or upside scenarios based on differing assumptions) and, regardless of such disclosure,
confirms its decision to execute and deliver this Agreement (and to comply with its obligations
hereunder).

        14.15. Enforceability of Agreement. The Parties hereby acknowledge and agree: (i) that
the provision of any notice or exercise of termination rights under this Agreement is not prohibited
by the automatic stay provisions of the Bankruptcy Code, (ii) each Party waives any right to assert
that the exercise of any notice or termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising notice and termination rights under this Agreement, to the extent the
Bankruptcy Court determines that such relief is required, (iii) that they shall not take a position to
the contrary of this Section 14.15 in the Bankruptcy Court or any other court of competent
jurisdiction and (iv) they will not initiate, or assert in, any litigation or other legal proceeding that
this Section 14.15 is illegal, invalid, or unenforceable, in whole or in part. Notwithstanding
anything herein to the contrary, following the commencement of the Chapter 11 Cases and unless
and until there is an unstayed order of the Bankruptcy Court providing that the giving of notice
under and/or termination of this Agreement in accordance with its terms is not prohibited by the
automatic stay imposed by section 362 of the Bankruptcy Code, the occurrence of any of the
termination events in Sections 12.01, 12.03, and 12.04, shall result in automatic termination of this
Agreement, to the extent any of the Terminating Consenting Stakeholders would otherwise have
the ability to terminate this Agreement in accordance with Sections 12.01, 12.03, 12.04, five (5)
calendar days following such occurrence unless waived in writing by all of the Terminating
Consenting Stakeholders.

       14.16. Waiver. If the Restructuring is not consummated, or if this Agreement is terminated
for any reason, the Parties fully reserve any and all of their respective rights. Pursuant to Federal
Rule of Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may be entitled under
this Agreement.

        14.17. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of a court of competent jurisdiction requiring any Party to comply
promptly with any of its obligations hereunder.




                                                   30
        14.18. Damages. Notwithstanding anything to the contrary in this Agreement, none of the
Parties shall claim or seek to recover from any other Party on the basis of anything in this
Agreement any punitive, special, indirect, or consequential damages or damages for lost profits.

        14.19. Relationship Among Parties. Notwithstanding anything herein to the contrary, the
agreements, representations, warranties, and obligations of the Consenting Stakeholders under this
Agreement are, in all respects, several and not joint. No Party shall have any responsibility by
virtue of this Agreement for any trading by any other entity or person. No prior history, pattern,
or practice of sharing confidences among or between the Parties shall in any way affect or negate
this Agreement. The Parties hereto acknowledge that this Agreement does not constitute an
agreement, arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Company Parties and the
Consenting Stakeholders do not constitute a “group” within the meaning of Rule 13d-5 under the
Securities Exchange Act of 1934, as amended. No action taken by any Consenting Stakeholder
pursuant to this Agreement shall be deemed to constitute or to create a presumption by any of the
Parties that any of the Consenting Stakeholders are in any way acting in concert or as such a
“group.”

        14.20. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        14.21. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        14.22. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this Agreement on account of all Company Claims and Interests that it holds (directly or
through discretionary accounts that it manages or advises) and, except where otherwise specified
in this Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain
from taking under this Agreement with respect to all such Company Claims and Interests.

        14.23. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02 or Section 13
hereof, or otherwise, including a written approval by the Company Parties, the Required
Consenting First Lien Noteholders, or the Required Consenting Unsecured Noteholders, such
written consent, acceptance, approval, or waiver shall be deemed to have occurred if, by agreement
between counsel to the Parties submitting and receiving such consent, acceptance, approval, or
waiver, it is conveyed in writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.

                                      [Signature pages follow.]




                                                  31
      Annex 2

Cash Collateral Order
                                                                                          FINAL RSA EXHIBIT


                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                         )
    In re:                                                               )   Chapter 11
                                                                         )
    JONES ENERGY, INC., et al., 1                                        )   Case No. 19-_____ (___)
                                                                         )
                                        Debtors.                         )   (Joint Administration Requested)
                                                                         )   (Emergency Hearing Requested)

          INTERIM ORDER (I) AUTHORIZING POSTPETITION USE OF CASH
             COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
        PREPETITION SECURED PARTIES, (III) MODIFYING AUTOMATIC STAY,
      (IV) SCHEDULING FINAL HEARING, AND (V) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”) 2 of the above-captioned debtors, as debtors-in-possession

(collectively, the “Debtors”), pursuant to sections 105, 361, 362, 363, and 507 of title 11 of the

United States Code (as amended, the “Bankruptcy Code”), rules 2002, 4001, and 9014 of the

Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), rule 4001-1(b) of

the Bankruptcy Local Rules for the Southern District of Texas (the “Local Rules”), and the

Procedures for Complex Chapter 11 Bankruptcy Cases promulgated by the United States

Bankruptcy Court for the Southern District of Texas (the “Complex Case Procedures”) seeking

entry of an interim order (this “Interim Order”) and a final order (the “Final Order”), among other

things:

                      (a)    Authorizing, pursuant to section 363(c) of the Bankruptcy Code, on an
              interim basis and upon the terms and conditions set forth in this Interim Order during the
              period following the date of commencement of the Chapter 11 Cases and pending the Final

1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
       Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC (___); JRJ Opco,
       LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and
       Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place of business and the Debtors’
       service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350, Austin, TX 78746.

2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



44458.00001
       Hearing (as defined below), the use of cash collateral, as such term is defined in section
       363(a) of the Bankruptcy Code (“Cash Collateral”) of the Prepetition Secured Parties (as
       defined below);

               (b)    granting adequate protection to the Prepetition Secured Parties pursuant to
       sections 361 and 363(e) of the Bankruptcy Code on account of any diminution in value of
       the interest of the Prepetition Secured Parties in the Prepetition Collateral (as defined
       below), including Cash Collateral, resulting from the Debtors’ use thereof during the
       pendency of the Chapter 11 Cases (as defined below);

               (c)     modifying the automatic stay imposed by section 362 of the Bankruptcy
       Code to the extent necessary to permit the Debtors and the Prepetition Secured Parties to
       implement and effectuate the terms and provisions of this Interim Order and the Final Order
       and to deliver any notices of termination of the RSA (as defined below);

               (d)     subject solely to entry of the Final Order, granting adequate protection liens
       on the proceeds and property recovered on account of the Debtors’ claims and causes of
       action (but not on the actual claims and causes of action) arising under sections 544, 545,
       547, 548, 549 and 550 of the Bankruptcy Code or any similar state or federal law
       (collectively, the “Avoidance Actions”);

               (e)     subject solely to entry of the Final Order, and except to the extent of the
       Carve Out (as defined below), approving the waiver by the Debtors of any right to
       surcharge the Prepetition Collateral or the Adequate Protection Collateral (each, as defined
       below) pursuant to section 506(c) of the Bankruptcy Code or any other applicable principle
       of equity or law;

               (f)    subject solely to entry of the Final Order, approving the waiver by the
       Debtors of any right to assert an “equities of the case” claim against the Prepetition Secured
       Parties pursuant to section 552 of the Bankruptcy Code; and

              (g)     requesting that a final hearing (the “Final Hearing”) be scheduled by the
       Court no later than 35 days following entry of this Interim Order to consider entry of the
       Final Order authorizing on a final basis, inter alia, the use of Cash Collateral and the
       provision of adequate protection to the Prepetition Secured Parties; and

due and sufficient notice of the Motion having been given under the circumstances; the Court

having conducted a preliminary hearing on the Motion (the “Preliminary Hearing”), at which time

the Debtors presented, among other things, the Declaration of Carl F. Giesler, Jr., Chief Executive

Officer of Jones Energy, Inc., in Support of First Day Pleadings (the “First Day Declaration”); and

the Court having reviewed the Motion, the First Day Declaration, the evidence adduced by the

parties, and the representations of counsel at the Preliminary Hearing; and upon the entire record

                                                 2
made at the Preliminary Hearing; and the Court having considered the Interim Budget (as defined

below) filed and served by the Debtors in accordance with the Complex Case Procedures; and it

appearing to the Court that granting the relief sought in the Motion on the terms and conditions

contained herein is necessary and essential to enable the Debtors to preserve the value of their

businesses and assets and to prevent immediate and irreparable harm to the Debtors’ estates and

to facilitate the reorganization of the Debtors’ businesses and that such relief is fair and reasonable;

and the Court finds that good and sufficient cause appears therefor and that all objections to the

entry of this Interim Order have been withdrawn or are overruled;

        IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      This Court has jurisdiction over this proceeding and the parties and property

affected hereby pursuant to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core

proceeding as defined in 28 U.S.C. §§ 157(b)(2). Venue for the Chapter 11 Cases and the

proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      On April __, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for

relief with this Court under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

        C.      Without prejudice to the rights of any other party-in-interest in the Chapter 11 Cases

(but subject to the limitations with respect to such rights contained in paragraphs 18 and 19 of this

Interim Order), the Debtors acknowledge, admit, agree, and stipulate that:

                1.     As of the Petition Date, Jones Energy Holdings, LLC and Jones Energy
        Finance Corp., as issuers (the “First Lien Notes Issuers”), Jones Energy, Inc. (“JEI”) and
        the other Debtors (excluding CCPR Sub LLC and JRJ Opco LLC), as guarantors (the “First
        Lien Notes Guarantors,” and collectively with the First Lien Notes Issuers, the “First Lien
        Obligors”), UMB Bank, N.A., as trustee (in such capacity, the “First Lien Indenture
        Trustee”), and Wells Fargo Bank, National Association, as collateral agent (in such
        capacity, the “Collateral Agent”), were parties to that certain indenture (as amended or
        supplemented from time to time, the “First Lien Indenture”) dated as of February 14, 2018.
        Pursuant to the First Lien Indenture, the issuers issued, and the guarantors guaranteed, the
        9.250% Senior Secured First Lien Notes due 2023 (the “First Lien Notes”).

                                                   3
                2.      Pursuant to the First Lien Indenture and the First Lien Notes, as of the
        Petition Date, the First Lien Obligors were indebted to the First Lien Indenture Trustee and
        the holders of the First Lien Notes (the “First Lien Noteholders” and, together with the
        First Lien Indenture Trustee, the “First Lien Notes Secured Parties”) in the aggregate
        amount of not less than $474.3 million, consisting of $450 million in the face amount of
        the First Lien Notes, plus accrued and unpaid interest, penalties, fees, expenses,
        reimbursements, indemnifications, and other “Obligations” as defined in the First Lien
        Indenture (collectively, the “First Lien Indebtedness”).

                3.       As of the Petition Date, Jones Energy, Holdings, LLC, as borrower, was
        also party to that certain Credit Agreement among the borrower, each of the lenders party
        thereto from time to time (the “Credit Agreement Lenders”), and Wells Fargo Bank,
        National Association, as administrative agent (in such capacity, the “Credit Agreement
        Agent” and, together with the Credit Agreement Lenders, the “Credit Agreement Secured
        Parties”), 3 dated as of December 31, 2009 (as amended or supplemented, from time to time,
        the “Credit Agreement”). The First Lien Obligors other than the borrower are guarantors
        of the borrower’s obligations under the Credit Agreement pursuant to (i) the Guarantee and
        Collateral Agreement dated as of December 31, 2009, amended and continued (but not
        novated) by that certain Guarantee Agreement dated as February 14, 2018, and as otherwise
        amended and (ii) the Guarantee and Collateral Agreement dated as of January 29, 2014, as
        amended and continued (but not novated) by that certain Guarantee Agreement dated as of
        February 14, 2018, and as otherwise amended (all the foregoing, together with the Credit
        Agreement, the “Credit Agreement Documents”).

                4.      Pursuant to the terms of the Credit Agreement Documents, as of the Petition
        Date, the First Lien Obligors were indebted to the Credit Agreement Secured Parties in the
        aggregate amount of $0 (the “Credit Agreement Indebtedness” and, together with the First
        Lien Notes Indebtedness, the “Prepetition Indebtedness”). 4

                5.      To secure the Prepetition Indebtedness, pursuant to (i) the Amended and
        Restated Collateral Agreement, dated as of February 14, 2018, between the First Lien
        Obligors (other than JEI) and the Collateral Agent and (ii) the Amended and Restated
        Collateral Agreement, dated as of February 14, 2018, between JEI and the Collateral Agent
        (collectively, the “Collateral Agreement” and, together with the First Lien Notes, the First
        Lien Indenture, and the Credit Agreement Documents, the “First Lien Documents”), the
        First Lien Obligors have granted to the Collateral Agent, for the ratable benefit of the
        Prepetition Secured Parties, liens on and security interests in (collectively, the “Prepetition
        Liens”) all of the “Collateral” (as defined in the Collateral Agreement), consisting of
        substantially all of the Debtors’ assets and property, whether real, personal or mixed,



3
    The Credit Agreement Secured Parties and the First Lien Notes Secured Parties, collectively, are referred to herein
    as the “Prepetition Secured Parties.”
4
    [NTD: If an agreement is reached with the hedge counterparties, this paragraph will be revised as necessary to
    account for hedge obligations under the Credit Agreement.]


                                                          4
       wherever located and whether then owned or thereafter acquired (collectively, the
       “Prepetition Collateral”).

               6.     Each of the First Lien Documents is valid, binding, and, subject to
       bankruptcy laws, enforceable against the First Lien Obligors in accordance with its terms.
       Pursuant to the terms of the First Lien Documents, all amounts payable on account of the
       Prepetition Indebtedness are now fully due and payable by the First Lien Obligors. The
       First Lien Obligors are each jointly and severally indebted and liable to the Prepetition
       Secured Parties for such amounts without defense, counterclaim, or offset of any kind.

              7.       The Prepetition Liens are valid, binding, perfected, enforceable, non-
       avoidable, first-priority liens on, and security interests in, the Prepetition Collateral, and
       are not subject to avoidance, disallowance, reduction, re-characterization, recovery,
       subordination, attachment, offset, counterclaim, defense, “claim” (as defined in the
       Bankruptcy Code), impairment, or any other challenge of any kind pursuant to the
       Bankruptcy Code or other applicable law.

               8.      The Debtors will not challenge or seek to avoid the validity, enforceability,
       priority, or perfection of the Prepetition Indebtedness or the Prepetition Liens.

              9.      All cash proceeds of the Prepetition Collateral, including all such cash
       proceeds of such Prepetition Collateral held in any of the Debtors’ banking, checking, or
       other deposit accounts with financial institutions (in each case, other than trust, escrow,
       and custodial funds held as of the Petition Date in properly established trust, escrow, and
       custodial accounts), are Cash Collateral of the Prepetition Secured Parties within the
       meaning of section 363(a) of the Bankruptcy Code.

       D.      Subject to entry of the Final Order, and without prejudice to the rights of any other

party (but subject to the limitations thereon described in paragraphs 18 and 19 of this Interim

Order), each Debtor and the Debtors’ estates, on its own behalf and on behalf of its past, present,

and future predecessors, successors, heirs, and assigns, hereby forever, fully, and finally, waives

and releases any and all claims (as defined in section 101(5) of the Bankruptcy Code),

counterclaims, causes of action, defenses, or setoff rights against each of the Prepetition Secured

Parties, and each of their successors and assigns, whether arising at law or in equity, including any

re-characterization, subordination, avoidance, or other claim arising under or pursuant to section

105 or chapter 5 of the Bankruptcy Code or under any other similar provisions of applicable state

or federal law. The admissions, stipulations, agreements, and releases set forth in this Interim


                                                 5
Order are based upon and consistent with the results of the Debtors’ investigation of the Prepetition

Secured Parties’ liens and claims.

       E.      The preservation, maintenance, and enhancement of the value of the Debtors’ assets

are of the utmost significance and importance. The Debtors lack sufficient available sources of

working capital, however, to carry on the operation of their businesses without the use of Cash

Collateral. Moreover, the Debtors’ need to use Cash Collateral is immediate; absent the ability to

use Cash Collateral, the continued operation of the Debtors’ businesses would not be possible, and

immediate and irreparable harm to the Debtors and their estates would be inevitable.

       F.      The Debtors continue to collect cash, rents, income, offspring, products, proceeds,

and profits generated from the Prepetition Collateral to acquire equipment, inventory and other

personal property, all of which constitute Prepetition Collateral under the First Lien Documents

and, accordingly, is subject to the valid and perfected liens and security interests of the Collateral

Agent for the ratable benefit of the Prepetition Secured Parties.

       G.      The Debtors, certain holders of, or investment advisors, sub-advisors, or managers

of discretionary accounts that hold First Lien Notes (the “Consenting First Lien Noteholders”) and

certain holders of, or investment advisors, sub-advisors, or managers of discretionary accounts that

hold (i) 6.75% Senior Notes due 2022 issued pursuant to that certain indenture among the Debtors

party thereto and Wells Fargo, National Association, as trustee, and (ii) of the 9.25% Senior Notes

due 2023 issued pursuant to that certain indenture among the Debtors party thereto and UMB

Bank, N.A., as trustee (the notes described in clauses (i) and (ii), the “Unsecured Notes,” and the

parties described in the foregoing, the “Consenting Unsecured Noteholders,” and, together with

the Consenting First Lien Noteholders, the “Consenting Stakeholders”) are parties to that certain

Restructuring Support Agreement dated as of April 2, 2019 (the “RSA”).



                                                  6
       H.      The Debtors desire to use Cash Collateral under section 363(a) of the Bankruptcy

Code. The [Prepetition Secured Parties] have consented to the Debtors’ use of the Cash Collateral

exclusively on, and subject to, the terms and conditions set forth herein and solely for the period

from the date of entry of this Interim Order through the Termination Date (as defined below).

       I.      The Preliminary Hearing was held pursuant to Bankruptcy Rule 4001(b)(2) and the

Complex Case Procedures. Notice of the Preliminary Hearing and the emergency relief requested

in the Motion has been provided by the Debtors to: (i) the Office of the U.S. Trustee for the

Southern District of Texas; (ii) the holders of the [50] largest unsecured claims against the Debtors

(on a consolidated basis); (iii) Wells Fargo Bank, N.A. as Administrative Agent under the Credit

Agreement and Collateral Agent under the First Lien Notes; (iv) UMB Bank, N.A. as Indenture

Trustee under the First Lien Notes and Unsecured Notes; (v) Milbank LLP, as counsel to the ad

hoc group of certain first lien noteholders (the “First Lien Ad Hoc Group”); (vi) Davis Polk &

Wardwell LLP, as counsel to the hoc group of certain crossover noteholders; (vii) the United States

Attorney’s Office for the Southern District of Texas; (viii) the Internal Revenue Service; (i) the

United States Securities and Exchange Commission; (ix) the Environmental Protection Agency

and similar state environmental agencies for states in which the Debtors conduct business; (x) the

state attorneys general for states in which the Debtors conduct business; and (xi) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature

of the relief requested, no other or further notice need be given.

       J.      The adequate protection provided to the Prepetition Secured Parties, as set forth

more fully in paragraph 5 of this Interim Order, for any diminution in the value of the Prepetition

Secured Parties’ interest in the Prepetition Collateral from and after the Petition Date for any

reason whatsoever, including, without limitation, from the use of the Cash Collateral pursuant to



                                                  7
this Interim Order, the use, sale, lease, or other diminution in value of the Prepetition Collateral

other than the Cash Collateral, or the imposition of the automatic stay pursuant to section 362(a)

of the Bankruptcy Code, is consistent with and authorized by the Bankruptcy Code and is offered

by the Debtors to protect such parties’ interests in the Prepetition Collateral in accordance with

sections 361, 362, and 363 of the Bankruptcy Code. The adequate protection provided herein and

other benefits and privileges contained herein are necessary in order to (i) protect the Prepetition

Secured Parties from the diminution in the value of their respective interests in the Prepetition

Collateral and (ii) obtain the foregoing consents and agreements.

       K.      The Debtors stipulate that in permitting the Debtors to use Cash Collateral or in

taking any other actions permitted by this Interim Order, none of the Prepetition Secured Parties

or the Collateral Agent shall (i) have liability to any third party or be deemed to be in control of

the operation of any of the Debtors or to be acting as a “controlling person,” “responsible person,”

or “owner or operator” with respect to the operation or management of any of the Debtors (as such

term, or any similar terms, is used in the Internal Revenue Code, the Comprehensive

Environmental Response, Compensation and Liability Act, as amended, or any other federal or

state statute) or (ii) owe any fiduciary duty to any of the Debtors, their creditors, or their estates,

or shall constitute or be deemed to constitute a joint venture or partnership with any of the Debtors.

       L.      The Debtors stipulate that the Collateral Agent and each of the Prepetition Secured

Parties shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code.

Subject to entry of the Final Order, the “equities of the case” exception under section 552(b) of the

Bankruptcy Code shall not apply to the Collateral Agent or any of the Prepetition Secured Parties

with respect to proceeds, product, offspring, or profits of any of the Prepetition Collateral.




                                                  8
       M.        Based on the record before the Court, the terms of this Interim Order, including,

without limitation, of the Debtors’ use of Cash Collateral and the provision of adequate protection

therefor, are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties, and are supported by reasonably equivalent value and fair

consideration. The terms of this Interim Order were negotiated in good faith and at arm’s length

between the Debtors, [the Collateral Agent, the Prepetition Secured Parties] and [the Consenting

Stakeholders].

       N.        The Debtors have requested immediate entry of this Interim Order pursuant to

Bankruptcy Rule 4001(b)(2), Local Rule 4001-1, and the Complex Case Procedures.                  The

permission granted herein to use Cash Collateral (and provide adequate protection therefor) is

necessary, essential, and appropriate to avoid immediate and irreparable harm to the Debtors and

their estates. The Court concludes that entry of this Interim Order is in the best interests of the

Debtors’ estates and creditors as its implementation will, among other things, allow the Debtors to

preserve and maintain the value of their assets and businesses and enhance the Debtors’ prospects

for a successful reorganization.

       Based upon the foregoing findings, stipulations, and conclusions, and upon the record made

before the Court at the Preliminary Hearing, and good and sufficient cause appearing therefor;

      NOW, THEREFORE, IT IS HEREBY ORDERED, ON AN INTERIM BASIS:

       1.        Motion. The Motion is granted, subject to the terms and conditions set forth in this

Interim Order. The Debtors shall not use any Cash Collateral except as expressly authorized and

permitted herein or by subsequent order of the Court. Any objections to the Motion with respect

to the entry of this Interim Order that have not been withdrawn, waived, or settled, and all

reservations of rights included therein, are hereby denied and overruled.



                                                  9
        2.       Use of Cash Collateral. Subject to the terms and conditions of this Interim Order,

including specifically the Carve Out, the Debtors are hereby authorized to use Cash Collateral in

accordance with the Interim Budget during the period from the date of this Interim Order through

and including the Termination Date for (i) working capital, general corporate purposes, and

administrative costs and expenses of the Debtors incurred in the Chapter 11 Cases, including first-

day relief, subject to the terms hereof and (ii) adequate protection payments to the Prepetition

Secured Parties, as detailed in the Interim Budget and as provided herein.

        3.       Interim Budget; Use of Collateral Proceeds.

                (a)    The Debtors’ use of Cash Collateral shall be in accordance with and
        pursuant to the Interim Budget attached hereto as Exhibit 1 (the “Interim Budget”). The
        Debtors shall provide a new Interim Budget to the Collateral Agent on the fourth business
        day of every fourth week (the “Interim Budget Period”), beginning with the first fourth
        business day of the fourth full week after the Petition Date and ending on the week during
        which the Confirmation Order is entered. For each Interim Budget Period, the aggregate
        actual expenditures by the Debtors for Total Disbursements (as designated in the Interim
        Budget and which, for the avoidance of doubt shall include the fees budgeted and actually
        expended on the Debtor Professionals) shall not in any event exceed the aggregate amount
        budgeted therefor in the Interim Budget for such period by more than fifteen percent (15%)
        of the budgeted amount (the “Authorized Variance”).

               (b)         The authorization granted herein is solely with respect to the use of Cash
        Collateral.

                (c)    Unless otherwise agreed to in writing by the Required First Lien Holders, 5
        the Debtors shall not maintain any accounts except those identified in [Exhibit 2] to the
        order (the “Cash Management Order”) granting the Debtors’ Emergency Motion for Entry
        of Interim and Final Orders (I) Authorizing Use of Cash Collateral, (II) Granting Adequate
        Protection, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and
        (V) Granting Related Relief [Docket No. __].

              (d)    Neither the consent to the Interim Budget nor anything else herein shall be
        deemed or construed as agreement by the Collateral Agent or the Prepetition Secured



5
    “Required First Lien Holders” means “Required First Lien Debtholders” (as such term is defined under the First
    Lien Indenture); provided that, so long the Consenting First Lien Holders (as such term is defined in the RSA)
    that are parties to the RSA constitute Required First Lien Debtholders under the First Lien Indenture, the Required
    Consenting First Lien Holders (as such term is defined in the RSA).


                                                         10
       Parties to be surcharged under section 506(c) or any other provision of the Bankruptcy
       Code or equitable doctrine.

       4.      Entitlement to Adequate Protection. The Collateral Agent and the Prepetition

Secured Parties shall be entitled, pursuant to sections 361, 363(c)(2), and 363(e) of the Bankruptcy

Code, to adequate protection of their interests in the Prepetition Collateral, including Cash

Collateral, in an amount equal to the aggregate postpetition diminution or decrease in value of the

Collateral Agent’s or Prepetition Secured Parties’ interest in the Prepetition Collateral resulting

from the sale, lease, or use by the Debtors of the Prepetition Collateral and the imposition of the

automatic stay pursuant to section 362 of the Bankruptcy Code, from and after the Petition Date

(such diminution in value, the “Adequate Protection Obligations”).

       5.      Adequate Protection. As adequate protection, the [Prepetition Secured Parties] are

hereby granted the following claims, liens, rights, and benefits:

               (a)     [Credit Agreement Section 507(b) Claim. The Adequate Protection
       Obligations due to the Credit Agreement Secured Parties (the “Credit Agreement Adequate
       Protection Obligations”) shall constitute allowed joint and several superpriority
       administrative claims against the Debtors as provided in section 507(b) of the Bankruptcy
       Code, with priority in payment over any and all unsecured claims and administrative
       expense claims against the Debtors, now existing or hereafter arising in the Chapter 11
       Cases (subject and subordinate only to the Carve Out), including all claims of the kinds
       specified or ordered pursuant to any provision of the Bankruptcy Code, including without
       limitation, sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to entry of the Final
       Order), 507(a), 507(b), 726, 1113, or 1114, and shall at all times be senior to the rights of
       the Debtors, and any successor trustee or any creditor, in the Chapter 11 Cases or any
       subsequent proceedings, including without limitation any Chapter 7 proceeding, under the
       Bankruptcy Code (the “Credit Agreement 507(b) Claim”), which administrative claim
       shall have recourse to and be payable from all prepetition and postpetition property of the
       Debtors including, without limitation, and solely upon entry of the Final Order, the
       proceeds and property recovered in respect of any Avoidance Actions.]

               (b)    First Lien Notes Section 507(b) Claim. The Adequate Protection
       Obligations due to the First Lien Notes Secured Parties (the “First Lien Notes Adequate
       Protection Obligations”) shall constitute allowed joint and several superpriority
       administrative claims against the Debtors as provided in section 507(b) of the Bankruptcy
       Code, with priority in payment over any and all unsecured claims and administrative
       expense claims against the Debtors, now existing or hereafter arising in the Chapter 11
       Cases (subject and subordinate only to the Credit Agreement Section 507(b) Claim and the

                                                11
Carve Out), including all claims of the kinds specified or ordered pursuant to any provision
of the Bankruptcy Code, including without limitation, sections 105, 326, 328, 330, 331,
503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 726, 1113, or 1114,
and shall at all times be senior to the rights of the Debtors, and any successor trustee or any
creditor, in the Chapter 11 Cases or any subsequent proceedings, including without
limitation any Chapter 7 proceeding, under the Bankruptcy Code (the “First Lien Notes
507(b) Claim” and, together with the Credit Agreement 507(b) Claim, the “507(b)
Claims”), which administrative claim shall have recourse to and be payable from all
prepetition and postpetition property of the Debtors including, without limitation, and
solely upon entry of the Final Order, the proceeds and property recovered in respect of any
Avoidance Actions.

        (c)     Adequate Protection Liens. Effective as of the Petition Date, solely to the
extent of the Adequate Protection Obligations, the following security interests and liens
(the “Adequate Protection Liens”) are hereby granted to the Collateral Agent on behalf of
the Prepetition Secured Parties, subject and subordinate only to the Carve Out (all property
identified below being collectively referred to as the “Adequate Protection Collateral”):

             (i)    First Priority Liens on Unencumbered Property. Pursuant to sections
                    361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                    continuing, enforceable, fully-perfected, non-voidable first priority lien
                    and/or replacement lien on, and security interest in, all of the Debtors’
                    now owned and hereafter acquired real and personal property, tangible
                    and intangible assets, and rights of any kind or nature, wherever located,
                    including, without limitation, all prepetition and postpetition assets of
                    the Debtors’ estates, and all products, proceeds, rents and profits
                    thereof, whether existing on or as of the Petition Date or thereafter
                    acquired, that is not subject to (x) valid, perfected, non-avoidable and
                    enforceable liens in existence on or as of the Petition Date or (y) valid
                    and unavoidable liens in existence for amounts outstanding as of the
                    Petition Date that are perfected after the Petition Date as permitted by
                    section 546(b) of the Bankruptcy Code (collectively,
                    the “Unencumbered Property”), provided that the Unencumbered
                    Property shall not include the Avoidance Actions, but, upon the entry of
                    the Final Order, the Unencumbered Property shall include, and the
                    Credit Agreement Lien Adequate Protection Liens shall attach to, any
                    proceeds or property recovered in respect of any Avoidance Action;

             (ii)   Liens Junior to Certain Existing Perfected Liens. Pursuant to sections
                    361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                    continuing, enforceable, fully-perfected, non-voidable junior priority
                    replacement lien on, and security interest in, all of Debtors’ now owned
                    and hereafter acquired real and personal property, tangible and
                    intangible assets, and rights of any kind or nature, wherever located,
                    including without limitation, all prepetition and postpetition property of
                    the Debtors’ estates, and all products and proceeds thereof, whether now
                    existing or hereafter acquired (other than the property described in

                                          12
                           clause (i) of this paragraph 5(c) of this Interim Order), that is subject to
                           (x) valid, perfected and unavoidable liens in existence as of the Petition
                           Date or (y) valid and unavoidable liens in existence for amounts
                           outstanding as of the Petition Date that are perfected after the Petition
                           Date as permitted by section 546(b) of the Bankruptcy Code, which
                           valid, perfected and unavoidable liens are senior in priority to the
                           prepetition security interests and liens in favor of the Collateral Agent
                           (the “Other Senior Liens”); and

                   (iii)   Liens Senior to Certain Existing Liens. Pursuant to sections 361(2) and
                           363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                           enforceable, fully-perfected non-voidable priming lien on, and security
                           interest in, the Prepetition Collateral and all of the Debtors’ now owned
                           and hereafter acquired real and personal property, tangible and
                           intangible assets, and rights of any kind or nature, wherever located,
                           including, without limitation, all prepetition and postpetition property
                           of the Debtors’ estates, and all products, proceeds, rents, and profits
                           thereof, whether arising from section 552(b) of the Bankruptcy Code or
                           otherwise; provided that such liens and security interests shall not prime
                           the Other Senior Liens.

       6.      Perfection of Adequate Protection Liens. The Adequate Protection Liens are

perfected without the necessity of the execution (or recordation or other filing) by the Debtors of

security agreements, control agreements, pledge agreements, financing statements, mortgages, or

other similar documents, or the possession or control by the Collateral Agent of any Adequate

Protection Collateral. The Collateral Agent, on behalf of the Prepetition Secured Parties, is hereby

authorized, but not required, to file or record financing statements, intellectual property filings,

mortgages, depository account control agreements, notices of lien, or similar instruments in any

jurisdiction in order to validate and perfect the liens and security interests granted to each

hereunder, respectively. Whether or not the Collateral Agent, in its sole discretion, chooses to file

such financing statements, intellectual property filings, mortgages, notices of lien, or similar

instruments, such liens and security interests shall be deemed valid, perfected, allowed,

enforceable, non-avoidable, and not subject to challenge, dispute, or subordination as of the date

of entry of this Interim Order. If the Collateral Agent determines to file any financing statements,


                                                 13
agreements, notice of liens or similar instruments, the Debtors shall cooperate and assist in any

such filings as reasonably requested by the Collateral Agent, and the automatic stay shall be

modified to allow such filings.

        7.       A certified copy of this Interim Order may, in the discretion of the Collateral Agent,

be filed with or recorded in filing or recording offices in addition to or in lieu of such financing

statements, mortgages, notices of lien or similar instruments, and all filing offices are hereby

authorized and directed to accept such certified copy of this Interim Order for filing and recording;

provided that, notwithstanding the date of any such filing, the date of such perfection shall be the

date of entry of this Interim Order.

        8.       Carve-Out. 6

                 (a)     Carve Out. As used in this Interim Order, the “Carve Out” means the sum
        of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United
        States Trustee under section 1930(a) of title 28 of the United States Code plus interest at
        the statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable
        fees and expenses up to $50,000.00 incurred by a trustee under section 726(b) of the
        Bankruptcy Code (without regard to the notice set forth in (iii) below); (iii) to the extent
        allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid
        fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained
        by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
        Professionals”) and any official committee appointed in the Chapter 11 Cases (each,
        a “Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
        Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at
        any time before or on the first business day following delivery by the Collateral Agent of
        a Carve Out Trigger Notice (as defined below), whether allowed by the Court prior to or
        after delivery of a Carve Out Trigger Notice; and (iv) Allowed Professional Fees of
        Professional Persons in an aggregate amount not to exceed [$1,500,000] incurred after the
        first business day following delivery by the Collateral Agent of the Carve Out Trigger
        Notice, to the extent allowed at any time, whether by interim order, procedural order, or
        otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger
        Notice Cap”). For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
        written notice delivered by email (or other electronic means) by the Collateral Agent (at
        the direction of the applicable Prepetition Secured Parties) to the Debtors, their lead
        restructuring counsel, the U.S. Trustee, and counsel to the Creditors’ Committee, which
        notice may be delivered following the occurrence and during the continuation of a

6
    Note: Carve-out professionals not subject to budget.


                                                       14
Termination Event and upon termination of the Debtors’ right to use Cash Collateral by
the Prepetition Secured Parties, stating that the Post-Carve Out Trigger Notice Cap has
been invoked.

          (b)    Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
given by the Collateral Agent to the Debtors (the “Termination Declaration Date”), the
Carve Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash on
hand as of such date and any available cash thereafter held by any Debtor to fund a reserve
in an amount equal to the then unpaid amounts of the Allowed Professional Fees. The
Debtors shall deposit and hold such amounts in a segregated account in trust to pay such
then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior
to any and all other claims. On the Termination Declaration Date, after funding the Pre-
Carve Out Trigger Notice Reserve, the Debtors shall utilize all remaining cash on hand as
of such date and any available cash thereafter held by any Debtor to fund a reserve in an
amount equal to the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger
Notice Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve
Out Reserves”) prior to any and all other claims. All funds in the Pre-Carve Out Trigger
Notice Reserve shall be used first to pay the obligations set forth in clauses (i) through
(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and
then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,
to pay the Collateral Agent for the benefit of the [Prepetition Secured Parties], unless the
Prepetition Indebtedness has been indefeasibly paid in full, in cash, in which case any such
excess shall be paid to the Debtors’ creditors in accordance with their rights and priorities
as of the Petition Date. All funds in the Post-Carve Out Trigger Notice Reserve shall be
used first to pay the obligations set forth in clause (iv) of the definition of Carve Out set
forth above (the “Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out
Trigger Notice Reserve has not been reduced to zero, to pay the Collateral Agent for the
benefit of the [Prepetition Secured Parties], unless the Prepetition Indebtedness has been
indefeasibly paid in full, in cash, in which case any such excess shall be paid to the Debtors’
creditors in accordance with their rights and priorities as of the Petition
Date. Notwithstanding anything to the contrary in the Credit Agreement and First Lien
Indenture, or this Interim Order, if either of the Carve Out Reserves is not funded in full in
the amounts set forth in this paragraph 8(b), then, any excess funds in one of the Carve Out
Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out
Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to the
applicable amount set forth in this paragraph 8(b), prior to making any payments to the
Collateral Agent or any of the Debtors’ creditors, as applicable. Notwithstanding anything
to the contrary in the Credit Agreement and First Lien Indenture or this Interim Order,
following delivery of a Carve Out Trigger Notice, the Collateral Agent shall not sweep or
foreclose on cash (including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have
a security interest in any residual interest in the Carve Out Reserves, with any excess paid
to the Collateral Agent for application in accordance with the [Credit Agreement and First
Lien Notes Indenture]. Further, notwithstanding anything to the contrary in this Interim
Order, (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute
Loans (as defined in the Credit Agreement), Obligations (as defined in the First Lien
                                          15
Indenture), or increase or reduce the Prepetition Indebtedness, (ii) the failure of the Carve
Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the priority of
the Carve Out, and (iii) in no way shall the [Initial Budget, Budget], Carve Out, Post-Carve
Out Trigger Notice Cap, or Carve Out Reserves be construed as a cap or limitation on the
amount of the Allowed Professional Fees due and payable by the Debtors. For the
avoidance of doubt and notwithstanding anything to the contrary in this Interim Order or
in any Credit Agreement Documents or First Lien Documents, the Carve Out shall be
senior to all liens and claims securing the Prepetition Collateral, the Adequate Protection
Liens, and the 507(b) Claims, and any and all other forms of adequate protection, liens, or
claims securing the Prepetition Indebtedness.

       (c)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall not reduce the Carve
Out.

        (d)    No Direct Obligation To Pay Allowed Professional Fees. None of the
[Prepetition Secured Parties] shall be responsible for the payment or reimbursement of any
fees or disbursements of any Professional Person incurred in connection with the
Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy
Code. Nothing in this Interim Order or otherwise shall be construed to obligate the
[Prepetition Secured Parties], in any way, to pay compensation to, or to reimburse expenses
of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay
such compensation or reimbursement.

       (e)      Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination Declaration
Date in respect of any Allowed Professional Fees shall permanently reduce the Carve Out
on a dollar-for-dollar basis.

9.     Additional Adequate Protection. As additional adequate protection:

        (a)     Fees and Expenses: The Debtors are authorized and directed to pay, in
accordance with this paragraph 9(a) of this Interim Order, all pre- and postpetition
reasonable and documented fees and expenses, when due, of the (i) First Lien Notes
Secured Parties (whether incurred directly or on their behalf) and their advisors, including,
without limitation, the fees and expenses of all outstanding and unpaid amounts incurred
since the inception of the applicable agreement fee or engagement letters of the attorneys,
accountants, other professionals, advisors and consultants of the First Lien Notes Secured
Parties, including the fees and expenses of: (i) the First Lien Ad Hoc Group, which shall
include: (a) Milbank, as counsel to the First Lien Ad Hoc Group, (b) Porter Hedges LLP,
as local counsel to the First Lien Ad Hoc Group, (c) Lazard, as investment banker to the
First Lien Ad Hoc Group (including any success or transaction fees when earned), (ii) the
Crossover Ad Hoc Group (as such term is defined in the RSA), which shall include:
(a) Davis Polk & Wardwell LLP, as counsel, (b) Haynes and Boone, LLP, as local counsel
to the Crossover Ad Hoc Group, and (c) Houlihan Lokey Capital Inc., as financial advisor,
(iii) Katten Muchin Rosenman LLP as counsel to the First Lien Indenture Trustee, and

                                         16
       (iv) local counsel to the First Lien Indenture Trustee, if any, and (iv) the other fees and
       expenses of the Consenting Stakeholders in accordance with the RSA, in each case to the
       extent set forth thereunder, including that the Debtors shall not be required to pay the fees
       of the foregoing advisors following the Termination Date of the RSA (as such term is
       defined therein).

               (b)     Other Covenants: The Debtors shall maintain their cash management
       arrangements in a manner consistent with the Cash Management Order. The Debtors shall
       not use, sell or lease any material assets outside the ordinary course of business, or seek
       authority of the Court to do any of the foregoing, without the consent of the Required First
       Lien Holders at least five (5) business days prior to the date on which the Debtors seek the
       authority of the Court for such use, sale or lease. The Debtors shall comply with the
       covenants contained the First Lien Documents regarding the maintenance and insurance of
       the Prepetition Collateral and the Adequate Protection Collateral.

               (c)     Limitation on Liens. The Debtors shall not create, incur, or suffer to exist
       any postpetition liens or security interests other than: (i) those granted pursuant to this
       Interim Order; (ii) carriers’, mechanics’, operators’, repairmen’s, warehousemen’s, or
       other similar liens arising in the ordinary course of business; (iii) pledges and deposits in
       connection with workers’ compensation, unemployment insurance, and other social
       security legislation; and (iv) deposits to secure the payment of any postpetition statutory
       obligations and performance bonds.

               (d)     Reporting: The Debtors shall comply with the reporting requirements set
       forth in the Credit Agreement and the First Lien Indenture.

               (e)    Access. In addition to, and without limiting, whatever rights to access the
       Collateral Agent and Prepetition Secured Parties have under their respective First Lien
       Documents, upon reasonable prior written notice, at reasonable times during normal
       business hours, and otherwise not to be unreasonably withheld, the Debtors shall permit
       representatives, advisors, agents, and employees of the Consenting Stakeholders (i) to have
       access to and inspect the Debtors’ properties, (ii) to examine the Debtors’ books and
       records, and (iii) discuss the Debtors’ affairs, finances, and condition with the Debtors’
       officers, management, financial advisors and counsel.

       10.     Termination. The Debtors’ right to use Cash Collateral pursuant to this Interim

Order shall terminate (the date of any such termination, the “Termination Date”) (subject only to

the Carve Out) without further notice or court proceeding on the earliest to occur of (i) the date

that is 35 days after the Petition Date if the Final Order has not been entered by the Court on or

before such date (unless such period is extended by mutual agreement of the Required First Lien

Holders and the Debtors); and (ii) five (5) business days (any such five-business-day period of


                                                17
time, the “Default Notice Period”) following the delivery of a written notice (a “Default Notice”)

by the Collateral Agent or the Required First Lien Holders to the Debtors, the U.S. Trustee, and

counsel to the Consenting Stakeholders of the occurrence of any of the events set forth below

unless such occurrence is cured by the Debtors prior to the expiration of the Default Notice Period

or such occurrence is waived by the Required First Lien Holders in their sole discretion; provided

that, during the Default Notice Period, the Debtors shall be entitled to continue to use the Cash

Collateral in accordance with the terms of this Interim Order; provided, further, that if a hearing

to consider any relief in connection with the delivery of the Default Notice or continued use of

Cash Collateral is requested to be heard within such Default Notice Period but is scheduled for a

later date by the Court, the Default Notice Period shall be automatically extended to the date of

such hearing (the events set forth in clauses (a) through (r) below are collectively referred to as the

“Termination Events”):

              (a)   Failure of the Debtors to make any payment under this Interim Order after
       such payment becomes due;

               (b)    Failure of the Debtors to comply with any material provisions of this Interim
       Order, or, prior to the entry of the Final Order, the Interim Order shall cease to be in full
       force and effect or shall have been reversed, modified, amended, stayed, vacated, or subject
       to stay pending appeal;

               (c)     Except with respect to a termination under Section 12.01(o) solely based on
       the failure of the Company Parties to satisfy the Milestone (as defined in the RSA) in
       Section 4(a)(iv) of the RSA by the date specified therein, the RSA has been terminated
       with respect to the Consenting Stakeholders;

             (d)    The Company Parties have failed to make any payment contemplated under
       the RSA when due;

                (e)     The Debtors shall grant, create, incur, or suffer to exist any postpetition liens
       or security interests other than: (i) those granted pursuant to this Interim Order;
       (ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s, or other similar liens
       arising in the ordinary course of business for amounts outstanding as of the Petition Date,
       even if recorded after the Petition Date; (iii) pledges or deposits in connection with
       workers’ compensation, unemployment insurance and other social security legislation;
       (iv) deposits to secure the payment of any postpetition statutory obligations, performance

                                                  18
bonds, and other obligations of a like nature incurred in the ordinary course of business;
and (v) any other junior liens or security interests that the Debtors are permitted to incur
under the First Lien Documents;

       (f)     An order shall be entered reversing, amending, supplementing, staying,
vacating, or otherwise modifying this Interim Order without the written consent of the
Required First Lien Holders;

        (g)     The Debtors’ commencing, or participating in furtherance of, any
solicitation of any plan of reorganization unless it is the Plan (as defined in the RSA) or
such other plan of reorganization as the Required First Lien Holders shall have expressly
consented to in writing;

         (h)     The Bankruptcy Court shall terminate or reduce the period pursuant to
section 1121 of the Bankruptcy Code during which the Debtors have the exclusive right to
file a plan of reorganization and solicit acceptances thereof;

        (i)    The entry of an order in the Chapter 11 Cases charging any of the
Prepetition Collateral or Adequate Protection Collateral under section 552(b) of the
Bankruptcy Code or section 506(c) of the Bankruptcy Code or under which any person
takes action against the Prepetition Collateral or Adequate Protection Collateral (in each
case, that becomes a final non-appealable order), or the commencement of other actions
that are materially adverse to any of the Collateral Agent or the Prepetition First Lien
Secured Parties or their respective rights and remedies under the First Lien Documents in
the Chapter 11 Cases;

        (j)    The entry of an order granting relief from any stay of proceeding (including,
without limitation, the automatic stay) so as to allow a third party to proceed with
foreclosure (or granting of a deed in lieu of foreclosure) or other remedy against any
Prepetition Collateral with a value in excess of $[-] million.

       (k)     The entry of any postpetition monetary judgment against any Debtor in
excess of $[-] million;

       (l)      The payment of any prepetition claims that are junior in interest or right to
the Prepetition Liens, other than as permitted by an order entered in the Chapter 11 Cases;

       (m)     The existence of any claims or charges, or the entry of any order of the
Bankruptcy Court authorizing any claims or charges, other than as permitted under the
Interim Order, entitled to superpriority under section 364(c)(1) of the Bankruptcy Code
pari passu or senior to the Prepetition Indebtedness, or there shall arise or be granted by
the Bankruptcy Court (i) any claim having priority over any or all administrative expenses
of the kind specified in clause (b) of section 503 or clause (b) of section 507 of the
Bankruptcy Code (other than the Carve Out), including the 507(b) Claims, or (ii) subject
to the Other Senior Liens, any lien on the Prepetition Collateral or Adequate Protection
Collateral having a priority senior to or pari passu with the liens and security interests
granted herein, except as expressly provided in the First Lien Documents or in this Interim
Order;
                                         19
                (n)    The Court shall have entered an order dismissing any of the Chapter 11
       Cases;

              (o)     The Court shall have entered an order converting any of the Chapter 11
       Cases to a case under chapter 7 of the Bankruptcy Code;

               (p)    The Court shall have entered an order appointing a chapter 11 trustee,
       responsible officer, or any examiner with enlarged powers relating to the operation of the
       Debtors’ businesses or the Chapter 11 Cases, unless consented to in writing by the Required
       First Lien Holders;

              (q)     A filing by any Debtor of any motion, pleading, application, or adversary
       proceeding challenging the validity, enforceability, perfection, or priority of the Prepetition
       Liens or asserting any other cause of action against and/or with respect to the Prepetition
       Indebtedness, the Prepetition Collateral, the Collateral Agent, or any of the Prepetition
       Secured Parties (or if the Debtors support any such motion, pleading, application, or
       adversary proceeding commenced by any third party); and

               (r)     The Debtors shall obtain court authorization to commence, or shall
       commence, join in, assist, or otherwise participate as an adverse party in any suit or other
       proceeding against the Collateral Agent or any of the Prepetition Secured Parties relating
       to the Prepetition Indebtedness.

       11.      Remedies upon the Termination Date. Upon the occurrence of the Termination

Date, (a) the Adequate Protection Obligations, if any, shall become due and payable, and (b) the

Collateral Agent may exercise the rights and remedies available under the First Lien Documents,

this Interim Order, or applicable law (subject only to the Carve Out), including, without limitation,

foreclosing upon and selling all or a portion of the Prepetition Collateral or Adequate Protection

Collateral. The automatic stay under section 362 of the Bankruptcy Code is hereby deemed

modified and vacated to the extent necessary to permit such actions, provided that during the

Default Notice Period, unless the Court orders otherwise, the automatic stay under section 362 of

the Bankruptcy Code (to the extent applicable) shall remain in effect. The rights of the Debtors to

oppose any relief requested by the Collateral Agent or Prepetition Secured Parties (and the rights

of the Collateral Agent or Prepetition Secured Parties to oppose any request for relief by the

Debtors) are fully reserved. Any delay or failure of the Collateral Agent or Prepetition Secured


                                                 20
Parties to exercise rights under the First Lien Documents or this Interim Order shall not constitute

a waiver of their respective rights hereunder, thereunder, or otherwise, unless any such waiver is

pursuant to a written instrument executed in accordance with the terms of the applicable document.

Without limiting the Debtors’ rights under this Interim Order, the Collateral Agent shall be entitled

to apply the payments or proceeds of the Prepetition Collateral and the Adequate Protection

Collateral in accordance with the provisions of the First Lien Loan Documents and in no event

shall the Collateral Agent or any of Prepetition Secured Parties be subject to the equitable doctrine

of “marshaling” or any other similar doctrine with respect to any of the Prepetition Collateral, the

Adequate Protection Collateral or otherwise. Notwithstanding the occurrence of the Termination

Date or anything herein, all of the rights, remedies, benefits, and protections provided to the

Collateral Agent and the Prepetition Secured Parties under this Interim Order shall survive the

Termination Date.

       12.     Limitation on Charging Expenses Against Collateral. Subject to and effective upon

entry of the Final Order, except to the extent of the Carve Out, no expenses of administration of

the Chapter 11 Cases or any future proceeding that may result therefrom, including liquidation or

other proceeding under the Bankruptcy Code, shall be charged against or recovered from the

Prepetition Collateral or the Adequate Protection Collateral, the Collateral Agent or the Prepetition

Secured Parties pursuant to sections 105(a) or 506(c) of the Bankruptcy Code or any similar

principle of law or equity, without the prior written consent of the affected party, and no such

consent shall be implied from any other action, inaction, or acquiescence by the Collateral Agent

or any of the Prepetition Secured Parties. Neither the [Consenting First Lien Noteholders’] consent

to the Interim Budget nor anything else herein shall be deemed or construed as agreement by the




                                                 21
Prepetition Secured Parties to be surcharged under section 506(c) or any other provision of the

Bankruptcy Code or equitable doctrine.

       13.     Payments Free and Clear. Subject to and effective upon entry of the Final Order,

any and all payments pursuant to paragraphs 5 and 9(a) of this Interim Order shall be irrevocable,

received free and clear of any claim, lien, charge, assessment, or other encumbrance, including

without limitation, subject to entry of the Final Order, any such claim or charge arising out of or

based on, directly or indirectly, sections 506(c) (whether asserted or assessed by, through or on

behalf of the Debtors) or 552(b) of the Bankruptcy Code.

       14.     Bankruptcy Code Section 552(b). The Collateral Agent and each of the Prepetition

Secured Parties shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy

Code, and, subject to entry of the Final Order, the “equities of the case” exception under section

552(b) of the Bankruptcy Code shall not apply to any of them with respect to proceeds, products,

offspring, or profits of any of the Prepetition Collateral or the Adequate Protection Collateral.

       15.     Reservation of Rights of the Collateral Agent and Prepetition Secured Parties.

Notwithstanding any other provision hereof, the grant of adequate protection to the Collateral

Agent and the Prepetition Secured Parties pursuant to this Interim Order is without prejudice to

their respective rights to seek modification of the grant of adequate protection provided hereby so

as to provide different or additional adequate protection, provided that the relative priority of all

such additional adequate protections shall be the same as set forth in paragraph 5 of this Interim

Order and without prejudice to the right of the Debtors or any other party in interest to contest any

such modification. Nothing herein shall be deemed to waive, modify, or otherwise impair the

respective rights of the Collateral Agent, or the Prepetition Secured Parties under the First Lien

Documents, under any applicable law or in equity, and the Collateral Agent and the Prepetition



                                                  22
Secured Parties expressly reserve all of their respective rights and remedies whether now existing

or hereafter arising under the First Lien Documents, under any applicable law or in equity in

connection with all Termination Events and Defaults and Events of Default (as defined in the

applicable First Lien Documents, and whether arising prior to or after the Petition Date).

       16.     Debtors’ Reservation of Rights. Notwithstanding anything to the contrary in this

Interim Order, following receipt of a Default Notice, and at any time before or after the

occurrence of the Termination Date, including without limitation as a result of a Termination

Event pursuant to paragraph 10 of this Interim Order, the Debtors may seek authority to use Cash

Collateral without the consent of the [Required Consenting First Lien Noteholders], and the

[Consenting First Lien Noteholders] reserve all rights to contest such use.

       17.     Modification of Automatic Stay. The Debtors are authorized and directed to

perform all acts and to make, execute and deliver any and all instruments as may be reasonably

necessary to implement the terms and conditions of this Interim Order and the transactions

contemplated hereby. All parties to the RSA are also authorized to deliver any notices of

termination of the RSA in compliance with the terms thereof. The stay under section 362 of the

Bankruptcy Code is hereby modified to permit the Debtors, the Collateral Agent, each of

Prepetition Secured Parties, and the Consenting Stakeholders to accomplish the transactions

contemplated by this Interim Order.

       18.     Preservation of Rights Granted Under this Interim Order.

               (a)     Except as expressly provided in this Interim Order, no claim or lien having
       a priority senior to or pari passu with those granted by this Interim Order to the Prepetition
       Secured Parties shall be granted or allowed, and the Adequate Protection Liens shall not
       be subject or junior to any lien or security interest that is avoided and preserved for the
       benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or, except as set
       forth in the Collateral Agreement, subordinated to or made pari passu with any other lien
       or security interest, whether under section 364(d) of the Bankruptcy Code or otherwise.



                                                23
        (b)     Notwithstanding any order dismissing any of the Chapter 11 Cases under
section 1112 of the Bankruptcy Code or otherwise entered at any time, (x) the 507(b)
Claims, the other administrative claims granted pursuant to this Interim Order, and the
Adequate Protection Liens shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order until all Adequate Protection Obligations shall
have been paid and satisfied in full in cash (and such 507(b) Claims, the other
administrative claims granted pursuant to this Interim Order and the Adequate Protection
Liens shall, notwithstanding such dismissal, remain binding on all parties in interest); and
(y) the Court shall retain jurisdiction, notwithstanding such dismissal, for the purposes of
enforcing the claims, liens and security interests referred to in clause (x) above.

         (c)     If any or all of the provisions of this Interim Order are hereafter reversed,
modified, vacated, or stayed, such reversal, stay, modification, or vacatur shall not affect:
(i) the validity, priority or enforceability of any Adequate Protection Obligations incurred
prior to the actual receipt of written notice by the [First Lien Notes Trustee and the Credit
Agreement Agent] of the effective date of such reversal, stay, modification or vacatur; or
(ii) the validity, priority or enforceability of the Adequate Protection Liens.
Notwithstanding any such reversal, stay, modification or vacatur, any use of the Prepetition
Collateral (including Cash Collateral) or any Adequate Protection Obligations incurred by
the Debtors hereunder, as the case may be, prior to the actual receipt of written notice by
the [First Lien Notes Trustee and the Credit Agreement Agent], respectively, of the
effective date of such reversal, stay, modification, or vacatur shall be governed in all
respects by the original provisions of this Interim Order, and the Collateral Agent and the
Prepetition Secured Parties (subject to the provisions of the Collateral Agreement) shall be
entitled to all of the rights, remedies, privileges, and benefits granted herein and to the
protections afforded in section 363(m) of the Bankruptcy Code with respect to all uses of
the Prepetition Collateral (including the Cash Collateral) and all Adequate Protection
Obligations.

        (d)    The adequate protection payments made pursuant to this Interim Order shall
not be subject to counterclaim, setoff, subordination, recharacterization, defense, or
avoidance in the Chapter 11 Cases or any subsequent chapter 7 cases (other than a defense
that the payment has actually been made).

        (e)     Except as expressly provided in this Interim Order, the Adequate Protection
Obligations, the 507(b) Claims and the Adequate Protection Liens and all other rights and
remedies of the Collateral Agent and the Prepetition Secured Parties granted by this Interim
Order shall survive, and shall not be modified, impaired, or discharged by (i) the entry of
an order converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code, dismissing any of the Chapter 11 Cases or by any other act or omission, or (ii) the
entry of an order confirming a plan of reorganization in any of the Chapter 11 Cases (except
to the extent such plan of reorganization (i) discharges the 507(b) Claims and the Adequate
Protection Liens and (ii) is supported by the Required Consenting Stakeholders), and
pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtors have waived any
discharge as to any Adequate Protection Obligations. The terms and provisions of this
Interim Order shall continue in any successor cases if the Chapter 11 Cases cease to be
jointly administered, or in any superseding chapter 7 cases under the Bankruptcy Code,

                                         24
       and the Adequate Protection Liens, the 507(b) Claims, the other administrative claims
       granted pursuant to this Interim Order, and all other rights and remedies of the Collateral
       Agent and the Prepetition Secured Parties granted by the provisions of this Interim Order
       shall continue in full force and effect until all Adequate Protection Obligations are
       indefeasibly paid in full in cash.

       19.     Effect of Stipulations. As a result of the Debtors’ review of the First Lien

Documents and the facts and circumstances relating thereto, the Debtors have agreed to the various

stipulations and made the various admissions contained in this Interim Order, including without

limitation, the stipulations and admissions included in paragraph C, which stipulations and

admissions shall be binding upon the Debtors and any successors thereto in all circumstances. The

stipulations and admissions contained in this Interim Order, including without limitation, in

paragraph C of this Interim Order, shall also be binding upon all other parties in interest, including

any Committee or any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors

(a “Trustee”), for all purposes unless (a) such party (subject in all respects to any agreement or

applicable law which may limit or affect such entity’s right or ability to do so), having obtained

the requisite standing, has filed an adversary proceeding or contested matter, as required under the

Bankruptcy Rules (subject in either case to the limitations contained herein, including, without

limitation, in this paragraph 19 of this Interim Order) by no later than the date that is the earlier of

(a) the effective date under a confirmed plan of reorganization and (b) the day that is 60 days from

the date of the entry of the Final Order (as such date may be extended by the Required First Lien

Holders) (the “Challenge Period”) (x) challenging the amount, validity, enforceability, priority, or

extent of the First Lien Notes Indebtedness, the Credit Agreement Indebtedness, or the liens on

the Prepetition Collateral securing the First Lien Notes Indebtedness or the Credit Agreement

Indebtedness, or (y) otherwise asserting any other claims, counterclaims, causes of action,

objections, contests, or defenses against the Collateral Agent or any of the Prepetition Secured

Parties on behalf of the Debtors’ estates (collectively, the “Claims and Defenses”), and (b) the
                                                  25
Court rules in favor of the plaintiff sustaining any such challenge or claim in any such duly filed

adversary proceeding or contested matter; provided that, as to the Debtors, all such Claims and

Defenses are hereby irrevocably waived and relinquished effective as of the Petition Date. If no

adversary proceeding or contested matter is timely filed prior to the expiration of the Challenge

Period, without further order of the Court: (w) the Debtors’ stipulations and admissions contained

in this Interim Order shall be binding on all parties in interest, including the Committee; (x) the

First Lien Indebtedness shall constitute allowed claims, not subject to counterclaim, setoff,

subordination, re-characterization, defense, or avoidance, for all purposes in the Chapter 11 Cases

and any subsequent chapter 7 case; (y) the Collateral Agent’s liens on the Prepetition Collateral

shall be deemed to have been, as of the Petition Date, and to be, legal, valid, binding, perfected,

and of the priority specified in paragraph C, not subject to defense, counterclaim, re-

characterization, subordination, or avoidance; and (z) the First Lien Indebtedness and the

Collateral Agent’s liens on the Prepetition Collateral shall not be subject to any other or further

challenge by the Committee or any other party in interest, and any such Committee or other party

in interest shall be enjoined from seeking to exercise the rights of the Debtors’ estates, including

without limitation, any successor thereto (including, without limitation, any estate representative

or a Trustee, whether such Trustee is appointed or elected prior to or following the expiration of

the Challenge Period) with respect thereto; provided that if the Chapter 11 Cases are converted to

chapter 7 or a Trustee is appointed in the Chapter 11 Cases prior to the expiration of the Challenge

Period, any Trustee shall receive the full benefit of any remaining Challenge Period, subject to the

limitations described herein). If any such adversary proceeding or contested matter is timely filed

prior to the expiration of the Challenge Period, the stipulations and admissions contained in this

Interim Order, including without limitation, in paragraph C of this Interim Order, shall nonetheless



                                                26
remain binding and preclusive (as provided in the second sentence of this paragraph 19) on the

Committee and any other person, including any Trustee, except as to any such findings and

admissions that were expressly challenged in such adversary proceeding or contested matter.

Nothing in this Interim Order vests or confers on any person, including the Committee, standing

or authority to pursue any cause of action belonging to the Debtors or their estates. In the event

that there is a timely successful challenge brought pursuant to this paragraph 19, the Court shall

retain jurisdiction to fashion an appropriate remedy.

        20.     Limitation on Use of Collateral. The Debtors shall use the proceeds of the

Prepetition Collateral solely as provided in this Interim Order. Notwithstanding anything herein

or in any other order of the Court to the contrary, and subject to the Carve Out, no Cash Collateral

may be used to: (a) object, contest, or raise any defense to, the validity, perfection, priority, extent,

or enforceability of the Prepetition Indebtedness, the Prepetition Liens, or the liens or claims

granted under this Interim Order; (b) assert any Claims and Defenses against The Collateral Agent

or any of the Prepetition Secured Parties or their respective agents, affiliates, representatives,

attorneys, or advisors; (c) seek to modify any of the rights granted to the Collateral Agents and the

Prepetition Secured Parties hereunder, or (d) pay any amount on account of any claims arising

prior to the Petition Date unless such payments are approved by an order of the Court, provided

that, notwithstanding anything to the contrary herein, no more than $10,000 in the aggregate of the

Prepetition Collateral or the Carve Out may be used by any Committee to investigate the validity,

enforceability or priority of the Prepetition Indebtedness or the Prepetition Liens, or investigate

any Claims and Defenses or other causes action against the Collateral Agent or any of the

Prepetition Secured Parties.




                                                   27
       21.     Binding Effect; Successors and Assigns. The provisions of this Interim Order,

including all findings herein, shall be binding upon all parties in interest in the Chapter 11 Cases,

including without limitation, the Collateral Agents and the Prepetition Secured Parties, any

Committee and the Debtors and their respective successors and assigns (including any Trustee, an

examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other fiduciary

appointed as a legal representative of any of the Debtors or with respect to the property of the

estate of any of the Debtors) and shall inure to the benefit of the Collateral Agent, the Prepetition

Secured Parties, and the Debtors and their respective successors and assigns, provided that, except

to the extent expressly set forth in this Interim Order, the Collateral Agent and the Prepetition

Secured Parties shall have no obligation to permit the use of the Prepetition Collateral (including

Cash Collateral) by the Debtors or by any Trustee or similar responsible person appointed for the

estate of any Debtor.     For all adequate protection and stay relief purposes throughout the

Chapter 11 Cases, the Collateral Agent and Prepetition Secured Parties shall be deemed to have

requested relief from the automatic stay and adequate protection as of the Petition Date. For the

avoidance of doubt, such request will survive termination of this Interim Order.

       22.     Limitation of Liability. In permitting the use of the Prepetition Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order, subject to

entry of the Final Order, none of the Prepetition Secured Parties or the Collateral Agent shall

(i) have liability to any third party or be deemed to be in control of the operation of any of the

Debtors or to be acting as a “controlling person,” “responsible person,” or “owner or operator”

with respect to the operation or management of any of the Debtors (as such terms, or any similar

terms, are used in the Internal Revenue Code, United States Comprehensive Environmental

Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar



                                                 28
federal or state statute) or (ii) owe any fiduciary duty to any of the Debtors, their creditors, or their

estates, or shall constitute or be deemed to constitute a joint venture or partnership with any of the

Debtors. Furthermore, nothing in this Interim Order shall in any way be construed or interpreted

to impose or allow the imposition upon the Collateral Agent or any of the Prepetition Secured

Parties of any liability for any claims arising from the prepetition or postpetition activities of any

of the Debtors and their respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

        23.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately

upon entry hereof. Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 of the

Bankruptcy Rules or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

Procedure, this Interim Order shall be immediately effective and enforceable upon its entry and

there shall be no stay of execution or effectiveness of this Interim Order. To the extent that any

finding of fact shall be determined to be a conclusion of law it shall be so deemed and vice versa.

        24.     Proofs of Claim. None of the Prepetition Secured Parties shall be required to file

proofs of claim in any of the Chapter 11 Cases or successor cases, and the Debtors’ stipulations in

paragraph C herein shall be deemed to constitute a timely filed proof of claim against the applicable

Debtor(s). Any order entered by the Court in relation to the establishment of a bar date for any

claim (including without limitation, administrative claims) in any of the Chapter 11 Cases or

successor cases shall not apply to the Prepetition Secured Parties with respect to the Prepetition

Indebtedness. Notwithstanding the foregoing, each of the First Lien Notes Trustee (on behalf of

itself and the other First Lien Notes Secured Parties) and the Credit Agreement Agent (on behalf

of itself and the Credit Agreement Lenders) is hereby authorized, but not required, to file (and

amend and/or supplement, as it sees fit) a master proof of claim for any claims of the applicable



                                                   29
Prepetition Secured Parties arising from the First Lien Documents; provided, that nothing herein

shall waive the right of any Prepetition Secured Party to file its own proofs of claim against the

Debtors.

       25.     Headings. The headings in this Interim Order are for purposes of reference only

and shall not limit or otherwise affect the meaning of this Interim Order.

       26.     Final Hearing. The final hearing (the “Final Hearing”) on the Motion shall be held

on _________, 2019, at__:__ _.m., prevailing Central Time. Any objections or responses to entry

of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Central Time, on

_________, 2019, and shall be served on: (a) the Debtors, 807 Las Cimas Pkway, Ste 350, Austin,

Texas 78746, Attn: Thomas Hester; (b) proposed co-counsel to the Debtors, (i) Kirkland & Ellis

LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Anthony R. Grossi and Rebecca

Blake Chaikin, and (ii) Jackson Walker L.L.P., 1401 McKinney Street, Suite 1900, Houston, Texas

77010, Attn: Matthew D. Cavenaugh; (c) the Office of the U.S. Trustee for the Southern District

of Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002; (d) counsel to the First Lien Ad

Hoc Group, (i) Milbank LLP, 55 Hudson Yards, New York, New York 10001, Attn: Dennis F.

Dunne, Evan R. Fleck, and Michael W. Price, and (ii) Porter Hedges, LLP, 1000 Main Street, 36th

Floor, Houston, Texas 77002, Attn: John F. Higgins; (e) counsel to the ad hoc group of certain

crossover noteholders, (i) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New

York 10017, Attn: Brian Resnick and Benjamin Schak, and (ii) Haynes and Boone, LLP, 1221

McKinney Street, Suite 2100, Houston, Texas 77010, Attn: Kelli Stephenson Norfleet and Charles

A. Beckham, Jr.; and (f) counsel to any statutory committee appointed in these cases.




                                                30
       27.     Jurisdiction. The Court shall retain jurisdiction to enforce the terms of this Interim

Order and to adjudicate any and all matters arising from or related to the interpretation or

implementation of this Interim Order.

       28.     Controlling Effect of Interim Order. To the extent any provision of this Interim

Order conflicts or is inconsistent with any provision of the Motion, the provisions of this Interim

Order shall control to the extent of such conflict.


IT IS SO ORDERED.

 Dated: __________, 2019
 Houston, Texas                                       THE HONORABLE []
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 31
                Exhibit 1

              Interim Budget




44458.00001
             Annex 3

Committed Exit Facility Term Sheet
                                                                                                             FINAL RSA EXHIBIT


                                                     EXIT FACILITY TERM SHEET
                                                    JONES ENERGY HOLDINGS, LLC1

This term sheet (this “Exit Facility Term Sheet”) is a summary of indicative terms and conditions for a proposed
senior secured delayed draw first lien term loan facility that is materially consistent with the terms and conditions as
set forth in this Exit Facility Term Sheet and otherwise reasonably acceptable in form and substance to the Loan
Parties and the Lenders (each as defined below).
This Exit Facility Term Sheet is non-binding and is being presented for discussion and settlement purposes only.
Consequently, this Exit Facility Term Sheet is entitled to protection from any use or disclosure to any person or entity
pursuant to Federal Rule of Evidence 408 and any other rules or laws of similar import. This Exit Facility Term Sheet
does not purport to summarize all of the terms, conditions, covenants and other provisions that may be contained in
the fully negotiated and executed definitive documentation in connection with the Term Loan Facility (as defined
below).
This Exit Facility Term Sheet and the information contained in this Exit Facility Term Sheet shall remain strictly
confidential and may not be shared with any person or entity (other than the Loan Parties, the Lenders and their
respective professionals and advisors), unless otherwise consented to by the Loan Parties or the Lenders, as applicable.


    Borrower ..................................      Jones Energy Holdings, LLC (“JEH”) or another entity designated as the
                                                     holding company of the reorganized Debtors (the “Borrower”).

    Guarantors ...............................       All U.S. subsidiaries of the Borrower, including Nosley Assets, LLC, Nosley
                                                     SCOOP, LLC, Nosley Acquisition, LLC, Nosley Midstream, LLC, Jones
                                                     Energy, LLC, Jones Energy Finance Corp., the direct parent of the Borrower
                                                     and any future U.S. subsidiaries of the Borrower (collectively, the
                                                     “Guarantors” and, together with the Borrower, the “Loan Parties”). Criteria to
                                                     designate excluded subsidiaries to be mutually agreed. For the avoidance of
                                                     doubt, CCPR Sub LLC and JRJ Opco, LLC shall not be Guarantors so long as
                                                     they satisfy the criteria to be designated as excluded subsidiaries.

    Administrative Agent ..............              A financial institution acceptable to the Required Consenting First Lien
                                                     Noteholders in their reasonable discretion.

    Lenders .....................................    Each Consenting Stakeholder that is a signatory to the Commitment Letter (or
                                                     its designated affiliate entity) (the “Lenders”). Notwithstanding the foregoing,
                                                     upon the direction of Lenders holding a majority in principal amount of the
                                                     Term Loan Commitments, the Term Loans may initially be advanced by a
                                                     fronting bank. Term Loan Commitments will be allocated among the Lenders
                                                     ratably in accordance with their anticipated entitlements under the Plan to
                                                     receive equity in the reorganized Borrower (which shall be calculated by
                                                     reference to their respective holdings of First Lien Notes and Unsecured Notes
                                                     as of April 10, 2019, as reported to the Borrower by Counsel to the First Lien
                                                     Ad Hoc Group and Counsel to the Crossover Group no later than April 8, 2019).

    Term Loan Facility..................             A senior secured delayed draw first lien term loan facility in an aggregate
                                                     principal amount of $20 million (the “Term Loan Facility” and the term loans
                                                     thereunder, the “Term Loans”, with the aggregate principal amount of the


1    This Exit Facility Term Sheet is attached as Annex 3 to the restructuring support agreement dated as of April 1, 2019 (the
     “RSA”), and is the Exit Facility Term Sheet referenced in the RSA. Capitalized terms used herein and not defined herein shall
     have the meanings assigned to such terms in the RSA. Provisions herein purporting to be non-binding shall be removed prior to
     attachment to the RSA.


KE 60171849
                                                   commitments under such facility, the “Term Loan Commitments”).
                                                   Borrowings under the Term Loan Facility will be available upon at least 5
                                                   business days’ notice, or such notice period as may be required by the
                                                   Administrative Agent, in minimum increments of $5 million. There shall be no
                                                   more than 3 borrowings under the Term Loan Facility.

Maturity ...................................       The Term Loans will mature on the 3rd anniversary of the Effective Date.

Amortization ............................          None.

Interest .....................................     The Term Loans will bear interest at a rate of adjusted LIBOR (subject to a
                                                   1.0% floor) plus 5.0% per annum in year 1, 6.5% per annum in year 2 and 8%
                                                   in year 3. Interest shall be paid in cash quarterly and upon any repayment or
                                                   prepayment.

                                                   Notwithstanding the foregoing, upon the occurrence of any event of default such
                                                   interest rate margin shall increase by an additional 2.0% per annum (the
                                                   “Default Rate”).

                                                   A customary alternate base rate option will be available as an alternative to
                                                   adjusted LIBOR.

Fees ...........................................   Delayed Draw Unused Fee:
                                                        • first 30 days after Closing Date (as defined in the Exit Commitment
                                                   Letter): 0% per annum on undrawn amount of Term Loan Commitments
                                                        • days 31-120 after Closing Date: 2.5% per annum on undrawn amount
                                                   of Term Loan Commitments
                                                        • days 121-365 after Closing Date: 5.0% per annum on undrawn amount
                                                   of Term Loan Commitments
                                                        • year 2 after Closing Date: 6.5% per annum on undrawn amount of
                                                   Term Loan Commitments
                                                        • year 3 after Closing Date: 8.0% per annum on undrawn amount of
                                                   Term Loan Commitments

                                                   Commitment Premium: An amount equal to 5.0% of the Term Loan
                                                   Commitments, (i) 75% of which will be earned and payable in cash on April 11,
                                                   2019, and allocated amongst the Lenders based on their respective allocation of
                                                   Term Loan Commitments after all commitments have been received on April
                                                   10, 2019 and (ii) 25% of which will be earned and payable in cash on the Plan
                                                   Effective Date only if an Alternative Exit Facility does not become effective on
                                                   the Plan Effective Date.

                                                   Administrative Agency Fee: An annual amount to be agreed.

Security.....................................      The Term Loans will be secured on a perfected, first-priority basis by
                                                   substantially all of the assets of the Borrower and the Guarantors, subject to
                                                   certain customary and agreed exceptions (the “Collateral”). The Collateral will
                                                   include the equity of the Borrower and the Guarantors and all deposit and
                                                   security accounts (which shall be subject to control agreements), subject to
                                                   certain customary and agreed exceptions.

Guarantees ...............................         All obligations of the Borrower under the Term Loan Facility will be
                                                   unconditionally guaranteed on a joint and several basis by the Guarantors.
Ranking ....................................   The Term Loans will be first-priority senior secured obligations. The
                                               indebtedness evidenced by the Term Loans and the guarantees of the Term
                                               Loans will be senior to all of the Borrower’s and the Guarantors’ other
                                               indebtedness (subject to certain customary exceptions).

Use of Proceeds ........................       Proceeds of the initial and delayed draw Term Loans will be used for working
                                               capital and general corporate purposes.

Exit Facility Documents ..........             The Exit Facility Documents (as defined in Annex A hereto) shall be based on
                                               the Credit Agreement, dated as of December 31, 2009, among JEH, as borrower,
                                               Wells Fargo Bank, N.A., as administrative agent, and the other parties thereto,
                                               as in effect immediately prior to Amendment No. 13 thereto, dated as of June
                                               28, 2018 and the other “Loan Documents” (as defined therein), with
                                               modifications to reflect this Exit Facility Term Sheet and other adjustments
                                               customary to reflect a term loan facility and shall otherwise be acceptable to the
                                               Required Consenting First Lien Noteholders in their reasonable discretion.

Voluntary Prepayments ..........               Voluntary prepayments of the Term Loans will be permitted, in whole or in part,
                                               at any time, in minimum principal amounts to be set forth in the Exit Facility
                                               Documents, without premium or penalty.

Mandatory Prepayments ........                 Usual and customary for term loan facilities of this type, including 100% of net
                                               cash proceeds of non-ordinary course asset sales and casualty events (subject to
                                               reinvestment rights to be agreed) and issuances of unpermitted indebtedness.



Commitment Termination                         The Exit Facility Documents implementing this term sheet shall be acceptable
Rights…………………………                               to the Required Consenting First Lien Noteholders. Notwithstanding anything
                                               to the contrary in the RSA, in the event that the Required Consenting First Lien
                                               Noteholders and the Company enter into, approve or consent to Exit Facility
                                               Documents (or agree to a modification of the terms of this Exit Term Sheet) that
                                               deviate materially from this Exit Term Sheet prior to the Closing Date, any
                                               Lender hereunder that is not a Consenting First Lien Noteholder shall have the
                                               right to terminate its Term Loan Commitments on notice to the other Lenders
                                               and the Borrower, which shall be such Lenders’ sole remedy under such
                                               circumstance and shall not otherwise give rise to any termination rights or other
                                               rights under the RSA in favor of such parties (acting in their capacities as
                                               Consenting Stakeholders thereunder). For the avoidance of doubt, (i) no portion
                                               of the Commitment Premium that is due on the Plan Effective Date shall be
                                               payable to any such terminating Lender and (ii) if any Lender exercises their
                                               termination right described above, all other Lenders may increase their Term
                                               Loan Commitments on a pro rata basis so that the aggregate Term Loan
                                               Commitments will not be reduced as a result of any such termination provided
                                               that any such terminations and/or the failure of any Lenders to increase their
                                               Term Loan Commitments shall not prevent or delay the Closing Date.

Conditions Precedent ..............            As set forth on Annex A hereto, subject to any such amendment, modification
                                               or waiver thereof as determined or agreed between the Company and the
                                               Required Consenting First Lien Noteholders; it being understood that, following
                                               the Closing Date, any amendment, modification or waiver of a condition
                                               precedent to a Credit Extension shall be determined in accordance with the Exit
                                               Facility Documents.
Representations and                           Customary and appropriate representations and warranties for a term loan
Warranties ...............................    financing of this type reflecting the industry and business of the Loan Parties.

Financial Covenants ................          None.

Covenants .................................   Negative and affirmative covenants customary for term loan facilities of this
                                              type, including:

                                              Dispositions

                                                  •    Merge Assets Dispositions Basket. The asset sale covenant will
                                                       include a carve-out for the sale of the Merge Assets subject to pro
                                                       forma compliance with a 2.00x collateral coverage test.

                                                  •    General Asset Sales. The asset sale covenant will permit non-ordinary
                                                       course asset sales if at FMV and for at least 75% of consideration in
                                                       cash, and subject to mandatory prepayment (with reinvestment rights
                                                       to be agreed) of net cash proceeds and pro forma compliance with a
                                                       2.00x collateral coverage test.

                                              Restricted Payments/Investments

                                                  •    RP Builder Basket. The restricted payment covenant will include a
                                                       builder basket substantially similar to that in the prepetition unsecured
                                                       notes indentures based on, among other things, 50% of CNI and 100%
                                                       of the proceeds of certain capital contributions and equity issuances
                                                       and subject to a pro forma FCCR test of at least 2.25x.

                                                  •    General RP Basket. The restricted payment covenant will include a
                                                       general basket in the amount of $25 million.

                                                  •    Investments in JVs. The investments covenant will include a carve-out
                                                       for investments in JVs in connection with a disposition of the Merge
                                                       Assets to such JV subject to pro forma compliance with a 2.00x
                                                       collateral coverage test.

                                                  •    Tax Distributions. The restricted payment covenant will include a
                                                       basket for the payment of customary tax distributions.

                                              Indebtedness and Liens

                                                  •    Secured Hedges Basket. The debt covenant will include a basket
                                                       permitting the incurrence of secured hedging obligations, subject to a
                                                       customary intercreditor agreement.

                                                  •    Junior/Unsecured Basket. The debt covenant will include a basket
                                                       permitting junior lien or unsecured debt in the amount of $250 million,
                                                       subject to a 13% per annum rate cap.

                                                  •    Ratio Debt Basket. The debt covenant will include a debt basket
                                                       permitting unsecured debt subject to a pro forma FCCR test of at least
                                                       2.25x.

                                                  •    Cap Lease/Purchase Money Basket. The debt covenant will include a
                                                       debt basket permitting capital lease obligations and/or purchase money
                                                          obligations capped at the greater of (x) $25 million and (y) 2.5% of
                                                          Modified ACNTA.

                                                     •    General Debt and Liens Basket. The debt covenant will include a
                                                          general debt basket in the amount of $25 million, which debt shall not
                                                          be subject to rate caps and the liens covenant will include a general
                                                          liens basket in the amount of $10 million.

                                                     •    Letters of Credit. The debt and liens covenants will include a basket in
                                                          an amount to be agreed for the issuance of ordinary course letters of
                                                          credit and for liens with respect to cash or other collateral with respect
                                                          thereto.

Events of Default .....................          The Term Loan Facility will contain events of default customary for term loan
                                                 facilities of this type, including Change of Control.

                                                 “Change of Control” will be defined to include any “person” or “group”, other
                                                 than the Permitted Holders (as defined below), becoming the beneficial owner,
                                                 directly or indirectly, of more than 50% of the voting stock of the Borrower .

                                                 “Permitted Holders” means Oaktree Capital Management and their respective
                                                 affiliates.


Voting .......................................   Amendments and waivers of the definitive credit documentation will require the
                                                 approval of Lenders holding more than 50% of the aggregate amount of the
                                                 loans and commitments under the Term Loan Facility, except that (a) the
                                                 consent of each affected lender shall be required with respect to certain actions,
                                                 including (i) increases in the commitment of such lender and (ii) reductions or
                                                 forgiveness of principal, interest, fees or reimbursement obligations payable to
                                                 such lender and (b) the consent of each lender shall be required with respect to
                                                 certain actions, including (i) modification to voting requirements or
                                                 percentages, (ii) modification to certain provisions requiring the pro rata
                                                 treatment of Lenders, including with respect to prepayments and commitment
                                                 reductions, (iii) extensions of final maturity of the loans or of any fixed date for
                                                 payment to such lender of any interest or fees or any reimbursement obligation
                                                 and (iv) releases of all or substantially all of the value of the guarantees, or all
                                                 or substantially all of the collateral.

                                                 For the avoidance of doubt, there shall be no restrictions on voting rights of
                                                 affiliates of the Borrower which are Lenders under the Term Loan Facility.

Assignments and                                  The Lenders will be permitted to assign loans under the Term Loan Facility with
Participations ...........................       the consent of (i) the Borrower, unless an Event of Default has occurred and is
                                                 continuing, and (ii) the Administrative Agent, in each case not to be
                                                 unreasonably withheld or delayed.

                                                 For the avoidance of doubt, there shall be no restrictions on assignments to
                                                 affiliates of the Borrower (other than Permitted Holders or among institutions
                                                 that are Lenders on the Closing Date, any direct or indirect parent of the
                                                 Borrower, the Borrower and its subsidiaries).

Defaulting Lenders ..................            Usual and customary for facilities and transactions of this type.
Expenses and
Indemnification........................   Usual and customary for facilities and transactions of this type.

Governing Law and Forum ....              New York.
Annex A

                                  EXIT FACILITY TERM SHEET
                                JONES ENERGY HOLDINGS, LLC
                                           Conditions Precedent

 The initial availability of the Term Loan Facility, and the obligation of each Lender to make any Term
 Loan (each, a “Credit Extension”) shall be subject to the satisfaction or due waiver of the following
 conditions precedent:


 (a)   The Borrower and each Guarantor shall have executed and delivered a satisfactory credit agreement
       (the “Term Loan Credit Agreement”) and other definitive financing documentation with respect to
       the Term Loan Facility (together with the Term Loan Credit Agreement, the “Exit Facility
       Documents”), including security agreements, pledge agreements, control agreements, stock powers
       executed in blank, and other documentation reasonably satisfactory for the creation and perfection
       of the liens and security interests contemplated in the Term Sheet (subject to certain post-closing
       matters as may be mutually agreed).

 (b)   The Administrative Agent shall have received all fees required to be paid hereunder on the Closing
       Date, and all expenses for which invoices have been presented at least two (2) business days prior
       to the Closing Date.

 (c)   Except as would not reasonably expect to result in a Material Adverse Effect, all governmental and
       third-party approvals necessary in connection with the financing and transactions contemplated
       hereby shall have been obtained and be in full force and effect.

 (d)   The Administrative Agent shall have received unaudited interim consolidated financial statements
       of the Borrower and its subsidiaries for each calendar month period ended subsequent to a date to
       be agreed] as to which such financial statements are available, accompanied by a certificate of a
       financial officer of the Borrower.

 (e)   The Administrative Agent shall have received (i) a reasonably satisfactory opening balance sheet of
       the Borrower giving pro forma effect to the debt (if any) to be incurred on the Closing Date and (ii)
       projections of the revenues, expenses, and cash flows of the Borrower covering the period from
       January 1, 2019 through the Maturity Date, prepared on a quarterly basis.

 (f)   The Administrative Agent shall have received customary certificate of the an authorized officer of
       the Borrower as to satisfaction of all conditions precedents to Closing, certificates of authorized
       officers of each Loan Party attaching certified organization documents of such Loan Party,
       resolutions or other action, incumbency certificates and/or other certificates of authorized officers
       of each Loan Party evidencing the identity, authority and capacity of each authorized officer thereof
       authorized to act as a authorized officer in connection with Term Loan Credit Agreement and the
       other Exit Facility Documents to which such Loan Party is a party or is to be a party, and good
       standing certificates in such Loan Party’s jurisdiction of organization, satisfactory funds flow
       memorandum, insurance certificates and a solvency certificate from the Borrower’s chief financial
       officer or treasurer (certifying that, after giving pro forma effect to the Transactions (as defined in
       the Commitment Letter) and after giving effect to each debtors’ exit from the Chapter 11 Cases in
      accordance with the Plan (each as defined in the RSA), that the Loan Parties, on a consolidated
      basis, are solvent).

(g)   The Administrative Agent shall have received copies of recent lien, judgment and mortgage searches
      in each jurisdiction reasonably requested by the Administrative Agent with respect to the Loan
      Parties, to the extent requested by the Administrative Agent, no less than 30 days prior to the Closing
      Date;

(h)   The Administrative Agent shall have received such legal opinions, including opinions of local
      counsel, as are reasonably satisfactory to the Administrative Agent.

(i)   The Borrower’s capital structure and financing plan shall be reasonably satisfactory to the Required
      Consenting First Lien Noteholders (it being agreed and understood that the capital structure and
      financing plan as set forth in the RSA as in effect on the Agreement Effective Date (as defined in
      the RSA), and as amended by any amendments consented to in writing by the Administrative Agent,
      is deemed satisfactory to the Required Consenting First Lien Noteholders).

(j)   The Administrative Agent shall have received (at least five (5) business days prior to Closing Date
      to the extent requested at least ten (10) business days prior to the Closing Date) all documentation
      and other information required by bank regulatory authorities under applicable “know-your-
      customer” and anti-money laundering rules and regulations, including but not restricted to the USA
      Patriot Act and the Beneficial Ownership Regulation (31 C.F.R. § 1010.230).

(k)   The Bankruptcy Court (as defined in the RSA) shall have entered the Confirmation Order (as defined
      in the RSA), in form and substance reasonably satisfactory to the Required Consenting First Lien
      Noteholders, which shall include the approval of the Commitment Letter, and all conditions to the
      effectiveness of the Plan shall have been satisfied or waived in accordance therewith.

(l)   Since the date of the Commitment Letter, there shall not have occurred any event or condition that
      has had or could be reasonably expected, either individually or in the aggregate, to have a Material
      Adverse Effect. “Material Adverse Effect” means any event, circumstance or condition that has had
      a materially adverse effect on (i) the business, operations, assets, liabilities (actual or contingent) or
      financial condition of the Borrower and its subsidiaries, taken as a whole, (ii) the ability of the Loan
      Parties (taken as a whole) to perform their respective payment obligations under any Exit Facility
      Document to which any of the Loan Parties is a party or (iii) the rights and remedies of the Lenders,
      the collateral agent under the Term Loan Credit Agreement or the Administrative Agent under any
      Exit Facility Document, but excluding, for the avoidance of doubt, any events resulting from, or
      contributing to, the commencement of the Chapter 11 Cases.

 (m) On the Closing Date, immediately after giving effect to the consummation of the Transactions (as
     defined in the RSA), the issuance of the Term Loans, if any, to occur on the Closing Date and any
     other Transactions to occur on the Closing Date, the Borrower and its subsidiaries shall have
     outstanding no indebtedness for borrowed money other than the Term Loan Facility and any other
     indebtedness permitted under the Term Loan Credit Agreement.

 (n) On the Closing Date, the representations and warranties of the Loan Parties contained in the Exit
     Facility Documents shall be true and correct in all material respects; provided that any representation
     or warranty that is qualified as to “materiality” or similar language shall be true and correct in all
     respects.
The availability of each Credit Extension on or after the Closing Date shall be subject to the following
conditions:

(a)   At the time of making any Credit Extension and after giving effect thereto, the representations and
      warranties of the Loan Parties contained in the Exit Facility Documents shall be true and correct in
      all material respects; provided that any representation or warranty that is qualified as to “materiality”
      or similar language shall be true and correct in all respects.

(b)   No default or Event of Default shall then exist or result therefrom.

(c)   Delivery of a customary borrowing notice.

(d)   The occurrence of the Plan Effective Date (as defined in the RSA).
             Annex 5

Management Compensation Term Sheet
                                                                                        FINAL RSA EXHIBIT



                                           JONES ENERGY, INC.
                         MANAGEMENT COMPENSATION ARRANGEMENTS
The following summarizes the principal terms of employment-related arrangements for certain executives of
Jones Energy, Inc. (the “Company”) following the consummation of the Restructuring Transactions. Capitalized
terms used but not defined herein shall have the meaning set forth in the Plan that is attached as Annex 1 to the
Restructuring Support Agreement to which this term sheet is attached as Annex 5.

Management Incentive Plan


  Overview:        “NewCo” shall mean the reorganized Company or another entity designated pursuant to the
                   Plan to issue common stock on the Effective Date.
                   General. On the Effective Date, NewCo will reserve exclusively for the participants in the
                   Management Incentive Plan (such reserve, the “MIP Equity Pool”) a pool of equity interests
                   of NewCo representing no less than 5% of NewCo’s equity interests (currently contemplated
                   to be common stock), determined on a fully diluted and fully distributed basis (i.e., assuming
                   conversion of all outstanding convertible securities and full distribution of the MIP Equity
                   Pool).
                   MIP Grants. The MIP Equity Pool shall be fully granted to employees of the Company and
                   its subsidiaries within 24 months of the Effective Date.
                   The New Board shall engage in good faith with the Chief Executive Officer, the Chief
                   Financial Officer, and the Chief Operations Officer on the terms of the management incentive
                   plan, the allocation of the MIP Equity Pool, and new employment agreements as soon as
                   reasonably practicable and may utilize advice from Willis Towers Watson in such
                   discussions as the New Board deems appropriate, in its sole discretion.




02012.99900
      Annex 6

Governance Term Sheet
                                                                                 FINAL RSA EXHIBIT




                                  REORGANIZED JONES ENERGY

                                Summary of Terms and Conditions –
                              Governance of Reorganized Jones Energy

                 The following Summary of Terms and Conditions (this “Term Sheet”) relates to the cases
(the “Bankruptcy Cases”) to be commenced under Chapter 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”) by Jones Energy, Inc. (“JEI”) and certain of its direct and indirect subsidiaries (the
“Sellers”), each of whom, including Jones Energy Holdings, LLC (“JEH”), will be debtors in possession in
the Bankruptcy Cases. This Term Sheet presents certain illustrative terms regarding the governance of the
reorganized holding company (“New Holdco”) that is proposed to emerge from the Bankruptcy Cases
pursuant to a plan of reorganization (the “Plan”), which New Holdco shall be one of (1) reorganized JEH,
(2) reorganized JEI or (3) one or more newly formed entities, as determined by the Required Consenting
Pro Forma Equity Holders, in consultation with the Debtors, on or before the Plan confirmation hearing.

                                              Summary of Terms

 Reorganized Structure              If reorganized JEH or another entity intended to be treated as a
                                    partnership for U.S. federal income tax purposes (“Reorganized
                                    JEH”) is designated as New Holdco pursuant to the Plan, Plan
                                    distributions of equity and warrants will be made in the following
                                    form: (1) noteholders that certify that they are not subject to
                                    withholding obligations under section 1445 or 1446 of the Internal
                                    Revenue Code (e.g., U.S. holders of First Lien Notes, U.S. holders
                                    of Unsecured Notes, and foreign withholding partnerships) and who
                                    elect to receive units (the “Units”) issued directly by reorganized
                                    JEH (collectively “Electing Noteholders”) will receive Units and (2)
                                    all other holders of First Lien Notes or Unsecured Notes (“Blocker
                                    Noteholders”) shall receive shares (the “Ordinary Blocker Shares”),
                                    and (3) all unsecured noteholders shall receive warrants in, a newly-
                                    formed entity treated as a corporation for U.S. federal income tax
                                    purposes (the “Blocker”) that would hold the Units and warrants in
                                    Reorganized JEH allocated to such persons under the Plan. The
                                    Ordinary Blocker Shares and warrants issued to the Blocker
                                    Noteholders will mirror, as closely as possible, the Units and
                                    warrants issued directly by Reorganized JEH to the Blocker.

                                    If reorganized JEI or a newly-formed entity treated as a corporation
                                    for U.S. federal income tax purposes (“Reorganized JEI”) is
                                    designated as New Holdco pursuant to the Plan, all holders of First
                                    Lien Notes and all unsecured noteholders shall receive equity in
                                    such entity and the unsecured noteholders shall receive warrants in
                                    such entity.

                                    In either case, no Units, Blocker Shares or warrants will be publicly
                                    traded upon consummation of the Plan.

                                    Except as otherwise noted herein, this Term Sheet assumes that New




                                                                                                    44458.00001
                            Holdco will be Reorganized JEH. To the extent New Holdco is
                            Reorganized JEI (or Reorganized JEH or JEI implements some
                            alternative corporate structure), the form of the definitive
                            documentation will be modified as the context requires to implement
                            the terms hereof (including, but not limited to, providing all holders
                            of First Lien Notes and Unsecured Notes the same substantive
                            economic, voting and information rights and shareholder protections
                            set forth herein).
Investment Company Issues   If Reorganized JEH is designated as New Holdco by the Plan, to
                            prevent the Blocker from being deemed an “investment company”
                            under the Investment Company Act of 1940 (the “’40 Act”), the
                            Blocker would be designated the sole manager of, and thereby
                            control the major decisions, of New Holdco. Electing Noteholders
                            would receive direct economics, but limited direct voting rights, in
                            Reorganized JEH through their Units and would also receive a
                            special class of shares in the Blocker (“Special Blocker Shares”, and
                            together with the Ordinary Blocker Shares, the “Blocker Shares”)
                            entitling them to proportional voting rights in the Blocker (but no
                            additional economics) and, if applicable, the right to designate or
                            remove a Director (defined below). Units would be exchangeable
                            for Blocker Shares on a one-to-one basis.
Board of Directors:         The Blocker (or Reorganized JEI if Reorganized JEI is designated
                            as New Holdco) will be governed by a seven (7) member board of
                            directors (each a “Director”, and collectively, the “Board”)
                            constituted as follows:

                                •   one (1) Director shall be the CEO of Reorganized JEH and
                                    the Blocker;

                                •   two (2) Directors (the “Oaktree Directors”) shall be
                                    designated by Oaktree Capital (“Oaktree”) so long as
                                    Oaktree holds (directly or indirectly) at least 13% of the
                                    issued and outstanding voting interests in New Holdco, and
                                    one (1) Director shall be designated by Oaktree so long as
                                    Oaktree holds (directly or indirectly) less than 13% but at
                                    least 8% of the issued and outstanding voting interests in
                                    New Holdco;

                                •   one (1) Director (the “Avenue Director”) shall be designated
                                    by Avenue Capital Group (“Avenue” and together with
                                    Oaktree, the “Designating Holders”) so long as Avenue
                                    holds (directly or indirectly) at least 8% of the issued and
                                    outstanding voting interests in New Holdco; and

                                •   one (1) Director (the “SP Director” and, together with the
                                    Oaktree Directors and the Avenue Director, the “Designated
                                    Directors”) shall be designated by Silver Point Capital
                                    (“Silver Point” and together with Oaktree and Avenue, the



                                           2
        “Designating Holders”) so long as Silver Point holds
        (directly or indirectly) at least 8% of the issued and
        outstanding voting interests in New Holdco; and

    •   the remaining Directors (the “Remaining Directors”) shall
        be initially selected by a vote of the members of Consenting
        Pro Forma Equity Holders other than the Designating
        Holders (the “Selecting Holders”) that hold at least a
        majority of the aggregate Pro Forma Equity held by such
        Selecting Holders (with any replacements selected by
        holders other than the Designating Holders); provided that
        (i) the Remaining Directors shall be industry professionals,
        (ii) the Selecting Holders shall in good faith consult with
        and consider nominees proposed by the Designating
        Holders in selecting the initial Remaining Directors, (iii) the
        selection of such Remaining Directors shall be subject to a
        veto by Oaktree to be exercised reasonably for so long as
        Oaktree is a Designating Holder.

A Designated Director may only be removed, with or without cause,
by the Designating Holder, and the Designating Holder will have the
right to remove its Designated Director for any or no reason at any
time and may designate a replacement Director in the event of the
removal, resignation, retirement, death or incapacity of its designee.
In the event that any Designated Director seat becomes vacant for
any reason prior to the annual shareholders’ meeting, such vacancy
shall be filled until the next shareholder meeting by the Designating
Holder. Notwithstanding the foregoing, if any Designating Holder
loses its right to designate a Director, such Designating Holder shall
cause its Designated Director to tender his or her resignation to the
Board, or will cause such Designated Director to be removed. The
resulting vacancy created on the Board shall be filled by the Board
until the next annual meeting of members. Designation rights shall
not be transferrable.

The Remaining Directors may only be removed for cause.

Except as otherwise provided herein, the Board will act by the
affirmative vote of a majority of the Directors then in office or by
unanimous written consent. Except as otherwise provided herein, the
presence of at least a majority of the Directors then in office at a duly
called meeting of the Board shall constitute a quorum; provided that
a duly called meeting of the Board shall require reasonable prior
notice to each Director; and provided, further, that Directors may
attend meetings of the Board telephonically or by means of other
remote communication.

The governing documents of Blocker or Reorganized JEI, as
applicable (the “Governing Documents”), will provide that the
Directors will be subject to the same fiduciary duties applicable to



                3
                              directors of a Delaware corporation.
Blocker Shareholder Action:   All actions of the Blocker shareholders at any duly called meeting
                              where quorum is established shall be determined by the majority of
                              the affirmative votes of Blocker Shares entitled to vote thereat. The
                              Blocker shareholders may also act without a meeting by written
                              consent signed by the holders of Blocker Shares having not fewer
                              than the minimum number of votes that would be necessary to
                              authorize or take such action at a meeting.
Dividends/Distributions:      At the discretion of the Board, except that Reorganized JEH will be
                              required to make customary tax distributions.
Transfers:                    The Blocker Shares and the Units will not be listed or registered
                              under the Exchange Act. Direct and indirect transfers of Units
                              (including transfers of Blocker Shares) shall be restricted to prohibit
                              (1) transfers to foreign persons that would cause New Holdco to
                              have to withhold for U.S. taxes with respect to the foreign transferee
                              on a go-forward basis and (2) transfers that would cause New
                              Holdco to be a publicly traded partnership taxed as a corporation.
Change of Control             Any merger by New Holdco, sale of all or substantially of the New
Transactions:                 Holdco’s assets, or other transaction by New Holdco or any
                              stockholder thereof that results in any person or “group” (within the
                              meaning of Section 13(d)(3) of the Securities Exchange Act)
                              holding a majority of New Holdco’s issued and outstanding Units
                              will require the approval of both the majority of the disinterested
                              Directors and the holders of a majority of the outstanding Units
                              (other than Units held by interested parties). There will be no drag-
                              along or tag-along rights.
Preemptive Rights:            Each member (including, for the avoidance of doubt, the Blocker,
                              which will provide pass-through preemptive rights to its holders)
                              that, together with its affiliates, directly holds at least 2.5% (by
                              voting power) of the outstanding Units will have preemptive rights
                              to subscribe for its pro rata share of any equity securities (including
                              securities convertible into or rights to subscribe for or purchase
                              equity securities) issued by New Holdco or any of its subsidiaries,
                              subject to customary exceptions.
Information Rights:           New Holdco will make available to each holder of Blocker Shares
                              (i) within 90 days of the end of each fiscal year, all annual financial
                              statements and similar information with respect to New Holdco and
                              its subsidiaries that would be required to be contained in a filing with
                              the SEC on Form 10-K if New Holdco were required to file such
                              forms, excluding any “Management’s Discussion and Analysis of
                              Financial Condition and Results of Operations”, and (ii) within 45
                              days of the end of each of the first three quarters or each fiscal year,
                              all quarterly financial statements and similar information with
                              respect to New Holdco and its subsidiaries that would be required to
                              be contained in a filing with the SEC on Form 10-Q if New Holdco
                              were required to file such forms, excluding a “Management’s



                                              4
                       Discussion and Analysis of Financial Condition and Results of
                       Operations”. New Holdco shall as promptly as reasonably
                       practicable (but in any event, no later than 5 business days after
                       furnishing the annual and quarterly reports) hold a conference call
                       to discuss the results of operations for the relevant reporting period
                       and to answer questions posed by holders of Blocker Shares with
                       regard to those results. New Holdco will also make available to
                       each person holding Units estimated, within 90 days of the end of
                       each taxable year of New Holdco and final information regarding
                       each such member’s share of New Holdco income or loss for tax
                       purposes.

                       At any time that neither New Holdco nor the Blocker is a public
                       filer, subject to customary confidentiality obligations, each holder of
                       Units or Blocker Shares (as applicable) may share such information
                       concerning New Holdco or the Blocker (as applicable) with its
                       managers, officers, partners, members, employees, investors and
                       advisors, as well as any bona fide prospective purchaser of Blocker
                       Shares that agrees to keep such information confidential; provided
                       that if a holder is entitled to any such information pursuant to any
                       other agreement or in any other capacity, this confidentiality
                       obligation shall not restrict or affect such other agreement or
                       capacity or their rights or obligation with respect thereto.
Registration Rights:   If New Holdco or the Blocker (as applicable) undertakes an
                       underwritten public offering of its equity interests, all holders of
                       more than 2% of the outstanding equity interests will have
                       piggyback rights to include their Units or shares (as applicable) in
                       the public offering, subject to the right of New Holdco or the Blocker
                       (as applicable) to sell Units or shares (as applicable) first in any such
                       public offering and other customary cutback provisions and
                       limitations. New Holdco or the Blocker (as applicable) shall only
                       pay for the expenses of one counsel, to be selected by the holders of
                       a majority of the Units or shares (as applicable) being so sold by
                       selling holders. Any other advisor fees in connection with an
                       underwritten public offering shall be paid by the holders.
Termination:           The terms herein regarding director designation, change of control
                       transactions, preemptive rights and information rights shall
                       terminate upon any public listing by New Holdco and/or the Blocker
                       (as applicable).




                                       5
Other Terms:   The Governing Documents will also provide for other customary
               terms, including, but not limited to, the time, place and manner of
               calling of meetings of shareholders and the Board, the titles and
               duties of officers and the manner of appointment, removal and
               replacement thereof and indemnification and exculpation of
               directors, officers and other appropriate persons.

               Any amendments or modifications to this Term Sheet, as well as the
               addition of any terms not provided for in this Term Sheet (including
               any determination to have a shareholders’ agreement to implement
               the terms hereof and/or the inclusion therein of any terms of any
               such agreement(s) not specified herein) shall be subject to the
               approval of (i) all three Designating Holders and (ii) (ii) the
               Required Pro Forma Equity Holders; provided that an amendment
               or modification that would have a material and disproportionate
               effect on the economic, voting or information rights of one or more
               holders of First Lien Notes or Unsecured Notes (as compared to the
               rights of the Designating Holders or any other holders of First Lien
               Notes or Unsecured Notes) shall require the approval of a majority
               of the affected holders.




                              6
       Annex 7

New Warrants Term Sheet
                                                                               FINAL RSA EXHIBIT


                                  Reorganized Jones Energy, Inc.
                                    New Warrant Term Sheet

    Issuer                             “Issuer” is the entity that issues the Warrants and
                                       Common Stock, as will be determined in advance of the
                                       confirmation of the chapter 11 plan of reorganization (the
                                       “Plan”) in accordance with the Plan, as described further
                                       in the Governance Term Sheet. 1

                                       “Common Stock” means the shares that are distributed
                                       to holders of allowed unsecured notes claims on account
                                       of such claims pursuant to and in accordance with the
                                       Plan.

                                       “Warrants” means the warrants that are distributed to
                                       holders of allowed unsecured notes claims on account of
                                       such claims pursuant to and in accordance with the Plan.

    Underlying Security                [__] shares (15%) of the Common Stock, calculated on a
                                       fully diluted basis (excluding equity issued pursuant to
                                       the management incentive plan).

    Term                               5 years from Effective Date of the Plan.

    Exercise Price                     Par plus accrued interest plus make-whole claim, each
                                       calculated as of Effective Date of the Plan
                                       (approximately $530 million).

    Dilution                           Subject to dilution by management incentive plan,
                                       consistent with Management Incentive Plan Term Sheet.

                                       Customary adjustments to the Exercise Price for
                                       dividends, stock splits and the like, substantially in the
                                       form listed on Schedule I.

    Conversion upon Sale               In the case of any Reorganization (as defined below),
                                       following the effective time of such Reorganization, a
                                       Warrantholder’s right to receive shares of Common
                                       Stock upon exercise of the Warrants shall be converted
                                       into the right receive, upon exercise of such Warrants,
                                       with respect to each share of Common Stock that would

1
  For the avoidance of doubt, in the event that the Restructuring is implemented such that holders of first
lien notes claims have the ability to elect to receive Units in reorganized JEH or another entity intended to
be treated as a partnership for U.S. federal income tax purposes on the Plan Effective Date, then the
“Issuer” will be the Blocker (in which case reorganized JEH or such other entity, as applicable, will issue
underlying warrants to the Blocker, and the Blocker will issue the Warrants on a “back to back” basis to the
holders of allowed unsecured notes claims on account of such claims).



           44458.00001
             have otherwise been deliverable, the type and amount of
             Exchange Property (as defined below) that the holder of
             one share of Common Stock would have been entitled to
             receive in such Reorganization; provided that if the
             Exchange Property consists solely of cash, on the
             effective date of such Reorganization, each
             Warrantholder shall receive, in respect of each of its
             Warrants, at the same time and upon the same terms as
             holders of Common Stock receive the cash in exchange
             for their shares of Common Stock, an amount of cash
             equal to the greater of (i) (x) the amount of cash that such
             Warrantholder would have received if such
             Warrantholder owned, as of the record date for such
             Reorganization, the number of shares of Common Stock
             underlying one Warrant, minus (y) the Exercise Price and
             (ii) $0, and upon Issuer’s delivery of such cash (if any) in
             respect of such Warrant, such Warrant shall be deemed
             to have been exercised in full and canceled.

             In the case of any Reorganization in which holders of
             Common Stock may make an election as between
             different types of Exchange Property (as defined below),
             a Warrantholder shall be deemed to have elected to
             receive upon exercise of the Warrants, the weighted
             average of the types and amounts of consideration
             actually received by the holders of Common Stock.

             “Reorganization” means any consolidation, merger,
             statutory share exchange, business combination or
             similar transaction, any sale, lease or other transfer to a
             third party of all or substantially all of the consolidated
             assets of Issuer and its subsidiaries, or any
             recapitalization, reclassification, reorganization or
             change of the Common Stock (other than as described in
             paragraph 1(A) of Schedule 1), in each case, in which the
             Common Stock is converted into, is exchanged for or
             becomes the right to receive cash, securities or other
             property (the “Exchanged Property”).


Settlement   Full physical




                         2
                                        Schedule I

   1. Adjustments.

               (A)      Adjustments upon Certain Transactions. The Exercise Price and
the number of shares of Common Stock underlying one Warrant (initially, one share, the
“Warrant Share Number”) shall be adjusted pursuant to the formulas below in the
event Issuer (i) pays a dividend or makes any other distribution with respect to its
Common Stock solely in shares of its Common Stock, (ii) subdivides or reclassifies its
outstanding shares of Common Stock into a greater number of shares or (iii) combines or
reclassifies its outstanding shares of Common Stock into a smaller number of shares.


                                                       Oa
                                 Ua =      Ub x
                                                       Ob


                                                       Ob
                                 Pa =      Pb x
                                                       Oa

           Where:
           Ub = Warrant Share Number before the adjustment
           Ua = Warrant Share Number after the adjustment
           Pb = Exercise Price before the adjustment
           Pa = Exercise Price after the adjustment
           Ob = Number of shares of Common Stock outstanding immediately before the
              transaction in question
           Oa = Number of shares of Common Stock outstanding immediately after the
              transaction in question
                (B)      Certain Rights, Options and Warrants. The Exercise Price and
Warrant Share Number shall be adjusted pursuant to the formulas below in the event
Issuer issues to all or substantially all holders of the Common Stock any rights, options or
warrants (other than in connection with a shareholder rights plan or management
incentive plan) entitling them, for a period of not more than 60 calendar days after the
announcement date of such issuance, to subscribe for or purchase shares of the Common
Stock at a price per share that is less than the average of the fair market values of one
share of Common Stock for the 10 consecutive trading day period ending on, and
including, the trading day immediately preceding the announcement date of such
issuance; provided that the Exercise Price shall not be increased (and Warrant Share
Number shall not be decreased) as a result of this paragraph. For purposes of this
paragraph 1(B) in determining whether any rights, options or warrants entitle the holders
to subscribe for or purchase shares of the Common Stock at less than such average of the
fair market values of one share of Common Stock for the 10 consecutive trading day
period ending on, and including, the trading day immediately preceding the
announcement date of such issuance, and in determining the aggregate offering price of
such shares of Common Stock, there shall be taken into account the fair market value of
any consideration received by Issuer for such rights, options or warrants and any amount
payable on exercise or conversion thereof.


                                                      Ob + X
                                 Ua =      Ub x
                                                      Ob + Y


                                                      Ob + Y
                                 Pa =      Pb x
                                                      Ob + X

           Where:
           Ub = Warrant Share Number before the adjustment
           Ua = Warrant Share Number after the adjustment
           Pb = Exercise Price before the adjustment
           Pa = Exercise Price after the adjustment
           Ob = Number of shares of Common Stock outstanding immediately before the
              transaction in question
           X = Number of shares of Common Stock issuable pursuant to such rights,
              options or warrants
           Y = Number of shares of Common Stock equal to (i) the aggregate price
              payable to exercise such rights, options or warrants divided by (ii) the
              average of the fair market values of one share of Common Stock over the
              10 consecutive trading day period ending on, and including, the trading
              day immediately preceding the announcement date of the issuance of such
              rights, options or warrants
                (C)    Certain Dividends and Distributions. If Issuer shall fix a record
date for the payment of a dividend or the making of a distribution with respect to the
Common Stock of shares of securities, evidences of indebtedness, assets, rights, options
or warrants (other than (i) dividends, distributions or issuances for which an adjustment is
made pursuant to paragraph 1(A) or paragraph 1(B) and (ii) regular cash dividends paid
out of earnings or earned surplus, determined in accordance with generally accepted
accounting principles) to all or substantially all holders of the Common Stock, the
Exercise Price and Warrant Share Number shall be adjusted pursuant to the formulas
below.


                                                        M
                             Ua =       Ub x
                                                       M-D




                                             4
                                                      M-D
                             Pa =      Pb x
                                                       M

              Where:
           Ub = Warrant Share Number before the adjustment
           Ua = Warrant Share Number after the adjustment
           Pb = Exercise Price before the adjustment
           Pa = Exercise Price after the adjustment
           M = fair market value per share of Common Stock determined as of the record
              date
           D = fair market value of the dividend or distribution made per share of
              Common Stock
              (D)      Tender and Exchange Offers. If a publicly-announced tender or
exchange offer made by Issuer or any of its subsidiaries for the Common Stock (other
than a Reorganization) shall be consummated, to the extent that the cash and fair market
value of any other consideration included in the payment per share of Common Stock
exceeds the average of the fair market values of one share of Common Stock over the 10
consecutive trading day period ending on, and including, the tenth trading day
immediately following the date on which such tender or exchange offer is consummated,
then the Exercise Price and the Warrant Share Number shall be adjusted pursuant to the
formulas below; provided that the Exercise Price shall not be increased (and Warrant
Share Number shall not be decreased) as a result of this paragraph 1(E).


                                                  (Oa x M) + E
                           Ua =      Ub x
                                                    Ob x M


                                                    Ob x M
                            Pa =      Pb x
                                                  (Oa x M) + E


           Where:
           Ub = Warrant Share Number before the adjustment
           Ua = Warrant Share Number after the adjustment
           Pb = Exercise Price before the adjustment
           Pa = Exercise Price after the adjustment
           M = Average of the fair market values of one share of Common Stock over
              the 10 consecutive trading day period ending on, and including, the tenth
              trading day immediately following the date on which such tender or
              exchange offer is consummated


                                              5
E = Aggregate fair market value of all cash and any other consideration paid
   or payable for shares of Common Stock in such tender or exchange offer
Ob = Number of shares of Common Stock outstanding immediately before
   giving effect to such tender or exchange offer
Oa = Number of shares of Common Stock outstanding immediately after
   giving effect to such tender or exchange offer




                                 6
     Annex 8

Transfer Agreement
                                         Provision for Transfer Agreement

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of (the “Agreement”), 1 by and among Jones Energy,
Inc. (“JEI”) and its affiliates and subsidiaries bound thereby, the Consenting First Lien
Noteholders, and the Consenting Unsecured Noteholders, including the transferor to the Transferee
of any First Lien Notes, 2022 Notes, 2023 Notes, or any other claims against the Debtors (each
such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof to
the extent the Transferor was thereby bound, and shall be deemed a “Consenting First Lien
Noteholder” or “Consenting Unsecured Noteholder,” as applicable, under the terms of the
Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):
Telephone:
Facsimile:
    Aggregate Amounts Beneficially Owned or Managed on Account of:
    First Lien Notes (if any)                                                      $
    2022 Notes (if any)                                                            $
    2023 Notes (if any)                                                            $




1     Capitalized terms not used but not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement.
   Annex 9

Form of Joinder
                                             Joinder

    This joinder (this “Joinder”) to the Restructuring Support Agreement (the “Agreement”),
dated as of [__], 2019, by and among: (i) Jones Energy, Inc. (“JEI”), a company incorporated
under the Laws of Delaware, and each of Jones Energy, LLC, CCPR Sub LLC, Jones Energy
Finance Corp., Jones Energy Holdings, LLC, JRJ Opco, LLC, Nosley Acquisition, LLC, Nosley
Assets, LLC, Nosley Midstream, LLC, Nosley SCOOP, LLC, and Jones Energy Intermediate, LLC
(together with JEI, collectively, the “Company Parties”); (ii) the Consenting First Lien
Noteholders; and (iii) the Consenting Unsecured Noteholders, is executed and delivered by
[________________] (the “Joining Party”) as of [________________]. Each capitalized term
used herein but not otherwise defined shall have the meaning ascribed to it in the Agreement.

       1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder as Annex A (as the same has
been or may be hereafter amended, restated, or otherwise modified from time to time in accordance
with the provisions thereof). The Joining Party shall hereafter be deemed to be a Party for all
purposes under the Agreement and one or more of the entities comprising the Consenting
Stakeholders.

        2.      Representations and Warranties. The Joining Party hereby represents and warrants
to each other Party to the Agreement that, as of the date hereof, such Joining Party (a) is the legal
or beneficial holder of, and has all necessary authority (including authority to bind any other legal
or beneficial holder) with respect to, the First Lien Notes and/or Unsecured Notes identified below
its name on the signature page hereof, and (b) makes, as of the date hereof, the representations and
warranties set forth in Section 10 hereof to each other Party.

       3.      Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.

      4.     Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

               To the Joining Party at:

               [JOINING PARTY]
               [ADDRESS]
               Attn:
               Facsimile: [FAX]
               EMAIL:
    IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as of the
date first written above.



                                  [JOINING PARTY]



                                  By:

                                  Name:

                                  Title:




 Aggregate Amounts Beneficially Owned or Managed on Account of:
 First Lien Notes (if any)                                $
 2022 Notes (if any)                                      $
 2023 Notes (if any)                                      $
Annex A

Agreement
         Exhibit C

Corporate Organization Chart
                                                                                                                                           Jones Energy, Inc. Corporate and Capital Structure
                                                                                                                                           Current as of April 2, 2019
                                                                                                                                           For Illustrative Purposes and Discussion Purposes Only on a Non-Reliance Basis

                                                                                                                Jones Energy, Inc.
                                                                                                                   (Delaware)

                                                                 100%
      LEGEND
   RBL Borrower
   1L Notes Issuer
 2022 Notes Issuer
 2023 Notes Issuer
                                                    Jones Energy Intermediate,
   RBL Guarantor                                               LLC                                             JEH Units (99%)
 1L Notes Guarantor                                          (Texas)                                        Preferred Units (99%)
2022 Notes Guarantor
2023 Notes Guarantor
     TRA Obligor

   ENTITY TYPE                                               JEH Units (1%)
                                                          Preferred Units (1%)
     Corporation                                                                                         Jones Energy Holdings, LLC
        LLC                                                                                                     (Delaware)




                          100%                                          100%                                         100%                   100%                                           100%




                       CCPR Sub LLC                              Nosley Assets, LLC                        Nosley Midstream, LLC      Jones Energy, LLC                         Jones Energy Finance Corp.
                        (Delaware)                                  (Delaware)                                  (Delaware)                 (Texas)                                      (Delaware)




                                            100%                                              100%                                         100%




                                      Nosley SCOOP, LLC                               Nosley Acquisition, LLC                           JRJ Opco, LLC
                                         (Delaware)                                        (Delaware)                                      (Texas)
     Exhibit D

Liquidation Analysis
                                           Liquidation Analysis


THE DEBTORS MAKE NO REPRESENTATIONS OR WARRANTIES REGARDING THE
ACCURACY OF THE ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN, OR A TRUSTEE’S
ABILITY TO ACHIEVE FORECASTED RESULTS. IF CHAPTER 11 CASES ARE CONVERTED TO
A CHAPTER 7 LIQUIDATION, ACTUAL RESULTS COULD VARY MATERIALLY FROM THE
ESTIMATES AND PROJECTIONS SET FORTH IN THIS LIQUIDATION ANALYSIS.


1) Introduction
         Jones Energy, Inc. and its subsidiaries that are Debtors in these proceedings (collectively,
the “Debtors”) with the assistance of their restructuring, legal, and financial advisors, have prepared this
hypothetical liquidation analysis (this “Liquidation Analysis”) in connection with the Plan (as amended
from time to time) and Disclosure Statement. The analysis permits parties in interest to evaluate whether
the Plan satisfies the requirements of section 1129(a)(7) of the Bankruptcy Code, also referred to as the
“best interests of creditors” test. The test requires that each holder of an impaired allowed claim or interest
must either:
    i)      accept the Plan; or
    ii)     receive or retain value, as of the Effective Date, that is not less than the amount that such Person
            would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.
To substantiate these findings, the Bankruptcy Court must:
    i)      estimate the cash proceeds (the “Liquidation Proceeds”) a chapter 7 trustee (the “Trustee”)
            would generate if each Debtor's chapter 11 case was converted to a chapter 7 case on the
            Effective Date and the assets of such Debtor's estate were liquidated;
    ii)     determine the distribution (the “Liquidation Distribution”) each holder of a Claim or Interest
            would receive from the Liquidation Proceeds under the priority scheme dictated in chapter 7;
            and
    iii)    compare each holder's Liquidation Distribution to the distribution under the Plan (“Plan
            Distribution”) if it were confirmed and consummated.
Accordingly, asset values discussed herein may be different than amounts referred to in the Plan.


2) Process and Assumption Overview
        The Liquidation Analysis was prepared by legal entity and assumes that the Debtors would be
liquidated in a jointly administered but nonconsolidated basis. The analysis has been prepared assuming
that the Debtors’ chapter 11 cases are converted to chapter 7 cases on or about June 30, 2019
(the “Conversion Date”). The Debtors have assumed that the liquidation would occur over an approximately
three-month time period in order sell substantially all of the Debtors’ assets, monetize and collect
receivables and other assets on the pro forma balance sheet, and administer and wind-down the estates.
Except as otherwise noted herein, the Liquidation Analysis is based upon the Debtors’ audited pro forma,
consolidated balance sheets as of February 28, 2019, which values are assumed to be representative of the
Debtors’ assets and liabilities. As of April 15, 2019, unless otherwise noted. Any projected balance sheet
amounts presented in this Liquidation Analysis are intended to be a proxy for actual balances on the
Liquidation Date (the “Liquidation Balances”). In addition, this Liquidation Analysis incorporates certain
adjustments to account for the effects of the chapter 7 liquidation process, including post-conversion
operating cash flow, costs of winding down the Debtors’ estates, employee related costs, professional and
trustee fees.
         It is assumed that, on the Conversion Date, the Bankruptcy Court would appoint a chapter 7 trustee
who would sell the assets of the bankruptcy estate (the “Estate”) and distribute the cash proceeds, net of
liquidation related costs, to creditors in accordance with relevant bankruptcy law. To maximize recovery in
an expedited process the Trustee’s initial step would be to develop a liquidation plan to generate proceeds
from the sale of the Debtors’ assets for distribution to creditors. It is assumed the appointed chapter 7 trustee
will retain lawyers and other necessary advisors to assist in the liquidation.
         This analysis assumes three months following a conversion to chapter 7 to allow for a reasonable
amount of time to consummate a sale of the producing assets. Assets are marketed on an accelerated
timeline with all asset sales contemplated to occur within the three-month wind-down period. Asset values
in the liquidation process are assumed to be driven by, among other things:
        •    the accelerated time frame in which the assets are marketed and sold;
        •    the potential loss of key personnel;
        •    forward commodity price curves;
        •    negative partner and vendor reaction; and
        •    the general forced nature of the sale
         The cessation of business in a liquidation is likely to trigger certain claims that otherwise would
not exist under a Plan absent a liquidation. Examples of these kinds of claims include various potential
employee claims (such as potential severance or WARN Act claims), new bonding or letters of credit for
plugging and abandonment (“P&A”) liabilities, executory contracts, litigation, and unexpired lease
rejection damages in addition to other potential claims. Claims can be material and can receive
administrative or priority payment status. Priority claims would be paid in full from the Liquidation
Proceeds before the balance would be made available to general unsecured claims.
         No recovery or related litigation costs have been attributed to any potential avoidance actions under
the Bankruptcy Code, including potential preferences or fraudulent transfer actions due to, among other
issues, the cost of such litigation, the uncertainty of the outcome and anticipated disputes regarding these
matters. Additionally, this analysis does not include estimates for tax consequences, both Federal and state,
that may be triggered upon the liquidation and sale of assets; tax consequences could be material.


3) Distribution of Net Proceeds to Claimants
        Any available net proceeds would be allocated to Holders of Claims in strict priority in accordance
with section 726 of the Bankruptcy Code:
        •    Liquidation Adjustments - includes estimated fees paid to the U.S. Trustee and Clerk of the
             Bankruptcy Court, wind-down costs and certain Professional/Broker Fees;
        •    Superpriority and Structurally Senior Claims - includes estimated claims from counterparties
             that are able to assert liens on corresponding assets, including certain trade vendors as well as
             taxing authorities;
        •    Secured Claims - includes estimated Claims arising under the Debtors’ first lien secured credit
             facilities;
        •    Unsecured Administrative Claims - includes estimated Chapter 11 non-lien vendor claims,
             including Claims for post-petition accounts payable, post-petition accrued expenses, taxes, and




                                                       2
            employee obligations, Claims arising under section 503(b)(9) of the Bankruptcy Code, and
            certain Unsecured Claims entitled to priority under section 507 of the Bankruptcy Code;
        •   General Unsecured Claims - includes estimated deficiency claims arising from the Debtor’s
            unsecured funded debt, Chapter 11 prepetition trade Claims, and numerous other types of
            prepetition liabilities. Chapter 11 administrative deficiency claims are assumed to be asserted
            at each Debtor borrower and guarantor entity and are pari passu with General Unsecured
            Claims;
        •   Interests - includes estimated Equity Interests in the Debtors.
Under the absolute priority rule, no junior creditor would receive any distributions until all senior creditors
are paid in full, and no equity holder would receive any distribution until all creditors are paid in full. The
assumed distributions to creditors as reflected in the Liquidation Analysis are estimated in accordance with
the absolute priority rule.


4) Conclusion
        The determination of hypothetical proceeds from this liquidation is a highly uncertain process
involving the extensive use of estimates and assumptions, which, while considered reasonable by the
Debtors and the Debtors’ advisors, are inherently subject to significant business, economic, and competitive
uncertainties and contingencies beyond the control of the Debtors.
        This analysis was prepared before the deadline for filing Claims against the Debtors’ estates, and
so the Debtors have not had an opportunity to fully evaluate potential Claims against the Debtors or to
adjudicate such Claims before the Bankruptcy Court. Accordingly, the amount of the final Allowed Claims
against the Debtors’ estates may differ from the Claim amounts used in this Liquidation Analysis.
Additionally, asset values discussed herein may be different than amounts referred to in the Plan, which
presumes the reorganization of the Debtors’ assets and liabilities under chapter 11 of the Bankruptcy Code.
The estimated liquidation recoveries and proceeds waterfall are presented herein as a summary of each
individual debtor with their estimated recoveries.
        The Debtors determined, as summarized in the table below, upon the Effective Date, the Plan will
provide all creditors and equity holders with a recovery (if any) that is not less than what they would
otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the Bankruptcy Code, and thus
believe the Plan satisfies the requirement of 1129(a)(7) of the Bankruptcy Code.
         SUMMARY OF EXPECTED MIDPOINT RECOVERIES - USD $000's
                                                                                                      Projected
                                                                            Projected       Plan     Liquidation
         Class                       Claim/Equity Interest                   Claims       Recovery    Recovery
           1     Other Secured Claims                                      $          -    100.0%         100.0%
           2     Other Priority Claims                                     $          -    100.0%         100.0%
           3     Hedge Claims / RBL Claims                                        N/A      100.0%         100.0%
           4     First Lien Notes Claims                                   $ 529,828        62.5%          40.3%
           5     Unsecured Notes Claims                                    $ 582,125        4.3%            2.0%
           6     General Unsecured Claims against Debtors other than JEI   $          -    100.0%           0.0%
           7     General Unsecured Claims against JEI                      $ 52,000         0.0%            0.0%
           8     Intercompany Claims                                              N/A       0.0%            0.0%
           9     Existing Preferred Equity Interests                       $ 65,706         0.0%            0.0%
          10     Existing Common Equity Interests                                 N/A       0.0%            0.0%
          11     Intercompany Interests                                           N/A      100.0%             N/A




                                                       3
The following table summarizes the Liquidation Analysis for the Aggregated Debtor Entities.
The Liquidation Analysis should be reviewed with the accompanying “Specific Notes to the
Liquidation Analysis” set forth on the following pages. Standalone Debtor Entity
Liquidation Analyses can be found subsequent to the Specific Notes herein.




                                            4
                                                                           AGGREGATED DEBTOR MIDPOINT LIQUIDATION ANALYSIS

                                                                                                              Aggregated                                                                                                        Nosley       Nosely                Jones Energy
Jones Energy - USD $000s                                                                                        Debtor       Jones Energy, Jones Energy Jones Energy,                 Nosely           Nosley    Jones Energy Acquisition, Midstream,              Intermediate
                                                                                                               Entities          Inc.      Holdings, LLC     LLC      JRJ Opco, LLC SCOOP, LLC       Assets, LLC Finance Corp     LLC         LLC     CCPR Sub LLC      , LLC

Liquidation Proceeds:
                                                                             Proforma
                                                                                Balance         Midpoint
                                                                Notes            Sheet         Recovery - %                                                                             Midpoint Recovery - $
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                      [A]        $      22,750          100.0%     $    22,750    $     1,397    $   13,851    $    7,463    $       -   $            -   $          39   $     -   $       -   $        -   $        -   $       -
  Accounts Receivable, Net                                       [B]               20,016           99.8%          19,969               -            -        19,881            -               7               81         -           -            -            -           -
  Other Current Assets                                           [C]                5,630           55.0%           3,096               -         218          2,879            -                -               -         -           -            -            -           -
  Oil And Gas Properties, Net                                    [D]             296,058            82.8%         245,125               -            -             -            -         101,601        143,523           -           -            -            -           -
  Other Property, Plant And Equipment, Net                       [E]                1,639           55.0%            901                -            -          901             -                -               -         -           -            -            -           -
  Commodity Derivative Assets                                    [F]                       -            -               -               -            -             -            -                -               -         -           -            -            -           -
  Other Long-Term Assets                                         [G]               21,084             0.0%              4               -         419             3             -                -               -         -           -            -            -           -
Total Gross Liquidation Proceeds                                            $ 367,176               79.5%     $ 291,845      $     1,397    $   14,487    $   31,127    $       -   $ 101,609        $ 143,643       $     -   $       -   $        -   $        -   $       -
Chapter 7 Liquidation Adjustments:
  Avoidance Actions Proceeds                                     [H]                                          $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
  Wind Down Costs                                                    [I]                                          (15,827)              -            -             -            -          (6,560)        (9,267)          -           -            -            -           -
  Chapter 7 Trustee Fees                                             [J]                                           (3,737)              -           (3)          (57)           -          (1,524)        (2,153)          -           -            -            -           -
  Chapter 7 Professional and Broker Fees                         [K]                                               (6,228)              -           (5)          (95)           -          (2,540)        (3,588)          -           -            -            -           -
Total Chapter 7 Liquidation Adjustments                                                                       $   (25,792)   $          -   $       (9) $       (151) $         -   $     (10,624) $     (15,008) $        -   $       -   $        -   $        -   $       -

Net Estimated Proceeds from Liquidation Available for Distribution                                            $ 266,053      $     1,397    $   14,478    $   30,976    $       -   $      90,985    $ 128,635       $     -   $       -   $        -   $        -   $       -


Memo: Net Estimated Proceeds Allocable to:
  Superpriority and Structurally Senior Claims                                                                $    61,985    $          -   $   13,439    $        -    $       -   $      18,436    $    30,110     $     -   $       -   $        -   $        -   $       -
  Secured Claims                                                                                                  183,141          1,397          822         30,973            -          58,703         91,246           -           -            -            -           -
  Unencumbered Property                                                                                            20,927               -         218              3            -          13,845          7,279           -           -            -            -           -
Net Estimated Proceeds from Liquidation Available for Distribution                                            $ 266,053      $     1,397    $   14,478    $   30,976    $       -   $      90,985    $ 128,635       $     -   $       -   $        -   $        -   $       -


Claims & Recoveries:

                                                                                Midpoint        Midpoint
                                                                             Claims - $        Recovery - %                                                                             Midpoint Recovery - $
Superpriority and Structurally Senior Claims:
  Superpriority Professional Carveout Claims                     [L]        $       8,535          100.0%     $     8,535    $          -   $    8,535    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
  Other Secured Claims                                           [M]               53,450          100.0%          53,450               -        4,904             -            -          18,436         30,110           -           -            -            -           -
Total Superpriority and Structurally Senior Claims                          $      61,985          100.0%     $    61,985    $          -   $   13,439    $        -    $       -   $      18,436    $    30,110     $     -   $       -   $        -   $        -   $       -
Remaining Distributable Value after Superpriority Claims                                                      $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                     [N]        $              -            -     $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
  9.250% 1st Lien Notes Due 2023 Claims                          [0]             474,281            38.6%         183,141          1,397          822         30,973            -          58,703         91,246           -           -            -            -           -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims              [0]                       -            -               -               -            -             -            -                -               -         -           -            -            -           -
Total Secured Claims:                                                       $ 474,281               38.6%     $ 183,141      $     1,397    $     822     $   30,973    $       -   $      58,703    $    91,246     $     -   $       -   $        -   $        -   $       -
Remaining Distributable Value after Secured Claims                                                            $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
Unsecured Chapter 11 Administrative Claims:
Total Unsecured Chapter 11 Administrative Claims                 [P]        $       1,360          100.0%     $     1,360    $          -   $      31     $        -    $       -   $         823    $      506      $     -   $       -   $        -   $        -   $       -
Remaining Distributable Value after Unsecured Administrative Claims                                           $    19,985    $          -   $     186     $       3     $       -   $      13,022    $     6,773     $     -   $       -   $        -   $        -   $       -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims               [0]        $ 291,141                 2.8%    $     8,026    $          -   $      82     $       1     $       -   $       5,312    $     2,631     $     -   $       -   $        -   $        -   $       -
  6.75% Notes Due 2022                                           [Q]             424,031              2.0%          8,407               -          73              1            -           5,420          2,912           -           -            -            -           -
  9.25% Notes Due 2023                                           [Q]             158,094              2.0%          3,134               -          27              0            -           2,021          1,086           -           -            -            -           -
  6.75% Notes Due 2022 (Co. Held)                                [Q]               21,077               -               -               -            4             0            -             269           145            -           -            -            -           -
  TRA Liability                                                  [R]               52,000               -               -               -            -             -            -                -               -         -           -            -            -           -
  General Unsecured Claims                                       [R]                       -            -               -               -            -             -            -                -               -         -           -            -            -           -
Total Unsecured Claims                                                      $ 946,342                 2.1%    $    19,567    $          -   $     186     $        3    $       -   $      13,022    $     6,773     $     -   $       -   $        -   $        -   $       -
Remaining Distributable Value after Unsecured Claims                                                          $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock           [S]        $      32,853               -     $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
  JEH Mirror Preferred Units                                         [S]           32,853               -               -               -            -             -            -                -               -         -           -            -            -           -
  Jones Energy, Inc. Interests                                       [T]                   -            -               -               -            -             -            -                -               -         -           -            -            -           -
Total Intercompany Claims / Equity Interests                                $      65,706               -     $         -    $          -   $        -    $        -    $       -   $            -   $           -   $     -   $       -   $        -   $        -   $       -
Total Claims / Total Distributions                                          $ 1,549,675             17.2%     $ 266,053      $     1,397    $   14,478    $   30,976    $       -   $      90,985    $ 128,635       $     -   $       -   $        -   $        -   $       -
                       SPECIFIC NOTES TO THE LIQUIDATION ANALSIS


Liquidation Proceeds
Gross Liquidation Proceeds
A.     Cash & Cash Equivalents: Entity cash is a pro-forma cash estimate as of June 30, 2019. All
       projected cash and equivalents on hand are considered to be 100% recoverable.
B.     Accounts Receivable, Net: Includes proceeds from oil and gas production, along with other
       receivables related to joint interest billing partners, netting, and miscellaneous receivables.
       Accounts receivable is primarily comprised of oil and gas production receipts which is expected to
       have a relatively high overall recovery.
       The recovery percentage will differ among the different categories of accounts receivable. The two
       categories include:
          A/R – Production – Production amounts are assumed to be highly collectible based on
           counterparty credit quality and payment history. Receipts are related to sale of produced oil,
           natural gas, and natural gas liquids, typically due within 30 days of receipt. Outstanding
           receipts are assumed recoverable at 100%.
          A/R – Other – Other A/R includes joint interest billings, third party netting, and miscellaneous
           receivables which have an expected recovery range of 75% to 85%.
C.     Other Current Assets – includes prepaid, deposit, cash call, and inventory amounts with an assumed
       recovery rate of 50 – 60% of net book value.
           •   Prepaid Assets: Prepaid assets primarily include prepayments made on account of
               insurance, lease deposit, utility deposits, prepaid service providers, IT maintenance,
               service, taxes, and license fees.
           •   A/R Cash Calls: Cash call A/R are amounts requested by the Debtor to non-operating
               partners requesting payment for anticipated future capital and operating expenditures.
           •   Inventory: Inventory mainly consists of automation equipment installed onsite in addition
               to production equipment: including tubes, pumps, valves, tanks, etc.
D.     Oil & Gas Properties, Net: The Liquidation Analysis assumes that the Trustee sells or otherwise
       monetizes the reserves and associated equipment owned by the Debtors, in logical regional or
       geological packages, or on a piecemeal basis, with sales to buyers during a three-month period. The
       estimated values realized for such assets reflect, among other things, the following factors:
           •   long-term supply and demand fundamentals for oil and natural gas;
           •   projected oil and natural gas prices;
           •   production and operating performance for each asset;
           •   operating and maintenance costs for each asset; and
           •   capital and environmental expenditure requirements.
           The liquidation value for the Debtors’ reserves is based on a range of discount factors on PDP
       reserves valued as of June 30, 2019. The Debtors’ estimated PDP reserve values as of June 30,
       2019 were based on a roll-forward of both the Debtors’ internal reserve report and the reserve report
       prepared by Cawley, Gillespie & Associates, Inc. (“CGA”) as of December 31, 2018.
             PDP reserves are viewed as having higher realizable values than other proved reserves–
       proved developed not producing (“PDNP”) and proved undeveloped reserves (“PUD”). While
       PDNP, PUD, possible, and probable reserves along with unevaluated properties are valuable assets
       and represent a portion of the Debtors’ going concern value, the Liquidation Analysis assumes
       these assets will provide no recovery in a chapter 7 liquidation. This is often due to the higher risk
       of converting these reserves to proved producing reserves, the reliance on the unique geological
       and technical knowledge of the seller, and material amounts of capital that a buyer would need to
       fund to convert to producing reserves. Therefore, in a liquidation, it is assumed buyers would not
       ascribe value to these reserve categories.
             In the context of a liquidation, due to the appointment of a Trustee and the Debtors’ assumed
       insufficient liquidity and access to capital to maintain, develop, or expand production and future
       reserves, sale values of oil and gas assets will be depressed and would likely result in a valuation
       discount relative to “fair value.” The Liquidation Analysis assumes an estimated range of gross
       liquidation proceeds from oil and gas property between approximately $229 million to $267
       million, comprised of:
       •   Approximately $96 million to $110 million from the Debtor’s Merge assets;
       •   Approximately $133 million to $158 million from the Debtor’s Western Anadarko Basin
           (WAB) assets.
             A detailed mortgage lien review was performed to asses the value associate with encumbered
       and unencumbered oil and gas property. For the purposes of this Liquidation Analysis, the pro-
       forma percentage of encumbered and unencumbered assets was used to establish the liquidation
       proceed allocation to the secured versus unsecured oil and gas recoveries, respectively.
             In total, the Liquidation Analysis assumes an overall recovery range between 77% and 90%
       on the book value of the Debtors’ oil and gas properties.
E.     Other Property, Plant and Equipment, Net: Other Property, Plant and Equipment (Other PP&E)
       represents buildings, vehicles, furniture, fixtures, corporate and production equipment. Liquidated
       assets have been depreciated according to accounting policies by the Debtors, and in a liquidation
       would be expected to be sold at a further discount. As a result, Other PP&E assets are assumed to
       have a recovery in the range of 50-60% net book value.
F.     Commodity Derivatives: At the Conversion Date derivative asset value is estimated to be zero. The
       derivative value is expected to be offset against outstanding RBL obligations. Additionally, any of
       the Debtors post-petition hedging arrangements are assumed to have no value.
G.     Other Long-Term Assets: includes minority interest in Monarch, security deposits, and proceeds
       resulting from Jones Energy Holdings, LLC’s “JEH’s” aggregated recovery on repurchased, but
       unretired Unsecured 6.75% Notes Due 2022. These proceeds are assumed to be distributed to
       JEH’s claimants. All other intercompany receivables and payables subordinated to Debtor Interests.
       Given the illiquid nature of other Long-Term Assets, recoveries are estimated to be between 50 –
       60% of net book value.


Chapter 7 Liquidation Adjustments
H.     Avoidance Actions Proceeds: This Liquidation Analysis assumes no recoveries on potential
       avoidance actions.




                                                     7
I.     Wind Down Costs: The total Wind Down Costs are estimated to be approximately $15.8 million,
       which includes personnel and overhead costs. For those employees that are retained during the
       liquidation process, the analysis includes estimated salary, retention, and severance expense.
J.     Chapter 7 Trustee Fees: This would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are 1.5% of entity gross liquidation
       proceeds excluding cash and accounts receivable.
K.     Chapter 7 Professional and Broker Fees: This includes the estimated cost for advisors, attorneys
       and other professionals retained by the Chapter 7 trustee. In the Liquidation Analysis, Chapter 7
       professional fees are estimated to be $3 million – $4 million. These fees are applied on a pro-rata
       basis across debtor entities based on the estimated Liquidation Proceeds available to each estate.
       However, this amount can fluctuate based on length and complexity of wind-down process and
       could be substantially greater than the amounts assumed herein.


Claims & Recoveries
Superpriority and Structurally Senior Claims
L.     Superpriority Professional Carve-Out Claims
       •   The Cash Collateral Orders grants superpriority status to Chapter 11 Allowed Professional Fees
           incurred prior to notice of conversion to a Chapter 7 liquidation for each professional retained
           by the court pursuant to sections 327, 328, or 363 of the Bankruptcy Code. The Liquidation
           Analysis assumes $8.5 million in Superpriority Carve-Out Claims at the Liquidation Date and
           that the Liquidation Proceeds would be sufficient to satisfy 100% of the Superpriority Carveout
           Claims.
M.     Other Secured Claims (Class 1)
       •   As of the Liquidation Date Claims and/or rights of recoupment under JOAs consist of:
               o   The Debtors’ postpetition accrued and unpaid third-party vendor payables related to
                   lease operating expenses, capital expenditures, and certain general and administrative
                   expenses (for which it is assumed working interest owners have funded to Jones for
                   outstanding JIB receivables as of the Liquidation Date, as discussed in Section B.
                   above);
               o   The remaining portion of the Debtor’s post-petition joint interest billings payables to
                   operators in excess of production revenues owed to the Debtor’s from these parties;
                   and
               o   Any recoupment claims asserted against the Debtor’s under joint interest billing
                   payables.
       •   The claims are asserted at the asset owning entities Nosley Scoop, LLC and Nosley Assets,
           LLC.
       •   These amounts above are net of any offsets or recoupments owed by and among the Debtors,
           and other non-debtor and third-party operators. Total Class 1 claim amounts of $53.5 million
           assumed to receive a 100% recovery.




                                                    8
Secured Claims
N.      Other Priority Claims / RBL & Hedge Claims (Class 2 and Class 3)
        •    The Debtor’s assume all Priority Claims will be satisfied before the Conversion Date. As such,
             the Liquidation Analysis assumes there will be no Priority Tax Claims or Class 2 Claims as of
             the Liquidation Date.
        •    All existing hedge obligations assumed to be closed out prior to a Chapter 11 Filing and
             therefore, there will be no Hedge / RBL Claims or Class 3 Claims as of the Liquidation Date.
O.      First Lien Notes Claims (Class 4)
        •    The Liquidation Analysis assumes that the First Lien Notes Claims are $470.8 million as of the
             Petition Date. Furthermore, in the Liquidation Analysis assumes $55.6 million in make-whole
             claims asserted under the Low Recovery scenario. Based on these assumptions, implied
             Liquidation Proceeds to Class 4 claimants would range from $176.7 million to $211.8 million
             which represents 33% and 45% recovery of the amount of the total 1L Notes Claims.
        •    To the extent there is excess proceeds available after satisfying the Superpriority Professional
             Carve-Out Claims and Other Secured Claims, all liquidated assets are assumed to be the First
             Lien’s collateral, consistent with the First Lien Note Indenture, except for: (1) any trucks,
             service vehicles, automobiles, rolling stock, boats, vessels or other registered mobile
             equipment or equipment covered by certificates of title or ownership of the Issuers or any
             Guarantor; (2) any real property (other than any Oil and Gas Properties) under $5M from the
             scope of the definition of Collateral; and (3) unmortgaged properties as detailed in footnote
             “D. Oil & Gas Properties, Net”.

Unsecured Chapter 11 Administrative Claims
P.      Unsecured Chapter 11 Administrative Claims
        •    Claims consist of post-petition Chapter 11 unsecured trade vendor claims that are unable to
             assert statutory liens against the collateral.
Q.      Unsecured Notes Claims (Class 5) 1
        •    The Liquidation Analysis assumes approximately $603 million of Note claims. This includes
             estimated claim amounts of $424.0 million for the 6.75% Senior Notes due 2022, $158.1
             million for 9.25% Senior Notes due 2023, and $21.1 million of the Company Held 6.75%
             Notes Due 2022 that have been retired. The estimated claim amounts reflect principal at par
             value and unpaid interest as of the Petition Date. Based on these assumptions, implied
             Liquidation Proceeds to Class 5 claimants would range from $10.1 million to $12.7 million
             which represents 1.7% and 2.2% recovery of the amount of the total Unsecured Notes
             Claims.

Unsecured Claims
R.      General Unsecured Claims (Class 6 and Class 7)
        •    Against Debtors other than JEI (Class 6)


1
 The Debtor’s $21 million in owned unretired unsecured notes, comprised of accrued principle and interest as of the
Petition Date, is assumed to be redistributed to Jones Energy Holdings, LLC claimants



                                                         9
               o   All existing General Unsecured Claims assumed to be paid prior to a Chapter 11 Filing
                   and therefore, the Debtor’s will have no General Unsecured Claims or Class 6 Claims
                   as of the Liquidation Date. Additionally, in an effort to assure conservatism for
                   anticipated asserted claims that are pari passu with Class 6 (such as those asserted in
                   Class 5), the analysis does not assume additional claims resulting from actions related
                   to the wind down, such as contract rejection claims.
       •   Against JEI (Class 7)
               o   The Liquidation Analysis assumes there are no claims at JEI besides the Tax
                   Receivable Agreement “TRA” and no recovery for claimants at JEI. The inclusion of
                   the TRA claim amount is not a concession by the Debtors or any other party
                   that the TRA claim is allowable under applicable bankruptcy or nonbankruptcy
                   law, or as to the amount of such claim. The value of TRA claim is illustrative and
                   based on the company’s audited books and records as of December 31, 2018 as
                   reported in the company’s 10-K filed February 27, 2019.
Intercompany Claims / Equity Interests
S.     Existing Preferred Equity Interests (Class 9)
       •   Class 9 Claims consist of Series A 8% Perpetual Convertible Preferred Stock asserted by
           preferred unitholders. The pro forma amount of such purported Class 9 claims as of the
           Liquidation Date is estimated to be $65.7 million. The Liquidation Analysis assumes that there
           would be no recovery for alleged Class 9 Claims.
T.     Intercompany Claims / Jones Energy, Inc. Interests (Class 8 and Class 10)
       •   Class 8 Intercompany Claims are encumbered under the 1L indenture agreement. In an effort
           to assure conservatism, in this analysis Class 8 claims are presumed to be subordinated to other
           General Unsecured Claims. Therefore, the Liquidation Analysis assumes that there would be
           no recovery for Class 8 Claims.
       •   Class 10 Claims consist of Claims by common unitholders of Jones Energy, Inc. The
           Liquidation Analysis assumes that there would be no recovery on account of the Holders of
           Class 10 Common Equity Interests as of the Liquidation Date.




                                                   10
                                 STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS



Jones Energy, Inc. - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $     1,397 $             - $         1,397      100.0%           100.0%         100.0%    $    1,397 $        1,397 $         1,397
  Accounts Receivable, Net                                            [B]              -               -               -           -                -              -             -              -               -
  Other Current Assets                                                [C]          1,698          (1,698)              -       50.0%            55.0%          60.0%             -              -               -
  Oil And Gas Properties, Net                                         [D]              -               -               -           -                -              -             -              -               -
  Other Property, Plant And Equipment, Net                            [E]              -               -               -       50.0%            55.0%          60.0%             -              -               -
  Commodity Derivative Assets                                         [F]              -               -               -       50.0%            55.0%          60.0%             -              -               -
  Other Long-Term Assets                                              [G]              -               -               -           -                -              -             -              -               -
Total Gross Liquidation Proceeds                                             $     3,096 $        (1,698) $        1,397       25.0%            45.1%         100.0%    $    1,397 $        1,397 $         1,397
Chapter 7 Liquidation Adjustments:
  Avoidance Actions Proceeds                                          [H]                                                                                               $         -   $         -   $           -
  Wind Down Costs                                                      [I]                                                                                                        -             -               -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%              -             -               -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%              -             -               -
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $         -   $         -   $           -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $    1,397    $     1,397   $       1,397

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $        -    $         -   $           -
 Secured Claims                                                                                                                                                              1,397          1,397           1,397
 Unencumbuered Property                                                                                                                                                          -              -               -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $    1,397    $     1,397   $       1,397

Claims & Recoveries:                                                                                                                                                    $    1,397    $     1,397   $       1,397
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $             -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -               -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $             -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $           -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $             -           -                 -             -    $        - $            - $             -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281         474,281        0.3%              0.3%          0.3%         1,251          1,397           1,397
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -               -        0.3%                 -             -           147              -               -
Total Secured Claims                                                         $   529,828 $       474,281 $       474,281        0.3%              0.3%          0.3%    $    1,397 $        1,397 $         1,397
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $           -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $           -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $           -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         -   $         -   $           -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   473,030 $ 472,884 $ 472,884                        -                -              -   $         - $           - $             -
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                    -                -              -             -             -               -
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                    -                -              -             -             -               -
  TRA Liability                                                       [R]         52,000      52,000      52,000                    -                -              -             -             -               -
  General Unsecured Claims                                            [R]              -           -           -                    -                -              -             -             -               -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                    -                -              -             -             -               -
Total Unsecured Claims                                                       $ 1,181,832 $ 1,126,285 $ 1,126,285                    -                -              -   $         - $           - $             -
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $           -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $    32,525 $       32,525 $         32,525            -                -              -   $         - $           - $             -
  JEH Mirror Preferred Units                                          [S]              -              -                -            -                -              -             -             -               -
  Jones Energy, Inc. Interests                                        [T]              -              -                -            -                -              -             -             -               -
Total Intercompany Claims / Equity Interests                                 $         - $            - $              -            -                -              -   $         - $           - $             -

Total Claims / Total Distributions                                           $ 1,711,660     $ 1,600,566   $ 1,600,566          0.1%              0.1%          0.1%    $    1,397    $     1,397   $       1,397




                                                                                                   11
                                 STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Jones Energy Holdings, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                      Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019      Adjustments        Proforma      Low              Mid           High           Low             Mid             High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $    13,851    $          - $        13,851     100.0%           100.0%        100.0%     $    13,851 $       13,851 $         13,851
  Accounts Receivable, Net                                            [B]              -               -               -          -                -             -               -              -                -
  Other Current Assets                                                [C]            396               -             396      50.0%            55.0%         60.0%             198            218              237
  Oil And Gas Properties, Net                                         [D]              -               -               -          -                -             -               -              -                -
  Other Property, Plant And Equipment, Net                            [E]              -               -               -      50.0%            55.0%         60.0%               -              -                -
  Commodity Derivative Assets                                         [F]              -               -               -      50.0%            55.0%         60.0%               -              -                -
  Other Long-Term Assets                                              [G]         21,078               -          21,078          -             2.0%          2.2%             368            419              461
Total Gross Liquidation Proceeds                                             $    35,325    $          - $        35,325      22.7%            41.0%         41.2%     $    14,417 $       14,487 $         14,549
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                              $           - $             - $              -
  Wind Down Costs                                                      [I]                                                                                                         -               -                -
  Chapter 7 Trustee Fees                                               [J]                                                                                     1.5%               (3)             (3)              (4)
  Chapter 7 Professional and Broker Fees                              [K]                                                                                      2.5%               (5)             (5)              (6)
Total Chapter 7 Liquidation Adjustments                                                                                                                                $          (8) $           (9) $           (10)
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                      $    14,409     $   14,478      $    14,540

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                          $    13,439     $    13,439     $    13,439
 Secured Claims                                                                                                                                                                772             822             863
 Unencumbuered Property                                                                                                                                                        198             218             237
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                     $    14,409     $    14,478     $    14,540

Claims & Recoveries:                                                                                                                                                   $    14,409     $   14,478      $    14,540
                                                                                        Total Estimated Claim                          Total Recovery - %                          Total Recovery - $
                                                                     Notes       Low            Mid              High        Low              Mid           High           Low             Mid             High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $     8,535    $     8,535    $       8,535     100.0%           100.0%        100.0%     $     8,535     $    8,535      $     8,535
  Other Secured Claims                                                [M]          4,904          4,904            4,904     100.0%           100.0%        100.0%           4,904          4,904            4,904
Total Superpriority and Structurally Senior Claims                           $    13,439    $    13,439    $      13,439     100.0%           100.0%        100.0%     $    13,439     $   13,439      $    13,439
Remaining Distributable Value after Superpriority Claims                                                                                                               $           -   $           -   $            -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $            - $              -          -                 -             -    $           - $             - $              -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281        474,281          474,281       0.1%              0.2%          0.2%              691             822              863
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547              -                -       0.1%                 -             -               81               -                -
Total Secured Claims                                                         $   529,828 $      474,281 $        474,281       0.1%              0.2%          0.2%    $         772 $           822 $            863
Remaining Distributable Value after Secured Claims                                                                                                                     $           -   $           -   $            -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $         31   $         31   $            31   100.0%           100.0%        100.0%     $          31   $          31   $           31
Total Unsecured Administrative Claims                                        $         31   $         31   $            31   100.0%           100.0%        100.0%     $          31   $          31   $           31
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                     $         167   $         186   $          206
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   473,590 $ 473,459 $ 473,418                   0.0%              0.0%          0.0%    $          70 $            82 $             91
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031               0.0%              0.0%          0.0%               62              73               81
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094               0.0%              0.0%          0.0%               23              27               30
  TRA Liability                                                       [R]              -           -           -                  -                 -             -                -               -                -
  General Unsecured Claims                                            [R]              -           -           -                  -                 -             -                -               -                -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077               0.0%              0.0%          0.0%                3               4                4
Total Unsecured Claims                                                       $ 1,132,258 $ 1,076,661 $ 1,076,619               0.0%              0.0%          0.0%    $         167 $           186 $            206
Remaining Distributable Value after Unsecured Claims                                                                                                                   $           -   $           -   $            -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $         - $            - $              -           -                -              -   $           - $             - $              -
  JEH Mirror Preferred Units                                          [S]         32,853         32,853           32,853           -                -              -               -               -                -
  Jones Energy, Inc. Interests                                        [T]              -              -                -           -                -              -               -               -                -
Total Intercompany Claims / Equity Interests                                 $         - $            - $              -           -                -              -   $           - $             - $              -

Total Claims / Total Distributions                                           $ 1,675,556    $ 1,564,412    $ 1,564,370         0.9%              0.9%          0.9%    $    14,409     $   14,478      $    14,540




                                                                                                   12
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Jones Energy, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $     7,463     $         - $         7,463      100.0%           100.0%         100.0%    $     7,463   $    7,463    $        7,463
  Accounts Receivable, Net                                            [B]         30,863         (10,957)         19,906       99.8%            99.9%          99.9%         19,875       19,881            19,887
  Other Current Assets                                                [C]          5,236              (2)          5,234       50.0%            55.0%          60.0%          2,617        2,879             3,141
  Oil And Gas Properties, Net                                         [D]            451               -             451           -                -              -              -            -                 -
  Other Property, Plant And Equipment, Net                            [E]          1,639               -           1,639       50.0%            55.0%          60.0%            819          901               983
  Commodity Derivative Assets                                         [F]              -               -               -       50.0%            55.0%          60.0%              -            -                 -
  Other Long-Term Assets                                              [G]              5               -               5           -            55.0%          60.0%              3            3                 3
Total Gross Liquidation Proceeds                                             $    45,657     $   (10,959) $       34,698       35.8%            68.2%          90.7%    $    30,777   $   31,127    $       31,477
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                               $         - $           - $              -
  Wind Down Costs                                                      [I]                                                                                                        -             -                -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%            (52)          (57)             (62)
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%            (86)          (95)            (103)
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $      (138) $       (151) $          (165)
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $    30,639   $   30,976    $       31,312

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $         - $          - $               -
 Secured Claims                                                                                                                                                              30,636       30,973            31,309
 Unencumbuered Property                                                                                                                                                           3            3                 3
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $    30,639 $     30,976 $          31,312

Claims & Recoveries:                                                                                                                                                    $    30,639   $   30,976    $       31,312
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $              -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -                -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $              -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $            -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $             -           -                 -             -    $         - $          - $               -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281         474,281        5.8%              6.5%          6.6%         27,424       30,973            31,309
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -               -        5.8%                 -             -          3,212            -                 -
Total Secured Claims                                                         $   529,828 $       474,281 $       474,281        5.8%              6.5%          6.6%    $    30,636 $     30,973 $          31,309
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $            -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $            -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $            -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         3   $         3   $            3
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   446,857 $ 443,309 $ 442,972                    0.0%              0.0%          0.0%    $         1 $           1 $              1
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                0.0%              0.0%          0.0%              1             1                1
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                0.0%              0.0%          0.0%              0             0                0
  TRA Liability                                                       [R]              -           -           -                   -                 -             -              -             -                -
  General Unsecured Claims                                            [R]              -           -           -                   -                 -             -              -             -                -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                0.0%              0.0%          0.0%              0             0                0
Total Unsecured Claims                                                       $ 1,102,393 $ 1,046,510 $ 1,046,174                0.0%              0.0%          0.0%    $         3 $           3 $              3
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $            -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $           - $                -         -                -              -   $         - $           - $              -
  JEH Mirror Preferred Units                                          [S]                -             -                  -         -                -              -             -             -                -
  Jones Energy, Inc. Interests                                        [T]                -             -                  -         -                -              -             -             -                -
Total Intercompany Claims / Equity Interests                                 $           - $           - $                -         -                -              -   $         - $           - $              -

Total Claims / Total Distributions                                           $ 1,632,221     $ 1,520,791   $ 1,520,455          1.9%              2.0%          2.1%    $    30,639   $   30,976    $       31,312




                                                                                                   13
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

JRJ Opco, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                        Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments        Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $          - $             - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]               -               -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]               -               -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]               -               -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]               0              (0)                 -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]               -               -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]               -               -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $          0 $            (0) $               -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                                $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                         -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                       1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                        2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                  $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                        $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                            $         -   $         -   $          -
 Secured Claims                                                                                                                                                                    -             -              -
 Unencumbuered Property                                                                                                                                                            -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                       $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                     $         -   $         -   $          -
                                                                                        Total Estimated Claim                            Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid              High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $            - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -              -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $            - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                 $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $           - $            - $                -         -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]                -              -                  -         -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]                -              -                  -         -                -              -             -             -              -
Total Secured Claims                                                         $           - $            - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                       $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $          -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $          -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                       $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $           - $            - $                -         -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]                -              -                  -         -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]                -              -                  -         -                -              -             -             -              -
  TRA Liability                                                       [R]                -              -                  -         -                -              -             -             -              -
  General Unsecured Claims                                            [R]                -              -                  -         -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]                -              -                  -         -                -              -             -             -              -
Total Unsecured Claims                                                       $           - $            - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                     $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $            - $                -         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -              -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -              -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $            - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $           -   $          -   $              -         -                -              -   $         -   $         -   $          -




                                                                                                   14
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Nosely SCOOP, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                         Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments         Proforma       Low              Mid           High           Low             Mid             High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $         - $               - $             -      100.0%           100.0%         100.0%    $         - $             - $             -
  Accounts Receivable, Net                                            [B]              -                 9               9       75.0%            80.0%          85.0%              7               7               8
  Other Current Assets                                                [C]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Oil And Gas Properties, Net                                         [D]        119,673                 -         119,673       87.1%            84.9%          91.5%         95,729         101,601         109,521
  Other Property, Plant And Equipment, Net                            [E]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Commodity Derivative Assets                                         [F]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Other Long-Term Assets                                              [G]              -                 -               -           -                -              -              -               -               -
Total Gross Liquidation Proceeds                                             $   119,673 $               9 $       119,682       87.1%            84.9%          91.5%    $    95,736 $       101,609 $       109,529
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                                 $         - $             - $             -
  Wind Down Costs                                                      [I]                                                                                                     (6,616)         (6,560)         (6,481)
  Chapter 7 Trustee Fees                                               [J]                                                                                        1.5%         (1,436)         (1,524)         (1,643)
  Chapter 7 Professional and Broker Fees                              [K]                                                                                         2.5%         (2,393)         (2,540)         (2,738)
Total Chapter 7 Liquidation Adjustments                                                                                                                                   $   (10,445) $      (10,624) $      (10,862)
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                         $    85,291     $    90,985     $    98,667

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                             $    18,436     $   18,436      $    18,436
 Secured Claims                                                                                                                                                                53,809         58,703           65,306
 Unencumbuered Property                                                                                                                                                        13,045         13,845           14,925
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                        $    85,291     $   90,985      $    98,667

Claims & Recoveries:                                                                                                                                                      $    85,291     $   90,985      $    98,667
                                                                                        Total Estimated Claim                             Total Recovery - %                          Total Recovery - $
                                                                     Notes       Low             Mid               High         Low              Mid           High           Low             Mid             High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $         - $             - $               -           -                -             -     $         - $            - $              -
  Other Secured Claims                                                [M]         18,436          18,436            18,436      100.0%           100.0%        100.0%          18,436         18,436           18,436
Total Superpriority and Structurally Senior Claims                           $    18,436 $        18,436 $          18,436      100.0%           100.0%        100.0%     $    18,436 $       18,436 $         18,436
Remaining Distributable Value after Superpriority Claims                                                                                                                  $           -   $           -   $            -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         -     $         -     $           -           -                 -             -    $         -     $        -      $         -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281           474,281       10.2%             12.4%         13.8%         48,168         58,703           65,306
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -                 -       10.2%                 -             -          5,641              -                -
Total Secured Claims                                                         $   529,828     $   474,281     $     474,281       10.2%             12.4%         13.8%    $    53,809     $   58,703      $    65,306
Remaining Distributable Value after Secured Claims                                                                                                                        $           -   $           -   $            -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $         823   $         823   $            823   100.0%           100.0%        100.0%     $         823   $         823   $          823
Total Unsecured Administrative Claims                                        $         823   $         823   $            823   100.0%           100.0%        100.0%     $         823   $         823   $          823
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                        $    12,222     $   13,022      $    14,101
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   426,113 $ 415,578 $ 408,975                      1.1%              1.3%          1.4%    $     4,826 $        5,312 $          5,698
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                  1.1%              1.3%          1.4%          4,802          5,420            5,908
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                  1.1%              1.3%          1.4%          1,790          2,021            2,203
  TRA Liability                                                       [R]              -           -           -                     -                 -             -              -              -                -
  General Unsecured Claims                                            [R]              -           -           -                     -                 -             -              -              -                -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                  1.1%              1.3%          1.4%            239            269              294
Total Unsecured Claims                                                       $ 1,079,220 $ 1,018,780 $ 1,012,177                  1.1%              1.3%          1.4%    $    12,222 $       13,022 $         14,101
Remaining Distributable Value after Unsecured Claims                                                                                                                      $           -   $           -   $            -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $             - $                -         -                -              -   $           - $             - $              -
  JEH Mirror Preferred Units                                          [S]                -               -                  -         -                -              -               -               -                -
  Jones Energy, Inc. Interests                                        [T]                -               -                  -         -                -              -               -               -                -
Total Intercompany Claims / Equity Interests                                 $           - $             - $                -         -                -              -   $           - $             - $              -

Total Claims / Total Distributions                                           $ 1,628,308     $ 1,512,320     $ 1,505,717          5.2%              6.0%          6.6%    $    85,291     $   90,985      $    98,667




                                                                                                   15
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Nosely SCOOP, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                         Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments         Proforma       Low              Mid           High           Low             Mid             High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $         - $               - $             -      100.0%           100.0%         100.0%    $         - $             - $             -
  Accounts Receivable, Net                                            [B]              -                 9               9       75.0%            80.0%          85.0%              7               7               8
  Other Current Assets                                                [C]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Oil And Gas Properties, Net                                         [D]        119,673                 -         119,673       87.1%            84.9%          91.5%         95,729         101,601         109,521
  Other Property, Plant And Equipment, Net                            [E]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Commodity Derivative Assets                                         [F]              -                 -               -       50.0%            55.0%          60.0%              -               -               -
  Other Long-Term Assets                                              [G]              -                 -               -           -                -              -              -               -               -
Total Gross Liquidation Proceeds                                             $   119,673 $               9 $       119,682       87.1%            84.9%          91.5%    $    95,736 $       101,609 $       109,529
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                                 $         - $             - $             -
  Wind Down Costs                                                      [I]                                                                                                     (6,616)         (6,560)         (6,481)
  Chapter 7 Trustee Fees                                               [J]                                                                                        1.5%         (1,436)         (1,524)         (1,643)
  Chapter 7 Professional and Broker Fees                              [K]                                                                                         2.5%         (2,393)         (2,540)         (2,738)
Total Chapter 7 Liquidation Adjustments                                                                                                                                   $   (10,445) $      (10,624) $      (10,862)
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                         $    85,291     $    90,985     $    98,667

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                             $    18,436     $   18,436      $    18,436
 Secured Claims                                                                                                                                                                53,809         58,703           65,306
 Unencumbuered Property                                                                                                                                                        13,045         13,845           14,925
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                        $    85,291     $   90,985      $    98,667

Claims & Recoveries:                                                                                                                                                      $    85,291     $   90,985      $    98,667
                                                                                        Total Estimated Claim                             Total Recovery - %                          Total Recovery - $
                                                                     Notes       Low             Mid               High         Low              Mid           High           Low             Mid             High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $         - $             - $               -           -                -             -     $         - $            - $              -
  Other Secured Claims                                                [M]         18,436          18,436            18,436      100.0%           100.0%        100.0%          18,436         18,436           18,436
Total Superpriority and Structurally Senior Claims                           $    18,436 $        18,436 $          18,436      100.0%           100.0%        100.0%     $    18,436 $       18,436 $         18,436
Remaining Distributable Value after Superpriority Claims                                                                                                                  $           -   $           -   $            -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         -     $         -     $           -           -                 -             -    $         -     $        -      $         -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281           474,281       10.2%             12.4%         13.8%         48,168         58,703           65,306
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -                 -       10.2%                 -             -          5,641              -                -
Total Secured Claims                                                         $   529,828     $   474,281     $     474,281       10.2%             12.4%         13.8%    $    53,809     $   58,703      $    65,306
Remaining Distributable Value after Secured Claims                                                                                                                        $           -   $           -   $            -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $         823   $         823   $            823   100.0%           100.0%        100.0%     $         823   $         823   $          823
Total Unsecured Administrative Claims                                        $         823   $         823   $            823   100.0%           100.0%        100.0%     $         823   $         823   $          823
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                        $    12,222     $   13,022      $    14,101
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   426,113 $ 415,578 $ 408,975                      1.1%              1.3%          1.4%    $     4,826 $        5,312 $          5,698
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                  1.1%              1.3%          1.4%          4,802          5,420            5,908
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                  1.1%              1.3%          1.4%          1,790          2,021            2,203
  TRA Liability                                                       [R]              -           -           -                     -                 -             -              -              -                -
  General Unsecured Claims                                            [R]              -           -           -                     -                 -             -              -              -                -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                  1.1%              1.3%          1.4%            239            269              294
Total Unsecured Claims                                                       $ 1,079,220 $ 1,018,780 $ 1,012,177                  1.1%              1.3%          1.4%    $    12,222 $       13,022 $         14,101
Remaining Distributable Value after Unsecured Claims                                                                                                                      $           -   $           -   $            -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $             - $                -         -                -              -   $           - $             - $              -
  JEH Mirror Preferred Units                                          [S]                -               -                  -         -                -              -               -               -                -
  Jones Energy, Inc. Interests                                        [T]                -               -                  -         -                -              -               -               -                -
Total Intercompany Claims / Equity Interests                                 $           - $             - $                -         -                -              -   $           - $             - $              -

Total Claims / Total Distributions                                           $ 1,628,308     $ 1,512,320     $ 1,505,717          5.2%              6.0%          6.6%    $    85,291     $   90,985      $    98,667




                                                                                                   16
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Nosley Assets, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                         Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments         Proforma       Low              Mid           High           Low             Mid             High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $        39 $               - $            39      100.0%           100.0%        100.0%     $        39 $            39 $            39
  Accounts Receivable, Net                                            [B]              -               101             101       75.0%            80.0%         85.0%              76              81              86
  Other Current Assets                                                [C]              -                 -               -       50.0%            55.0%         60.0%               -               -               -
  Oil And Gas Properties, Net                                         [D]        175,934                 -         175,934       82.5%            81.6%         89.8%         133,269         143,523         157,920
  Other Property, Plant And Equipment, Net                            [E]              -                 -               -       50.0%            55.0%         60.0%               -               -               -
  Commodity Derivative Assets                                         [F]              -                 -               -       50.0%            55.0%         60.0%               -               -               -
  Other Long-Term Assets                                              [G]              -                 -               -           -                -             -               -               -               -
Total Gross Liquidation Proceeds                                             $   175,973 $             101 $       176,074       82.5%            81.6%         89.8%     $   133,383 $       143,643 $       158,045
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                                 $         - $             - $             -
  Wind Down Costs                                                      [I]                                                                                                     (9,211)         (9,267)         (9,346)
  Chapter 7 Trustee Fees                                               [J]                                                                                        1.5%         (1,999)         (2,153)         (2,369)
  Chapter 7 Professional and Broker Fees                              [K]                                                                                         2.5%         (3,332)         (3,588)         (3,948)
Total Chapter 7 Liquidation Adjustments                                                                                                                                   $   (14,542) $      (15,008) $      (15,662)
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                         $   118,842     $   128,635     $   142,382

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                             $    30,110     $    30,110     $    30,110
 Secured Claims                                                                                                                                                                81,973          91,246         104,263
 Unencumbuered Property                                                                                                                                                         6,759           7,279           8,009
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                        $   118,842     $   128,635     $   142,382

Claims & Recoveries:                                                                                                                                                      $   118,842     $   128,635     $   142,382
                                                                                        Total Estimated Claim                             Total Recovery - %                          Total Recovery - $
                                                                     Notes       Low             Mid               High         Low              Mid           High           Low             Mid             High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $         - $             - $               -           -                -             -     $         - $             - $             -
  Other Secured Claims                                                [M]         30,110          30,110            30,110      100.0%           100.0%        100.0%          30,110          30,110          30,110
Total Superpriority and Structurally Senior Claims                           $    30,110 $        30,110 $          30,110      100.0%           100.0%        100.0%     $    30,110 $        30,110 $        30,110
Remaining Distributable Value after Superpriority Claims                                                                                                                  $           -   $           -   $            -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         -     $         -     $           -           -                 -             -    $         -     $         -     $         -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281           474,281       15.5%             19.2%         22.0%         73,379          91,246         104,263
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -                 -       15.5%                 -             -          8,594               -               -
Total Secured Claims                                                         $   529,828     $   474,281     $     474,281       15.5%             19.2%         22.0%    $    81,973     $    91,246     $   104,263
Remaining Distributable Value after Secured Claims                                                                                                                        $           -   $           -   $            -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $         506   $         506   $            506   100.0%           100.0%        100.0%     $         506   $         506   $          506
Total Unsecured Administrative Claims                                        $         506   $         506   $            506   100.0%           100.0%        100.0%     $         506   $         506   $          506
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                        $     6,253     $     6,773     $     7,503
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   400,903 $       383,035 $         370,018        0.6%              0.7%          0.8%    $     2,385 $         2,631 $         2,853
  6.75% Notes Due 2022                                                [Q]        424,031         424,031           424,031        0.6%              0.7%          0.8%          2,523           2,912           3,269
  9.25% Notes Due 2023                                                [Q]        158,094         158,094           158,094        0.6%              0.7%          0.8%            941           1,086           1,219
  TRA Liability                                                       [R]              -               -                 -           -                 -             -              -               -               -
  General Unsecured Claims                                            [R]              -               -                 -           -                 -             -              -               -               -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077          21,077            21,077        0.6%              0.7%          0.8%            125             145             162
Total Unsecured Claims                                                       $ 1,051,057 $       986,237 $         973,219        0.6%              0.7%          0.8%    $     6,253 $         6,773 $         7,503
Remaining Distributable Value after Unsecured Claims                                                                                                                      $           -   $           -   $            -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $             - $                -         -                -              -   $           - $             - $              -
  JEH Mirror Preferred Units                                          [S]                -               -                  -         -                -              -               -               -                -
  Jones Energy, Inc. Interests                                        [T]                -               -                  -         -                -              -               -               -                -
Total Intercompany Claims / Equity Interests                                 $           - $             - $                -         -                -              -   $           - $             - $              -

Total Claims / Total Distributions                                           $ 1,611,501     $ 1,491,134     $ 1,478,116          7.4%              8.6%          9.6%    $   118,842     $   128,635     $   142,382




                                                                                                   17
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Nosley Acquisition, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $           - $           - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]                -             -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]                -             -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]                -             -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $           - $           - $                -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                               $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                        -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $         -   $         -   $          -
 Secured Claims                                                                                                                                                                   -             -              -
 Unencumbuered Property                                                                                                                                                           -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                    $         -   $         -   $          -
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $             -            -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281         474,281            -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -               -            -                -              -             -             -              -
Total Secured Claims                                                         $   529,828 $       474,281 $       474,281            -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   474,281 $ 474,281 $ 474,281                        -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                    -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                    -                -              -             -             -              -
  TRA Liability                                                       [R]              -           -           -                    -                -              -             -             -              -
  General Unsecured Claims                                            [R]              -           -           -                    -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                    -                -              -             -             -              -
Total Unsecured Claims                                                       $ 1,133,030 $ 1,077,483 $ 1,077,483                    -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $           - $                -         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -             -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -             -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $           - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $ 1,662,858     $ 1,551,764   $ 1,551,764              -                -              -   $         -   $         -   $          -




                                                                                                   18
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Nosely Midstream, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $           - $           - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]                -             -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]                -             -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]                -             -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $           - $           - $                -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                               $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                        -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $         -   $         -   $          -
 Secured Claims                                                                                                                                                                   -             -              -
 Unencumbuered Property                                                                                                                                                           -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                    $         -   $         -   $          -
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $             -            -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281         474,281            -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -               -            -                -              -             -             -              -
Total Secured Claims                                                         $   529,828 $       474,281 $       474,281            -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   474,281 $ 474,281 $ 474,281                        -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                    -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                    -                -              -             -             -              -
  TRA Liability                                                       [R]              -           -           -                    -                -              -             -             -              -
  General Unsecured Claims                                            [R]              -           -           -                    -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                    -                -              -             -             -              -
Total Unsecured Claims                                                       $ 1,133,030 $ 1,077,483 $ 1,077,483                    -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $           - $                -         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -             -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -             -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $           - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $ 1,662,858     $ 1,551,764   $ 1,551,764              -                -              -   $         -   $         -   $          -




                                                                                                   19
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS


Jones Energy Finance Corp - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $           - $           - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]                -             -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]                -             -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]                -             -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $           - $           - $                -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                               $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                        -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $         -   $         -   $          -
 Secured Claims                                                                                                                                                                   -             -              -
 Unencumbuered Property                                                                                                                                                           -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                    $         -   $         -   $          -
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $             -            -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281         474,281            -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -               -            -                -              -             -             -              -
Total Secured Claims                                                         $   529,828 $       474,281 $       474,281            -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   474,281 $ 474,281 $ 474,281                        -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                    -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                    -                -              -             -             -              -
  TRA Liability                                                       [R]              -           -           -                    -                -              -             -             -              -
  General Unsecured Claims                                            [R]              -           -           -                    -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                    -                -              -             -             -              -
Total Unsecured Claims                                                       $ 1,133,030 $ 1,077,483 $ 1,077,483                    -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $           - $                -         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -             -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -             -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $           - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $ 1,662,858     $ 1,551,764   $ 1,551,764              -                -              -   $         -   $         -   $          -




                                                                                                   20
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

CCPR Sub LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                       Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments       Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $           - $           - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]                -             -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]                -             -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]                -             -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]                -             -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $           - $           - $                -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                               $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                        -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                      1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                       2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                 $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                       $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                           $         -   $         -   $          -
 Secured Claims                                                                                                                                                                   -             -              -
 Unencumbuered Property                                                                                                                                                           -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                      $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                    $         -   $         -   $          -
                                                                                        Total Estimated Claim                           Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid             High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $           - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -             -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $           - $           - $                -         -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]                -             -                  -         -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]                -             -                  -         -                -              -             -             -              -
Total Secured Claims                                                         $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                      $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $         -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                      $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $           - $           - $                -         -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]                -             -                  -         -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]                -             -                  -         -                -              -             -             -              -
  TRA Liability                                                       [R]                -             -                  -         -                -              -             -             -              -
  General Unsecured Claims                                            [R]                -             -                  -         -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]                -             -                  -         -                -              -             -             -              -
Total Unsecured Claims                                                       $           - $           - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                    $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $           - $           - $                -         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -             -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -             -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $           - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $           -   $         -   $              -         -                -              -   $         -   $         -   $          -




                                                                                                   21
                                STANDALONE DEBTOR ENTITY LIQUIDATION ANALYSIS

Jones Energy Intermediate, LLC - USD $000s
Liquidation Proceeds:
                                                                                       Proforma Balance Sheet                         Estimated Recovery - %                    Estimated Liquidation Value
                                                                     Notes   6/30/2019       Adjustments         Proforma       Low              Mid           High           Low           Mid           High
Gross Liquidation Proceeds:
  Cash And Cash Equivalents                                           [A]    $           - $             - $                -   100.0%           100.0%         100.0%    $         - $           - $            -
  Accounts Receivable, Net                                            [B]                -               -                  -        -                -              -              -             -              -
  Other Current Assets                                                [C]                -               -                  -    50.0%            55.0%          60.0%              -             -              -
  Oil And Gas Properties, Net                                         [D]                -               -                  -        -                -              -              -             -              -
  Other Property, Plant And Equipment, Net                            [E]                -               -                  -    50.0%            55.0%          60.0%              -             -              -
  Commodity Derivative Assets                                         [F]                -               -                  -    50.0%            55.0%          60.0%              -             -              -
  Other Long-Term Assets                                              [G]                -               -                  -        -                -              -              -             -              -
Total Gross Liquidation Proceeds                                             $           - $             - $                -        -                -              -    $         - $           - $            -
Chapter 7 Liquidation Adjustments
  Avoidance Actions Proceeds                                          [H]                                                                                                 $         -   $         -   $          -
  Wind Down Costs                                                      [I]                                                                                                          -             -              -
  Chapter 7 Trustee Fees                                               [J]                                                                                        1.5%              -             -              -
  Chapter 7 Professional and Broker Fees                              [K]                                                                                         2.5%              -             -              -
Total Chapter 7 Liquidation Adjustments                                                                                                                                   $         -   $         -   $          -
Net Estimated Proceeds from Liqudation Available for Distribution                                                                                                         $         -   $         -   $          -

Memo: Net Estimated Proceeds Allocable to:
 Superpriority and Structurally Senior Claims                                                                                                                             $         -   $         -   $          -
 Secured Claims                                                                                                                                                                     -             -              -
 Unencumbuered Property                                                                                                                                                             -             -              -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                        $         -   $         -   $          -

Claims & Recoveries:                                                                                                                                                      $         -   $         -   $          -
                                                                                        Total Estimated Claim                             Total Recovery - %                        Total Recovery - $
                                                                     Notes       Low             Mid               High         Low              Mid           High           Low           Mid           High
Superpriority and Structurally Senior Claims:
  Superpriority Professional Fee Claims                                [L]   $           - $             - $                -         -                -              -   $         - $           - $            -
  Other Secured Claims                                                [M]                -               -                  -         -                -              -             -             -              -
Total Superpriority and Structurally Senior Claims                           $           - $             - $                -         -                -              -   $         - $           - $            -
Remaining Distributable Value after Superpriority Claims                                                                                                                  $         -   $         -   $          -
Secured Claims:
  Other Priority Claims / RBL & Hedge Claims                          [N]    $         - $             - $               -            -                -              -   $         - $           - $            -
  9.250% 1st Lien Notes Due 2023 Claims                               [O]        474,281         474,281           474,281            -                -              -             -             -              -
  9.250% 1st Lien Notes Due 2023 - Makewhole Claims                   [O]         55,547               -                 -            -                -              -             -             -              -
Total Secured Claims                                                         $   529,828 $       474,281 $         474,281            -                -              -   $         - $           - $            -
Remaining Distributable Value after Secured Claims                                                                                                                        $         -   $         -   $          -
Unsecured Administrative Claims:
  Chapter 11 Administrative Claims                                    [P]    $           -   $           -   $              -         -                -              -   $         -   $         -   $          -
Total Unsecured Administrative Claims                                        $           -   $           -   $              -         -                -              -   $         -   $         -   $          -
Remaining Distributable Value after Unsecured Adminstrative Claims                                                                                                        $         -   $         -   $          -
Unsecured Claims:
  9.250% 1st Lien Notes Due 2023 Deficiency Claims                    [O]    $   474,281 $ 474,281 $ 474,281                          -                -              -   $         - $           - $            -
  6.75% Notes Due 2022                                                [Q]        424,031     424,031     424,031                      -                -              -             -             -              -
  9.25% Notes Due 2023                                                [Q]        158,094     158,094     158,094                      -                -              -             -             -              -
  TRA Liability                                                       [R]         52,000      52,000      52,000                      -                -              -             -             -              -
  General Unsecured Claims                                            [R]              -           -           -                      -                -              -             -             -              -
  6.75% Notes Due 2022 (Co. held)                                     [Q]         21,077      21,077      21,077                      -                -              -             -             -              -
Total Unsecured Claims                                                       $ 1,183,230 $ 1,127,683 $ 1,127,683                      -                -              -   $         - $           - $            -
Remaining Distributable Value after Unsecured Claims                                                                                                                      $         -   $         -   $          -
Intercompany Claims / Equity Interests:
  8.00% Series A Perpetual Convertible Preferred Stock                [S]    $         329 $           329 $              329         -                -              -   $         - $           - $            -
  JEH Mirror Preferred Units                                          [S]                -               -                  -         -                -              -             -             -              -
  Jones Energy, Inc. Interests                                        [T]                -               -                  -         -                -              -             -             -              -
Total Intercompany Claims / Equity Interests                                 $           - $             - $                -         -                -              -   $         - $           - $            -

Total Claims / Total Distributions                                           $ 1,713,058     $ 1,601,964     $ 1,601,964              -                -              -   $         -   $         -   $          -




                                                                                                   22
     Exhibit E

Financial Projections
                                       Financial Projections
For purposes of demonstrating feasibility of the Plan, the Debtors have prepared the forecasted
consolidated financial projections (the “Financial Projections”) for the Reorganized Debtors for
the periods ending December 31, 2019 through December 31, 2022 (the “Projection Period”). The
Financial Projections were prepared based on assumptions made by the Debtors’ management as
to the future performance of the Reorganized Debtors, and reflect management’s judgment and
expectations regarding their future operations and financial position. The Financial Projections are
subject to inherent risks and uncertainties, most of which are difficult to predict and many of which
are beyond management’s control, incident to the exploration for and development, production,
and sale of oil, natural gas, and natural gas liquids. Factors that may cause actual results to differ
from expected results include:
       1.      fluctuations in oil and natural gas prices and the Reorganized Debtors’ ability to
               hedge against movements in prices;

       2.      the uncertainty inherent in estimating reserves, future net revenues, and discounted
               future cash flows;

       3.      the timing and amount of future production of oil and natural gas;

       4.      changes in the availability and cost of capital;

       5.      environmental, drilling and other operating risks, including liability claims as a
               result of oil and natural gas operations;

       6.      proved and unproved drilling locations and future drilling plans; and

       7.      the effects of existing and future laws and governmental regulations, including
               environmental, hydraulic fracturing, and climate change regulation.

Should one or more of the risks or uncertainties referenced in the Disclosure Statement occur, or
should underlying assumptions prove incorrect, actual results and plans could differ materially
from those expressed in the Financial Projections. Further, new factors could cause actual results
to differ materially from those described in the Financial Projections, and it is not possible to
predict all such factors, or to the extent to which any such factor or combination of factors may
cause actual results to differ from those contained in the Financial Projections. The Financial
Projections herein are not, and must not be viewed as, a representation of fact, prediction or
guaranty of Reorganized Jones future performance.
The Financial Projections have not been audited or reviewed by a registered independent
accounting firm, and were not prepared with a view toward compliance with the guidelines of the
Securities and Exchange Commission, the American Institute of Certified Public Accountants, or
the Financial Accounting Standards Board (“FASB”), particularly for reorganization accounting.
The Projections should be read in conjunction with the significant assumptions, qualifications, and
notes set forth below.
THE DEBTORS PREPARED THE PROJECTIONS WITH THE ASSISTANCE OF THEIR
ADVISERS. EXCEPT FOR PURPOSES OF THE DISCLOSURE STATEMENT, THE
DEBTORS DO NOT PUBLISH PROJECTIONS OF THEIR ANTICIPATED FINANCIAL
POSITION OR RESULTS OF OPERATIONS. MOREOVER, THE FINANCIAL
PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE “FORWARD-LOOKING
STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION
REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH WILL BE BEYOND
THE CONTROL OF THE REORGANIZED DEBTORS, INCLUDING THE
IMPLEMENTATION OF THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT
BORROWING CAPACITY OR OTHER FINANCING TO FUND OPERATIONS, ACHIEVING
OPERATING   EFFICIENCIES,  EXISTING   AND   FUTURE    GOVERNMENTAL
REGULATIONS AND ACTIONS OF GOVERNMENTAL BODIES, INDUSTRY-SPECIFIC
RISK FACTORS, AND OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS
OF CLAIMS AND INTERESTS ARE CAUTIONED THAT THE FORWARD-LOOKING
STATEMENTS SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF
FUTURE PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER
MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE
FORWARD-LOOKING STATEMENTS, AND THE DEBTORS AND REORGANIZED
DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE ANY SUCH STATEMENTS.
THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
BUSINESS, ECONOMIC, INDUSTRY, REGULATORY, LEGAL, MARKET, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE
BEYOND THE REORGANIZED DEBTORS’ CONTROL. THE DEBTORS CAUTION THAT
NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE ACCURACY OF
THE PROJECTIONS OR TO THE REORGANIZED DEBTORS’ ABILITY TO ACHIEVE THE
PROJECTED RESULTS. SOME ASSUMPTIONS INEVITABLY WILL BE INCORRECT.
MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING AFTER THE DATE ON
WHICH THE DEBTORS PREPARED THESE PROJECTIONS MAY BE DIFFERENT FROM
THOSE ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND
THUS THE OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN
A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR THE DISCLOSURE STATEMENT, THE
DEBTORS AND REORGANIZED DEBTORS, AS APPLICABLE, DO NOT INTEND AND
UNDERTAKE NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE
PROJECTIONS TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING OR ARISING
AFTER THE DATE HEREOF OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED
EVENTS. THEREFORE, THE FINANCIAL PROJECTIONS MAY NOT BE RELIED UPON
AS A GUARANTEE OR OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL
OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN,
HOLDERS OF CLAIMS MUST MAKE THEIR OWN DETERMINATIONS AS TO THE
REASONABLENESS OF SUCH ASSUMPTIONS AND THE RELIABILITY OF THE
FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH THEIR OWN ADVISERS.
I.         OVERVIEW

The Debtors are an Austin, Texas-based independent oil and gas company engaged in the
exploration, development, production, and acquisition of oil and natural gas properties in the
mid-continent United States, spanning areas of Oklahoma and Texas.

II.        ACCOUNTING AND PRESENTATION POLICIES

The Financial Projections have been prepared using accounting policies that are generally
consistent with those applied in the Debtors’ historical financial statements (GAAP consolidated
basis). The Financial Projections have not been prepared under the intention of compliance with
published guidelines of the SEC, the American Institute of Certified Public Accountants, the
Financial Accounting Standards Board, or any other standard-setting body. The Financial
Projections do not include adjustments or write-downs related to the predecessor Debtors’
extinguishment of debt or other liabilities. The projected financial information does not reflect the
impact of fresh start accounting, which could result in material changes to the projected values.

The Financial Projections do not reflect the formal implementation of reorganization accounting
pursuant to FASB Accounting Standards Codification Topic 852, Reorganizations (“ASC 852”).
Overall, the implementation of ASC 852 may or may not have a material impact on the underlying
economics of the Plan.

III.       REORGANIZED JONES ENERGY PRO FORMA BALANCE SHEET FOR THE
           PERIODS ENDING DECEMBER 31, 2019 THROUGH DECEMBER 31, 2022

The Debtor’s opening balance sheet was prepared utilizing the February 28, 2019 balance sheet
and projected results of operations and cash flows over the projected period to the assumed
emergence date of May 10, 2019. Actual balances may vary from those reflected in the opening
balance sheet due to variances in projections and potential changes in cash needed to consummate
the Plan. The reorganized pro forma balance sheets for the periods ending December 31, 2019
through December 31, 2022 contain certain pro forma adjustments as a result of consummation of
the Plan. The reorganized pro forma balance sheets include the debt and other obligations of
Reorganized Jones Energy that remain outstanding after the Effective Date that will be paid in the
ordinary course of operations. The estimated pro forma adjustments regarding the equity value of
Reorganized Jones Energy, its assets, or estimates of its liabilities as of the Effective Date will be
based upon the fair value of its assets and liabilities as of that date, which could be materially
different than the values assumed in the foregoing estimates 1.




1
       The above pro forma balance sheet assumes a mid-point TEV of Reorganized Jones of $357 million for purpose
       of determining the fair value of the assets on the Effective Date.
IV.      METHODOLOGY

The Financial Projections were prepared using a bottoms-up approach incorporating multiple
sources of detailed information including region, area, and well-level analyses from each of the
Debtors’ operating divisions. The projections should be read in conjunction with the significant
assumptions, qualifications, and notes set forth below.

V.       ASSUMPTIONS

The Financial Projections include projected financial statements for 2019–2022 assuming that the
Effective Date of the Plan is May 10, 2019 (the “Emergence Date”). The Financial Projections
include consolidated financial statements inclusive of certain non-Debtor subsidiaries of the
Debtors.

VI.      GENERAL ASSUMPTIONS

      A. Exit Financing
         The Financial Projections assume a post-emergence capital structure consisting of:
            • A senior secured delayed draw first lien term loan facility in an aggregate principal
                amount of $20 million
            • An illustrative $150 million Reserve Based Loan (“RBL”) to replace the committed
                Backstop Financing above
         The Financial Projections do not estimate any borrowings over the forecast period,
         however post-emergence financing will be available to fund working capital and general
         corporate needs, as necessary.

      B. Total Revenue
         Total revenue consists of production revenue and other revenue. Production revenue is
         generated from the exploration for and development, production, gathering, and sale of oil,
         natural gas, and natural gas liquids. Other revenue consists of deferred revenue on account
         of its natural gas sale and purchase agreement with Monarch Natural Gas, LLC. The
         Financial Projections make no assumption for Reorganized Jones Energy hedge revenue.

      C. Commodity Pricing
         Commodity pricing is based on March 19, 2019 New York Mercantile Exchange
         (“NYMEX”) forward pricing for crude oil and natural gas. NGL prices are based on
         NYMEX forward pricing for crude oil. Management estimates realized pricing based on
         forecasted oil and gas differentials for each producing area and includes select gathering,
         processing, and transportation (“GPT”) offsets against sold volumes.

                                                                    Fiscal Year
                                                     1
                                      #       2019           2020                 2021           2022
          REALIZED PRICING
            Oil ($/Bbl)                   $      57.61   $      56.46     $          54.33   $      52.73
            Gas ($/Mcf)                   $       1.46   $       1.36     $           1.34   $       1.35
            NGLs ($/Bbl)                  $      23.11   $      21.38     $          19.51   $      18.85
D. Operating Expenses
   Operating expenses consist of lease operating expenses, transportation expenses,
   processing fees, oil and gas purchases, pre-drilling, workover, and other non-operating
   expenses.

   Lease operating expenses (“LOE”) for Reorganized Jones Energy reserves are forecasted
   at the well level and are expected to range from approximately $6.40 to $7.58 per boe over
   the Projection Period.

E. Production and Property Taxes
   Production and property taxes includes severance and ad-valorem taxes, and are forecasted
   at the well level based on tax rates applicable in the jurisdiction of production.

F. Cash General and Administrative Expenses
   Cash general and administrative (“G&A”) expenses primarily consists of personnel costs,
   rent, insurance, and other corporate overhead costs necessary to manage operations and
   comply with regulatory and publica company requirements. The Reorganized Debtors’
   projected G&A expenses are based on the current development and operational plans, and
   exclude non-cash expenses.

G. Capital Expenditures
   Capital expenditures include capital expenditures related to developing and optimizing oil
   & gas properties, capitalized engineering expenses, and expenditures to acquire properties.
   The Company’s capital budget for 2019 is $60 million, of which $48 million is dedicated
   to drilling and completing wells and $12 million is for workovers, leasing, and other capital
   projects. Of the $48 million drilling and completion budget, $33 million is for the Eastern
   Anadarko and $15 million is for the Western Anadarko.

H. Changes In Working Capital
   Management projects a change in net working capital during the 8-months ending
   December 31, 2019 of $0.2 million. Annual working capital changes for FY 2020 through
   2022 are expected to be a use of cash totaling $3.7 million primarily as a result of timing
   adjustments between expensed liabilities and cash settlements of accrued midstream MVC
   and drilling liabilities.

I. Cash Interest & Fees
   Cash interest includes estimated commitment fees payable on estimated RBL Effective
   Date facility offset by interest income on deposit balances for the Reorganized Debtors.
                   REORGANIZED DEBTORS FINANCIAL PROJECTIONS

                                                                     Fiscal Year
                                                     2
                                      #       2019            2020                 2021            2022


    Total Production
      Oil (MBbl)                                 1,051           1,365                1,217           1,126
      Gas (MMcf)                                10,437          13,208               11,491          10,315
      NGL (MBbl)                                 1,234           1,578                1,384           1,251
    Total (Mboe)                                 4,024           5,145                4,516           4,097

    ($ in thousands)
                                          $    103,415    $   129,408      $       111,334     $     99,708

    Operating Expenses                         (29,519)        (38,145)             (36,925)        (36,295)
    Production & Property Taxes                 (6,262)         (8,494)              (8,050)         (7,510)
    Cash G&A                                   (14,531)        (20,004)             (20,004)        (20,004)

    EBITDAX                               $     53,101    $     62,766     $         46,354    $     35,899

    Capital Expenditures                       (38,034)        (38,497)             (34,497)        (40,570)
    Net Change In Working Capital                  188          (4,277)              (1,174)          1,747
    Unlevered Operating Cash Flow         $     15,255 $        19,992 $             10,683 $        (2,923)

    Cash Interest & Fees                           -              (188)                 (44)              7
    Levered Cash Flow                     $     15,255    $     19,804 $             10,639 $        (2,916)

    Beginning Cash                        $     11,271    $     26,526     $         46,331    $     56,970
    Ending Cash                           $     26,526    $     46,331     $         56,970    $     54,054
    [RBL Availability - TBD]              $    150,000    $    150,000     $        150,000    $    150,000
    Liquidity Available                   $    176,526    $    196,331     $        206,970    $    204,054    2




2
    For avoidance of doubt, FY2019 estimates based on NewCo stub period from May 10, 2019 (Effective Date)
    through year-end.
    Exhibit F

Valuation Analysis
                                          VALUATION ANALYSIS

      THE VALUATION INFORMATION CONTAINED IN THE FOLLOWING ANALYSIS IS
NOT A PREDICTION OR GUARANTEE OF THE ACTUAL MARKET VALUE THAT MAY BE
REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT TO THE
PLAN. THIS VALUATION IS PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING
ADEQUATE INFORMATION AS REQUIRED BY SECTION 1125 OF THE BANKRUPTCY CODE
TO ENABLE THE HOLDERS OF CLAIMS OR EQUITY INTERESTS ENTITLED TO VOTE TO
ACCEPT OR REJECT THE PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN
AND SHOULD NOT BE USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING
THE PURCHASE OR SALE OF CLAIMS AGAINST THE DEBTORS.

        Solely for purposes of the Plan and this Disclosure Statement, Evercore Group L.L.C.
(“Evercore”), as investment banker and financial advisor to the Debtors, has estimated the total enterprise
value (the “Total Enterprise Value”) and implied equity value (the “Equity Value”) of the Reorganized
Debtors on a going concern basis and pro forma for the transactions contemplated by the Plan.

         In estimating the Total Enterprise Value of the Debtors, Evercore met with the Debtors’ senior
management team to discuss the Debtors’ assets, operations and future prospects, reviewed the Debtors’
historical financial information, reviewed certain of the Debtors’ internal financial and operating data,
including the Debtors’ reserve report, reviewed the Debtors’ financial projections for the Reorganized
Debtors provided in Exhibit E to the Disclosure Statement (the “Projections”), reviewed publicly
available third-party information and conducted such other studies, analyses, and inquiries we deemed
appropriate.

        The valuation analysis herein represents a valuation of the Reorganized Debtors as the continuing
operators of the businesses and assets of the Debtors, after giving effect to the Plan, based on the
application of standard valuation techniques. The estimated values set forth in this Exhibit F: (a) do not
purport to constitute an appraisal of the assets of the Reorganized Debtors; (b) do not constitute an
opinion on the terms and provisions or fairness from a financial point of view to any person of the
consideration to be received by such person under the Plan; (c) do not constitute a recommendation to any
holder of Allowed claims as to how such person should vote or otherwise act with respect to the Plan; and
(d) do not necessarily reflect the actual market value that might be realized through a sale or liquidation of
the Reorganized Debtors. 1

        In preparing the estimates set forth below, Evercore has relied upon the accuracy, completeness,
and fairness of financial, reserve and other information furnished by the Debtors. Evercore did not
attempt to independently audit or verify such information, nor did it perform an independent appraisal of
the assets or liabilities of the Reorganized Debtors.

        The Debtors’ Projections for the Reorganized Debtors are provided in Exhibit E. The estimated
values set forth herein assume that the Reorganized Debtors will achieve their Projections in all material
respects. Evercore has relied on the Debtors’ representation and warranty that the Projections (a) have
been prepared in good faith; (b) are based on fully disclosed assumptions, which, in light of the
circumstances under which they were made, are reasonable; (c) reflect the Debtors’ best currently

1
    As noted, certain calculations require an estimate of cash tax liabilities. The restructuring transactions are likely
    to have an impact on the Reorganized Debtors’ tax attributes and tax basis. We have not attempted to reflect any
    such impact. Additionally, we have assumed an applicable income tax rate of 21%, without any adjustment for
    state income tax rates and without attempting to account for higher cash tax distribution rates that may apply if
    the Newco Structure is utilized.
available estimates; and (d) reflect the good faith judgments of the Debtors. Evercore does not offer an
opinion as to the attainability of the Projections. As disclosed in the Disclosure Statement, the future
results of the Reorganized Debtors are dependent upon various factors, many of which are beyond the
control or knowledge of the Debtors and Evercore, and consequently are inherently difficult to project.

         This report contemplates facts and conditions known and existing as of the date of the Disclosure
Statement. Events and conditions subsequent to this date, including updated projections, as well as other
factors, could have a substantial effect upon the Total Enterprise Value. Among other things, failure to
consummate the Plan in a timely manner may have a materially negative effect on the Total Enterprise
Value. For purposes of this valuation, Evercore has assumed that no material changes that would affect
value will occur between the date of the Disclosure Statement and the assumed Effective Date.

        The following is a summary of analyses performed by Evercore to arrive at its recommended
range of estimated Total Enterprise Value for the Reorganized Debtors.

    1. Net Asset Valuation

    The value of the Debtors’ Proved, Probable and Possible (together, “3P”) oil and gas reserves was
estimated using a net asset valuation (“NAV”) analysis. The NAV analysis estimates the value of the
business by calculating the sum of the present value of cash flows generated by the Debtors’ 3P reserves.
Under this methodology, future cash flows from the Debtors’ reserve report are discounted using various
discount rates depending on reserve category. The Total Enterprise Value of the Reorganized Debtors is
then calculated by adjusting the aggregate discounted cash flows for the present value of future general
and administrative costs, cash taxes and asset retirement obligations.

    2. Public Company Trading Analysis

     Public company trading analysis estimates the value of a company based on a relative comparison
with other publicly traded companies with similar operating and financial characteristics. Under this
methodology, the enterprise value for each selected public company is determined by examining the
trading prices for the equity securities of such company in the public markets and adding the aggregate
amount of outstanding net debt for such company. Such enterprise values are commonly expressed as
multiples of various measures of financial and operating statistics, such as projected annual EBITDA,
proved reserves and production. The Total Enterprise Value is then calculated by applying these multiples
to the Reorganized Debtors’ projected financial, reserve and operational metrics. The selection of public
companies for this purpose was based upon the geographic location, scale, percentage of developed and
undeveloped reserves, quantum of reserves relative to production and percentage of reserves represented
by oil and natural gas liquids relative to natural gas as well as other characteristics that were deemed
relevant.

    3. Precedent Transactions Analysis

   Precedent transactions analysis estimates the value of a company by examining public transactions on
an enterprise. Under this methodology, transaction values are commonly expressed as multiples of
EBITDA. The Total Enterprise Value in this case is calculated by applying multiples of EBITDA to the
Reorganized Debtors’ projected financial results. The selection of corporate transactions for this purpose
was based upon the asset type, relative size and other characteristics that were deemed relevant.

    4. Discounted Cash Flow Analysis
    The discounted cash flow (“DCF”) analysis estimates the value of the Debtors’ business by
calculating the present value of expected future cash flows to be generated by that asset or business.
Under this methodology, projected future cash flows are discounted by a range of discount rates above
and below the Debtors’ estimated weighted average cost of capital (the “Discount Rate”). The Total
Enterprise Value of the Reorganized Debtors is determined by calculating the present value of
Reorganized Debtors’ unlevered after-tax free cash flows over the course of the projection period plus an
estimate for the value of the Reorganized Debtors beyond the projection period, known as the terminal
value. The terminal values are calculated using (a) a range of EBITDA multiples based on public
company trading and (b) a range of perpetuity growth rates.

Total Enterprise Value and Implied Equity Value

        The assumed range of the reorganization value, as of the assumed Effective Date, reflects work
performed by Evercore on the basis of information with respect to the business and assets of the Debtors
available to Evercore as of the date of the Disclosure Statement. It should be understood that, although
subsequent developments may affect Evercore’s conclusions, Evercore does not have any obligation to
update, revise or reaffirm its estimate.

        As a result of the analysis described herein, Evercore estimated the Total Enterprise Value of the
Reorganized Debtors to be approximately $300 million to $400 million, with a midpoint of $350 million
as of the assumed Effective Date. Based on assumed pro forma net cash of $7 million as of the assumed
Effective Date, the Total Enterprise Value implies an Equity Value range of $307 to $407 million, with a
midpoint of $357 million.

         The estimate of Total Enterprise Value set forth herein is not necessarily indicative of actual
outcomes, which may be significantly more or less favorable than those set forth herein depending on the
results of the Debtors’ operations or changes in the financial markets. Additionally, these estimates of
value represent hypothetical enterprise and equity values of the Reorganized Debtors as the continuing
operator of the Debtors’ businesses and assets, and do not purport to reflect or constitute appraisals,
liquidation values or estimates of the actual market value that may be realized through the sale of any
securities to be issued pursuant to the Plan, which may be significantly different than the amounts set
forth herein. Such estimates were developed solely for purposes of formulation and negotiation of the
Plan and analysis of implied relative recoveries to creditors thereunder. The value of an operating
business such as the Debtors’ businesses is subject to uncertainties and contingencies that are difficult to
predict and will fluctuate with changes in factors affecting the financial condition and prospects of such
businesses.

        Evercore’s estimated valuation range of the Reorganized Debtors does not constitute a
recommendation to any holder of Allowed Claims or Interests as to how such person should vote or
otherwise act with respect to the Plan. The estimated value of the Reorganized Debtors set forth herein
does not constitute an opinion as to the fairness from a financial point of view to any person of the
consideration to be received by such person under the Plan or of the terms and provisions of the Plan.
Because valuation estimates are inherently subject to uncertainties, none of the Debtors, Evercore or any
other person assumes responsibility for their accuracy or any differences between the estimated valuation
ranges herein and any actual outcome.

        Evercore is acting as investment banker to the Debtors, and will not be responsible for and will
not provide any tax, accounting, actuarial, legal or other specialist advice.
